 

Exhibit 10.10

 

Execution Version

 

AMENDMENT AGREEMENT NO. 2

 

AMENDMENT AGREEMENT NO. 2, dated as of July 2, 2020 (this “Amendment
Agreement”), in respect of that certain Credit Agreement, dated as of June 7,
2016 (as in effect prior to giving effect to this Amendment Agreement, the
“Credit Agreement”), among Polaris Intermediate Corp. (whose rights and
obligations therein as initial Holdings, after giving effect to the Internal
Restructuring, were assumed by the Surviving Company (as defined below)),
Polaris Merger Sub Corp. (which on the Closing Date was merged with and into MPH
Acquisition Corp 1, with MPH Acquisition Corp 1 surviving such merger and with
such merged company existing under the laws of the state of Delaware as the
“Surviving Company”, whose rights and obligations therein as the initial
Borrower, after giving effect to the Internal Restructuring, were assumed by MPH
Acquisition Holdings LLC), the Lenders from time to time party thereto, the
Co-Obligors from time to time party thereto, Barclays Bank PLC, as the
Administrative Agent, the Collateral Agent, Letter of Credit Issuer and
Swingline Lender, the other agents party thereto and the other parties from time
to time party thereto.

 

WHEREAS, the Borrower has requested that each Revolving Credit Lender extend the
termination of its existing Revolving Credit Commitments; and

 

WHEREAS, in accordance with Section 13.1 of the Credit Agreement, the Borrower,
Holdings, the Administrative Agent and the Revolving Credit Lenders have agreed
to amend the Revolving Credit Maturity Date;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Section 1. Amendment to the Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 7 below, from and after the Amendment
No. 2 Effective Date (as defined below), the Credit Agreement shall be amended
to delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto (the “Amendment”).

 

Section 2. Effect of Amendment; Reaffirmation; Etc. (a) Except as expressly set
forth herein or in the Amended Credit Agreement, this Amendment Agreement shall
not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders or the Agents under the
Credit Agreement or under any other Credit Document and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Credit Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Without
limiting the foregoing, (i) each Credit Party acknowledges and agrees that
(A) each Credit Document to which it is a party is hereby confirmed and ratified
and shall remain in full force and effect according to its respective terms (in
the case of the Credit Agreement, as amended hereby) and (B) the Security
Documents do, and all of the Collateral does, and in each case shall continue
to, secure the payment of all First Lien Obligations (or equivalent terms in the
Security Agreement) on the terms and conditions set forth in the Security
Documents, and hereby confirms and, to the extent necessary, ratifies the
security interests granted by it pursuant to the Security Documents to which it
is a party and (ii) each Guarantor hereby confirms and ratifies its continuing
unconditional obligations as Guarantor under the Guarantee with respect to all
of the First Lien Obligations.

 



1

 

 

(b)            This Amendment Agreement constitutes a “Credit Document” (as
defined in the Credit Agreement).

 

Section 3. Representations of Credit Parties. Each of the Credit Parties hereby
represents and warrants that, on the Amendment No. 2 Effective Date, immediately
prior to and immediately after giving effect to the transactions contemplated by
this Amendment Agreement:

 

(a)            all representations and warranties made by any Credit Party
contained herein or in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the Amendment No. 2 Effective Date (except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date and except where such
representations and warranties are qualified by materiality, a Material Adverse
Effect, or similar language, in which case such representation or warranty shall
be true and correct in all respects);

 

(b)            no Default or Event of Default shall have occurred and be
continuing; and

 

(c)            the Credit Parties and their Subsidiaries on a consolidated basis
are Solvent.

 

Section 4. Governing Law. THIS AMENDMENT AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Section 5. Miscellaneous. Sections 13.13 and 13.15 of the Credit Agreement are
incorporated herein by reference and apply mutatis mutandis.

 

Section 6. Counterparts. This Amendment Agreement may be executed by one or more
of the parties to this Amendment Agreement on any number of separate
counterparts (including by facsimile or other electronic transmission (i.e., a
“pdf” or “tif”)), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

Section 7. Effectiveness. This Amendment Agreement shall become effective on the
date (the “Amendment No. 2 Effective Date”) when each of the following
conditions shall have been satisfied:

 



2

 

 

(a)          the Administrative Agent shall have received from each Credit
Party, the Administrative Agent and each Revolving Credit Lender either (i) a
counterpart of the Amendment Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy or electronic transmission of a signed signature page of this
Amendment Agreement) that such party has signed a counterpart of this Amendment
Agreement;

 

(b)          the Administrative Agent shall have received payment for all
reasonable and documented costs and expenses required to be paid or reimbursed
under Section 13.5 of the Credit Agreement (including the reasonable and
documented legal fees and expenses of Davis Polk & Wardwell LLP, counsel to the
Administrative Agent) for which invoices have been presented a reasonable period
of time prior to the Amendment No. 2 Effective Date;

 

(c)          the representations and warranties set forth in Section 3 of this
Amendment Agreement shall be true and correct;

 

(d)          the Administrative Agent shall have received:

 

(i)            a certificate of each Credit Party, dated the Amendment No. 2
Effective Date, substantially consistent with the certificates delivered on the
Closing Date pursuant to Section 6.5 of the Credit Agreement or otherwise
reasonably acceptable to the Administrative Agent;

 

(ii)           a certificate of good standing (to the extent such concept
exists) from the applicable secretary of state of the state of organization of
each Credit Party; and

 

(iii)          a legal opinion of Simpson Thacher & Bartlett LLP, counsel to
Holdings, the Borrower and its Subsidiaries, in form and substance reasonably
satisfactory to the Administrative Agent; and

 

(e)           the Borrower shall have paid an upfront fee to each Revolving
Credit Lender in an amount equal to 0.125% of such Revolving Credit Lender’s
Revolving Credit Commitment on the Amendment No. 2 Effective Date, which upfront
fee shall be fully earned and payable on, and subject to the occurrence of, the
Amendment No. 2 Effective Date, and shall not be refundable for any reason.

 

Section 8. No Novation. Nothing herein contained shall be construed as a
substitution or novation of the obligations outstanding under the Credit
Agreement or instruments securing the same, which shall remain in full force and
effect, except to any extent modified hereby or by instruments executed
concurrently herewith and except to the extent repaid as provided herein.
Nothing implied in this Amendment Agreement or in any other document
contemplated hereby shall discharge or release the Lien or priority of any
Security Document or any other security therefor or otherwise be construed as a
release or other discharge of any of the Credit Parties under any Credit
Document from any of its obligations and liabilities as a borrower, guarantor or
pledgor under any of the Credit Documents, except, in each case, to any extent
modified hereby and except to the extent repaid as provided herein.

 

[SIGNATURE PAGES FOLLOW]

 



3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

 

  MPH ACQUISITION CORP 1,   as Holdings       By: /s/ David L. Redmond   Name:
David L. Redmond   Title: Treasurer and Secretary       MPH ACQUISITION HOLDINGS
LLC,   as Borrower       By: /s/ David L. Redmond   Name: David L. Redmond  
Title: Treasurer and Secretary

 

[Signature Page to Amendment Agreement]

 





 

 

  MULTIPLAN HOLDING CORPORATION   MPH INTERMEDIATE HOLDING COMPANY 1   NATIONAL
CARE NETWORK, LLC

 

  By: /s/ David L. Redmond   Name: David L. Redmond   Title: Treasurer and
Secretary

 

  FORMOST, INC.   HMA ACQUISITION CORPORATION   IHP ACQUISITION CORP.   MARS
ACQUISITION CORP.   MEDICAL AUDIT & REVIEW SOLUTIONS, INC.   MULTIPLAN CORP.  
MULTIPLAN SERVICES CORPORATION   NCN ACQUISITION CORPORATION   PRIVATE
HEALTHCARE SYSTEMS, INC.   TEXAS TRUE CHOICE, INC.   VIANT, INC.   VIANT
HOLDINGS, INC.   VIANT PAYMENT SYSTEMS, INC.   HEALTHNETWORK SYSTEMS LLC   ADMAR
CORPORATION   BEECH STREET CORPORATION   MULTIPLAN, INC.   STATEWIDE INDEPENDENT
PPO INC.   ASSOCIATES FOR HEALTH CARE, INC.   HEALTHEOS BY MULTIPLAN, INC.

 

  By: /s/ David L. Redmond   Name: David L. Redmond   Title: Executive Vice
President,             Chief Financial Officer,             Treasurer and
Secretary

 

[Signature Page to Amendment Agreement]

 





 

 

  BARCLAYS BANK PLC,   as Administrative Agent and a Revolving Credit   Lender

 

  By: /s/ Evan Moriarty   Name: Evan Moriarty   Title: Vice President

 

[Signature Page to Amendment Agreement]

 





 

 

  GOLDMAN SACHS LENDING PARTNERS   LLC, as a Revolving Credit Lender

 

  By: /s/ Annie Carr   Name: Annie Carr   Title: Authorized Signatory

 

[Signature Page to Amendment Agreement]

 





 

 

  BANK OF AMERICA, N.A.,   as a Revolving Credit Lender

 

  /s/ Dave Strickert   Name: Dave Strickert   Title: Managing Director

 

[Signature Page to Amendment Agreement]

 





 

 

  CITIBANK, N.A.,   as a Revolving Credit Lender

 

  By: /s/ Alvaro De Velasco   Name: Alvaro De Velasco   Title: Vice-President

 

[Signature Page to Amendment Agreement]

 





 

 

 

  UBS AG, STAMFORD BRANCH,       as a Revolving Credit Lender

 

  By: /s/ Darlene Arias     Name: Darlene Arias     Title: Director          
By: /s/ Anthony Joseph     Name: Anthony Joseph     Title: Associate Director

  

[Signature Page to Amendment Agreement]

 





 

 

Exhibit A

 

[Amendments to Credit Agreement attached]

 





 

 

Execution Version

 



 

 

CREDIT AGREEMENT

 

Dated as of June 7, 2016



as amended by Incremental Agreement No. 1, dated as of June 12, 2017



as amended by Amendment Agreement No. 2, dated as of July 2, 2020

 

among

 

POLARIS INTERMEDIATE CORP., as initial Holdings and, after giving effect to the



Internal Restructuring, MPH ACQUISITION CORP 1,



as Holdings,

 

POLARIS MERGER SUB CORP., as the initial Borrower, which on the Closing Date
shall be

merged with and into MPH ACQUISITION CORP 1 (with MPH ACQUISITION CORP 1 as

the surviving entity of such merger) and, after giving effect to the Internal
Restructuring, MPH



ACQUISITION HOLDINGS LLC,



as the Borrower,

 

The Co-Obligors



from Time to Time Parties Hereto,

 

The Several Lenders



from Time to Time Parties Hereto,

 

BARCLAYS BANK PLC,



as Administrative Agent, Collateral Agent, Swingline Lender and Letter of Credit
Issuer,

 

GOLDMAN SACHS LENDING PARTNERS LLC,



as Syndication Agent

 

and

 

BANK OF AMERICA, N.A.,



CITIBANK, N.A., and



UBS SECURITIES LLC



as Documentation Agents

 



 

 

BARCLAYS BANK PLC,



GOLDMAN SACHS LENDING PARTNERS LLC,



MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,



CITIGROUP GLOBAL MARKETS INC.,



and



UBS SECURITIES LLC



as Joint Lead Arrangers and Joint Bookrunners

 

 

 





 



 

Table of Contents

 

    Page       SECTION 1. DEFINITIONS 2     1.1 Defined Terms 2       1.2 Other
Interpretive Provisions 7475       1.3 Accounting Terms 76       1.4 Rounding 77
      1.5 References to Agreements, Laws, Etc. 77       1.6 Times of Day 77    
  1.7 Timing of Payment or Performance 77       1.8 Currency Equivalents
Generally 77       1.9 Classification of Loans and Borrowings 78       1.10
[Reserved] 78       1.11 Limited Condition Acquisitions 78       1.12 Pro Forma
and Other Calculations 79       SECTION 2. AMOUNT AND TERMS OF CREDIT FACILITIES
81     2.1 Loans 81       2.2 Minimum Amount of Each Borrowing; Maximum Number
of Borrowings 8182       2.3 Notice of Borrowing 83       2.4 Disbursement of
Funds 84       2.5 Repayment of Loans; Evidence of Debt 85       2.6 Conversions
and Continuations 86       2.7 Pro Rata Borrowings 8587       2.8 Interest 87  
    2.9 Interest Periods 88       2.10 Increased Costs, Illegality, Etc 88      
2.11 Compensation 90

 



 i 

 

 

    Page       2.12 Change of Lending Office 90       2.13 Notice of Certain
Costs 91       2.14 Incremental Facilities 8991       2.15 Extensions of Term
Loans, Revolving Credit Loans and Revolving Credit Commitments and
Additional/Replacement Revolving Credit Loans and Additional/Replacement
Revolving Credit Commitments 94       2.16 Defaulting Lenders 9698       2.17
Term Loan Exchange Notes 100       SECTION 3. LETTERS OF CREDIT 100102     3.1
Issuance of Letters of Credit 100102       3.2 Letter of Credit Requests 101103
      3.3 Letter of Credit Participations 104       3.4 Agreement to Repay
Letter of Credit Drawings 105       3.5 Increased Costs 106       3.6 New or
Successor Letter of Credit Issuer 105107       3.7 Role of Letter of Credit
Issuer 108       3.8 Cash Collateral 108       3.9 [Reserved] 109       3.10
Conflict with Issuer Documents 109       3.11 Letters of Credit Issued for
Restricted Subsidiaries 109       3.12 Other 109       3.13 Applicability of ISP
and UCP 108110       SECTION 4. FEES; COMMITMENT REDUCTIONS AND TERMINATIONS 110
    4.1 Fees 110       4.2 Voluntary Reduction of Commitments 111       4.3
Mandatory Termination of Commitments 112       SECTION 5. PAYMENTS 112     5.1
Voluntary Prepayments 112

 



 ii 

 

 

    Page       5.2 Mandatory Prepayments 113       5.3 Method and Place of
Payment 118       5.4 Net Payments 118       5.5 Computations of Interest and
Fees 121       5.6 Limit on Rate of Interest. 121       SECTION 6. CONDITIONS
PRECEDENT TO INITIAL CREDIT EVENT 122     6.1 Credit Documents 122       6.2
Collateral 122       6.3 Legal Opinions 123       6.4 Structure and Terms of the
Transaction; No Material Adverse Effect 123       6.5 Closing Certificates 124  
    6.6 Corporate Proceedings 124       6.7 Corporate Documents 124       6.8
Solvency Certificate 124       6.9 Financial Statements 124       6.10 PATRIOT
ACT 124       6.11 Fees and Expenses 124       6.12 Specified Representations
124       SECTION 7. CONDITIONS PRECEDENT TO ALL CREDIT EVENTS 125     7.1 No
Default; Representations and Warranties 125       7.2 Notice of Borrowing;
Letter of Credit Request 125       SECTION 8. REPRESENTATIONS, WARRANTIES AND
AGREEMENTS 125     8.1 Corporate Status 125       8.2 Corporate Power and
Authority; Enforceability 125       8.3 No Violation 126       8.4 Litigation
126       8.5 Margin Regulations 126

 



 iii 

 

 

    Page       8.6 Governmental Approvals 126       8.7 Investment Company Act
126       8.8 True and Complete Disclosure 126       8.9 Financial Statements
127       8.10 Tax Returns and Payments, Etc. 127       8.11 Compliance with
ERISA 128       8.12 Subsidiaries 128       8.13 Intellectual Property 128      
8.14 Environmental Laws 128       8.15 Properties, Assets and Rights 129      
8.16 Solvency 129       8.17 Material Adverse Change 129       8.18 Use of
Proceeds 129       8.19 FCPA 130       8.20 Sanctioned Persons 130       8.21
PATRIOT ACT 130       8.22 Labor Matters 130       8.23 Subordination of Junior
Financing 130       8.24 No Default 130       SECTION 9. AFFIRMATIVE COVENANTS
130     9.1 Information Covenants 131       9.2 Books, Records and Inspections
133       9.3 Maintenance of Insurance. 134       9.4 Payment of Taxes 134      
9.5 Consolidated Corporate Franchises 134       9.6 Compliance with Statutes 134
      9.7 ERISA 135

 



 iv 

 

 

    Page       9.8 Good Repair 135       9.9 End of Fiscal Years; Fiscal
Quarters 135       9.10 Additional Guarantors, Grantors and Co-Obligors 136    
  9.11 Pledges of Additional Stock and Evidence of Indebtedness 136       9.12
Use of Proceeds 136       9.13 Changes in Business 137       9.14 Further
Assurances 137       9.15 Designation of Subsidiaries 138       9.16 Maintenance
of Ratings 138       9.17 Post-Closing Obligations 138       SECTION 10.
NEGATIVE COVENANTS 139     10.1 Limitation on Indebtedness 139       10.2
Limitation on Liens 147       10.3 Limitation on Fundamental Changes 152      
10.4 Limitation on Sale of Assets 154       10.5 Limitation on Investments 157  
    10.6 Limitation on Restricted Payments 161       10.7 Limitations on Debt
Payments and Amendments 167       10.8 Negative Pledge Clauses 167       10.9
Passive Holding Company; Etc. 170       10.10 Consolidated First Lien Debt to
Consolidated EBITDA Ratio 171       10.11 Transactions with Affiliates 171      
SECTION 11. EVENTS OF DEFAULT 174     11.1 Payments 174       11.2
Representations, Etc. 174       11.3 Covenants 174       11.4 Default Under
Other Agreements 175



 



 v 

 

 

    Page       11.5 Bankruptcy, Etc. 175       11.6 ERISA 175       11.7
Guarantee 176       11.8 Security Document 176       11.9 Judgments 176      
11.10 Change of Control 176       11.11 Borrower’s Right to Cure 176      
SECTION 12. THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT. 178     12.1
Appointment. 178       12.2 Limited Duties 178       12.3 Binding Effect 178    
  12.4 Delegation of Duties 178       12.5 Exculpatory Provisions 179       12.6
Reliance by Administrative Agent 179       12.7 Notice of Default 179       12.8
Non-Reliance on Administrative Agent and Other Lenders 180       12.9
Indemnification 180       12.10 Agent in Its Individual Capacity 180       12.11
Successor Agent 181       12.12 Withholding Tax 182       12.13 Duties as
Collateral Agent and as Paying Agent 182       12.14 Authorization to Release
Liens and Guarantees 182       12.15 Intercreditor Agreements 182       12.16
Secured Cash Management Agreements and Secured Hedge Agreements 183       12.17
Administrative Agent May File Proofs of Claim 183       SECTION 13.
MISCELLANEOUS. 184     13.1 Amendments and Waivers 184

 



 vi 

 

 

    Page       13.2 Notices; Electronic Communications 186       13.3 No Waiver;
Cumulative Remedies 189       13.4 Survival of Representations and Warranties
189       13.5 Payment of Expenses; Indemnification. 190       13.6 Successors
and Assigns; Participations and Assignments; Etc. 192       13.7 Replacements of
Lenders Under Certain Circumstances 198       13.8 Adjustments; Set-off 199    
  13.9 Counterparts 200       13.10 Severability 200       13.11 Integration 200
      13.12 GOVERNING LAW 200       13.13 Submission to Jurisdiction; Waivers
200       13.14 Acknowledgments 201       13.15 WAIVERS OF JURY TRIAL 201      
13.16 Confidentiality 202       13.17 Release of Collateral and Guarantee
Obligations; Subordination of Liens 202       13.18 USA PATRIOT ACT 203      
13.19 Legend 204       13.20 Payments Set Aside 204       13.21 Acknowledgement
and Consent to Bail-In of EEA Financial Institutions 204       13.22 Co-Obligor
Obligations. 204

 



 vii 

 

 

 

SCHEDULES

 

Schedule 1.1(a) Commitments of Lenders Schedule 1.1(b) Existing Letters of
Credit Schedule 1.1(c) Mortgaged Property Schedule 8.4 Litigation Schedule 8.12
Subsidiaries Schedule 8.15 Owned Real Property Schedule 9.17 Post-Closing
Obligations Schedule 10.1 Indebtedness Schedule 10.2 Liens Schedule 10.4
Dispositions Schedule 10.5 Investments Schedule 10.8 Negative Pledge Clauses
Schedule 10.11 Transactions with Affiliates Schedule 13.2 Addresses for Notices

 

EXHIBITS

 

Exhibit A Form of Guarantee Exhibit B Form of Security Agreement Exhibit C
Form of Pledge Agreement Exhibit D Form of Notice of Borrowing Exhibit E Form of
Borrower/Co-Obligor Joinder Agreement Exhibit F Form of Closing Certificate
Exhibit G-1 Form of Promissory Note (Revolving Credit Loans and Swingline Loans)
Exhibit G-2 Form of Promissory Note (Initial Term Loans) Exhibit H-1 Form of
Equal Priority Intercreditor Agreement Exhibit H-2 Form of Junior Priority
Intercreditor Agreement Exhibit I Form of Assignment and Acceptance Exhibit J
Form of Affiliated Lender Assignment and Acceptance Exhibit K Form of Solvency
Certificate Exhibit L Form of United States Tax Compliance Certificate Exhibit M
Form of Intercompany Subordinated Note Exhibit N Form of Perfection Certificate
Exhibit O Form of Notice of Voluntary Prepayment

 



 viii 

 



 

CREDIT AGREEMENT, dated as of June 7, 2016, among POLARIS INTERMEDIATE CORP., a
Delaware corporation (“Polaris Intermediate”), whose rights and obligations
herein, after giving effect to the Internal Restructuring, will be assumed by
the Surviving Company (as defined below), POLARIS MERGER SUB CORP., a Delaware
corporation (“Merger Sub”), which on the Closing Date shall be merged with and
into MPH Acquisition Corp 1, a Delaware corporation (the “Target”) (with the
Target surviving such merger and with such merged company existing under the
laws of the state of Delaware as the “Surviving Company”), whose rights and
obligations herein, after giving effect to the Internal Restructuring, will be
assumed by MPH Acquisition Holdings LLC, a Delaware limited liability company
(“MPH LLC”), the Co-Obligors from time to time party hereto, the Lenders from
time to time party hereto, BARCLAYS BANK PLC, as the Administrative Agent,
Collateral Agent, Swingline Lender and Letter of Credit Issuer, GOLDMAN SACHS
LENDING PARTNERS LLC, as Syndication Agent, and BANK OF AMERICA, N.A., CITIBANK,
N.A. and UBS SECURITIES LLC, as Documentation Agents.

 

RECITALS:

 

WHEREAS, capitalized terms used and not defined in the preamble and these
recitals shall have the respective meanings set forth for such terms in
Section 1.1 hereof;

 

WHEREAS, pursuant to the Merger Agreement, (a) Merger Sub will merge with and
into the Target (such merger, the “Merger”), with the Target being the surviving
entity of the Merger and the Surviving Company and (b) except with respect to
certain equityholders of the Seller, including management of the Seller and/or
the Target and its subsidiaries, who agreed to roll over their Capital Stock of
the Target and its Affiliates or the cash proceeds they received from the
Transactions into Capital Stock in the Surviving Company or a Parent Entity of
the Surviving Company (in such capacity, the “Rollover Investors”), the Seller
will receive cash in exchange for its Capital Stock in the Target (collectively,
the “Merger Consideration”);

 

WHEREAS, (a) the Investors (including the Rollover Investors and certain members
of management of the Seller and/or the Target and its Subsidiaries) will,
directly or indirectly, make cash equity contributions to Polaris Parent, the
net proceeds of which will be further contributed by Polaris Parent, directly or
indirectly, as cash common equity to Merger Sub; provided that any such equity
contribution to Merger Sub in a form other than common equity shall be
reasonably satisfactory to the Lead Arrangers (the foregoing, collectively, the
“Equity Contribution”), in an aggregate amount equal to, when combined with the
Fair Market Value of any Capital Stock of any of the Rollover Investors rolled
over or invested in connection with the Transactions, at least 30.0% of the sum
of (1) the aggregate gross proceeds of the Initial Term Loans and Revolving
Credit Loans borrowed on the Closing Date plus the aggregate gross proceeds of
Senior Unsecured Notes issued on or prior to the Closing Date, excluding the
aggregate gross proceeds of (A) any Initial Term Loans and Revolving Credit
Loans borrowed to fund certain closing payments, OID and/or upfront fees
required to be funded and (B) any Revolving Credit Loans borrowed to fund any
working capital needs and (2) the equity capitalization of Holdings and its
Subsidiaries on the Closing Date, after giving effect to all of the
Transactions;

 

WHEREAS, (i) immediately following the Merger, MPH Intermediate Acquisition
Corp., a Delaware corporation (“Existing Holdings”), will merge with and into
MPH Acquisition Corp. 2 (“MPH2”), with MPH2 being the surviving entity of such
merger (the “MPH2 Merger”), (ii) immediately following the MPH2 Merger, MPH2
will merge with and into the Surviving Company, with the Surviving Company being
the surviving entity of such merger (such merger described in this clause (ii),
together with the MPH2 Merger, the “Secondary Mergers”) and (iii) immediately
after giving effect to the Secondary Mergers, (A) the Surviving Company shall
assign to MPH LLC, and MPH LLC shall assume, pursuant to the Assumption
Agreement all obligations of the Surviving Company as “Borrower” under the
Credit Documents and as “Issuer” of the Senior Unsecured Notes Documents and
(B) Polaris Intermediate shall assign to the Surviving Company, and the
Surviving Company shall assume, pursuant to the Assumption Agreement, all
obligations of Polaris Intermediate as “Holdings” in respect of the Credit
Documents (the transactions described in this clause (iii), the “Assumption”
and, together with the transactions described in the foregoing clauses
(i) through (ii), collectively, the “Internal Restructuring”);

 

WHEREAS, in connection with the foregoing, the Borrower has requested that,
immediately upon the satisfaction in full of the applicable conditions precedent
set forth in Section 6 below, the Lenders and Letter of Credit Issuers extend
credit to the Borrower in the form of (i) $3,470,000,000 in aggregate principal
amount of Initial Term Loans to be borrowed on the Closing Date (the “Closing
Date Term Loan Facility”) and (ii) a revolving credit facility in an initial
aggregate principal amount of $100,000,000 of Revolving Credit Commitments (the
“Revolving Credit Facility”);



 





 

 

WHEREAS, it is intended that the Borrower will issue Senior Unsecured Notes
under the Senior Unsecured Notes Indenture in sales pursuant to Rule 144A and/or
Regulation S of the Securities Act, generating aggregate gross proceeds of up to
$1,100,000,000.

 

WHEREAS, the proceeds of the Initial Term Loans and the Initial Revolving
Borrowing Amount (to the extent permitted in accordance with the definition of
the term “Permitted Initial Revolving Credit Borrowing Purposes”), together with
(a) a portion of the Target’s and its Subsidiaries’ cash on hand, (b) the
proceeds from the issuance of the Senior Unsecured Notes and (c) the proceeds of
the Equity Contribution, will be used to pay the Merger Consideration, the
Existing Debt Refinancing and the Transaction Expenses;

 

WHEREAS, the Lenders have indicated their willingness to extend such credit and
the Letter of Credit Issuers have indicated their willingness to issue Letters
of Credit, in each case on the terms and subject to the conditions set forth
below;

 

WHEREAS, in connection with the foregoing and as an inducement for the Lenders
and the Letter of Credit Issuers to extend the credit contemplated hereunder,
the Borrower has agreed to secure all of its Obligations by granting to the
Collateral Agent, for the benefit of the Secured Parties, a first priority lien
(such priority subject to Liens permitted hereunder) on substantially all of its
assets (except as otherwise set forth in the Credit Documents), including a
pledge of all of the Capital Stock of each of its Subsidiaries (other than any
Excluded Capital Stock); and

 

WHEREAS, in connection with the foregoing and as an inducement for the Lenders
and the Letter of Credit Issuers to extend the credit contemplated hereunder,
each Guarantor has agreed to guarantee all of its Obligations and to secure its
guarantees by granting to the Collateral Agent, for the benefit of the Secured
Parties, a first priority lien (such priority subject to Liens permitted
hereunder) on substantially all of its assets (except as otherwise set forth in
the Credit Documents), including a pledge of all of the Capital Stock of each of
their respective Subsidiaries (other than any Excluded Capital Stock).

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION 1.            Definitions.

 

1.1         Defined Terms. As used herein, the following terms shall have the
meanings specified in this Section 1.1 unless the context otherwise requires:

 

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Prime Rate in effect for such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%, (c) the Eurodollar Rate for a one
month Interest Period determined on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1.00% and (d) (i) solely with
regard to the Initial Term Loans, 2.00% and (ii) with regard to the Revolving
Credit Loans, 0.00%. If the Administrative Agent shall have determined (which
determination should be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the ABR shall be
determined without regard to clause (b) of the preceding sentence until the
circumstances giving rise to such inability no longer exist. Any change in the
ABR due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Eurodollar Rate shall be effective on the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Eurodollar Rate, as the case
may be.

 



-2-

 





 

“ABR Loan” shall mean each Loan bearing interest at the rate provided in
Section 2.8(a) and, in any event, shall include all Swingline Loans.

 

“Acceptable Reinvestment Commitment” shall mean a binding commitment of the
Borrower or any Restricted Subsidiary entered into at any time prior to the end
of the Reinvestment Period to reinvest the proceeds of an Asset Sale Prepayment
Event or Recovery Prepayment Event.

 

“Accounting Change” shall mean any change in accounting principles required by
the promulgation of any rule, regulation, pronouncement or opinion by the
Financial Accounting Standards Board of the American Institute of Certified
Public Accountants or, if applicable, the SEC.

 

“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary for any period, the amount for such period
of Consolidated EBITDA of such Pro Forma Entity (determined as if references to
the Borrower and the Restricted Subsidiaries in the definition of the term
“Consolidated EBITDA” were references to such Pro Forma Entity and its
subsidiaries that will become Restricted Subsidiaries), all as determined on a
consolidated basis for such Pro Forma Entity in accordance with GAAP.

 

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA.”

 

“acquired Person” shall have the meaning provided in Section 10.1(k)(i)(E).

 

“Additional Lender” shall have the meaning provided in Section 2.14(d).

 

“Acquisition” shall mean any acquisition by the Borrower or any Restricted
Subsidiary, whether by purchase, merger, consolidation, contribution or
otherwise, of (a) at least a majority of the assets or property and/or
liabilities (or any other substantial part for which financial statements or
other financial information is available), or a business line, product line,
unit or division of, any other Person, (b) Capital Stock of any other Person
such that such other Person becomes a Restricted Subsidiary and (c) additional
Capital Stock of any Restricted Subsidiary not then held by the Borrower or any
Restricted Subsidiary.

 

“Acquisition Consideration” shall mean, in connection with any Acquisition, the
aggregate amount (as valued at the Fair Market Value of such Acquisition at the
time such Acquisition is made) of, without duplication: (a) the purchase
consideration paid or payable for such Acquisition, whether payable at or prior
to the consummation of such Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and including any and all payments representing the purchase price
and any assumptions of Indebtedness and/or Guarantee Obligations, “earn-outs”
and other agreements to make any payment the amount of which is, or the terms of
payment of which are, in any respect subject to or contingent upon the revenues,
income, cash flow or profits (or the like) of any Person or business and (b) the
aggregate amount of Indebtedness Incurred in connection with such Acquisition;
provided in each case, that any such future payment that is subject to a
contingency shall be considered Acquisition Consideration only to the extent of
the reserve, if any, required under GAAP (as determined at the time of the
consummation of such Acquisition) to be established in respect thereof by
Holdings, the Borrower or its Restricted Subsidiaries.

 

“Additional/Replacement Revolving Credit Commitment” shall have the meaning
provided in Section 2.14(a).

 

“Additional/Replacement Revolving Credit Facility” shall mean each Class of
Additional/Replacement Revolving Credit Commitments made pursuant to
Section 2.14(a).

 

“Additional/Replacement Revolving Credit Lender” shall mean, at any time, any
Lender that has an Additional/Replacement Revolving Credit Commitment.

 



-3-

 





 

“Additional/Replacement Revolving Credit Loans” shall mean any loan made to the
Borrower under a Class of Additional/Replacement Revolving Credit Commitments.

 

“Adjusted Total Additional/Replacement Revolving Credit Commitment” shall mean,
at any time, with respect to any Class of Additional/Replacement Revolving
Credit Commitments, the Total Additional/Replacement Revolving Credit Commitment
for such Class less the aggregate Additional/Replacement Revolving Credit
Commitments of all Defaulting Lenders in such Class.

 

“Adjusted Total Extended Revolving Credit Commitment” shall mean, at any time,
with respect to any Class of Extended Revolving Credit Commitments, the Total
Extended Revolving Credit Commitment for such Class less the aggregate Extended
Revolving Credit Commitments of all Defaulting Lenders in such Class.

 

“Adjusted Total Revolving Credit Commitment” shall mean, at any time, the Total
Revolving Credit Commitment less the aggregate Revolving Credit Commitments of
all Defaulting Lenders.

 

“Administrative Agent” shall mean Barclays Bank PLC or any successor to Barclays
Bank PLC appointed in accordance with the provisions of Section 12.11, together
with its Affiliates that are appointed as sub-agents in accordance with
Section 12.4, in each case, as the administrative agent for the Lenders under
this Agreement and the other Credit Documents.

 

“Administrative Agent’s Office” shall mean the office and, as appropriate, the
account of the Administrative Agent set forth on Schedule 13.2 or such other
office or account as the Administrative Agent may hereafter designate in writing
as such to the other parties hereto.

 

“Affiliate” shall mean, with respect to any specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. The term
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of Voting Stock, by agreement or otherwise. The terms
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Affiliated Lender” shall mean a Non-Debt Fund Affiliate or a Debt Fund
Affiliate.

 

“Affiliated Lender Assignment and Acceptance” shall have the meaning provided in
Section 13.6(g)(i)(C).

 

“Agents” shall mean each of the Administrative Agent and the Collateral Agent.

 

“Agreement” shall mean this Credit Agreement.

 

“AHYDO Catch-Up Payment” shall mean any payment with respect to any obligations
of the Borrower or any Restricted Subsidiary, including subordinated debt
obligations and obligations in respect of the Senior Unsecured Notes, in each
case to avoid the application of Section 163(e)(5) of the Code thereto.

 

“Amendment Agreement No. 2” shall mean the Amendment Agreement No. 2, dated as
of July 2, 2020, among the Borrower, Holdings, the other Guarantors, the
Revolving Credit Lenders party thereto and the Administrative Agent.

 

“Applicable Laws” shall mean, as to any Person, any international, foreign,
provincial, territorial, federal, state, municipal, and local law (including
common law and Environmental Laws), statute, regulation, by-law, ordinance,
treaty, rule, order, code, regulation, decree, guideline, judgment, consent
decree, writ, injunction, settlement agreement, governmental requirement and
administrative or judicial precedents enacted, promulgated or imposed or entered
into or agreed by any Governmental Authority, in each case applicable to or
binding on such Person or any of its property or assets or to which such Person
or any of its property or assets is subject.

 



-4-

 

 

“Applicable Margin” shall mean:

 

(a)         with respect to any Initial Term Loan, the following percentages per
annum, based upon the Consolidated First Lien Debt to Consolidated EBITDA Ratio
as set forth in the most recent certificate delivered to the Administrative
Agent pursuant to Section 9.1(d):

 

  Consolidated First Lien Applicable Margin for Applicable Margin for   Debt to
Consolidated Initial Term Loans that Initial Term Loans that Pricing Level
EBITDA Ratio are Eurodollar Loans are ABR Loans 1 Greater than 3.75:1.00 3.00%
2.00% 2 Less than or equal to 3.75:1.00 2.75% 1.75%

 

(b)         with respect to the Revolving Credit Loans and Swingline Loans, the
following percentages per annum, based upon the Consolidated First Lien Debt to
Consolidated EBITDA Ratio as set forth in the most recent certificate delivered
to the Administrative Agent pursuant to Section 9.1(d):

 

Pricing Level

Consolidated First Lien
Debt to Consolidated
EBITDA Ratio

Applicable Margin for
Revolving Credit Loans
that are Eurodollar
Loans

Applicable Margin for
Revolving Credit
Loans that are ABR Loans
and Swingline Loans

1 Greater than 4.50:1.00 4.00% 3.00% 2 Less than or equal to
4.50:1.00 but greater than
4.00:1.00 3.75% 2.75% 3 Less than or equal to 4.00:1.00 3.50% 2.50%

 

Notwithstanding anything to the contrary in this definition, (x) during the
period from the Closing Date until the Initial Financial Statement Delivery
Date, the Applicable Margin for Initial Term Loans, Revolving Credit Loans and
Swingline Loans shall be determined by reference to the applicable “Pricing
Level 1” set forth in the tables above and (y) during the period from the First
Incremental Agreement Effective Date until the date on which Section 9.1
Financials are delivered to the Administrative Agent under Section 9.1(b) for
the fiscal quarter of the Borrower ending June 30, 2017, the Applicable Margin
for the Initial Term Loans shall be determined by reference to “Pricing Level 1”
set forth in the applicable table above. Any increase or decrease in the
Applicable Margin for Initial Term Loans, Revolving Credit Loans and Swingline
Loans resulting from a change in the Consolidated First Lien Debt to
Consolidated EBITDA Ratio shall become effective as of the first Business Day
immediately following the date Section 9.1 Financials are delivered to the
Administrative Agent pursuant to Sections 9.1(a) and 9.1(b); provided that, at
the option of the Required Lenders, the highest pricing level (as set forth in
the tables above) shall apply as of the fifth Business Day after the date on
which Section 9.1 Financials were required to have been delivered but have not
been delivered pursuant to Section 9.1 and shall continue to so apply to and
including the date on which such Section 9.1 Financials are so delivered (and
thereafter the pricing level otherwise determined in accordance with this
definition shall apply).

 

In the event that the Administrative Agent and the Borrower determine that any
Section 9.1 Financials previously delivered were incorrect or inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then
(a) the Borrower shall as soon as practicable deliver to the Administrative
Agent the correct Section 9.1 Financials for such Applicable Period, (b) the
Applicable Margin shall be determined as if the pricing level for such higher
Applicable Margin were applicable for such Applicable Period, and (c) the
Borrower shall within 10 Business Days of demand thereof by the Administrative
Agent pay to the Administrative Agent the accrued additional interest owing as a
result of such increased Applicable Margin for such Applicable Period, which
payment shall be promptly applied by the Administrative Agent in accordance with
this Agreement. This paragraph shall not limit the rights of the Administrative
Agent and Lenders with respect to Section 2.8(c) and Section 11.

 



-5-

 

 

“Applicable Period” shall have the meaning provided in the definition of the
term “Applicable Margin”.

 

“Approved Foreign Bank” shall have the meaning provided in the definition of the
term “Cash Equivalents”.

 

“Approved Fund” shall have the meaning provided in Section 13.6(b).

 

“Asset Sale Prepayment Event” shall mean any Disposition (or series of related
Dispositions) of any business unit, asset or property of the Borrower or any
Restricted Subsidiary (including any Disposition of any Capital Stock of any
Subsidiary of the Borrower owned by the Borrower or any Restricted Subsidiary);
provided that the term “Asset Sale Prepayment Event” shall include only
Dispositions (or a series of related Dispositions) made pursuant to clauses (c),
(d)(ii), (g), (j), (q), (r) and (t) of Section 10.4.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 13.6) substantially in the form of Exhibit I or such other
form as shall be reasonably acceptable to the Borrower and the Administrative
Agent.

 

“Assumption” shall have the meaning provided in the recitals to this Agreement.

 

“Assumption Agreement” shall mean the Assumption Agreement between the Surviving
Company and MPH LLC, with respect to the rights and obligations as “Borrower”
under the Credit Documents and “Issuer” under the Senior Unsecured Notes
Documents, and between Polaris Intermediate and the Surviving Company, with
respect to the rights and obligations as “Holdings” under the Credit Documents,
in each case reasonably satisfactory to the Administrative Agent.

 

“Authorized Officer” shall mean the Chairman of the Board, the President, the
Chief Executive Officer, the Chief Financial Officer, the Chief Operating
Officer, the Treasurer, any Vice President, the Assistant Treasurer, with
respect to certain limited liability companies or partnerships that do not have
officers, any manager, managing member, managing director or general partner
thereof, any other senior officer of Holdings, the Borrower or any other Credit
Party designated as such in writing to the Administrative Agent by Holdings, the
Borrower or any other Credit Party, as applicable, and, with respect to any
document (other than the solvency certificate) delivered on the Closing Date or
any Incremental Facility Closing Date, the Secretary or the Assistant Secretary
of any Credit Party. Any document delivered hereunder that is signed by an
Authorized Officer shall be conclusively presumed to have been authorized by all
necessary corporate, limited liability company, partnership and/or other action
on the part of Holdings, the Borrower or any other Credit Party and such
Authorized Officer shall be conclusively presumed to have acted on behalf of
such Person.

 

“Auto-Extension Letter of Credit” shall have the meaning provided in
Section 3.2(e).

 

“Available Amount” shall mean, at any time (the “Available Amount Reference
Time”), subject to the last sentence of this definition, an amount equal at such
time to (a) the sum of, without duplication:

 

(i)              [reserved];

 

(ii)             the amount (which amount shall not be less than zero) equal to
50.0% of the Cumulative Consolidated Net Income of the Borrower and the
Restricted Subsidiaries;

 

(iii)            to the extent not already included in the calculation of
Consolidated Net Income, the aggregate amount of all Returns (to the extent made
in cash or Cash Equivalents) received by the Borrower or any Restricted
Subsidiary from any Investment to the extent such Investment was made by using
the Available Amount during the period after the Closing Date through and
including the Available Amount Reference Time (other than the portion of any
such dividends and other distributions that is used by the Borrower or any
Restricted Subsidiary to pay taxes related to such amounts);

 



-6-

 

 

(iv)            to the extent not already included in the calculation of
Consolidated Net Income, the aggregate amount of all repayments made in cash or
Cash Equivalents of principal received by the Borrower or any Restricted
Subsidiary from any Investment to the extent such Investment was made by using
the Available Amount during the period after the Closing Date through and
including the Available Amount Reference Time in respect of loans made by the
Borrower or any Restricted Subsidiary and that constituted Investments;

 

(v)            to the extent not already included in the calculation of
Consolidated Net Income or applied to prepay the Term Loans in accordance with
Section 5.2(a)(i) or to prepay, repurchase, redeem, defease, acquire, or make
any other similar payment on any secured Permitted Additional Debt or on any
secured Credit Agreement Refinancing Indebtedness, the aggregate amount of all
Net Cash Proceeds received by the Borrower or any Restricted Subsidiary in
connection with the Disposition of its ownership interest in any Investment to
any Person other than to the Borrower or a Restricted Subsidiary and to the
extent such Investment was made by using the Available Amount during the period
after the Closing Date through and including the Available Amount Reference
Time; and

 

(vi)            the amount of any Investment of the Borrower or any of its
Restricted Subsidiaries in any Unrestricted Subsidiary that has been
re-designated as a Restricted Subsidiary pursuant to Section 9.15 or that has
been merged, amalgamated or consolidated with or into the Borrower or any of its
Restricted Subsidiaries pursuant to Section 10.3 or the amount of assets of an
Unrestricted Subsidiary Disposed of to the Borrower or a Restricted Subsidiary,
in each case following the Closing Date and at or prior to the Available Amount
Reference Time, in each case, such amount not to exceed the lesser of (x) the
Fair Market Value of the Investments of the Borrower and its Restricted
Subsidiaries in such Unrestricted Subsidiary immediately prior to giving pro
forma effect to such re-designation or merger, amalgamation or consolidation or
Disposal of assets and (y) the amount originally invested from the Available
Amount by the Borrower and its Restricted Subsidiaries in such Unrestricted
Subsidiary (provided that, in the case of original investments made in cash, the
Fair Market Value shall be such cash value);

 

minus (b) the sum of, without duplication and without taking into account the
proposed portion of the amount calculated above to be used at the applicable
Available Amount Reference Time:

 

(i)              the aggregate amount of any Permitted Investments made by the
Borrower or any Restricted Subsidiary using the Available Amount pursuant to
Section 10.5 after the Closing Date and prior to the Available Amount Reference
Time;

 

(ii)             the aggregate amount of any Restricted Payments made by the
Borrower using the Available Amount pursuant to Section 10.6(f) after the
Closing Date and prior to the Available Amount Reference Time; and

 

(iii)            the aggregate amount expended on prepayments, repurchases,
redemptions, defeasements, acquisitions and other similar payments made by the
Borrower or any Restricted Subsidiary using the Available Amount pursuant to
Section 10.7(a) after the Closing Date and prior to the Available Amount
Reference Time.

 

“Available Amount Reference Time” shall have the meaning provided in the
definition of the term “Available Amount.”

 



-7-

 



 



“Available Equity Amount” shall mean, at any time (the “Available Equity Amount
Reference Time”), subject to the last sentence of this definition, an amount
equal at such time to (a) the sum of, without duplication:

 



(i)              the aggregate amount of cash and the Fair Market Value of
marketable securities or other property, in each case, contributed to the
capital of the Borrower or the proceeds received by the Borrower from the
issuance of any Capital Stock (or Incurrences of Indebtedness that have been
converted into or exchanged for Qualified Capital Stock), in each case during
the period after the Closing Date through and including the Available Equity
Amount Reference Time, but excluding:

 

(A) all proceeds from the issuance of Disqualified Capital Stock;

 

(B) any Excluded Contribution; and

 

(C) any Cure Amount;

 

(ii)             the aggregate amount of all Returns (to the extent made in cash
or Cash Equivalents) received by the Borrower or any Restricted Subsidiary on
Investments made using the Available Equity Amount during the period after the
Closing Date through and including the Available Equity Amount Reference Time;

 

(iii)            the Fair Market Value or, if the Fair Market Value of such Term
Loans cannot be ascertained, the Fair Market Value shall be the purchase price
of such Term Loans (which shall not in any event be calculated in excess of par)
of Term Loans contributed directly or indirectly by an Investor or a Non-Debt
Fund Affiliate to the Borrower during the period after the Closing Date through
and including the Available Equity Amount Reference Time;

 

(iv)            the greater of (x) $100,000,000 and (y) 15% of Consolidated
EBITDA of the Borrower for the Test Period most recently ended on or prior to
any such Available Equity Amount Reference Time (measured as of such date) based
upon the Section 9.1 Financials most recently delivered on or prior to such
date;

 

(v)             to the extent not already included in the calculation of
Consolidated Net Income, the aggregate amount (which amount shall not be less
than zero) of any Retained Refused Proceeds retained by the Borrower and its
Restricted Subsidiaries during the period after the Closing Date through and
including the Available Equity Amount Reference Time; and

 

(vi)            to the extent not already included in the calculation of
Consolidated Net Income, the aggregate amount (which amount shall not be less
than zero) of any Retained Asset Sale Proceeds retained by the Borrower and its
Restricted Subsidiaries during the period after the Closing Date through and
including the Available Equity Amount Reference Time;

 

minus (b) the sum, without duplication, and, without taking into account the
proposed portion of the Available Equity Amount calculated above to be used at
the applicable Available Equity Amount Reference Time, of:

 

(i)              the aggregate amount of any Permitted Investments made by the
Borrower or any Restricted Subsidiary using the Available Equity Amount pursuant
to Section 10.5 after the Closing Date and prior to the Available Equity Amount
Reference Time;

 

(ii)             the aggregate amount of any Restricted Payments made by the
Borrower using the Available Equity Amount pursuant to Section 10.6(f) after the
Closing Date and prior to the Available Equity Amount Reference Time; and

 

(iii)            the aggregate amount of prepayments, repurchases, redemptions,
defeasances, acquisitions and other similar payments, made by the Borrower or
any Restricted Subsidiary using the Available Equity Amount pursuant to
Section 10.7(a) after the Closing Date and prior to the Available Equity Amount
Reference Time.

 



-8-

 

 

“Available Equity Amount Reference Time” shall have the meaning provided in the
definition of the term “Available Equity Amount.”

 

“Available Revolving Credit Commitment” shall mean an amount equal to the
excess, if any, of (a) the amount of the Total Revolving Credit Commitment over
(b) the sum of (i) the aggregate principal amount of all Revolving Credit Loans
and Swingline Loans then outstanding and (ii) the aggregate Letter of Credit
Obligations at such time.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Bankruptcy Code” shall mean the provisions of Title 11 of the United States
Code, 11 USC §§ 101 et seq., as amended, or any similar federal or state law for
the relief of debtors.

 

“Basel III” shall mean, collectively, those certain agreements on capital
requirements, leverage ratios and liquidity standards contained in “Basel III: A
Global Regulatory Framework for More Resilient Banks and Banking Systems,”
“Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring,” and “Guidance for National Authorities Operating the
Countercyclical Capital Buffer,” each as published by the Basel Committee on
Banking Supervision in December 2010 (as revised from time to time), and as
implemented by a Lender’s primary U.S. federal banking regulatory authority or
primary non-U.S. financial regulatory authority, as applicable.

 

“Beneficial Owner” shall mean, in the case of a Lender (including the Swingline
Lender and each Letter of Credit Issuer), the beneficial owner of any amounts
payable under any Credit Document for U.S. federal withholding tax purposes.

 

“Benefited Lender” shall have the meaning provided in Section 13.8(a).

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

 

“Board of Directors” shall mean, with respect to any Person, (i) in the case of
any corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers of such Person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
Person and (iv) in any other case, the functional equivalent of the foregoing.

 

“Borrower” shall mean, (i) initially Merger Sub, (ii) after giving effect to the
Merger, the Surviving Company, and (iii) after giving effect to the Internal
Restructuring, MPH LLC, and shall include any Successor Borrower, to the extent
applicable.

 

“Borrower Materials” shall have the meaning provided in Section 13.2.

 

“Borrowing” shall mean and include (a) the Incurrence of Swingline Loans from
the Swingline Lender on a given date (or swingline loans under any Extended
Revolving Credit Commitments of Additional/Replacement Revolving Credit
Commitments from any swingline lender thereunder on a given date), (b) the
Incurrence of one Class and Type of Initial Term Loan on the Closing Date or the
First Incremental Agreement Effective Date, as applicable (or resulting from
conversions on a given date after the Closing Date or the First Incremental
Agreement Effective Date, as applicable) having, in the case of Eurodollar
Loans, the same Interest Period (provided that ABR Loans Incurred pursuant to
Section 2.10(b) shall be considered part of any related Borrowing of Eurodollar
Loans), (c) the Incurrence of one Class and Type of Incremental Term Loan on an
Incremental Facility Closing Date (or resulting from conversions on a given date
after the applicable Incremental Facility Closing Date) having, in the case of
Eurodollar Loans, the same Interest Period (provided that ABR Loans Incurred
pursuant to Section 2.10(b) shall be considered part of any related Borrowing of
Eurodollar Loans), (d) the Incurrence of one Class and Type of Revolving Credit
Loan on a given date (or resulting from conversions on a given date) having, in
the case of Eurodollar Loans, the same Interest Period (provided that ABR Loans
Incurred pursuant to Section 2.10(b) shall be considered part of any related
Borrowing of Eurodollar Loans), (e) the Incurrence of one Class and Type of
Additional/Replacement Revolving Credit Loan on a given date (or resulting from
conversions on a given date) having, in the case of Eurodollar Loans, the same
Interest Period (provided that ABR Loans Incurred pursuant to
Section 2.10(b) shall be considered part of any related Borrowing of Eurodollar
Loans) and (f) the Incurrence of one Type of Extended Revolving Credit Loan of a
specified Class on a given date (or resulting from conversions on a given date)
having, in the case of Eurodollar Loans, the same Interest Period (provided that
ABR Loans Incurred pursuant to Section 2.10(b) shall be considered part of any
related Borrowing of Eurodollar Loans).

 

-9-

 



 

“Business Day” shall mean (a) any day excluding Saturday, Sunday and any day
that shall be in The City of New York a legal holiday or a day on which banking
institutions are authorized by law or other governmental actions to close and
(b) if the applicable Business Day relates to any Eurodollar Loans, any day on
which dealings in deposits in U.S. Dollars are carried on in the London
interbank eurodollar market.

 

“Capital Expenditures” shall mean, for any period, the aggregate of, without
duplication, (a) all expenditures (whether paid in cash or accrued as
liabilities) by the Borrower and the Restricted Subsidiaries during such period
that, in conformity with GAAP, are or are required to be included as additions
during such period to property, plant or equipment reflected in the consolidated
balance sheet of the Borrower and the Restricted Subsidiaries, (b) all
Capitalized Software Expenditures and Capitalized Research and Development Costs
during such period and (c) all fixed asset additions financed through Financing
Lease Obligations Incurred by the Borrower and the Restricted Subsidiaries and
recorded on the balance sheet in accordance with GAAP during such period;
provided that the term “Capital Expenditures” shall not include:

 

(i)           expenditures made in connection with the replacement,
substitution, restoration or repair of assets to the extent financed from
insurance proceeds or compensation awards paid on account of a Recovery Event
(except to the extent that such proceeds otherwise increase Consolidated Net
Income for purposes of calculating Excess Cash Flow for such period),

 

(ii)          the purchase price of equipment that is purchased simultaneously
with the trade-in of existing equipment to the extent that the gross amount of
such purchase price is reduced by the credit granted by the seller of such
equipment for the equipment being traded in at such time,

 

(iii)         the purchase of property, plant or equipment to the extent
financed with the proceeds of Dispositions outside the ordinary course of
business (except to the extent that such proceeds otherwise increase
Consolidated Net Income for purposes of calculating Excess Cash Flow for such
period),

 

(iv)         expenditures that constitute any part of Consolidated Lease
Expense,

 

(v)          expenditures that are accounted for as capital expenditures by the
Borrower or any Restricted Subsidiary and that actually are paid for, or
reimbursed, by a Person other than the Borrower or any Restricted Subsidiary and
for which neither the Borrower nor any Restricted Subsidiary has provided or is
required to provide or incur, directly or indirectly, any consideration or
obligation to such Person or any other Person (whether before, during or after
such period, it being understood, however, that only the amount of expenditures
actually provided or incurred by the Borrower or any Restricted Subsidiary in
such period and not the amount required to be provided or incurred in any future
period shall constitute “Capital Expenditures” in the applicable period),

 

(vi)         the book value of any asset owned by the Borrower or any Restricted
Subsidiary prior to or during such period to the extent that such book value is
included as a capital expenditure during such period as a result of such Person
reusing or beginning to reuse such asset during such period without a
corresponding expenditure actually having been made in such period; provided
that (x) any expenditure necessary in order to permit such asset to be reused
shall be included as a Capital Expenditure during the period in which such
expenditure actually is made and (y) such book value shall have been included in
Capital Expenditures when such asset was originally acquired,

 



-10-

 

 

(vii)        any expenditures made as payments of the consideration for an
Acquisition (or other similar Investment) and expenditures made in connection
with the Transactions and any amounts recorded pursuant to purchase accounting
required under GAAP pertaining to Acquisitions (or other similar Investments) or
the Transactions,

 

(viii)       any capitalized interest expense and internal costs reflected as
additions to property, plant or equipment in the consolidated balance sheet of
the Borrower and the Restricted Subsidiaries or capitalized as Capitalized
Software Expenditures and Capitalized Research and Development Costs for such
period, or

 

(ix)          any non-cash compensation or other non-cash costs reflected as
additions to property, plant and equipment, Capitalized Software Expenditures
and Capitalized Research and Development Costs in the consolidated balance sheet
of the Borrower and the Restricted Subsidiaries.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation and
including membership interests and partnership interests) and, except to the
extent constituting Indebtedness, any and all warrants, rights or options to
purchase, acquire or exchange any of the foregoing.

 

“Capitalized Research and Development Costs” shall mean, for any period, all
research and development costs that are, or are required to be, in accordance
with GAAP, reflected as capitalized costs on the consolidated balance sheet of
the Borrower and the Restricted Subsidiaries.

 

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by the
Borrower and the Restricted Subsidiaries during such period in respect of
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries.

 

“Cash Collateral” shall have the meaning provided in Section 3.8(c).

 

“Cash Collateralize” shall have the meaning provided in Section 3.8(c).

 

“Cash Equivalents” shall mean:

 

(a)          Dollars;

 

(b)          Canadian dollars, euro, pounds sterling or any national currency of
any participating member state of the EMU;

 

(c)          other currencies held by the Borrower and the Restricted
Subsidiaries from time to time in the ordinary course of business;

 

(d)          securities issued or unconditionally guaranteed or insured by the
United States government or any agency or instrumentality thereof, in each case
having maturities of not more than 24 months from the date of acquisition
thereof;

 

(e)          securities issued by any state, commonwealth or territory of the
United States of America or any political subdivision or taxing authority of any
such state, commonwealth or territory or any public instrumentality thereof or
any political subdivision or taxing authority of any such state or commonwealth
or territory or any public instrumentality thereof having maturities of not more
than 24 months from the date of acquisition thereof and, at the time of
acquisition, having an Investment Grade Rating;

 



-11-

 

 

(f)           commercial paper or variable or fixed rate notes issued by or
guaranteed by any Lender or any bank holding company owning any Lender;

 

(g)          commercial paper or variable or fixed rate notes maturing no more
than 24 months from the date of acquisition thereof and, at the time of
acquisition, having an Investment Grade Rating;

 

(h)          time deposits with, or domestic and eurocurrency certificates of
deposit, demand deposits or bankers’ acceptances maturing no more than two years
after the date of acquisition thereof and overnight bank deposits, in each case,
issued by, any Lender or any other bank having combined capital and surplus of
not less than $100,000,000 (or the Dollar equivalent as of the date of
determination);

 

(i)           repurchase obligations for underlying securities of the type
described in clauses (d), (e) and (h) above entered into with any bank meeting
the qualifications specified in clause (h) above or securities dealers of
recognized national standing;

 

(j)           marketable short-term money market and similar securities having a
rating of at least A-2 or P-2 from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, an equivalent rating
from another Rating Agency);

 

(k)          readily marketable direct obligations issued by any non-U.S.
government or any political subdivision or public instrumentality thereof, in
each case having an Investment Grade Rating with maturities of 24 months or less
from the date of acquisition;

 

(l)           Investments with average maturities of no more than 24 months from
the date of acquisition in money market funds rated AAA- (or the equivalent
thereof) or better by S&P or Aaa3 (or the equivalent thereof) or better by
Moody’s (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another Rating Agency);

 

(m)         with respect to any Foreign Subsidiary: (i) obligations of the
national government of the country in which such Foreign Subsidiary maintains
its chief executive office and principal place of business; provided such
country is a member of the Organization for Economic Cooperation and
Development, in each case maturing within 24 months after the date of
acquisition thereof, (ii) certificates of deposit of, bankers acceptances of, or
time deposits with, any commercial bank which is organized and existing under
the laws of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business; provided such country is a
member of the Organization for Economic Cooperation and Development, and who
otherwise meets the qualifications specified in clause (f) above (any such bank
being an “Approved Foreign Bank”), and in each case with maturities of not more
than 24 months from the date of acquisition and (iii) the equivalent of demand
deposit accounts which are maintained with an Approved Foreign Bank;

 

(n)          Indebtedness or Preferred Stock issued by Persons with a rating of
“A” or higher from S&P or “A-2” or higher from Moody’s (or, if at any time
neither S&P or Moody’s shall be rating such obligations, an equivalent rating
from another Rating Agency) with maturities of 24 months or less from the date
of acquisition;

 

(o)          in the case of investments by any Foreign Subsidiary or investments
made in a country outside the United States of America, Cash Equivalents shall
also include (i) investments of the type and maturity described in clauses
(a) through (n) above of foreign obligors, which investments or obligors (or the
parents of such obligors) have ratings, described in such clauses or equivalent
ratings from comparable foreign Rating Agencies and (ii) other short term
investments utilized by Foreign Subsidiaries in accordance with normal
investment practices for cash management in investments analogous to the
foregoing investments described in clauses (a) through (n) of this paragraph;
and

 



-12-

 

 

(p)          investment funds investing 90% of their assets in securities of the
types described in clauses (a) through (o) above.

 

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (a), (b) and
(c) above; provided that such amounts are converted into any currency or
securities listed in clauses (a) through (d) as promptly as practicable and in
any event within ten (10) Business Days following the receipt of such amounts.

 

“Cash Management Agreement” shall mean any agreement entered into from time to
time by Holdings, the Borrower or any of the Restricted Subsidiaries in
connection with cash management services for collections, other Cash Management
Services or for operating, payroll and trust accounts of such Person, including
automatic clearing house services, controlled disbursement services, electronic
funds transfer services, information reporting services, lockbox services, stop
payment services and wire transfer services.

 

“Cash Management Bank” shall mean any Person that is a Lender, Lead Arranger,
Joint Bookrunner, Agent or any Affiliate of a Lender, Lead Arranger, Joint
Bookrunner or Agent at the time it provides any Cash Management Services or any
Person that shall have become a Lender, an Agent or an Affiliate of a Lender or
an Agent at any time after it has provided any Cash Management Services.

 

“Cash Management Obligations” shall mean obligations owed by Holdings, the
Borrower or any Restricted Subsidiary to any Cash Management Bank in connection
with, or in respect of, any Cash Management Services.

 

“Cash Management Services” shall mean (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services,
(b) treasury management services (including controlled disbursement, overdraft
automatic clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services, including under any
Cash Management Agreements.

 

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.

 

“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following: (a) the adoption of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the administration or
interpretation thereof by any Governmental Authority or (c) the making or
issuance of any request, rule, guideline or directive (whether or not having the
force of law) by any Governmental Authority; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) Basel III and all requests,
rules, guidelines or directives thereunder or issued in connection therewith,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.

 



-13-

 

 

“Change of Control” shall mean and be deemed to have occurred if:

 

(a)          (i) at any time prior to a Qualifying IPO, (x) the Permitted
Holders shall at any time cease, directly or indirectly, to have the power to
vote or direct the voting of at least 35% of the total voting power of the
Voting Stock of Holdings (or, for the avoidance of doubt, any New Holdings or
Successor Holdings) or (y) the acquisition by (A) any Persons (other than any
one or more Permitted Holders) or (B) Persons (other than any one or more
Permitted Holders) that are together a “group” (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (or any successor provision),
but excluding any employee benefit plan of such Person or “group” or entity
acting in its capacity as trustee, agent or other fiduciary or administrator of
any such plan), including any group acting for the purpose of acquiring, holding
or Disposing of Capital Stock of Holdings (or, for the avoidance of doubt, any
New Holdings or Successor Holdings) (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act (or any successor provision)) of a
percentage of the total voting power of the Voting Stock of Holdings (or, for
the avoidance of doubt, any New Holdings or Successor Holdings) that is greater
than the percentage of the total voting power of the Voting Stock of Holdings
(or, for the avoidance of doubt, any New Holdings or Successor Holdings) in the
aggregate, directly or indirectly, beneficially owned by the Permitted Holders
and/or (ii) at any time on and after a Qualifying IPO, the acquisition by
(A) any Person (other than any one or more Permitted Holders) or (B) Persons
(other than any one or more Permitted Holders) that are together a “group”
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act (or any
successor provision), but excluding any employee benefit plan of such Person or
“group” or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), including any group acting for the purpose of
acquiring, holding or Disposing of Capital Stock of Holdings (or, for the
avoidance of doubt, any New Holdings or Successor Holdings) (within the meaning
of Rule 13d-5(b)(1) under the Exchange Act (or any successor provision)) of the
total voting power of the Voting Stock of Holdings (or, for the avoidance of
doubt, any New Holdings or Successor Holdings) having more than the greater of
(A) 35% of the total voting power of the Voting Stock of Holdings (or, for the
avoidance of doubt, any New Holdings or Successor Holdings) and (B) the
percentage of the total voting power of the Voting Stock of Holdings (or, for
the avoidance of doubt, any New Holdings or Successor Holdings) owned, directly
or indirectly, beneficially in the aggregate by the Permitted Holders, unless in
the case of either clause (i) or (ii) above, the Permitted Holders have, at such
time, the right or the ability by voting power, contract, proxy or otherwise to
elect, appoint, nominate or designate at least a majority of the aggregate votes
on the Board of Directors of Holdings (or, for the avoidance of doubt, any New
Holdings or Successor Holdings); and/or

 

(b)          at any time prior to a Qualifying IPO of the Borrower (or, for the
avoidance of doubt, a Successor Borrower), the failure of Holdings (or, for the
avoidance of doubt, any New Holdings or Successor Holdings), directly or
indirectly through wholly owned subsidiaries, to own beneficially and of record,
all of the Capital Stock of the Borrower; and/or

 

(c)          a “change of control” or any comparable term under, and as defined
in the Senior Unsecured Notes Indenture (or any documentation governing any
Permitted Refinancing Indebtedness in respect of any Refinancing thereof) or the
documentation governing any other First Lien Obligations (other than any Cash
Management Agreement or Hedging Agreement).

 

Notwithstanding the preceding or any provision of Rule 13d-3 of the Exchange Act
(or any successor provision), (i) a Person or group shall not be deemed to
beneficially own securities subject to an equity or asset purchase agreement,
merger agreement or similar agreement (or voting or option or similar agreement
related thereto) until the consummation of the transactions contemplated by such
agreement, (ii) if any group includes one or more Permitted Holders, the issued
and outstanding Voting Stock of Holdings (or, for the avoidance of doubt, any
New Holdings or Successor Holdings) beneficially owned, directly or indirectly,
by any Permitted Holders that are part of such group shall not be treated as
being beneficially owned by any other member of such group for purposes of
determining whether a Change of Control has occurred and (iii) a Person or group
will not be deemed to beneficially own the Voting Stock of another Person as a
result of its ownership of Voting Stock or other securities of such other
Person’s Parent Entity (or related contractual rights) unless it owns 50.0% or
more of the total voting power of the Voting Stock of such Parent Entity. For
purposes of this definition and any related definition to the extent used for
purposes of this definition, at any time when 50.0% or more of the total voting
power of the Voting Stock of Holdings (or, for the avoidance of doubt, any New
Holdings or Successor Holdings) is directly or indirectly owned by a Parent
Entity, all references to Holdings (or, for the avoidance of doubt, any New
Holdings or Successor Holdings) shall be deemed to refer to its ultimate Parent
Entity (but excluding any Investor) that directly or indirectly owns such Voting
Stock.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Credit
Loans, Initial Term Loans, Incremental Term Loans (of a Class), Extended Term
Loans (of the same Extension Series), Extended Revolving Credit Loans (of the
same Extension Series and any related swingline loans thereunder),
Additional/Replacement Revolving Credit Loans (of the same Class and any related
swingline loans thereunder) or Swingline Loans, and, when used in reference to
any Commitment, refers to whether such Commitment is a Revolving Credit
Commitment, an Initial Term Loan Commitment, an Incremental Term Loan Commitment
(of the same Class), an Extended Revolving Credit Commitment (of the same
Extension Series and any related swingline commitment thereunder), an
Additional/Replacement Revolving Credit Commitment (of the same Class and any
related swingline commitment thereunder) or a Swingline Commitment, and when
used in reference to any Lender, refers to whether such Lender has a Loan or
Commitment of such Class.

 



-14-

 

 

“Claims” shall have meaning provided in the definition of Environmental Claims.

 

“Closing Date” shall mean the date of the initial Credit Event under this
Agreement, which date is June 7, 2016.

 

“Closing Date Indebtedness” shall mean Indebtedness outstanding on the date
hereof and, to the extent in excess of $2,500,000, described on Schedule 10.1.

 

“Closing Date Term Loan Facility” shall have the meaning provided for such term
in the recitals to this Agreement.

 

“Co-Obligor” shall mean each Subsidiary Guarantor on the Closing Date and each
Subsidiary Guarantor that becomes a party to this Agreement pursuant to
Section 9.10.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time. Section references to the Code are to the Code, as in effect on the
Closing Date, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

 

“Collateral” shall have the meaning provided for such term or a similar term in
each of the Security Documents; provided that, with respect to any Mortgages,
“Collateral” shall mean “Mortgaged Property” as defined therein.

 

“Collateral Agent” shall mean Barclays Bank PLC or any successor thereto
appointed in accordance with the provisions of Section 12.11, together with any
of its Affiliates, that is appointed as a sub-agent in accordance with
Section 12.4, as the collateral agent for the Secured Parties.

 

“Commitment” shall mean, (a) with respect to each Lender (to the extent
applicable), such Lender’s Initial Term Loan Commitment, Incremental Term Loan
Commitment, Revolving Credit Commitment, Extended Revolving Credit Commitment,
Additional/Replacement Revolving Credit Commitment or any combination thereof
(as the context requires) and (b) with respect to the Swingline Lender, or
swingline lender under any Extended Revolving Credit Commitments or
Additional/Replacement Revolving Credit Commitments, its Swingline Commitment or
swingline commitment, as applicable.

 

“Commitment Fee” shall have the meaning provided in Section 4.1(a).

 

“Commitment Fee Rate” shall mean a rate equal to the following percentages per
annum, based upon the Consolidated First Lien Debt to Consolidated EBITDA Ratio
as set forth in the most recent certificate delivered to the Administrative
Agent pursuant to Section 9.1(d):

 

Pricing
Level Consolidated First Lien Debt to Consolidated
EBITDA Ratio Commitment Fee
Rate 1 Greater than 4.50:1.00 0.50% 2 Less than or equal to 4.50:1.00 but
greater than
4.00:1.00 0.375% 3 Less than or equal to 4.00:1.00 0.25%

 

Notwithstanding anything to the contrary in this definition, during the period
from the Closing Date until the Initial Financial Statement Delivery Date, the
Commitment Fee Rate shall be determined by “Pricing Level 1” set forth in the
table above. Any increase or decrease in the Commitment Fee Rate resulting from
a change in the Consolidated First Lien Debt to Consolidated EBITDA Ratio shall
become effective as of the first Business Day immediately following the date
Section 9.1 Financials are delivered to the Administrative Agent pursuant to
Sections 9.1(a) and 9.1(b); provided that, at the option of the Required
Lenders, the highest pricing level (as set forth in the table above) shall apply
as of the fifth Business Day after the date on which Section 9.1 Financials were
required to have been delivered but have not been delivered pursuant to
Section 9.1 and shall continue to so apply to and including the date on which
such Section 9.1 Financials are so delivered (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply).

 



-15-

 

 

In the event that the Administrative Agent and the Borrower determine that any
Section 9.1 Financials previously delivered were incorrect or inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Commitment Fee Rate for any Applicable Period than
the Commitment Fee Rate applied for such Applicable Period, then (a) the
Borrower shall as soon as practicable deliver to the Administrative Agent the
correct Section 9.1 Financials for such Applicable Period, (b) the Commitment
Fee Rate shall be determined as if the pricing level for such higher Commitment
Fee Rate were applicable for such Applicable Period, and (c) the Borrower shall
within 10 Business Days of demand thereof by the Administrative Agent pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Commitment Fee Rate for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with this Agreement.
This paragraph shall not limit the rights of the Administrative Agent and
Lenders with respect to Section 2.8(c) and Section 11.

 

“Commitment Letter” shall mean the Amended and Restated Credit Facilities
Commitment Letter, dated as of May 13, 2016, among Barclays Bank PLC, Goldman
Sachs Lending Partners LLC, Bank of America, N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Citigroup Global Markets Inc., UBS AG, Stamford
Branch, UBS Securities LLC, Broad Street Loan Partners 2013 Onshore, L.P., Broad
Street Loan Partners 2013, L.P., Broad Street Loan Partners 2013 Europe, L.P.,
Broad Street Senior Credit Partners, L.P., Broad Street Senior Credit Partners
Offshore, L.P., Broad Street Credit Investments LLC, Broad Street London
Partners #1, L.P., Broad Street London Partners #2, L.P., Streamview Investment
Pte Ltd and Polaris Parent.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” shall have the meaning provided in Section 13.2.

 

“Confidential Information” shall have the meaning provided in Section 13.16.

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated May 2016, delivered to the prospective lenders
in connection with this Agreement.

 

“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
any Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs, debt
issuance costs, commissions, fees and expenses, Capital Expenditures, including
Capitalized Software Expenditures, intangible assets established through
recapitalization or purchase accounting, and the accretion or amortization of
OID resulting from the Incurrence of Indebtedness at less than par, of such
Person for such period on a consolidated basis and as determined in accordance
with GAAP.

 

“Consolidated EBITDA” shall mean, for any period, the Consolidated Net Income
for such period, plus:

 

(a)          without duplication and to the extent already deducted or, in the
case of clauses (vi) and (viii) below, to the extent not included (and not added
back or excluded) in arriving at such Consolidated Net Income, the sum of the
following amounts for such period:

 

(i)            provision for taxes based on income or profits or capital,
including, without limitation, federal, foreign, state, local, franchise,
unitary, property, excise, value added and similar taxes and foreign withholding
taxes paid or accrued during such period (including taxes in respect of
repatriated funds and any penalties and interest related to such taxes or
arising from any tax examinations),

 



-16-

 

 

(ii)           Consolidated Interest Expense and, to the extent not reflected in
such Consolidated Interest Expense, bank and letter of credit fees, debt rating
monitoring fees and net losses on Hedging Obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk,
amortization of deferred financing fees or costs, costs of surety bonds in
connection with financing activities, together with items excluded from the
definition of “Consolidated Interest Expense” pursuant to clauses (A) through
(N) thereof,

 

(iii)          Consolidated Depreciation and Amortization Expense,

 

(iv)          the amount of any restructuring charge, accrual or reserve or
non-recurring (on a per-transaction basis) integration costs and related costs
and charges, including proposed or actual hiring and on-boarding of any senior
level executives and any one-time (on a per-transaction basis) costs or charges
incurred in connection with Acquisitions and other Investments, and costs,
charges and expenses, including put arrangements and headcount reductions or
other similar actions including severance charges in respect of employee
termination or relocation costs, excess pension charges, severance and lease
termination expenses related to the closure, discontinuance and/or consolidation
of locations and/or facilities,

 

(v)           any other non-cash charges, including (A) all non-cash
compensation expenses and costs, (B) the non-cash impact of recapitalization or
purchase accounting, (C) the non-cash impact of accounting changes or
restatements, (D) any non-cash portion of Consolidated Lease Expense and
(E) other non-cash charges; provided that, to the extent that any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated EBITDA in such future period to such extent; and
provided, further, that amortization of a prepaid cash item that was paid in a
prior period shall be excluded),

 

(vi)          the aggregate amount of Consolidated Net Income for such period
attributable to non-controlling interests of third parties in any non
Wholly-Owned Subsidiary, excluding cash distributions in respect thereof to the
extent already included in Consolidated Net Income,

 

(vii)         the amount of management, monitoring, consulting and advisory
fees, termination payments, indemnities and related expenses paid or accrued in
such period to (or on behalf of) the Investors (including amortization thereof)
to the extent otherwise permitted under Section 10.11 or to (or on behalf of)
Affiliates of the Seller and/or the Target on or prior to the Closing Date (and
following the Closing Date, with respect to indemnification or other amounts
owed in respect of arrangements in effect prior to the Closing Date),

 

(viii)        (A) pro forma adjustments, including pro forma “run rate” cost
savings, operating expense reductions and other synergies related to the
Transactions projected by the Borrower in good faith to result from actions that
have been taken, actions with respect to which substantial steps have been taken
or actions that are expected to be taken (including any savings expected to
result from the elimination of Public Company Costs) (in each case, in the good
faith determination of the Borrower), in any such case within twelve fiscal
quarters after the Closing Date (or, to the extent identified to the Lead
Arrangers, undertaken or implemented prior to the Closing Date) and, without
duplication and (B) pro forma adjustments, including pro forma “run rate” cost
savings, operating expense reductions, and other synergies related to mergers,
business combinations, Acquisitions, Dispositions and other similar
transactions, or related to restructuring initiatives, cost savings initiatives
and other initiatives projected by the Borrower in good faith to result from
actions that have been taken, actions with respect to which substantial steps
have been taken or actions that are expected to be taken (in each case, in the
good faith determination of the Borrower), in any such case, within eight fiscal
quarters after the date of consummation of such merger, business combination,
Acquisition, Disposition or other similar transaction or the initiation of such
restructuring initiative, cost savings initiative or other initiative; provided,
that, for the purpose of this clause (viii), (I) any such adjustments shall be
added to Consolidated EBITDA for each Test Period until fully realized and shall
be calculated on a pro forma basis as though such adjustments had been realized
on the first day of the relevant Test Period and shall be calculated net of the
amount of actual benefits realized from such actions, (II) any such adjustments
shall be reasonably identifiable and (III) no such adjustments shall be added
pursuant to this clause (viii) to the extent duplicative of any items related to
adjustments included in the definition of Consolidated Net Income, clause
(iv) above or pursuant to the effects of Section 1.12 (it being understood that
for purposes of the foregoing and Section 1.12 “run rate” shall mean the full
recurring benefit that is associated with any such action),

 



-17-

 

 

(ix)           Receivables Fees and the amount of loss on sale of receivables
and related assets to the Receivables Subsidiary in connection with a
Receivables Facility,

 

(x)            to the extent funded with cash contributed to the capital of the
Borrower or the Net Cash Proceeds of an issuance of Capital Stock of the
Borrower (other than Disqualified Capital Stock) solely to the extent that such
Net Cash Proceeds are excluded from the calculation of the Available Equity
Amount, (A) any deductions, charges, costs or expenses (including compensation
charges and expenses) incurred by the Borrower or any Restricted Subsidiary
pursuant to any management equity plan or share option plan or any other
management or employee benefit plan or agreement, pension plan, any severance
agreement or any equity subscription or shareholder agreement or any distributor
equity plan or agreement or in connection with grants of stock appreciation or
similar rights or other rights to directors, officers, managers and/or employees
of any Parent Entity, any Equityholding Vehicle, the Borrower or any of its
Restricted Subsidiaries and (B) any charges, costs, expenses accruals or
reserves in connection with the rollover or acceleration of Capital Stock held
by directors, officers, managers and/or employees of any Parent Entity, any
Equityholding Vehicle, the Borrower or any of its Restricted Subsidiaries,

 

(xi)           [reserved],

 

(xii)          cash receipts (or any netting arrangements resulting in reduced
cash expenditures) not otherwise included in Consolidated EBITDA in any period
to the extent non-cash gains relating to such receipts were deducted in the
calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back,

 

(xiii)         any net pension or other post-employment benefit costs
representing amortization of unrecognized prior service costs, actuarial losses,
including amortization of such amounts arising in prior periods, amortization of
the unrecognized net obligation (and loss or cost) existing at the date of
initial application of Financial Accounting Standards Board’s Accounting
Standards Codification No. 715, any non-cash deemed finance charges in respect
of any pension liabilities, the curtailment or modification of pension and
post-retirement employee benefit plans (including settlement of pension
liabilities), and any other items of a similar nature,

 

(xiv)         in respect of any Hedging Obligations that are terminated (or
early extinguished) prior to the stated settlement date, any loss (or gain as
applicable) reflected in Consolidated Net Income in or following the quarter in
which such termination or early extinguishment occurs,

 

(xv)          all adjustments, other than normalized adjustments, of the type
that are described on page 31 of the Public Lenders Presentation dated May 16,
2016, to the extent such adjustments, without duplication, continue to be
applicable to such period,

 

(xvi)         costs, expenses, charges, accruals, reserves (including
restructuring costs related to acquisitions prior to, on or after the Closing
Date) or expenses attributable to the undertaking and/or the implementation of
cost savings initiatives, operating expense reductions and other restructuring
and integration and transition costs, costs associated with inventory category
and distribution optimization programs, pre-opening, opening and other business
optimization expenses (including software development costs), future lease
commitments, consolidation, discontinuance and closing costs and expenses for
locations and/or facilities, signing, retention and completion bonuses, costs
related to entry and expansion into new markets (including consulting fees) and
to modifications to pension and post-retirement employee benefit plans, system
design, establishment and implementation costs and project start-up costs,

 



-18-

 

 

(xvii)        adjustments consistent with Regulation S-X of the Securities Act,

 

(xviii)       changes in earn-out obligations incurred in connection with any
Acquisition or other Investment permitted under this Agreement and paid during
the applicable period and any similar acquisitions completed prior to the
Closing Date, and

 

(xix)         costs related to the implementation of operational and reporting
systems and technology initiatives, 

less

 

(b)          without duplication and to the extent included in arriving at such
Consolidated Net Income, any non-cash gains, but excluding any non-cash gains
that represent the reversal of any accrual of, or cash reserve for, anticipated
cash items that reduced Consolidated EBITDA in any prior period,

 

in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP; provided that,

 

(I)           there shall be included in determining Consolidated EBITDA for any
period, without duplication, the Acquired EBITDA of any Person, property,
business or asset acquired by the Borrower or any Restricted Subsidiary during
such period (other than any Unrestricted Subsidiary) to the extent not
subsequently sold, transferred or otherwise Disposed of during such period (but
not including the Acquired EBITDA of any related Person, property, business or
assets to the extent not so acquired) (each such Person, property, business or
asset acquired, including pursuant to the Transactions or pursuant to a
transaction consummated prior to the Closing Date, and not subsequently so
Disposed of, an “Acquired Entity or Business”), and the Acquired EBITDA of any
Unrestricted Subsidiary that is converted into a Restricted Subsidiary during
such period (each, a “Converted Restricted Subsidiary”), in each case based on
the Acquired EBITDA of such Pro Forma Entity for such period (including the
portion thereof occurring prior to such acquisition or conversion) determined on
a historical pro forma basis; and

 

(II)          there shall be excluded in determining Consolidated EBITDA for any
period the Disposed EBITDA of any Person, property, business or asset sold,
transferred or otherwise Disposed of, closed or classified as discontinued
operations by the Borrower or any Restricted Subsidiary to the extent not
subsequently reacquired, reclassified or continued, in each case, during such
period (each such Person (other than an Unrestricted Subsidiary), property,
business or asset so sold, transferred or otherwise Disposed of, closed or
classified, a “Sold Entity or Business”), and the Disposed EBITDA of any
Restricted Subsidiary that is converted into an Unrestricted Subsidiary during
such period (each, a “Converted Unrestricted Subsidiary”), in each case based on
the Disposed EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary for such period (including the portion thereof occurring prior to
such sale, transfer, disposition, closure, classification or conversion)
determined on a historical pro forma basis.

 

Notwithstanding anything to the contrary contained herein and subject to
adjustment as provided in clauses (I) and (II) of the immediately preceding
proviso with respect to acquisitions and Dispositions occurring prior to, on and
following the Closing Date and other adjustments contemplated by Section 1.12,
clause (a)(viii) above, Consolidated EBITDA shall be deemed to be $141,900,000,
$161,000,000, $178,000,000 and $172,300,000, respectively, for the fiscal
quarters ended June 30, 2015, September 30, 2015, December 31, 2015 and
March 31, 2016.

 



-19-

 



 

“Consolidated EBITDA to Consolidated Interest Expense Ratio” shall mean, as of
any date of determination, the ratio of (a) Consolidated EBITDA for the most
recent Test Period ended on or prior to such date of determination to
(b) Consolidated Interest Expense for such period; provided that, for purposes
of calculating the Consolidated EBITDA to Consolidated Interest Expense Ratio
for any period ending prior to the first anniversary of the Closing Date,
Consolidated Interest Expense shall be an amount equal to actual Consolidated
Interest Expense from the Closing Date through the date of determination
multiplied by a fraction the numerator of which is 365 and the denominator of
which is the number of days from the Closing Date through the date of
determination.

 

“Consolidated First Lien Debt” shall mean, without duplication, as of any date
of determination, (a) the aggregate principal amount of all Consolidated Total
Debt (determined without regard to clause (b) of the definition thereof)
outstanding under this Agreement as of such date (but excluding the effects of
any discounting of Indebtedness resulting from the application of
recapitalization or purchase accounting in connection with the Transactions, any
Acquisition or other Investment) and all other Consolidated Total Debt
(determined without regard to clause (b) of the definition thereof) secured by
Liens on the Collateral that do not rank junior in priority to the Liens on the
Collateral securing the Obligations minus (b) the aggregate amount of cash and
Cash Equivalents on the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries on such date, excluding cash and Cash Equivalents which
are or should be listed as “restricted” on the consolidated balance sheet of the
Borrower and the Restricted Subsidiaries as of such date (but, for the avoidance
of doubt, including as “unrestricted cash” any and all amounts held by, or for
the benefit of, the Borrower or any Restricted Subsidiary for the purpose of
repurchasing, redeeming, defeasing or otherwise acquiring or making any other
similar payment on the Existing Notes or the Senior Unsecured Notes). It is
understood that to the extent the Borrower or any Restricted Subsidiary Incurs
any Indebtedness and receives the proceeds of such Indebtedness, for purposes of
determining any Incurrence test under this Agreement and whether the Borrower is
in pro forma compliance with any such test, the proceeds of such Incurrence
shall not be considered cash or Cash Equivalents for purposes of any “netting”
pursuant to clause (b) of this definition.

 

“Consolidated First Lien Debt to Consolidated EBITDA Ratio” shall mean, as of
any date of determination, the ratio of (a) Consolidated First Lien Debt as of
the last day of the Test Period most recently ended on or prior to such date of
determination to (b) Consolidated EBITDA for such Test Period.

 

“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, without duplication, the sum of:

 

(a)            the consolidated cash interest expense of such Person for such
period, determined on a consolidated basis in accordance with GAAP, with respect
to all outstanding Indebtedness of such Person, (including (i) all commissions,
discounts and other cash fees and charges owed with respect to letters of credit
and bankers’ acceptance financing, (ii) the cash interest component of Financing
Lease Obligations, and (iii) net cash payments, if any, made (less net cash
payments, if any, received), pursuant to obligations under Hedging Agreements
for Indebtedness), but in any event excluding, for the avoidance of doubt,

 

(A)            accretion or amortization of original issue discount resulting
from the Incurrence of Indebtedness at less than par;

 

(B)            amortization of deferred financing costs, debt issuance costs,
commissions, fees and expenses;

 

(C)            any accretion or accrual of, or accrued interest on discounted
liabilities not constituting Indebtedness during such period and any prepayment,
redemption, repurchase, defeasance, acquisition or similar premium, penalty or
inducement or other loss in connection with the early Refinancing or
modification of Indebtedness paid or payable during such period;

 

(D)            any interest in respect of items excluded from Indebtedness in
the proviso to the definition thereof;

 

-20-

 

 

(E)             penalties or interest relating to taxes and any other amount of
non-cash interest resulting from the effects of the acquisition method of
accounting or pushdown accounting;

 

(F)             non-cash interest expense attributable to the movement of the
mark-to-market valuation of obligations under Hedging Agreements or other
derivative instruments pursuant to Financial Accounting Standards Board’s
Accounting Standards Codification No. 815 (Derivatives and Hedging);

 

(G)            any one-time cash costs associated with breakage in respect of
Hedging Agreements for interest rates and any payments with respect to
make-whole premiums or other breakage costs in respect of any Indebtedness;

 

(H)            all additional interest or liquidated damages then owing pursuant
to any registration rights agreement and any comparable “additional interest” or
liquidated damages with respect to other securities designed to compensate the
holders thereof for a failure to publicly register such securities;

 

(I)              any expense resulting from the discounting of any Indebtedness
in connection with the application of recapitalization accounting or purchase
accounting;

 

(J)              any expensing of bridge, arrangement, structuring, commitment
or other financing fees or closing payments (excluding, for the avoidance of
doubt, the Commitment Fees);

 

(K)            any lease, rental or other expense in connection with
Non-Financing Lease Obligations,

 

(L)             Receivables Fees, commissions, discounts, yield and other fees
and charges (including any interest expense) related to any Receivables
Facility,

 

(M)           any capitalized interest, whether paid in cash or otherwise; and

 

(N)            any other non-cash interest expense, including capitalized
interest, whether paid or accrued;

 

less

 

(b)            cash interest income of the Borrower and the Restricted
Subsidiaries for such period.

 

For purposes of this definition, interest on a Financing Lease Obligation shall
be deemed to accrue at an interest rate reasonably determined by such Person to
be the rate of interest implicit in such Financing Lease Obligation in
accordance with GAAP.

 

“Consolidated Lease Expense” shall mean, for any period, all rental expenses of
any Person during such period in respect of Non-Financing Lease Obligations for
real or personal property (including in connection with Sale Leasebacks), but
excluding real estate taxes, insurance costs and common area maintenance charges
and net of sublease income; provided that Consolidated Lease Expense shall not
include (a) obligations under vehicle leases entered into in the ordinary course
of business, (b) all such rental expenses associated with assets acquired
pursuant to the Transactions and pursuant to an Acquisition (or other
Investment) to the extent that such rental expenses relate to Non-Financing
Lease Obligations (i) in effect at the time of (and immediately prior to) such
acquisition and (ii) related to periods prior to such acquisition, (c) Financing
Lease Obligations, all as determined on a consolidated basis in accordance with
GAAP and (d) the effects from applying purchase accounting.

 



-21-

 

 

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income attributable to such Person for such period, on
a consolidated basis, and otherwise determined in accordance with GAAP;
provided, however, that, without duplication, and on an after-tax basis to the
extent appropriate,

 

(a)            any extraordinary, unusual or nonrecurring gains, losses or
expenses, costs associated with preparations for, and implementation of,
compliance with the requirements of the Sarbanes-Oxley Act of 2002 and other
Public Company Costs, earn-out payments or other consideration paid or payable
in connection with an Acquisition to the extent recorded as cash compensation
expense, severance costs, relocation costs, integration costs, pre-opening,
opening, consolidation, discontinuation and closing costs and expenses for
locations and/or facilities, signing, retention and completion bonuses,
transition costs, restructuring costs and litigation settlements, fines,
judgments, orders or losses and related costs and expenses shall be excluded,

 

(b)            the Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

 

(c)            any net gains or losses realized on (i) Disposed of, discontinued
or abandoned operations (which shall not, unless the Borrower otherwise elects,
include assets then held for sale), or (ii) the sale or other Disposition of any
Capital Stock of any Person, shall be excluded,

 

(d)            any net gains or losses realized attributable to asset
Dispositions, other than those in the ordinary course of business, as determined
in good faith by the Borrower, and Dispositions of books of business, client
lists or related goodwill in connection with the departure of related employees
or producers, shall be excluded,

 

(e)            the Net Income for such period of any Person that is not the
Borrower or a Restricted Subsidiary of the Borrower, or that is accounted for by
the equity method of accounting, shall be excluded; provided that the
Consolidated Net Income of the Borrower and its Restricted Subsidiaries shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash or Cash Equivalents (or, if not paid in cash or Cash
Equivalents, but later converted into cash or Cash Equivalents, upon such
conversion) to the referent Person or a Restricted Subsidiary thereof in respect
of such period,

 

(f)             solely for the purpose of determining the amount available under
clause (ii) of the definition of “Available Amount,” the Net Income for such
period of any Restricted Subsidiary (other than any Credit Party) shall be
excluded to the extent the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of its Net Income is not at the date
of determination permitted without any prior governmental approval (which has
not been obtained) or, directly or indirectly, is otherwise restricted by the
operation of the terms of its charter, judgment, decree, order, statute, rule,
or governmental regulation applicable to that Restricted Subsidiary or its
equityholders, (other than: (i) restrictions that have been waived or otherwise
released, (ii) restrictions pursuant to this Agreement or the Senior Unsecured
Notes and (iii) restrictions arising pursuant to an agreement or instrument if
the encumbrances and restrictions contained in any such agreement or instrument
taken as a whole are not materially less favorable to the Secured Parties than
the encumbrances and restrictions contained in the Credit Documents (as
determined by the Borrower in good faith)); provided that Consolidated Net
Income of the Borrower will be increased by the amount of dividends or other
distributions or other payments actually paid in cash or Cash Equivalents (or,
if not paid in cash or Cash Equivalents, but later converted into cash or Cash
Equivalents, upon such conversion) to the Borrower or a Restricted Subsidiary
thereof in respect of such period, to the extent not already included therein,

 

(g)            any income (loss) (less all fees and expenses or charges related
thereto) from the purchase, acquisition, early extinguishment, conversion or
cancellation of Indebtedness or Hedging Obligations or other derivative
instruments (including deferred financing costs written off and premiums paid)
shall be excluded,

 

-22-

 

 

(h)            any impairment charge, asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets (including goodwill), long-lived assets, Investments in debt and equity
securities, the amortization of intangibles, and the effects of adjustments to
accruals and reserves during a prior period relating to any change in the
methodology of calculating reserves for returns, rebates, warranties,
inventories and other chargebacks (including government program rebates), shall
be excluded,

 

(i)             any (i) non-cash compensation expense as a result of grants of
stock appreciation or similar rights, profits interests, stock options,
restricted stock or other rights or equity incentive programs and any non-cash
charges associated with the rollover, acceleration or payout of Capital Stock or
options with respect thereto by, or to, officers, directors, employees or
consultants of Holdings, the Borrower or any of the Restricted Subsidiaries, or
any Parent Entity or Equityholding Vehicle, (ii) income (loss) attributable to
deferred compensation plans or trusts and (iii) any expense in respect of
payments made to option holders or holders of profits interests or restricted
stock or restricted stock units of the Borrower or any Parent Entity or
Equityholding Vehicle in connection with, or as a result of, any distribution
being made to equityholders of the Borrower or any Parent Entity or
Equityholding Vehicle, which payments are being made to compensate such option
holders or holders of profits interests or restricted stock or restricted stock
units as though they were equityholders at the time of, and entitled to share
in, such distribution (to the extent such distribution to equityholders is
excluded from Consolidated Net Income), shall be excluded,

 

(j)             any fees and expenses (including any commissions or discounts)
incurred during such period, or any amortization thereof for such period, in
connection with any Acquisition, Investment, asset Disposition, Change of
Control, Incurrence, Refinancing, prepayment, redemption, repurchase,
acquisition, defeasance, extinguishment, retirement or repayment of
Indebtedness, issuance of Capital Stock, or amendment, supplement or other
modification of any debt instrument (in each case, including any such
transaction consummated prior to the Closing Date and any such transaction
undertaken, but not completed and/or not successful) and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction shall be excluded,

 

(k)            accruals and reserves that are established or adjusted as a
result of the Transactions or any Acquisition or other Investment in accordance
with GAAP or changes as a result of the adoption or modification of accounting
policies during such period, whether effected through a cumulative effect
adjustment, restatement or a retroactive application in accordance with GAAP,
shall be excluded,

 

(l)             the effects from applying purchase accounting, including
applying recapitalization or purchase accounting to inventory, property and
equipment, software, goodwill and other intangible assets, in-process research
and development, post-employment benefits, leases, deferred revenue and
debt-like items required or permitted by GAAP (including the effects of such
adjustments pushed down to the Borrower and the Restricted Subsidiaries), as a
result of the Transactions or any other consummated Acquisition, or the
amortization or write-off of any amounts thereof, shall be excluded,

 

(m)            any foreign exchange gains or losses (whether or not realized)
resulting from the impact of foreign currency changes on the valuation of assets
and liabilities on the consolidated balance sheet of the Borrower shall be
excluded,

 

(n)            any non-cash interest expense and non-cash interest income, in
each case to the extent there is no associated cash disbursement or receipt, as
the case may be, before the Latest Maturity Date, shall be excluded,

 

(o)            the amount of any cash tax benefits related to the tax
amortization of intangible assets in such period shall be included,

 

-23-

 

 

(p)            Transaction Expenses (including any charges associated with the
rollover, acceleration or payout of Capital Stock by management of the Seller
and/or the Target or any of its Subsidiaries or Parent Entities in connection
with the Transactions) shall be excluded,

 

(q)            income or expense related to changes in the fair value of
contingent liabilities recorded in connection with the Transactions or any
Acquisition or other Investment shall be excluded,

 

(r)             proceeds received from business interruption insurance (to the
extent not reflected as revenue or income in Net Income and to the extent that
the related loss was deducted in the determination of Net Income), shall be
included,

 

(s)            charges, losses, lost profits, expenses or write-offs to the
extent indemnified, reimbursed or insured by a third party, including expenses
covered by indemnification or reimbursement provisions in connection with the
Transactions, an Acquisition or any other Investment, in each case, to the
extent that indemnification, reimbursement or insurance coverage has not been
denied, the Borrower in good faith believes that such amounts are recoverable
from such indemnitors, reimbursers or insurers, and so long as such amounts are
actually paid or reimbursed to the Borrower or any of its Restricted
Subsidiaries in cash or Cash Equivalents within one year after the related
amount is first added to Consolidated Net Income pursuant to this clause
(s) (and if not so reimbursed within one year, such amount shall be deducted
from Consolidated Net Income during the next measurement period), shall be
excluded; provided that such amounts shall only be included in Consolidated Net
Income under clause (ii) of the definition of “Available Amount” after such
amounts are actually reimbursed in cash,

 

(t)             any non-cash expenses, accruals, reserves or income related to
adjustments to historical tax exposures shall be excluded; provided that, if any
such non-cash items represent an accrual or reserve for cash payments in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated Net Income in such future period, but only to
the extent of such non-cash expense, accrual or reserve excluded pursuant to
this clause (t), shall be excluded,

 

(u)            any non-cash gain or loss attributable to the mark-to-market
movement in the valuation of Hedging Obligations (to the extent the cash impact
resulting from such gain or loss has not been realized) or other derivative
instruments pursuant to Financial Accounting Standards Board’s Accounting
Standards Codification No. 815-Derivatives and Hedging, shall be excluded,

 

(v)            any gain or loss relating to Hedging Obligations associated with
transactions realized in the current period that has been reflected in Net
Income in prior periods and excluded from, or included in, as applicable,
Consolidated Net Income pursuant to the preceding clause (u) shall be included,
and

 

(w)            any expense to the extent a corresponding amount is received in
cash by the Borrower or any Restricted Subsidiaries from a Person other than the
Borrower or any Restricted Subsidiaries, provided such payment has not been
included in determining Consolidated Net Income (it being understood that if the
amounts received in cash under any such agreement in any period exceed the
amount of expense in respect of such period, such excess amounts received may be
carried forward and applied against expense in future periods).

 

“Consolidated Secured Debt” shall mean, without duplication, as of any date of
determination, (a) the aggregate principal amount of all Consolidated Total Debt
(determined without regard to clause (b) of the definition thereof) outstanding
under this Agreement as of such date (but excluding the effects of any
discounting of Indebtedness resulting from the application of recapitalization
or purchase accounting in connection with any Acquisition or other Investment)
and all other Consolidated Total Debt (determined without regard to clause
(b) of the definition thereof) secured by Liens on any assets or property of the
Borrower or any Restricted Subsidiary minus (b) the aggregate amount of cash and
Cash Equivalents on the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries on such date, excluding cash and Cash Equivalents which
are or should be listed as “restricted” on the consolidated balance sheet of the
Borrower and the Restricted Subsidiaries as of such date (but, for the avoidance
of doubt, including as “unrestricted cash” any and all amounts held by, or for
the benefit of, the Borrower or any Restricted Subsidiary for the purpose of
repurchasing, redeeming, defeasing or otherwise acquiring or making any other
similar payment on the Existing Notes or the Senior Unsecured Notes). It is
understood that to the extent the Borrower or any Restricted Subsidiary Incurs
any Indebtedness and receives the proceeds of such Indebtedness, for purposes of
determining any Incurrence test under this Agreement and whether the Borrower is
in pro forma compliance with any such test, the proceeds of such Incurrence
shall not be considered cash or Cash Equivalents for purposes of any “netting”
pursuant to clause (b) of this definition.

 



-24-

 

 

“Consolidated Secured Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Secured Debt as of the last
day of the Test Period most recently ended on or prior to such date of
determination to (b) Consolidated EBITDA for such Test Period.

 

“Consolidated Total Assets” shall mean, as of any date of determination, the
total amount of all assets of the Borrower and the Restricted Subsidiaries,
determined on a consolidated basis in accordance with GAAP as of such date.

 

“Consolidated Total Debt” shall mean, as of any date of determination, (a) the
aggregate principal amount of indebtedness of the Borrower and the Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
indebtedness resulting from the application of purchase accounting in connection
with any Acquisition or Investments), consisting of indebtedness for borrowed
money, Unpaid Drawings, Financing Lease Obligations and third-party debt
obligations evidenced by promissory notes or similar instruments, minus (b) the
aggregate amount of cash and Cash Equivalents on the consolidated balance sheet
of the Borrower and the Restricted Subsidiaries on such date, excluding cash and
Cash Equivalents which are listed as “restricted” on the consolidated balance
sheet of the Borrower and the Restricted Subsidiaries as of such date (but, for
the avoidance of doubt, including as “unrestricted cash” any and all amounts
held by, or for the benefit of, the Borrower or any Restricted Subsidiary for
the purpose of repurchasing, redeeming, defeasing or otherwise acquiring or
making any other similar payment on the Existing Notes or the Senior Unsecured
Notes). It is understood that to the extent the Borrower or any Restricted
Subsidiary Incurs any Indebtedness and receives the proceeds of such
Indebtedness, for purposes of determining any Incurrence test under this
Agreement and whether the Borrower is in pro forma compliance with any such
test, the proceeds of such Incurrence shall not be considered cash or Cash
Equivalents for purposes of any “netting” pursuant to clause (b) of this
definition.

 

“Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Total Debt as of the last
day of the Test Period most recently ended on or prior to such date of
determination to (b) Consolidated EBITDA for such Test Period.

 

“Consolidated Working Capital” shall mean, at any date, the excess of (a) the
sum of all amounts (excluding all cash and Cash Equivalents) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of the Borrower and the
Restricted Subsidiaries at such date less (b) the sum of all amounts that would,
in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries on such date, including (for purposes
of both clauses (a) and (b)) current and long-term deferred revenue but
excluding (for purposes of both clauses (a) and (b) above, as applicable),
without duplication, (i) the current portion of any Funded Debt, (ii) all
Indebtedness (including Letter of Credit Obligations) under the Revolving Credit
Facility, any Additional/Replacement Revolving Credit Facility, any Extended
Revolving Credit Facility or any other revolving credit facility that is
effective in reliance on Section 10.1(u), to the extent otherwise included
therein, (iii) the current portion of interest, (iv) the current portion of
current and deferred income taxes, (v) non-cash compensation costs and expenses,
(vi) any other liabilities that are not Indebtedness and will not be settled in
cash or Cash Equivalents during the next succeeding twelve month period after
such date, (vii) the effects from applying recapitalization or purchase
accounting, (viii) any earn out obligations until 30 days after such obligation
becomes contractually due and payable and any earn-out obligation that becomes
contractually due and payable to the extent (A) such Person is indemnified for
the payment thereof by a solvent Person reasonably acceptable to the
Administrative Agent or (B) amounts to be applied to the payment thereof are in
escrow through customary arrangements and (ix) any asset or liability in respect
of net obligations of such Person in respect of Swap Contracts entered into in
the ordinary course of business; provided that Consolidated Working Capital
shall be calculated without giving effect to (x) the depreciation of the Dollar
relative to other foreign currencies or (y) changes to Consolidated Working
Capital resulting from non-cash charges and credits to consolidated current
assets and consolidated current liabilities (including, without limitation,
derivatives and deferred income tax).

 



-25-

 

 

“Contract Consideration” shall have the meaning provided in the definition of
the term “Excess Cash Flow.”

 

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound other than the Obligations.

 

“Controlled Investment Affiliate” shall mean, as to any Person, any other
Person, other than any Investor, which directly or indirectly controls, is
controlled by, or is under common control with such Person and is organized by
such Person (or any Person controlling such Person) primarily for making direct
or indirect equity or debt investments in the Borrower and/or other Persons.

 

“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA.”

 

“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA.”

 

“Corrective Extension Agreement” shall have the meaning provided in
Section 2.15(e).

 

“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted Equal
Priority Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt or
(c) Permitted Unsecured Refinancing Debt; provided that, in each case, such
Indebtedness is Incurred to Refinance, in whole or in part, existing Term Loans
or existing Revolving Credit Loans (or unused Revolving Credit Commitments), any
then-existing Additional/Replacement Revolving Credit Loans (or unused
Additional/Replacement Revolving Credit Commitments), any then-existing Extended
Revolving Credit Loans (or unused Extended Revolving Credit Commitments), or any
Loans under any then-existing Incremental Facility (or, if applicable, unused
Commitments thereunder), or any then-existing Credit Agreement Refinancing
Indebtedness (“Refinanced Debt”); provided, further, that (i) except for any of
the following that are only applicable to periods after the Latest Maturity
Date, the covenants, events of default and guarantees of such Indebtedness
(excluding, for the avoidance of doubt, interest rates (including through fixed
interest rates), interest margins, rate floors, fees, funding discounts,
original issue discounts, maturity and prepayment or redemption premiums and
terms) (when taken as a whole) are determined by the Borrower to be either
(A) consistent with market terms and conditions and conditions at the time of
Incurrence or effectiveness (as determined by the Borrower in good faith) or
(B) not materially more restrictive on the Borrower and the Restricted
Subsidiaries than those applicable to the Refinanced Debt, when taken as a whole
(provided that if the documentation governing such Credit Agreement Refinancing
Indebtedness contains a Previously Absent Financial Maintenance Covenant, the
Administrative Agent shall be given prompt written notice thereof and this
Agreement shall be amended to include such Previously Absent Financial
Maintenance Covenant for the benefit of each Credit Facility (provided, however,
that if (x) both the Refinanced Debt and the related Credit Agreement
Refinancing Indebtedness that includes a Previously Absent Financial Maintenance
Covenant consists of a revolving credit facility (whether or not the
documentation therefor includes any other facilities) and (y) the applicable
Previously Absent Financial Maintenance Covenant is a “springing” financial
maintenance covenant for the benefit of such revolving credit facility or a
covenant only applicable to, or for the benefit of, a revolving credit facility,
the Previously Absent Financial Maintenance Covenant shall only be required to
be included in this Agreement for the benefit of each revolving credit facility
hereunder (and not for the benefit of any term loan facility hereunder) and such
Credit Agreement Refinancing Indebtedness shall not be deemed “more restrictive”
solely as a result of such Previously Absent Financial Maintenance Covenant
benefiting only such revolving credit facilities; provided that a certificate of
an Authorized Officer of the Borrower delivered to the Administrative Agent at
least five Business Days prior to the Incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Borrower has determined in good faith that such terms and conditions satisfy
the foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees), (ii) any such Indebtedness in the form of bonds, notes or
debentures or which Refinances, in whole or in part, existing Term Loans, shall
have a maturity that is no earlier than the maturity of the Refinanced Debt and
a Weighted Average Life to Maturity equal to or greater than the Refinanced
Debt; provided that the foregoing requirements of this clause (ii) shall not
apply to the extent such Indebtedness constitutes a customary bridge facility,
so long as the long-term Indebtedness into which any such customary bridge
facility is to be converted or exchanged satisfies the requirements of this
clause (ii) and such conversion or exchange is subject only to conditions
customary for similar conversions or exchanges, (iii) any such Indebtedness
which Refinances any existing Revolving Credit Loans (or unused Revolving Credit
Commitments), any then-existing Additional/Replacement Revolving Credit Loans
(or unused Additional/Replacement Revolving Credit Commitments) or any
then-existing Extended Revolving Credit Loans (or unused Extended Revolving
Credit Commitments) shall have a maturity that is no earlier than the maturity
of such Refinanced Debt and shall not require any mandatory commitment
reductions prior to the maturity of such Refinanced Debt; provided that the
foregoing requirements of this clause (iii) shall not apply to the extent such
Indebtedness constitutes a customary bridge facility, so long as the long-term
Indebtedness into which any such customary bridge facility is to be converted or
exchanged satisfies the requirements of this clause (iii) and such conversion or
exchange is subject only to conditions customary for similar conversions or
exchanges, (iv) except to the extent otherwise permitted under this Agreement
(subject to a dollar for dollar usage of any other basket set forth in
Section 10.1, if applicable), such Indebtedness shall not have a greater
principal amount (or shall not have a greater accreted value, if applicable)
than the principal amount (or accreted value, if applicable) of the Refinanced
Debt plus accrued interest, fees and premiums (including tender premiums) (if
any) thereon, defeasance costs, underwriting discounts and fees and expenses
(including OID, closing payments, upfront fees or similar fees) associated with
the Refinancing plus an amount equal to any existing commitments unutilized and
letters of credit undrawn, (v) such Refinanced Debt shall be repaid,
repurchased, redeemed, defeased, acquired or satisfied and discharged on a
dollar-for-dollar basis, and all accrued interest, fees and premiums (including
tender premiums) (if any) in connection therewith shall be paid substantially
concurrently with the date such Credit Agreement Refinancing Indebtedness is
Incurred or made effective, (vi) except to the extent otherwise permitted
hereunder, the aggregate unused revolving commitments under such Credit
Agreement Refinancing Indebtedness shall not exceed the unused Revolving Credit
Commitments, Additional/Replacement Revolving Credit Commitments or Extended
Revolving Credit Commitments, as applicable, being replaced plus undrawn letters
of credit, (vii) in the case of any such Indebtedness in the form of bonds,
notes or debentures or which Refinances, in whole or in part, existing Term
Loans, the terms thereof shall not require any mandatory repayment, redemption,
repurchase, acquisition or defeasance (other than (x) in the case of bonds,
notes or debentures, customary change of control, asset sale event or casualty,
eminent domain or condemnation event offers, AHYDO Catch-Up Payments and
customary acceleration any time after an event of default and (y) in the case of
any term loans, mandatory prepayments that are on terms (when taken as a whole)
not materially more favorable to the lenders or holders providing such
Indebtedness than those applicable to the Refinanced Debt (when taken as a
whole) prior to the maturity date of the Refinanced Debt, (viii) any Credit
Agreement Refinancing Indebtedness may not be guaranteed by any Subsidiaries of
the Borrower that do not guarantee the Obligations and (ix) any Credit Agreement
Refinancing Indebtedness may not be secured by any assets that do not secure the
Obligations.

 



-26-

 

 

“Credit Documents” shall mean this Agreement, the Security Documents, the
Guarantee, the Fee Letter, each Letter of Credit, any promissory notes issued by
the Borrower hereunder, any Incremental Agreement, any Extension Agreement, the
Assumption Agreement and any Customary Intercreditor Agreement entered into
after the Closing Date to which the Collateral Agent and/or the Administrative
Agent is a party.

 

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance, increase in the amount, or extension
of a Letter of Credit.

 

“Credit Facility” shall mean any of the Initial Term Loan Facility, any
Incremental Term Loan Facility, the Revolving Credit Facility, any
Additional/Replacement Revolving Credit Facility, any Extended Term Loan
Facility or any Extended Revolving Credit Facility, as applicable.

 

“Credit Party” shall mean, collectively and/or, as applicable, individually,
Holdings, the Borrower and each Subsidiary Guarantor.

 

“Cumulative Consolidated Net Income” shall mean, as at any date of
determination, Consolidated Net Income for the period (taken as one accounting
period) commencing on April 1, 2016 and ending on the last day of the most
recent fiscal quarter for which Section 9.1 Financials have been delivered.

 

“Cure Amount” shall have the meaning provided in Section 11.11(a).

 

“Cure Deadline” shall have the meaning provided in Section 11.11(a).

 

“Cure Right” shall have the meaning provided in Section 11.11(a).

 



-27-

 

 

“Customary Intercreditor Agreement” shall mean (a) to the extent executed in
connection with the Incurrence of secured Indebtedness Incurred by a Credit
Party, the Liens on the Collateral securing which are intended to rank equal in
priority to the Liens on the Collateral securing the Obligations (but without
regard to the control of remedies), at the option of the Borrower and the
Collateral Agent acting together in good faith, either (i) any intercreditor
agreement substantially in the form of the Equal Priority Intercreditor
Agreement or (ii) a customary intercreditor agreement in form and substance
reasonably acceptable to the Collateral Agent and the Borrower, which agreement
shall provide that the Liens on the Collateral securing such Indebtedness shall
rank equal in priority to the Liens on the Collateral securing the Obligations
(but without regard to the control of remedies) and (b) to the extent executed
in connection with the Incurrence of secured Indebtedness Incurred by a Credit
Party, the Liens on the Collateral securing which are intended to rank junior in
priority to the Liens on the Collateral securing the Obligations, at the option
of the Borrower and the Collateral Agent acting together in good faith, either
(i) an intercreditor agreement substantially in the form of the Junior Priority
Intercreditor Agreement or (ii) a customary intercreditor agreement in form and
substance reasonably acceptable to the Collateral Agent and the Borrower, which
agreement shall provide that the Liens on the Collateral securing such
Indebtedness shall rank junior in priority to the Liens on the Collateral
securing the Obligations.

 

“Debt Fund Affiliate” shall mean any Affiliate of the Borrower (other than
Holdings, the Borrower or any Restricted Subsidiary of the Borrower) that is
primarily engaged in, or advises funds or other investment vehicles that are
engaged in, making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit or securities in the ordinary
course and that exercises investment discretion independent from the private
equity business of each respective Investor; provided that, to the extent it is
an Affiliate of the Borrower, any Person managed or directed by GIC Asset
Management Pte Ltd, including, without limitation, Gamstar Pte Ltd shall
constitute a Debt Fund Affiliate.

 

“Debt Incurrence Prepayment Event” shall mean any Incurrence by the Borrower or
any of the Restricted Subsidiaries of any Indebtedness, but excluding any
Indebtedness permitted to be Incurred under Section 10.1 (other than Incremental
Term Loans Incurred in reliance on clause (i)(x) of the proviso to
Section 2.14(b), Permitted Additional Debt Incurred in reliance on
Section 10.1(u)(i)(x) and, to the extent relating to Term Loans, Credit
Agreement Refinancing Indebtedness).

 

“Debtor Relief Laws” shall mean the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default.”

 

“Designated Non-Cash Consideration” shall mean the Fair Market Value of
consideration that is not deemed to be cash or Cash Equivalents and that is
received by the Borrower or its Restricted Subsidiaries in connection with a
Disposition pursuant to Section 10.4(c) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of an Authorized Officer of the
Borrower delivered to the Administrative Agent, setting forth the basis of such
valuation (less the amount of the amount of cash or Cash Equivalents received in
connection with a subsequent Disposition, redemption or repurchase of, or
collection or payment on, such Designated Non-Cash Consideration).

 



-28-

 

 

“Designated Preferred Stock” shall mean Preferred Stock of the Borrower or any
Parent Entity (in each case other than Disqualified Capital Stock) that is
issued for cash (other than to a Restricted Subsidiary or an employee stock
ownership plan or trust established by the Borrower or any of its Subsidiaries)
and is so designated as Designated Preferred Stock by the Borrower on the
issuance date thereof.

 

“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of the term “Consolidated EBITDA” (and in the
component financial definitions used therein) were references to such Sold
Entity or Business and its Subsidiaries or to such Converted Unrestricted
Subsidiary and its Subsidiaries), all as determined on a consolidated basis for
such Sold Entity or Business.

 

“Disposition” shall have the meaning provided in Section 10.4. The terms
“Disposal”, “Dispose” and “Disposed of” shall have correlative meanings.

 

“Disposition Percentage” shall mean, with respect to any Asset Sale Prepayment
Event or Recovery Prepayment Event required to be applied pursuant to
Section 5.2(a)(i), the applicable percentage of Net Cash Proceeds required to be
offered on any date of determination to prepay Term Loans.

 

“Disqualified Capital Stock” shall mean, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security or
other Capital Stock into which it is convertible or for which it is putable or
exchangeable) or upon the happening of any event or condition, (a) matures or is
mandatorily redeemable (other than solely for Qualified Capital Stock), pursuant
to a sinking fund obligation or otherwise, other than solely as a result of a
change of control, asset sale event or casualty, eminent domain or condemnation
event so long as any rights of the holders thereof upon the occurrence of a
change of control, asset sale event or casualty, eminent domain or condemnation
event shall be subject to the prior repayment in full of the Loans and all other
Obligations (other than Hedging Obligations under any Secured Hedging Agreement,
Cash Management Obligations under Secured Cash Management Agreements or
contingent indemnification obligations and other contingent obligations not then
due and payable), (b) is redeemable or exchangeable at the option of the holder
thereof (other than solely for Qualified Capital Stock), other than as a result
of a change of control, asset sale event or casualty, eminent domain or
condemnation event so long as any rights of the holders thereof upon the
occurrence of a change of control, asset sale event or casualty, eminent domain
or condemnation event shall be subject to the prior repayment in full of the
Loans and all other Obligations (other than Hedging Obligations under any
Secured Hedging Agreement, Cash Management Obligations under Secured Cash
Management Agreements or contingent indemnification obligations and other
contingent obligations not then due and payable), in whole or in part, or
(c) provides for the scheduled payment of dividends in cash, in each case prior
to the date that is ninety-one (91) days after the Latest Maturity Date;
provided that, if such Capital Stock is issued pursuant to any plan for the
benefit of officers, directors, employees or consultants of Holdings (or any
Parent Entity thereof), the Borrower or any of its Subsidiaries or by any such
plan to such officers, directors, employees or consultants, such Capital Stock
shall not constitute Disqualified Capital Stock solely because it may be
required to be repurchased by Holdings (or any Parent Entity thereof), the
Borrower or any of its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations or as a result of such officer’s, director’s, employee’s
or consultant’s termination, death or disability.

 

“Disqualified Lenders” shall mean (a) such Persons that have been specified in
writing to the Administrative Agent and the Lead Arrangers on or prior to May 5,
2016 as being “Disqualified Lenders,” (b) those Persons who are competitors of
the Target and its Subsidiaries that are separately identified in writing by the
Borrower from time to time to the Administrative Agent and (c) in the case of
each of clauses (a) and (b), any of their Affiliates (which, for the avoidance
of doubt, shall not include any bona fide debt investment funds that are
Affiliates of the Persons referenced in clause (b) above) that are either
(i) identified in writing to the Administrative Agent by the Borrower from time
to time or (ii) readily identifiable on the basis of such Affiliate’s name as an
Affiliate of such entity; provided that any Person that is a Lender and
subsequently becomes a Disqualified Lender (but was not a Disqualified Lender on
the Closing Date or at the time it became a Lender) shall not retroactively be
deemed to be a Disqualified Lender hereunder.

 



-29-

 

 

 

“Distressed Person” shall have the meaning provided in the definition of
“Lender-Related Distress Event.”

 

“Documentation Agents” shall mean Bank of America, N.A., Citibank, N.A. and UBS
Securities LLC each in its capacity as documentation agent under this Agreement.

 

“Dollars,” “U.S. Dollars” and “$” shall mean dollars in lawful currency of the
United States of America.

 

“Domestic Restricted Subsidiary” shall mean each Restricted Subsidiary of the
Borrower that is a Domestic Subsidiary.

 

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the Applicable Laws of the United States, any state thereof, or
the District of Columbia.

 

“Drawing” shall have the meaning provided in Section 3.4(b).

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country that is subject to the supervision of
an EEA Resolution Authority, (b) any Person established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Yield” shall mean, as to any Indebtedness, the effective yield paid
by the Borrower on such Indebtedness as determined by the Borrower and the
Administrative Agent in a manner consistent with generally accepted financial
practices, taking into account the applicable interest rate margins, any
interest rate “floors” (the effect of which floors shall be determined in a
manner set forth in the proviso below and assuming that, if interest on such
Indebtedness is calculated on the basis of a floating rate, that the “LIBOR”
component of such formula is included in the calculation of Effective Yield) or
similar devices and all fees, including upfront or similar fees or OID
(amortized over the shorter of (x) the remaining Weighted Average Life to
Maturity of such Indebtedness and (y) the four years following the date of
Incurrence thereof, and, if applicable, assuming any Additional/Replacement
Revolving Credit Commitments were fully drawn) payable generally by the Borrower
to Lenders or other institutions providing such Indebtedness, but excluding any
arrangement fees, structuring fees, closing payments or other similar fees
payable in connection therewith that are not generally shared with the relevant
Lenders and, if applicable, ticking fees accruing prior to the funding of such
Indebtedness and customary consent fees for an amendment paid generally to
consenting Lenders; provided that, with respect to any Indebtedness that
includes a “floor”, (a) to the extent that the Reference Rate on the date that
the Effective Yield is being calculated is less than such floor, the amount of
such difference shall be deemed added to the interest rate margin for such
Indebtedness for the purpose of calculating the Effective Yield and (b) to the
extent that the Reference Rate on the date that the Effective Yield is being
calculated is greater than such floor, then the floor shall be disregarded in
calculating the Effective Yield.

 

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund and (d) any other Person (subject, in each case, to such
consents, if any, as may be required under Section 13.6(b)), other than, in each
case, (i) a natural person, (ii) a Defaulting Lender or (iii) a Disqualified
Lender.

 



-30-

 

 

“Employee Investors” shall mean the current, former or future officers,
directors, managers and employees (and Controlled Investment Affiliates and
Immediate Family Members of the foregoing) of Holdings, the Borrower, the
Restricted Subsidiaries or any Parent Entity who are or who become direct or
indirect investors in Holdings, any Parent Entity, any Equityholding Vehicle, or
in the Borrower, including any such officers, directors, managers or employees
owning through an Equityholding Vehicle.

 

“EMU” shall mean the economic and monetary union as contemplated in the Treaty
on European Union.

 

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface, sediments, and subsurface strata and natural
resources such as wetlands, flora and fauna.

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, orders, demands, demand letters, claims, liens, notices
of noncompliance or violation, investigations (other than internal reports
prepared by the Borrower or any of its Subsidiaries (a) in the ordinary course
of such Person’s business or (b) as required in connection with a financing
transaction or an acquisition or disposition of real estate) or proceedings
relating in any way to any Environmental Law or any permit issued, or any
approval given, under any such Environmental Law (hereinafter, “Claims”),
including (i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from the Release or threatened
Release of Hazardous Materials or arising from alleged injury or threat of
injury to health, safety or the Environment.

 

“Environmental Law” shall mean any applicable federal, state, provincial,
territorial, foreign, municipal or local statute, law, rule, regulation,
ordinance, code, permit, binding agreement issued, promulgated or entered into
by or with any Governmental Authority or rule of common law now or hereafter in
effect and in each case as amended, and any binding judicial or administrative
interpretation thereof, including any binding judicial or administrative order,
consent decree or judgment, in each case relating to pollution or the protection
of the Environment including, those relating to generation, use, handling,
storage, treatment, Release or threat of Release of Hazardous Materials or, to
the extent relating to exposure to Hazardous Materials, human health or safety.

 

“Equal Priority Intercreditor Agreement” shall mean the Equal Priority
Intercreditor Agreement substantially in the form of Exhibit H-1 among (x) the
Collateral Agent and (y) one or more representatives of the holders of one or
more classes of Permitted Additional Debt and/or Permitted Equal Priority
Refinancing Debt, with any immaterial changes and material changes thereto in
light of the prevailing market conditions, which material changes shall be
posted to the Lenders not less than five Business Days before execution thereof
and, if the Required Lenders shall not have objected to such changes within five
Business Days after posting, then the Required Lenders shall be deemed to have
agreed that the Administrative Agent’s and/or Collateral Agent’s entry into such
intercreditor agreement (with such changes) is reasonable and to have consented
to such intercreditor agreement (with such changes) and to the Administrative
Agent’s and/or Collateral Agent’s execution thereof.

 

“Equity Contribution” shall have the meaning provided in the recitals to this
Agreement.

 

“Equityholding Vehicle” shall mean any Parent Entity and any equityholder
thereof through which current, former or future officers, directors, employees,
managers or consultants of Holdings or the Borrower or any of their Subsidiaries
or Parent Entity hold Capital Stock of such Parent Entity.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA, as in
effect on the Closing Date, and any subsequent provisions of ERISA amendatory
thereof, supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with Holdings, the Borrower or a Restricted Subsidiary thereof is
treated as a “single employer” within the meaning of Section 414(b) or (c) of
the Code or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414(b), (c), (m) and (o) of
the Code.

 



-31-

 

 

“Escrowed Proceeds” shall mean the proceeds from the offering of any debt
securities or other Indebtedness paid into an escrow account with an independent
escrow agent on the date of the applicable offering or incurrence pursuant to
escrow arrangements that permit the release of amounts on deposit in such escrow
account upon satisfaction of certain conditions or the occurrence of certain
events. The term “Escrowed Proceeds” shall include any interest earned on the
amounts held in escrow.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Borrowing” shall mean each Borrowing of a Eurodollar Loan.

 

“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Eurodollar Rate.

 

“Eurodollar Rate” shall mean, (a) with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to greater of (i) (A) with
regard to Initial Term Loans only, 1.00% and (B) with regard to Revolving Credit
Loans, 0.00% and (ii) the product of (A) the LIBOR in effect for such Interest
Period and (B) Statutory Reserves

 

Where,

 

“LIBOR” shall mean, (i) the rate per annum determined by the Administrative
Agent to be the offered rate which appears on the page of the Reuters Screen
which displays the London interbank offered rate administered by ICE Benchmark
Administration Limited (such page currently being the LIBOR01 page) for deposits
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period in Dollars, determined as of approximately 11:00
a.m. (London, England time), two Business Days prior to the commencement of such
Interest Period, or (ii) in the event the rate referenced in the preceding
clause (i) does not appear on such page or service or if such page or service
shall cease to be available, the rate determined by the Administrative Agent to
be the offered rate on such other page or other service which displays LIBOR for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (London, England time) two Business Days prior to the commencement of
such Interest Period; provided that if LIBOR is quoted under either of the
preceding clauses (i) or (ii), but there is no such quotation for the Interest
Period elected, LIBOR shall be equal to the Interpolated Rate; and

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch,
Affiliate, or other fronting office making or holding a Loan) is subject for
Eurocurrency Liabilities (as defined in Regulation D of the Board). Eurodollar
Loans shall be deemed to constitute Eurocurrency Liabilities (as defined in
Regulation D of the Board) and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D. Statutory
Reserves shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

and (b) with respect to any ABR Loan, an interest rate per annum equal to the
LIBOR in effect for an Interest Period of one month

 



-32-

 

 

Where,

 

“LIBOR” shall mean (i) the rate per annum determined by the Administrative Agent
to be the offered rate which appears on the page of the Reuters Screen which
displays the London interbank offered rate administered by ICE Benchmark
Administration Limited (such page currently being the LIBOR01 page) for deposits
in Dollars with a one-month term, determined as of approximately 11:00
a.m. (London, England time), on the day of determination of such rate, or
(ii) in the event the rate referenced in the preceding clause (i) does not
appear on such page or service or if such page or service shall cease to be
available, the rate determined by the Administrative Agent to be the offered
rate on such other page or other service which displays LIBOR for deposits in
Dollars with a one-month term, determined as of approximately 11:00
a.m. (London, England time) on the date of determination of such rate; provided
that if LIBOR is quoted under either of the preceding clauses (i) or (ii), but
there is no such quotation for a one-month Interest Period, LIBOR shall be equal
to the Interpolated Rate

 

“Event of Default” shall have the meaning provided in Section 11.

 

“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of

 

(a)            the sum, without duplication, of:

 

(i)            Consolidated Net Income for such period;

 

(ii)            an amount equal to the amount of all non-cash charges to the
extent deducted in arriving at such Consolidated Net Income (provided that, in
each case, if any non-cash charge represents an accrual or reserve for cash
items in any future period, the cash payment in respect thereof in such future
period shall be subtracted from Excess Cash Flow in such future period);

 

(iii)            decreases in Consolidated Working Capital, decreases in
long-term accounts receivable in each case as of the end of such period from the
Consolidated Working Capital and long-term accounts receivable as of the
beginning of such period (except, in the case of each of the foregoing, any such
increases or decreases that are as a result of the reclassification of items
from short-term to long-term or vice versa) (other than any such decreases or
increases, as applicable, arising from Acquisitions or Dispositions outside the
ordinary course of assets, business units or property by the Borrower or any of
its Restricted Subsidiaries completed during such period or the application of
recapitalization or purchase accounting);

 

(iv)            an amount equal to the aggregate net non-cash loss on the
Disposition of assets, business units or property by the Borrower and the
Restricted Subsidiaries during such period (other than Dispositions in the
ordinary course of business) to the extent deducted in arriving at such
Consolidated Net Income;

 

(v)            cash payments received in respect of Hedging Agreements during
such period to the extent not included in arriving at such Consolidated Net
Income; and

 

(vi)            income tax expense to the extent deducted in arriving at such
Consolidated Net Income (net of any adjustments pursuant to clause (o) of
Consolidated Net Income for cash tax benefits related to the tax amortization of
intangible assets in such period);

 

minus

 

(b)            the sum, without duplication, of:

 

(i)            an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income (but excluding any non-cash credit to
the extent representing the reversal of an accrual or reserve described in
clause (a)(ii) above) and cash charges included in clauses (a) through (w) of
the definition of the term “Consolidated Net Income”;

 

(ii)            without duplication of amounts deducted pursuant to clause
(xi) below in prior fiscal years, the amount of Capital Expenditures or
acquisitions of Intellectual Property made in cash or accrued during such
period, except to the extent that such Capital Expenditures or acquisitions of
Intellectual Property were financed by the Incurrence of long-term Indebtedness
by, or the issuance of Capital Stock by, or the making of capital contributions
to, the Borrower or any of the Restricted Subsidiaries or using the proceeds of
any Disposition outside the ordinary course of business;

 



-33-

 

 

(iii)            the aggregate amount of all principal payments of Indebtedness
of the Borrower and the Restricted Subsidiaries (including (A) the principal
component of payments in respect of Financing Lease Obligations, (B) all
scheduled principal repayments of the Term Loans, Permitted Additional Debt and
Credit Agreement Refinancing Indebtedness, in each case to the extent such
payments are permitted hereunder and actually made and (C) the amount of any
mandatory prepayment of Term Loans actually made pursuant to
Section 5.2(a)(i) and any mandatory redemption, repurchase, prepayment,
defeasance, acquisition or similar payment of the Senior Unsecured Notes (or any
Permitted Refinancing Indebtedness in respect thereof in accordance with the
corresponding provisions of the governing documentation thereof), the Permitted
Additional Debt or Credit Agreement Refinancing Indebtedness pursuant to the
corresponding provisions of the governing documentation thereof, in each such
case from the proceeds of any Disposition and that resulted in an increase to
Consolidated Net Income (and have not otherwise been excluded under clause
(c) of the definition thereof) and not in excess of the amount of such increase
but excluding (1) all other prepayments, repurchases, defeasances, acquisitions,
redemptions and/or similar payments of Term Loans and (2) all prepayments of
revolving credit loans and swingline loans permitted hereunder made during such
period (other than in respect of any revolving credit facility (other than in
respect of (x) the Revolving Credit Facility, any Extended Revolving Credit
Facility or Additional/Replacement Revolving Credit Facility and (y) other
revolving loans that are effective in reliance on Section 10.1(a) or
Section 10.1(u)) to the extent there is an equivalent permanent reduction in
commitments thereunder)), except to the extent financed by the Incurrence of
long-term Indebtedness by, or the issuance of Capital Stock by, or the making of
capital contributions to, the Borrower or any of the Restricted Subsidiaries or
using the proceeds of any Disposition outside the ordinary course of business;

 

(iv)            an amount equal to the aggregate net non-cash gain on the
Disposition of property by the Borrower and the Restricted Subsidiaries during
such period (other than the Disposition of property in the ordinary course of
business) to the extent included in arriving at such Consolidated Net Income;

 

(v)            increases in Consolidated Working Capital and increases in
long-term accounts receivable in each case as of the end of such period from the
Consolidated Working Capital and long-term accounts receivable as of the
beginning of such period (except, in the case of each of the foregoing, any such
increases or decreases that are as a result of the reclassification of items
from short-term to long-term or vice versa) (other than any such increases or
decreases, as applicable, arising from Acquisitions or Dispositions outside the
ordinary course by the Borrower and the Restricted Subsidiaries during such
period or the application of recapitalization or purchase accounting);

 

(vi)            cash payments by the Borrower and the Restricted Subsidiaries
during such period in respect of long-term liabilities of the Borrower and the
Restricted Subsidiaries other than Indebtedness, except to the extent that such
payments were financed by the Incurrence of long-term Indebtedness by, or the
issuance of Capital Stock by, or the making of capital contributions to, the
Borrower or any of the Restricted Subsidiaries or using the proceeds of any
Disposition outside the ordinary course of business;

 

(vii)            without duplication of amounts deducted pursuant to clause
(xi) below in prior fiscal years, the amount of Investments made in cash (other
than Investments made pursuant to Sections 10.5(b), (f), (g), (h), (i), (n) and
(s)) during such period, except to the extent that such Investments were
financed by the Incurrence of long-term Indebtedness by, or the issuance of
Capital Stock by, or the making of capital contributions to, the Borrower or any
of the Restricted Subsidiaries or using the proceeds of any Disposition outside
the ordinary course of business;

 



-34-

 

 

(viii)            without duplication of amounts deducted pursuant to clause
(xii) below, the amount of Restricted Payments (other than Restricted
Investments) paid in cash during such period, except to the extent that such
Restricted Payments were financed by the Incurrence of long-term Indebtedness
by, or the issuance of Capital Stock by, or the making of capital contributions
to, the Borrower or any of the Restricted Subsidiaries or using the proceeds of
any Disposition outside the ordinary course of business;

 

(ix)            the aggregate amount of expenditures actually made by the
Borrower and the Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period, except to the extent that such
expenditures were financed by the Incurrence of long-term Indebtedness by, or
the issuance of Capital Stock by, or the making of capital contributions to, the
Borrower or any of the Restricted Subsidiaries or using the proceeds of any
Disposition outside the ordinary course of business;

 

(x)            the aggregate amount of any premium, make-whole or penalty
payments actually paid in cash by the Borrower and the Restricted Subsidiaries
during such period that are required to be made in connection with any
prepayment, redemption, defeasance, acquisition or repurchase of Indebtedness,
except to the extent that such payments were financed by the Incurrence of
long-term Indebtedness by, or the issuance of Capital Stock by, or the making of
capital contributions to, the Borrower or any of the Restricted Subsidiaries or
using the proceeds of any Disposition outside the ordinary course of business;

 

(xi)            without duplication of amounts deducted from Excess Cash Flow in
other periods, (A) the aggregate consideration required to be paid in cash by
the Borrower or any of its Restricted Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such period and
(B) any planned cash expenditures by the Borrower or any of the Restricted
Subsidiaries (the “Planned Expenditures”) in the case of each of clauses (A) and
(B), relating to Acquisitions (or other Investments), Capital Expenditures
(including Capitalized Software Expenditures) or acquisitions of Intellectual
Property to be consummated or made during the period of four consecutive fiscal
quarters of the Borrower following the end of such period (except to the extent
financed by the Incurrence of long-term Indebtedness by, or the issuance of
Capital Stock by, or the making of capital contributions to, the Borrower or any
of the Restricted Subsidiaries or using the proceeds of any Disposition outside
the ordinary course of business); provided that, to the extent that the
aggregate amount of cash actually utilized to finance such Acquisitions (or
other Investments), Capital Expenditures (including Capitalized Software
Expenditures) or acquisitions of Intellectual Property during such following
period of four consecutive fiscal quarters is less than the Contract
Consideration and Planned Expenditures, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow, at the end of such period of four
consecutive fiscal quarters;

 

(xii)            without duplication of any amounts deducted pursuant to clause
(viii) above, the aggregate amount of all payments paid in cash by the Borrower
and the Restricted Subsidiaries during such period in connection with, or
necessary to consummate, the Transactions;

 

(xiii)            income taxes, including penalties and interest, paid in cash
in such period; and

 

(xiv)            cash expenditures made in respect of Hedging Agreements during
such period to the extent not deducted in arriving at such Consolidated Net
Income.

 



-35-

 

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

“Exchange Rate” shall mean on any day with respect to any currency (other than
Dollars), the rate at which such currency may be exchanged into any other
currency (including Dollars), as set forth at approximately 11:00 a.m. (London
time) on such day on the Bloomberg page or screen for such currency. In the
event that such rate does not appear on any Bloomberg page or screen, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed by the Administrative
Agent and the Borrower, or, in the absence of such agreement, such Exchange Rate
shall instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
11:00 a.m., local time, on such date for the purchase of the relevant currency
for delivery two Business Days later.

 

“Excluded Capital Stock” shall mean:

 

(a)            any Capital Stock with respect to which, in the reasonable
judgment of the Borrower and the Collateral Agent as agreed in writing, the cost
or other consequences (including any material adverse tax consequences) of
pledging such Capital Stock shall be excessive in view of the benefits to be
obtained by the Secured Parties therefrom,

 

(b)            solely in the case of any pledge of Capital Stock of any Foreign
Subsidiary or FSHCO to secure the Obligations, any Capital Stock that is Voting
Stock of such Foreign Subsidiary or FSHCO in excess of 65% of the outstanding
Capital Stock that is Voting Stock of such Foreign Subsidiary or FSHCO,

 

(c)            any Capital Stock to the extent, and for so long as, the pledge
thereof would be prohibited by any Applicable Law (including any legally
effective requirement to obtain the consent of any Governmental Authority to
such pledge unless such consent has been obtained),

 

(d)            any “margin stock” (as defined in Regulation U),

 

(e)            the Capital Stock of any Person, other than any Wholly-Owned
Restricted Subsidiary to the extent, and for so long as, the pledge of such
Capital Stock would be prohibited by the terms of any Contractual Obligation,
Organizational Document, joint venture agreement or shareholders’ agreement
applicable to such Person or legally effective Contractual Obligations or create
an enforceable right of termination in favor of any other party thereto (other
than Holdings, the Borrower or any wholly owned Restricted Subsidiary of the
Borrower),

 

(f)            the Capital Stock of any Subsidiary of a Foreign Subsidiary or
any Subsidiary of a FSHCO,

 

(g)            the Capital Stock of any Unrestricted Subsidiary, and

 

(h)            any Capital Stock of any Subsidiary to the extent that the pledge
of such Capital Stock would result in material adverse tax consequences to
Holdings, the Borrower or any Subsidiary as reasonably determined by the
Borrower in consultation with the Collateral Agent.

 

“Excluded Contribution” shall mean the Net Cash Proceeds, the Fair Market Value
of marketable securities or the Qualified Proceeds, in each case received by the
Borrower from capital contributions to the common Capital Stock of the Borrower
or sales or issuances of common Capital Stock of the Borrower permitted
hereunder, in each case, after the Closing Date (other than any amount to the
extent used in the Cure Amount) and designated by the Borrower to the
Administrative Agent as an Excluded Contribution within 10 Business Days of the
date such capital contributions are made or the date the applicable Capital
Stock is issued or sold.

 

“Excluded Property” shall have the meaning provided in the Security Agreement.

 



-36-

 

 

“Excluded Subsidiary” shall mean:

 

(a)            any Subsidiary that is not a wholly owned Subsidiary on any date
such Subsidiary would otherwise be required to become a Guarantor pursuant to
the requirements of Section 9.10 (for so long as such Subsidiary remains a
non-wholly owned Subsidiary),

 

(b)            any Subsidiary that is prohibited by (x) Applicable Law or
(y) Contractual Obligation from guaranteeing the Obligations (and for so long as
such restrictions or any replacement or renewal thereof is in effect); provided
that in the case of clause (y), such Contractual Obligation existed on the
Closing Date or, with respect to any Subsidiary acquired by the Borrower or a
Restricted Subsidiary after the Closing Date (and so long as such Contractual
Obligation was not incurred in contemplation of such acquisition), on the date
such Subsidiary is so acquired,

 

(c)            any Domestic Subsidiary that is (i) a FSHCO or (ii) a direct or
indirect Subsidiary of a CFC,

 

(d)            any Immaterial Subsidiary (provided that the Borrower shall not
be permitted to exclude Immaterial Subsidiaries from guaranteeing the
Obligations to the extent that (i) the aggregate amount of gross revenue for all
Immaterial Subsidiaries (other than Unrestricted Subsidiaries) excluded by this
clause (d) exceeds 10% of the consolidated gross revenues of the Borrower and
its Restricted Subsidiaries that are not otherwise Excluded Subsidiaries by
virtue of any of the other clauses of this definition, except for this clause
(d), for the Test Period most recently ended on or prior to the date of
determination or (ii) the aggregate amount of total assets for all Immaterial
Subsidiaries (other than Unrestricted Subsidiaries) excluded by this clause
(d) exceeds 10% of the aggregate amount of Consolidated Total Assets of the
Borrower and its Restricted Subsidiaries that are not otherwise Excluded
Subsidiaries by virtue of any other clauses of this definition, except for this
clause (d), as at the end of the Test Period most recently ended on or prior to
the date of determination),

 

(e)            any other Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent and the Borrower (confirmed in writing by
notice to the Borrower and the Collateral Agent), the cost or other consequences
(including any material adverse tax consequences) of providing a guarantee shall
be excessive in view of the benefits to be obtained by the Secured Parties
therefrom,

 

(f)            each Foreign Subsidiary and each Unrestricted Subsidiary,

 

(g)            each other Restricted Subsidiary acquired pursuant to an
Acquisition or other Investment and financed with secured Indebtedness Incurred
pursuant to Section 10.1(j) and the Liens securing which are permitted by
Section 10.2(f) (and, for the avoidance of doubt, not Incurred in contemplation
of such Acquisition or other Investment), and each Restricted Subsidiary
acquired in such Acquisition or other Investment that guarantees such
Indebtedness, in each case to the extent that, and for so long as, the
documentation relating to such Indebtedness to which such Restricted Subsidiary
is a party prohibits such Subsidiary from guaranteeing the Obligations,

 

(h)            any Subsidiary to the extent that the guarantee of the
Obligations would result in material adverse tax consequences to the Borrower or
any Subsidiary as reasonably determined by the Borrower in consultation with the
Administrative Agent, and confirmed in writing by notice to the Borrower and the
Collateral Agent,

 

(i)            any Subsidiary that would require any consent, approval, license
or authorization from any Governmental Authority to provide a guarantee unless
such consent, approval, license or authorization has been received, or is
received after commercially reasonable efforts by such Subsidiary to obtain the
same, which efforts may be requested by the Administrative Agent,

 



-37-

 

 

(j)            any Subsidiary that does not have the legal capacity to provide a
guarantee of the Obligations (provided that the lack of such legal capacity does
not arise from any action or omission of the Borrower or any other Credit
Party), and

 

(k)            any Special Purpose Subsidiary.

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, (a) any
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Guarantor pursuant to the Guarantee of, or the grant by such Guarantor of a
security interest to secure, such Swap Obligation (or any guarantee pursuant to
the Guarantee thereof) is or becomes illegal or unlawful under the Commodity
Exchange Act or any rule, regulation, or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) (i) by
virtue of such Guarantor’s failure to constitute an “eligible contract
participant,” as defined in the Commodity Exchange Act and the regulations
thereunder (determined after giving pro forma effect to any applicable keep
well, support, or other agreement for the benefit of such Guarantor and any and
all applicable guarantees of such Guarantor’s Swap Obligations by other Credit
Parties), at the time the guarantee of (or grant of such security interest by,
as applicable) such Guarantor becomes or would become effective with respect to
such Swap Obligation or (ii) in the case of a Swap Obligation that is subject to
a clearing requirement pursuant to section 2(h) of the Commodity Exchange Act,
because such Guarantor is a “financial entity,” as defined in section
2(h)(7)(C) of the Commodity Exchange Act, at the time the guarantee of (or grant
of such security interest by, as applicable) such Guarantor becomes or would
become effective with respect to such Swap Obligation or (b) any other Swap
Obligation designated as an “Excluded Swap Obligation” of such Guarantor as
specified in any agreement between the relevant Credit Parties and Hedge Bank
applicable to such Swap Obligations. If a Swap Obligation arises under a Master
Agreement governing more than one Swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to the Swap for which such
guarantee or security interest is or becomes excluded in accordance with the
first sentence of this definition.

 

“Excluded Taxes” shall have the meaning provided in Section 5.4(a).

 

“Existing Class” shall mean Existing Term Loan Classes and each Class of
Existing Revolving Credit Commitments.

 

“Existing Credit Agreement” shall mean that certain Credit Agreement, dated as
of March 31, 2014 (as amended supplemented or otherwise modified from time to
time prior to the Closing Date), by and among MPH LLC, as borrower, Existing
Holdings, as holdings, the lenders referred to therein, Barclays Bank PLC, as
administrative agent and as collateral agent, and the other parties thereto.

 

“Existing Debt Refinancing” shall mean (a) the repayment in full of all
principal, accrued and unpaid interest, fees, premium, if any, and other amounts
outstanding under the Existing Credit Agreement, other than (i) contingent
obligations not then due and payable and that by their terms survive the
termination of the Existing Credit Agreements and (ii) the Existing Letters of
Credit, the termination of all commitments to extend credit thereunder and the
termination and/or release of any security interests and guarantees in
connection therewith and (b) either the (i) redemption of the Existing Notes no
later than 30 days after the Closing Date (with an irrevocable notice of
redemption delivered (and deposit of cash in amount sufficient to redeem the
Existing Notes in full being made on the Closing Date), (ii) irrevocable
satisfaction and discharge of the Existing Notes in accordance with the terms of
the Existing Indenture or (iii) tender offer and consent solicitation with
respect to the Existing Notes the initial settlement of which shall close on the
Closing Date and which, as a result of such tender offer and consent
solicitation and/or any satisfaction and discharge in accordance with the terms
of the Existing Indenture, the conflicts in the Existing Indenture are
eliminated (and if any stub Existing Notes remain outstanding after such tender
offer and consent solicitation, the redemption or satisfaction and discharge of
such Existing Notes by MPH LLC in the manner described in either clause (a) or
(b) above (with an irrevocable notice of redemption being delivered on the
Closing Date).

 

“Existing Holdings” shall have the meaning provided in the recitals to this
Agreement.

 



-38-

 

 

“Existing Indenture” shall mean that certain Indenture, dated as of March 31,
2014 (as amended, supplemented or otherwise modified from time to time prior to
the Closing Date), among MPH LLC, the guarantors named therein and Wilmington
Trust, National Association, as trustee.

 

“Existing Letters of Credit” shall mean all the letters of credit listed on
Schedule 1.1(b).

 

“Existing Notes” shall mean MPH LLC’s 6.625% Senior Notes due 2022 issued under
the Existing Indenture.

 

“Existing Revolving Credit Class” shall have the meaning provided in
Section 2.15(a)(ii).

 

“Existing Revolving Credit Commitments” shall have the meaning provided in
Section 2.15(a)(ii).

 

“Existing Revolving Credit Loans” shall have the meaning provided in
Section 2.15(a)(ii).

 

“Existing Term Loan Class” shall have the meaning provided in
Section 2.15(a)(i).

 

“Expected Cure Amount” shall have the meaning provided in Section 11.11(b).

 

“Extended Loans/Commitments” shall mean Extended Term Loans, Extended Revolving
Credit Loans and/or Extended Revolving Credit Commitments.

 

“Extended Repayment Date” shall have the meaning provided in Section 2.5(c).

 

“Extended Revolving Credit Commitments” shall have the meaning provided in
Section 2.15(a)(ii).

 

“Extended Revolving Credit Facility” shall mean each Class of Extended Revolving
Credit Commitments established pursuant to Section 2.15(a)(ii).

 

“Extended Revolving Credit Loans” shall have the meaning provided in
Section 2.15(a)(ii).

 

“Extended Term Loan Facility” shall mean each Class of Extended Term Loans made
pursuant to Section 2.15.

 

“Extended Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(c).

 

“Extended Term Loans” shall have the meaning provided in Section 2.15(a)(i).

 

“Extending Lender” shall have the meaning provided in Section 2.15(b).

 

“Extension Agreement” shall have the meaning provided in Section 2.15(c).

 

“Extension Date” shall have the meaning provided in Section 2.15(d).

 

“Extension Election” shall have the meaning provided in Section 2.15(b).

 

“Extension Request” shall mean Term Loan Extension Requests and Revolving Credit
Extension Requests.

 

“Extension Series” shall mean all Extended Term Loans or Extended Revolving
Credit Commitments (as applicable) that are established pursuant to the same
Extension Agreement (or any subsequent Extension Agreement to the extent such
Extension Agreement expressly provides that the Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, provided for therein are intended
to be a part of any previously established Extension Series) and that provide
for the same interest margins, extension fees, if any, and amortization
schedule.

 

“Fair Market Value” shall mean with respect to any asset or group of assets on
any date of determination, the value of the consideration obtainable in a sale
of such asset at such date of determination assuming a sale by a willing seller
to a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset, as reasonably determined by the Borrower.

 



-39-

 

 

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the Closing
Date (and any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any current or future regulations
or official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation,
rules or practices pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code (or any law
implementing such an intergovernmental agreement).

 

“FCPA” shall have the meaning provided in Section 8.19(a).

 

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) of the quotations for the day of
such transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it; provided that, if the Federal
Funds Effective Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 

“Fee Letter” shall mean the Amended and Restated Fee and Closing Payment Letter,
dated as of May 13, 2016, among Barclays Bank PLC, Goldman Sachs Lending
Partners LLC, Bank of America, N.A., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Citigroup Global Markets Inc., UBS AG, Stamford Branch, UBS
Securities LLC, Broad Street Loan Partners 2013 Onshore, L.P., Broad Street Loan
Partners 2013, L.P., Broad Street Loan Partners 2013 Europe, L.P., Broad Street
Senior Credit Partners, L.P., Broad Street Senior Credit Partners Offshore,
L.P., Broad Street Credit Investments LLC, Broad Street London Partners #1,
L.P., Broad Street London Partners #2, L.P., Streamview Investment Pte Ltd and
Polaris Parent.

 

“Fees” shall mean all amounts payable pursuant to or referred in Section 4.1.

 

“Financial Performance Covenant” shall mean the covenant of the Borrower set
forth in Section 10.10.

 

“Financial Performance Covenant Event of Default” shall have the meaning
provided in Section 11.3.

 

“Financing Lease Obligation” shall mean, as applied to any Person, an obligation
that is required to be accounted for as a financing or capital lease (and, for
the avoidance of doubt, not a straight-line or operating lease) on both the
balance sheet and income statement for financial reporting purposes in
accordance with GAAP. At the time any determination thereof is to be made, the
amount of the liability in respect of a financing or capital lease would be the
amount required to be reflected as a liability on such balance sheet (excluding
the footnotes thereto) in accordance with GAAP.

 

“First Incremental Agreement” shall mean that certain Incremental Agreement
No. 1, dated as of June 12, 2017 among the Borrower, Holdings, the other
Guarantors, the Tranche B Term Lenders party thereto and the Administrative
Agent.

 

“First Incremental Agreement Effective Date” shall have the meaning provided in
the First Incremental Agreement.

 

“First Lien Obligations” shall mean the Obligations, any Permitted Additional
Debt Obligations (other than any Permitted Additional Debt Obligations that are
unsecured or are secured by a Lien ranking junior to the Liens securing the
Obligations (but without regard to control of remedies)) and any Permitted Equal
Priority Refinancing Debt, collectively.

 



-40-

 

 

“Flood Hazard Property” shall have the meaning provided in Section 9.14(c)(i).

 

“Flood Insurance Laws” shall mean, collectively, (a) National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (b) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and
(c) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.

 

“Foreign Plan” shall mean any pension plan maintained or contributed to by
Holdings, the Borrower or any Restricted Subsidiary with respect to its
respective employees employed outside the United States.

 

“Foreign Restricted Subsidiary” shall mean any Restricted Subsidiary that is not
a Domestic Subsidiary.

 

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

 

“Fronting Fee” shall have the meaning provided in Section 4.1(b).

 

“FSHCO” shall mean any direct or indirect Domestic Subsidiary that has no
material assets other than Capital Stock (including any debt instrument treated
as equity for U.S. federal income tax purposes) or Indebtedness of one or more
direct or indirect Foreign Subsidiaries that are CFCs.

 

“Funded Debt” shall mean all indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of the Borrower or any such Restricted Subsidiary, to
a date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including Indebtedness in respect
of the Loans.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time, subject to Section 1.3(a).
Notwithstanding the foregoing, at any time after adoption of IFRS by the
Borrower for its financial statements and reports for all financial reporting
purposes, the Borrower may elect to apply IFRS for all purposes of this
Agreement and the other Credit Documents, in lieu of United States GAAP, and,
upon any such election, references herein or in any other Loan Document to GAAP
shall be construed to mean IFRS as in effect from time to time; provided that
(a) any such election once made shall be irrevocable (and shall only be made
once), (b) all financial statements and reports required to be provided after
such election pursuant to this Agreement shall be prepared on the basis of IFRS
and (c) from and after such election, all ratios, computations and other
determinations (i) based on GAAP contained in this Agreement shall be computed
in conformity with IFRS and (ii) in this Agreement that require the application
of GAAP for periods that include fiscal quarters ended prior to the Borrower’s
election to apply IFRS shall remain as previously calculated or determined in
accordance with GAAP; provided, further, that in the event of any such election
by the Borrower, any financial ratio calculations or thresholds (including the
Financial Maintenance Covenant) in this Agreement may be recalibrated to reflect
the election to implement IFRS so long as (1) such recalibration is limited to
changes in the calculation of such thresholds or covenant levels due to the
effect of differences between GAAP and IFRS, (2) the recalibrated ratios and
calculations shall be mutually agreed between the Administrative Agent and the
Borrower, unless the Required Lenders have given notice of their objection to
such recalibration within five Business Days of receiving notice thereof, and
(3) any such recalibration shall be done in a manner such that after giving
effect to such recalibration, the recalibrated thresholds and covenant levels
shall be consistent with the intention of the respective thresholds and covenant
levels calculated under GAAP prior to such election. The Borrower shall give
notice of any election to the Administrative Agent with 10 Business Days of such
election. For the avoidance of doubt, solely making an election (without any
other action) referred to in this definition will not be treated as an
incurrence of Indebtedness.

 

“Governmental Authority” shall mean the government of the United States, any
foreign country or any multinational authority, or any state, province,
territory, municipality or other political subdivision thereof, and any entity,
body or authority exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government, including
the PBGC and other quasi-governmental entities established to perform such
functions.

 



-41-

 

 

“Guarantee” shall mean the Guarantee, dated as of the Closing Date, made by each
Guarantor in favor of the Collateral Agent for the benefit of the Secured
Parties, substantially in the form of Exhibit A.

 

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than with respect to Indebtedness). The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the Indebtedness in respect of which such Guarantee Obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.

 

“Guarantors” shall mean (a) Holdings, (b) each Domestic Subsidiary of the
Borrower that is Restricted Subsidiary (other than an Excluded Subsidiary that
is not party to the Guarantee on the Closing Date) on the Closing Date, (c) the
Borrower (other than with respect to its own Obligations) and (d) each
Subsidiary of the Borrower that becomes a party to the Guarantee after the
Closing Date pursuant to Section 9.10.

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contains dielectric fluid containing
regulated levels of polychlorinated biphenyls, asbestos, asbestos-containing
materials, mold and radon gas; (b) any chemicals, materials or substances
defined as or included in the definition of “hazardous substances,” “hazardous
waste,” “waste,” “hazardous materials,” “extremely hazardous waste,” “restricted
hazardous waste,” “subject waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
Applicable Law pertaining to pollution or the protection of the Environment; and
(c) any other chemical, material or substance, which is prohibited, limited or
regulated by any Applicable Law pertaining to pollution or the protection of the
Environment.

 

“Hedge Bank” shall mean any Person that is a counterparty to a Hedging Agreement
with a Credit Party or one of its Restricted Subsidiaries, in its capacity as
such, and that either (i) is a Lender, an Agent, a Lead Arranger, a Joint
Bookrunner or an Affiliate of a Lender, an Agent, a Lead Arranger or a Joint
Bookrunner at the time it enters into such Hedging Agreement or (ii) becomes a
Lender, an Agent or an Affiliate of a Lender or an Agent after it has entered
into such Hedging Agreement; provided that no such Person (except an Agent)
shall be considered a Hedge Bank until such time as it shall have delivered
written notice to the Collateral Agent that such a transaction has been entered
into and that such Person constitutes a Hedge Bank entitled to the benefits of
the Security Documents. For purposes of the preceding sentence, a Person may
deliver one notice confirming that it constitutes a “Hedge Bank” with respect to
all Hedging Agreements entered into pursuant to a specified Master Agreement.
For the avoidance of doubt, each Agent shall constitute a Hedge Bank to the
extent it has entered into a Hedging Agreement.

 

“Hedging Agreement” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 



-42-

 

 

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under Hedging Agreements.

 

“Historical Financial Statements” shall mean (a) audited consolidated balance
sheets of MPH LLC (or the predecessor thereto) and its consolidated subsidiaries
as at the end of, and related audited consolidated statements of income and cash
flows of MPH LLC (or the predecessor thereto) and its consolidated subsidiaries
for, the fiscal years ended December 31, 2013, December 31, 2014 and
December 31, 2015 and (b) an unaudited consolidated condensed balance sheet of
MPH LLC and its consolidated subsidiaries as at the end of, and related
unaudited consolidated condensed statements of income and cash flows of MPH LLC
and its subsidiaries for the fiscal quarter ended March 31, 2016.

 

“Holdco Notes” shall mean the 8.500% / 9.250% Senior PIK Toggle Notes due 2022
issued pursuant to the Holdco Notes Indenture.

 

“Holdco Notes Indenture” shall mean the Indenture dated November 21, 2017, among
Polaris Intermediate Corp., as Issuer, and Wilmington Trust, National
Association, with its successors, as Trustee.

 

“Holdco Notes Maturity Date” shall mean December 1, 2022.

 

“Holdings” shall mean (i) initially, Polaris Intermediate, and after giving
effect to the Internal Restructuring, the Surviving Company or (ii) at the
election of the Borrower, any other Person or Persons (the “New Holdings”) that
is a Subsidiary of (or are Subsidiaries of) Holdings or of any Parent Entity of
Holdings (or the previous New Holdings, as the case may be) but not the Borrower
(the “Previous Holdings”); provided that (a) such New Holdings directly owns
100% of the Capital Stock of the Borrower, (b) the New Holdings shall expressly
assume all the obligations of the Previous Holdings under this Agreement and the
other Credit Documents pursuant to a supplement hereto or thereto in form and
substance reasonably satisfactory to the Administrative Agent, (c) the New
Holdings shall have delivered to the Administrative Agent a certificate of an
Authorized Officer stating that such substitution and any supplements to the
Credit Documents preserve the enforceability of the Guarantee and the perfection
and priority of the Liens under the Security Documents, (d) if reasonably
requested by the Administrative Agent, an opinion of counsel in form and
substance reasonably satisfactory to the Administrative Agent shall be delivered
by the Borrower to the Administrative Agent to the effect that, without
limitation, such substitution does not breach or result in a default under this
Agreement or any other Credit Document, (e) all Capital Stock of the Borrower
and substantially all of the other assets of the Previous Holdings are
contributed or otherwise transferred to such New Holdings and pledged to secure
the Obligations and (f) no Event of Default has occurred and is continuing at
the time of such substitution and such substitution does not result in any Event
of Default or material tax liability; provided, further, that if each of the
foregoing is satisfied, the Previous Holdings shall be automatically released
from all its obligations under the Credit Documents and any reference to
“Holdings” in the Credit Documents shall be meant to refer to the “New
Holdings.”

 

“Immaterial Subsidiary” shall mean, at any date of determination, any Restricted
Subsidiary of the Borrower (a) whose total assets (when combined with the assets
of such Restricted Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) at the last day of the Test Period most recently ended on or prior
to such determination date were an amount equal to or less than 5% of the
Consolidated Total Assets of the Borrower and its Restricted Subsidiaries at
such date and (b) whose gross revenues (when combined with the revenues of such
Restricted Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) for such Test Period were an amount equal to or less than 5% of the
consolidated gross revenues of the Borrower and its Restricted Subsidiaries for
such Test Period, in each case determined in accordance with GAAP.

 



-43-

 

 

“Immediate Family Members” shall mean with respect to any individual, such
individual’s estate, heirs, legatees, distributees, child, stepchild, grandchild
or more remote descendant, parent, stepparent, grandparent, spouse, former
spouse, qualified domestic partner, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law
(including adoptive relationships), any person sharing an individual’s household
(other than an unrelated tenant or employee) and any trust, partnership or other
bona fide estate-planning vehicle the only beneficiaries of which are any of the
foregoing individuals or any private foundation or fund that is controlled by
any of the foregoing individuals or any donor-advised fund of which any such
individual is the donor.

 

“Incremental Agreement” shall have the meaning provided in Section 2.14(e).

 

“Incremental Base Amount” shall mean, as of any date of determination,
(a) (x) the greater of $325,000,000 and (y) 50.0% of Consolidated EBITDA of the
Borrower for the Test Period most recently ended on or prior to such date of
determination (measured as of such date) based upon the Section 9.1 Financials
most recently delivered on or prior to such date (provided that in no event
shall such amount derived under this clause (y) exceed $655,000,000) plus
(b) the aggregate principal amount of (i) Term Loans voluntarily prepaid prior
to such date pursuant to Section 5.1, and (ii) all permanent reductions of
Revolving Credit Commitments, Extended Revolving Credit Commitments,
Additional/Replacement Revolving Credit Commitments pursuant to Section 4.2
effected prior to such date (for the avoidance of doubt, excluding any such
commitment reductions required by the proviso to Section 2.14(b) or in
connection with the Incurrence of any Credit Agreement Refinancing Indebtedness
Incurred to Refinance any Revolving Credit Commitments, Additional/Replacement
Revolving Credit Commitments and/or Extended Revolving Credit Commitments), in
each case, except to the extent financed by the Incurrence of long-term
Indebtedness (including, for the avoidance of doubt, any such Indebtedness
Incurred under a revolving credit facility, Incurred as Permitted Additional
Debt or otherwise Incurred under Section 2.14), or the issuance of Capital Stock
by, or the making of capital contributions to, the Borrower or any of the
Restricted Subsidiaries or using the proceeds of any Disposition outside the
ordinary course of business.

 

“Incremental Commitments” shall have the meaning provided in Section 2.14(a).

 

“Incremental Facilities” shall have the meaning provided in Section 2.14(a).

 

“Incremental Facility Closing Date” shall have the meaning provided in
Section 2.14(e).

 

“Incremental Limit” shall have the meaning provided in Section 2.14(b).

 

“Incremental Ratio Debt Amount” shall have the meaning provided in
Section 2.14(b) and Section 10.1(u).

 

“Incremental Revolving Credit Commitment Increase” shall have the meaning
provided in Section 2.14(a).

 

“Incremental Revolving Credit Commitment Increase Lender” shall have the meaning
provided in Section 2.14(f)(ii).

 

“Incremental Term Loan Commitment” shall mean the Commitment of any Lender to
make Incremental Term Loans of a particular Class pursuant to Section 2.14(a).

 

“Incremental Term Loan Facility” shall mean each Class of Incremental Term Loans
made pursuant to Section 2.14.

 

“Incremental Term Loan Maturity Date” shall mean, with respect to any Class of
Incremental Term Loans made pursuant to Section 2.14, the final maturity date
thereof.

 

“Incremental Term Loans” shall have the meaning provided in Section 2.14(a).

 



-44-

 

 

“Incur” shall mean create, issue, assume, guarantee, incur or otherwise become
directly or indirectly liable for any Indebtedness; provided, however, that any
Indebtedness of a Person existing at the time such Person becomes a Restricted
Subsidiary (whether by merger, consolidation, acquisition or otherwise) shall be
deemed to be incurred by such Person at the time it becomes a Restricted
Subsidiary. The term “Incurrence” when used as a noun shall have a correlative
meaning. Solely for purposes of determining compliance with Section 10.1:

 

(a)            amortization of debt discount or the accretion of principal with
respect to a non-interest bearing or other discount security;

 

(b)            the payment of regularly scheduled interest in the form of
additional Indebtedness of the same instrument or the payment of regularly
scheduled dividends on Capital Stock in the form of additional Capital Stock of
the same class and with the same terms; and

 

(c)            the obligation to pay a premium in respect of Indebtedness
arising in connection with the issuance of a notice of prepayment, redemption,
repurchase, defeasance, acquisition or similar payment or making of a mandatory
offer to prepay, redeem, repurchase, defease, acquire, or similarly pay such
Indebtedness;

 

will not be deemed to be the Incurrence of Indebtedness.

 

“Indebtedness” shall mean, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)            all indebtedness of such Person for borrowed money and all
indebtedness of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)            the maximum amount (after giving pro forma effect to any prior
drawings or reductions which have been reimbursed) of all letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds, performance bonds and similar instruments issued or created by or
for the account of such Person;

 

(c)            net Hedging Obligations of such Person;

 

(d)            all obligations of such Person to pay the deferred purchase price
of property or services (other than (i) current trade or other ordinary course
payables or liabilities or accrued expenses (but not any refinancings,
extensions, renewals, or replacements thereof) Incurred in the ordinary course
of business and maturing within 365 days after the Incurrence thereof except if
such trade or other ordinary course payables or liabilities or accrued expenses
bear interest, (ii) any earn-out or similar obligation, unless such obligation
has not been paid within 30 days after becoming due and payable and becomes a
liability on the balance sheet of such Person in accordance with GAAP and
(iii) obligations resulting from take-or-pay contracts entered into in the
ordinary course of business);

 

(e)            indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements and
mortgage, industrial revenue bond, industrial development bond and similar
financings), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)            all Financing Lease Obligations;

 

(g)            all obligations of such Person in respect of Disqualified Capital
Stock; and

 

(h)            all Guarantee Obligations of such Person in respect of any of the
foregoing;

 



-45-

 

 

provided that Indebtedness shall not include (i) prepaid or deferred revenue
arising in the ordinary course of business, (ii) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase price of an asset to satisfy warrants or other unperformed obligations
of the seller of such asset, (iii) amounts owed to dissenting equityholders in
connection with, or as a result of, their exercise of appraisal rights and the
settlement of any claims or actions (whether actual, contingent or potential)
with respect thereto (including any accrued interest), with respect to the
Transactions, (iv) liabilities associated with customer prepayments and deposits
and other accrued obligations (including transfer pricing), in each case
incurred in the ordinary course of business, (v) Non-Financing Lease Obligations
or other obligations under or in respect of straight-line leases, operating
leases or Sale Leasebacks (except resulting in Financing Lease Obligations),
(vi) customary obligations under employment agreements and deferred compensation
arrangements, (vii) contingent post-closing purchase price adjustments,
non-compete or consulting obligations or earn-outs to which the seller in an
Acquisition or Investment may become entitled and (viii) Indebtedness of any
Parent Entity appearing on the balance sheet of the Borrower or any Restricted
Subsidiary solely by reason of “pushdown” accounting under GAAP.

 

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or Joint Venture (other than a Joint Venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt of
such Person and (B) in the case of Holdings, the Borrower and their
Subsidiaries, exclude all intercompany Indebtedness having a term not exceeding
364 days (inclusive of any roll-over or extensions of terms) and made in the
ordinary course of business. The amount of any net Hedging Obligations on any
date shall be deemed to be the Swap Termination Value thereof as of such date.
The amount of Indebtedness of any Person for purposes of clause (e) above shall,
unless such Indebtedness has been assumed by such Person, be deemed to be equal
to the lesser of (i) the aggregate unpaid amount of such Indebtedness and
(ii) the Fair Market Value of the property encumbered thereby as determined by
such Person in good faith.

 

“Indemnified Parties” shall have the meaning provided in Section 13.5(a)(iii).

 

“Independent Financial Advisor” shall mean an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith judgment of the
Borrower, qualified to perform the task for which it has been engaged.

 

“Initial Financial Statement Delivery Date” shall mean the date on which
Section 9.1 Financials are delivered to the Administrative Agent under
Section 9.1 for the first full fiscal quarterly or annual period of the Borrower
completed after the Closing Date.

 

“Initial Revolving Borrowing Amount” shall mean one or more Borrowings of
Revolving Credit Loans on the Closing Date in an amount not to exceed the
aggregate amounts specified or referred to in the definition of the term
“Permitted Initial Revolving Credit Borrowing Purposes”; provided that, without
limitation, Letters of Credit may be issued on the Closing Date to, among other
things, backstop or replace letters of credit outstanding immediately prior to
the Closing Date under the Existing Credit Facility.

 

“Initial Term Loan” shall mean (a) prior to the First Incremental Agreement
Effective Date, the loans made on the Closing Date pursuant to
Section 2.1(a) and (b) from and after the First Incremental Agreement Effective
Date, the Incremental Term Loans made on the First Incremental Agreement
Effective Date pursuant to the First Incremental Agreement.

 

“Initial Term Loan Commitment” shall mean (a) in the case of each Lender that is
a Lender on the Closing Date, the amount set forth opposite such Lender’s name
on Schedule 1.1(a) as such Lender’s “Initial Term Loan Commitment”, (b) in the
case of each Tranche B Term Lender, the amount of such Lender’s Incremental Term
Loan Commitment under the First Incremental Agreement (including, for the
avoidance of doubt, the amount allocated to each Rollover Lender (as defined in
the First Incremental Agreement)) and (c) in the case of any Lender that becomes
a Lender after the Closing Date or the First Amendment Effective Date, as
applicable, the amount specified as such Lender’s “Initial Term Loan Commitment”
in the Assignment and Acceptance pursuant to which such Lender assumed a portion
of the Total Initial Term Loan Commitment, in each case as the same may be
changed from time to time pursuant to the terms hereof. The aggregate amount of
the Initial Term Loan Commitments as of the Closing Date was $3,470,000,000 and
the aggregate amount of the Initial Term Loan Commitments as of the First
Incremental Agreement Effective Date is $3,165,000,000.

 



-46-

 

 

“Initial Term Loan Facility” shall mean (a) prior to the First Incremental
Agreement Effective Date, the Closing Date Term Loan Facility and (b) from and
after the First Incremental Agreement Effective Date, the facility under which
the Tranche B Term Loans are made available on the First Incremental Agreement
Effective Date pursuant to the First Incremental Agreement.

 

“Initial Term Loan Lender” shall mean a Lender with an Initial Term Loan
Commitment or an outstanding Initial Term Loan.

 

“Initial Term Loan Maturity Date” shall mean the seventh anniversary of the
Closing Date, or if such anniversary of the Closing Date is not a Business Day,
the Business Day immediately following such anniversary.

 

“Initial Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(b).

 

“Initial Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(b).

 

“Intellectual Property” shall have the meaning provided for such term in the
Security Agreement.

 

“Intercompany Note” shall mean the Intercompany Subordinated Note, dated as of
the Closing Date, substantially in the form of Exhibit M hereto, executed by
Holdings, the Borrower and each other Restricted Subsidiary of the Borrower
party thereto.

 

“Interest Period” shall mean, with respect to any Eurodollar Loan, the interest
period applicable thereto, as determined pursuant to Section 2.9.

 

“Internal Restructuring” shall have the meaning provided in the recitals to this
Agreement.

 

“Interpolated Rate” shall mean, in relation to LIBOR, the rate which results
from interpolating on a linear basis between:

 

(a)            the applicable LIBOR for the longest period (for which LIBOR is
available) which is less than the Interest Period of that Loan; and

 

(b)            the applicable LIBOR for the shortest period (for which LIBOR is
available) which exceeds the Interest Period of that Loan,

 

each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.

 

“Investment” shall mean, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock or Indebtedness or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee Obligation
with respect to any obligation of, or purchase or other acquisition of any other
Indebtedness or equity participation or interest in, another Person, including
any partnership or Joint Venture interest in such other Person, excluding, in
the case of the Borrower and its Restricted Subsidiaries, intercompany loans,
advances or Indebtedness having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of the property and assets or business of another Person or assets
constituting a business unit, line of business or division of such Person. The
amount, as of any date of determination, of (i) any Investment in the form of a
loan or an advance shall be the principal amount thereof outstanding on such
date, minus any payments in cash or Cash Equivalents actually received by such
investor representing interest in respect of such Investment, but without any
adjustment for write-downs or write-offs (including as a result of forgiveness
of any portion thereof) with respect to such loan or advance after the date
thereof, (ii) any Investment in the form of a guarantee shall be equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof,
as determined in good faith by an Authorized Officer of the Borrower, (iii) any
Investment in the form of a transfer of Capital Stock or other non-cash property
or services by the investor to the investee, including any such transfer in the
form of a capital contribution, shall be the Fair Market Value of such Capital
Stock or other property or services as of the time of the transfer, minus any
payments actually received by such investor representing a Return in respect of
such Investment, but without any other adjustment for increases or decreases in
value of, or write-ups, write-downs or write-offs with respect to, such
Investment after the date of such Investment, and (iv) any Investment (other
than any Investment referred to in clause (i), (ii) or (iii) above) by the
specified Person in the form of a purchase or other acquisition for value of any
Capital Stock, evidences of Indebtedness or other securities of any other Person
shall be the original cost of such Investment, except that the amount of any
Investment in the form of an Acquisition shall be the Acquisition Consideration,
minus (i) the amount of any portion of such Investment that has been repaid to
the investor as a Return in respect of such Investment (without duplication of
amounts increasing the Available Amount or the Available Equity Amount), but
without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
date of such Investment. For purposes of Section 10.5, if an Investment involves
the acquisition of more than one Person, the amount of such Investment shall be
allocated among the acquired Persons in accordance with GAAP; provided that
pending the final determination of the amounts to be so allocated in accordance
with GAAP, such allocation shall be as reasonably determined by an Authorized
Officer of the Borrower. For the avoidance of doubt, if the Borrower or any
Restricted Subsidiary issues, sells or otherwise Disposes of any Capital Stock
of a Person that is a Restricted Subsidiary such that, after giving effect
thereto, such Person is no longer a Restricted Subsidiary, any Investment by the
Borrower or any Restricted Subsidiary in such Person remaining after giving
effect thereto shall not be deemed to be a new Investment at such time.

 



-47-

 

 

“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P or an equivalent
rating by any other Rating Agency.

 

“Investment Grade Securities” shall mean, (a) securities issued or directly and
fully guaranteed or insured by the U.S. government or any agency or
instrumentality thereof (other than Cash Equivalents), (b) securities or debt
instruments with an Investment Grade Rating, but excluding any debt securities
or instruments constituting loans or advances among the Borrower and its
Subsidiaries, (c) investments in any fund that invests at least a 95% of its
assets in investments of the type described in clauses (a) and (b) above, which
fund may also hold immaterial amounts of cash pending investment or distribution
and (d) corresponding instruments in countries other than the United States
customarily utilized for high-quality investments.

 

“Investors” shall mean, collectively, Hellman & Friedman LLC, GIC Special
Investments Pte. Ltd., Leonard Green & Partners, LP, C.V. Starr & Co., Inc.,
Partners Group (USA) Inc. and Cohen Private Ventures, LLC (and each of their
respective successors) and each of their respective Affiliates and any funds,
partnerships or other co-investment vehicles managed, advised or controlled by
the foregoing or their respective Affiliates, but not including, however, any
portfolio companies of any of the foregoing.

 

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit Request, and any other document, agreement and instrument entered into
by a Letter of Credit Issuer and the Borrower (or any Restricted Subsidiary) or
in favor of the Letter of Credit Issuer and relating to such Letter of Credit.

 

“Joinder Agreement” shall mean a joinder agreement to this Agreement
substantially in the form of Exhibit E or such other form as shall be reasonably
acceptable to the Borrower and the Administrative Agent, pursuant to which a
Person shall become Co-Obligor under this Agreement

 



-48-

 

 

“Joint Bookrunners” shall mean Barclays Bank PLC, Goldman Sachs Lending Partners
LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Citigroup Global
Markets Inc. and UBS Securities LLC each in its capacity as joint bookrunner.

 

“Joint Venture” shall mean a joint venture, partnership or similar arrangement,
whether in corporate, partnership or other legal form.

 

“Junior Debt” shall mean any Subordinated Indebtedness of any Credit Party.

 

“Junior Priority Intercreditor Agreement” shall mean the Junior Priority
Intercreditor Agreement substantially in the form of Exhibit H-2, among (x) the
Collateral Agent and (y) one or more representatives of the holders of Permitted
Additional Debt and/or Permitted Junior Priority Refinancing Debt, with any
immaterial changes and material changes thereto in light of the prevailing
market conditions, which material changes shall be posted to the Lenders not
less than five Business Days before execution thereof and, if the Required
Lenders shall not have objected to such changes within five Business Days after
posting, then the Required Lenders shall be deemed to have agreed that the
Administrative Agent’s and/or Collateral Agent’s entry into such intercreditor
agreement (with such changes) is reasonable and to have consented to such
intercreditor agreement (with such changes) and to the Administrative Agent’s
and/or Collateral Agent’s execution thereof.

 

“Latest Maturity Date” shall mean, with respect to the Incurrence of any
Indebtedness or the issuance of any Capital Stock, the latest Maturity Date
applicable to any Credit Facility that is outstanding hereunder as determined on
the date such Indebtedness is Incurred or such Capital Stock is issued.

 

“LCA Election” shall have the meaning provided in Section 1.11.

 

“LCA Test Date” shall have the meaning provided in Section 1.11.

 

“Lead Arrangers” shall mean Barclays Bank PLC, Goldman Sachs Lending Partners
LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement), Citigroup Global Markets
Inc., and UBS Securities LLC, each in its capacity as lead arranger.

 

“Lender” shall mean (a) the Persons listed on Schedule 1.1(a), (b) any other
Person that shall become a party hereto as a “lender” pursuant to Section 13.6
and (c) each Person that becomes a party hereto as a “lender” pursuant to the
terms of Section 2.14 (including, for the avoidance of doubt, the Tranche B Term
Lenders under the First Incremental Agreement), in each case other than a Person
who ceases to hold any outstanding Loans, Letter of Credit Exposure, Swingline
Exposure or any Commitment.

 

“Lender Default” shall mean (a) the refusal (in writing) or failure of any
Revolving Credit Lender (which term, for purposes of this definition, shall also
include any Lender under an Additional/Replacement Revolving Credit Facility) to
make available its portion of any Incurrence of Revolving Credit Loans or
participations in Letters of Credit or Swingline Loans, which refusal or failure
is not cured within one Business Day after the date of such refusal or failure,
(b) the failure of any Revolving Credit Lender to pay over to the Administrative
Agent, any Letter of Credit Issuer, any Swingline Lender or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, (c) the notification by a Revolving Credit Lender to the
Borrower, the Collateral Agent or the Administrative Agent that it does not
intend or expect to comply with any of its funding obligations or has made a
public statement to that effect with respect to its funding obligations under
this Agreement, (d) the failure by a Revolving Credit Lender to confirm in a
manner reasonably satisfactory to the Administrative Agent that it will comply
with its obligations under this Agreement (e) the admission of a Distressed
Person in writing that it is insolvent or such Distressed Person becomes subject
to a Lender-Related Distress Event or (f) any Lender has become the subject of a
Bail-In Action.

 

“Lender-Related Distress Event” shall mean, with respect to any Revolving Credit
Lender (which term, for purposes of this definition, shall also include any
Lender under an Additional/Replacement Revolving Credit Facility), that such
Revolving Credit Lender or any person that directly or indirectly controls such
Revolving Credit Lender (each, a “Distressed Person”), as the case may be, is or
becomes subject to a voluntary or involuntary case with respect to such
Distressed Person under any debt relief law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
or any person that directly or indirectly controls such Distressed Person is
subject to a forced liquidation or winding up, or such Distressed Person makes a
general assignment for the benefit of creditors or is otherwise adjudicated as,
or determined by any governmental authority having regulatory authority over
such Distressed Person or its assets to be, insolvent or bankrupt or no longer
viable, or if any governmental authority having regulatory authority over such
Distressed Person has taken control of such Distressed Person or has taken steps
to do so; provided that a Lender-Related Distress Event shall not be deemed to
have occurred solely by virtue of the ownership or acquisition of any equity
interests in any Revolving Credit Lender or any person that directly or
indirectly controls such Revolving Credit Lender by a governmental authority or
an instrumentality thereof; provided, further, that such ownership interest does
not result in or provide such person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such person (or such governmental authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contract or
agreements made by such person or its parent entity.

 



-49-

 

 

 

“Letter of Credit” shall have the meaning provided in Section 3.1(a).

 

“Letter of Credit Borrowing” shall mean an extension of credit resulting from a
drawing under any Letter of Credit that has not been reimbursed on the date when
made or refinanced as a Borrowing.

 

“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (a) the amount of any Unpaid Drawings in respect of which such Lender
has made (or is required to have made) Revolving Credit Loans pursuant to
Section 3.4 at such time and (b) such Lender’s Revolving Credit Commitment
Percentage of the Letter of Credit Obligations at such time (excluding the
portion thereof consisting of Unpaid Drawings in respect of which the Lenders
have made (or are required to have made) Revolving Credit Loans pursuant to
Section 3.4).

 

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(c).

 

“Letter of Credit Issuer” shall mean (a) Barclays Bank PLC and (b) any one or
more Persons who shall become a Letter of Credit Issuer pursuant to Section 3.6.
Any Letter of Credit Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Letter of Credit Issuer, and
in each such case the term “Letter of Credit Issuer” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate. In the
event that there is more than one Letter of Credit Issuer at any time,
references herein and in the other Credit Documents to the Letter of Credit
Issuer shall be deemed to refer to the Letter of Credit Issuer in respect of the
applicable Letter of Credit or to all Letter of Credit Issuers, as the context
requires.

 

“Letter of Credit Maturity Date” shall mean the date that is five Business Days
prior to the Revolving Credit Maturity Date.

 

“Letter of Credit Obligations” shall mean, as at any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
plus the aggregate of all Unpaid Drawings, including all Letter of Credit
Borrowings. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms, but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Letter of Credit Participant” shall have the meaning provided in
Section 3.3(a).

 

“Letter of Credit Participation” shall have the meaning provided in
Section 3.3(a).

 

“Letter of Credit Request” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by a Letter of Credit Issuer.

 



-50-

 

 

“Letter of Credit Sub-Commitment” shall mean $25,000,000, as the same may be
reduced from time to time pursuant to Section 4.2(b).

 

“Lien” shall mean any mortgage, pledge, deed of trust, security interest,
hypothecation, assignment, lien (statutory or other) or similar encumbrance and
any easement, right-of-way, license, restriction (including zoning
restrictions), defect, exception or irregularity in title or similar charge or
encumbrance (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof); provided that in no event shall a Non-Financing Lease Obligation be
deemed to be a Lien.

 

“Limited Condition Acquisition” shall mean any Acquisition by the Borrower
and/or one or more of its Restricted Subsidiaries permitted by this Agreement
whose consummation is not conditioned on the availability of, or on obtaining,
third party financing.

 

“Loan” shall mean any Revolving Credit Loan, Additional/Replacement Revolving
Credit Loan, Extended Revolving Credit Loan, Swingline Loan (including any
swingline loan pursuant to any Extended Revolving Credit Commitments or any
Additional/Replacement Revolving Credit Commitments) or Term Loan made by any
Lender hereunder.

 

“Losses” shall have the meaning provided in Section 13.5(a)(iii).

 

“Mandatory Borrowing” shall have the meaning provided in Section 2.1(d)(ii).

 

“Market Capitalization” shall mean an amount equal to (a) the total number of
issued and outstanding shares of common Capital Stock of the Borrower, Holdings
or any Parent Entity on the date of the declaration of a Restricted Payment
permitted pursuant to Section 10.6(z) multiplied by (b) the arithmetic mean of
the closing prices per share of such common Capital Stock on the principal
securities exchange on which such common Capital Stock are traded for the 30
consecutive trading days immediately preceding the date of declaration of such
Restricted Payment.

 

“Master Agreement” shall have the meaning provided in the definition of the term
“Hedging Agreement.”

 

“Material Adverse Effect” shall mean, except as provided in Section 6.12, a
circumstance or condition that would materially and adversely affect (a) the
business, financial condition or results of operations of the Borrower and its
Restricted Subsidiaries, taken as a whole, (b) the ability of the Credit Parties
(taken as a whole) to perform their payment obligations under the Credit
Documents or (c) the rights and remedies of the Administrative Agent, the
Collateral Agent and the Lenders under the Credit Documents.

 

“Material Real Property” shall mean any parcel or parcels of Real Property owned
in fee by any Credit Party, now or hereafter, having a Fair Market Value (on a
per property basis) of at least $10,000,000. For the purpose of determining the
relevant value under this Agreement with respect to the preceding clause, such
value shall be determined as of (x) the Closing Date for Real Property now
owned, (y) the date of acquisition for Real Property acquired after the Closing
Date or (z) the date on which the entity owning such Real Property becomes a
Credit Party after the Closing Date, in each case as determined in good faith by
the Borrower.

 

“Maturity Date” shall mean, as to the applicable Loan or Commitment, the Initial
Term Loan Maturity Date, any Incremental Term Loan Maturity Date, the Revolving
Credit Maturity Date, any maturity date related to any Class of
Additional/Replacement Revolving Credit Commitments or any maturity date related
to any Class of Extended Term Loans or any Class of Extended Revolving Credit
Commitments, as applicable.

 

“Maximum Tender Condition” shall have the meaning provided in Section 2.17(d).

 

“Merger Agreement” shall mean the Agreement and Plan of Merger, dated as of
May 5, 2016, by and among Polaris Parent, Merger Sub, the Target and the Seller.

 



-51-

 

 

“Merger Consideration” shall have the meaning provided in the recitals to this
Agreement.

 

“Merger” shall have the meaning provided in the recitals to this Agreement.

 

“Merger Sub” shall have the meaning provided in the recitals to this Agreement.

 

“MFN Exceptions” shall have the meaning provided in Section 2.14(c).

 

“MFN Protection” shall have the meaning provided in Section 2.14(c).

 

“Minimum Borrowing Amount” shall mean (a) with respect to a Borrowing of Term
Loans, $5,000,000 (or such lesser amount as may be agreed by the Administrative
Agent or as may be required in order to accommodate Borrowings described under
Section 2.14(b)) and (b) with respect to a Borrowing of Revolving Credit Loans,
$1,000,000 and (c) with respect to a Borrowing of Swingline Loans, $100,000.

 

“Minimum Tender Condition” shall have the meaning provided in Section 2.17(d).

 

“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns Capital Stock.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

 

“Mortgage” shall mean a mortgage or a deed of trust, deed to secure debt, trust
deed or other security document entered into by the owner of a Mortgaged
Property in favor of the Collateral Agent for the benefit of the Secured Parties
creating a Lien on such Mortgaged Property, substantially in such form as may be
reasonably agreed between the Borrower and the Collateral Agent.

 

“Mortgaged Property” shall mean (a) the Real Property identified on Schedule
1.1(c) and (b) all Real Property owned in fee with respect to which a Mortgage
is required to be granted pursuant to Section 9.14(b).

 

“MPH LLC” shall have the meaning provided in the recitals to this Agreement.

 

“MPH2” shall have the meaning provided in the recitals to this Agreement.

 

“MPH2 Merger” shall have the meaning provided in the recitals to this Agreement.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which Holdings, the Borrower, a Restricted
Subsidiary or an ERISA Affiliate contributes, has an obligation to contribute or
had an obligation to contribute over the five preceding calendar years.

 

“Necessary Cure Amount” shall have the meaning provided in Section 11.11(b).

 

“Net Cash Proceeds” shall mean, with respect to any Prepayment Event, Incurrence
of Indebtedness, any issuance of Capital Stock or any capital contribution or
any Disposition of any Investment (including any Designated Non-Cash
Consideration), (a) the gross cash proceeds (including payments from time to
time in respect of installment or earn-out obligations, if applicable, but only
as and when received and, with respect to any Recovery Event, any insurance
proceeds, eminent domain awards or condemnation awards in respect of such
Recovery Event) received by or on behalf of the Borrower or any of the
Restricted Subsidiaries in respect of such Prepayment Event, issuance of Capital
Stock, receipt of a capital contribution or Disposition of any Investment, less
(b) the sum of:

 

(i)            in the case of any Prepayment Event or such Disposition, the
amount, if any, of all taxes paid or estimated to be payable by any Parent
Entity, the Borrower or any of the Restricted Subsidiaries in connection with
such Prepayment Event or such Disposition (including withholding taxes imposed
on the repatriation of any such Net Cash Proceeds),

 



-52-

 

 

(ii)          in the case of any Prepayment Event or such Disposition, the
amount of any reasonable reserve established in accordance with GAAP against any
liabilities (other than any amounts deducted pursuant to clause (i) above)
(x) associated with the assets that are the subject of such Prepayment Event or
such Disposition and (y) retained by the Borrower or any of the Restricted
Subsidiaries, including any pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction; provided that the
amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be Net Cash
Proceeds of such Prepayment Event or such Disposition occurring on the date of
such reduction,

 

(iii)         in the case of any Prepayment Event or such Disposition, the
amount of any principal amount, premium or penalty, if any, interest or other
amounts on any Indebtedness secured by a Lien on the assets that are the subject
of such Prepayment Event or such Disposition to the extent that the instrument
creating or evidencing such Indebtedness requires that such Indebtedness be
repaid upon consummation of such Prepayment Event or such Disposition and such
Indebtedness is actually so repaid (other than Indebtedness outstanding under
the Credit Documents or otherwise subject to a Customary Intercreditor Agreement
and any costs associated with the unwinding of any Hedging Obligations in
connection with such transaction),

 

(iv)         in the case of any Asset Sale Prepayment Event, the amount of any
proceeds of such Asset Sale Prepayment Event that the Borrower or the applicable
Restricted Subsidiary has reinvested (or intends to reinvest), or has entered
into an Acceptable Reinvestment Commitment to reinvest, within the Reinvestment
Period, in the business of the Borrower or any of the Restricted Subsidiaries
(subject to Section 9.13); provided that:

 

(A)           the Borrower or the applicable Restricted Subsidiary shall comply
with Sections 9.10, 9.11 and 9.14(b) with respect to such reinvestment if
applicable;

 

(B)            any portion of such proceeds that has not been so reinvested or
made subject to an Acceptable Reinvestment Commitment within the Reinvestment
Period shall (x) be deemed to be Net Cash Proceeds of an Asset Sale Prepayment
Event occurring on the later of (1) the last day of the Reinvestment Period and
(2) 180 days after the date that the Borrower or such Restricted Subsidiary
shall have entered into an Acceptable Reinvestment Commitment and (y) be applied
to the prepayment of Term Loans in accordance with Section 5.2(a)(i) or to the
prepayment, repurchase, defeasance, acquisition or redemption of any secured
Permitted Additional Debt or secured Credit Agreement Refinancing Indebtedness
pursuant to the corresponding provisions of the governing documentation thereof,
in any such case to the extent permitted under Section 5.2(a)(i); and

 

(C)            any proceeds subject to an Acceptable Reinvestment Commitment
that is (I) later canceled or terminated for any reason before such proceeds are
applied in accordance therewith or (II) not consummated (i.e., the reinvestment
contemplated by such Acceptable Reinvestment Commitment is not made) shall be
applied to the prepayment of Term Loans in accordance with Section 5.2(a)(i) or
to the prepayment, repurchase, defeasance, acquisition or redemption of any
secured Permitted Additional Debt or secured Credit Agreement Refinancing
Indebtedness pursuant to the corresponding provisions of the governing
documentation thereof, in any such case to the extent permitted under
Section 5.2(a)(i), unless the Borrower or the applicable Restricted Subsidiary
enters into another Acceptable Reinvestment Commitment with respect to such
proceeds prior to the end of the Reinvestment Period,

 

(v)          in the case of any Recovery Prepayment Event, the amount of any
proceeds of such Recovery Prepayment Event (x) that the Borrower or the
applicable Restricted Subsidiary has reinvested (or intends to reinvest), or has
entered into an Acceptable Reinvestment Commitment to reinvest, within the
Reinvestment Period, in the business of the Borrower or any of the Restricted
Subsidiaries (subject to Section 9.13), including for the repair, restoration or
replacement of the asset or assets subject to such Recovery Prepayment Event, or
(y) for which the Borrower or the applicable Restricted Subsidiary has provided
a Restoration Certification prior to the end of the Reinvestment Period;
provided that:

 



-53-

 

 

(A)            the Borrower or the applicable Restricted Subsidiary shall comply
with Sections 9.10, 9.11 and 9.14(b) with respect to such reinvestment if
applicable;

 

(B)            any portion of such proceeds that has not been so reinvested or
made subject to an Acceptable Reinvestment Commitment or Restoration
Certification within the Reinvestment Period shall (x) be deemed to be Net Cash
Proceeds of a Recovery Prepayment Event occurring on the later of (1) the last
day of the Reinvestment Period and (2) 180 days after the date that the Borrower
or such Restricted Subsidiary shall have entered into an Acceptable Reinvestment
Commitment or shall have provided a Restoration Certification and (y) be applied
to the prepayment of Term Loans in accordance with Section 5.2(a)(i) or to the
prepayment, repurchase, defeasance, acquisition or redemption of any secured
Permitted Additional Debt or secured Credit Agreement Refinancing Indebtedness
pursuant to the corresponding provisions of the governing documentation thereof,
in any such case to the extent permitted under Section 5.2(a)(i); and

 

(C)            any proceeds subject to an Acceptable Reinvestment Commitment or
a Restoration Certification that is (I) later canceled or terminated for any
reason before such proceeds are applied in accordance therewith or (II) not
consummated (i.e., the reinvestment, repair, restoration or replacement
contemplated by such Acceptable Reinvestment Commitment or Restoration
Certification, as the case may be, is not made) shall be applied to the
prepayment of Term Loans in accordance with Section 5.2(a)(i) or to the
prepayment, repurchase, defeasance, acquisition or redemption of any secured
Permitted Additional Debt or secured Credit Agreement Refinancing Indebtedness
pursuant to the corresponding provisions of the governing documentation thereof,
in each case to the extent permitted under Section 5.2(a)(i), unless the
Borrower or the applicable Restricted Subsidiary enters into another Acceptable
Reinvestment Commitment or provides another Restoration Certification with
respect to such proceeds prior to the end of the Reinvestment Period,

 

(vi)         in the case of any Asset Sale Prepayment Event or Recovery
Prepayment Event by any non-wholly owned Restricted Subsidiary, the pro rata
portion of the net cash proceeds thereof (calculated without regard to this
clause (vi)) attributable to minority interests and not available for
distribution to or for the account of the Borrower or a wholly owned Restricted
Subsidiary as a result thereof,

 

(vii)        in the case of any Prepayment Event, Incurrence of Indebtedness,
Disposition, issuance of Capital Stock or receipt of a capital contribution, the
reasonable and customary fees, commissions, expenses (including attorney’s fees,
investment banking fees, survey costs, title insurance premiums and search and
recording charges, transfer taxes, deed or mortgage recording taxes and other
customary expenses and brokerage, consultant and other customary fees or
commissions), issuance costs, discounts and other costs and expenses (and, in
the case of the Incurrence of any Indebtedness the proceeds of which are
required to be used to prepay any Class of Loans and/or reduce any Class of
Commitments under this Agreement, accrued interest and premium, if any, on such
Loans and any other amounts (other than principal) required to be paid in
respect of such Loans and/or Commitments in connection with any such prepayment
and/or reduction), and payments made in order to obtain a necessary consent
required by Applicable Law, in each case only to the extent not already deducted
in arriving at the amount referred to in clause (a) above, and

 

(viii)       in the case of any Asset Sale Prepayment Event or Disposition, any
amounts funded into escrow established pursuant to the documents evidencing any
such Asset Sale Prepayment Event or Disposition to secure any indemnification
obligations or adjustments to the purchase price associated with any such Asset
Sale Prepayment Event or Disposition until such amounts are released to the
Borrower or a Restricted Subsidiary.

 



-54-

 

 

“Net Income” shall mean, with respect to any Person, the net income (loss)
attributable to such Person, determined on a consolidated basis in accordance
with GAAP and before any reduction in respect of dividends on preferred Capital
Stock (other than dividends on Disqualified Capital Stock).

 

“New Holdings” shall have the meaning provided in the definition of the term
“Holdings”.

 

“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).

 

“Non-Credit Party” shall mean any Person that is not a Credit Party.

 

“Non-Credit Party Asset Sale” shall have the meaning provided in Section 5.2(h).

 

“Non-Credit Party Recovery Event” shall have the meaning provided in
Section 5.2(h).

 

“Non-Debt Fund Affiliate” shall mean any Affiliate of the Borrower (other than
Holdings, the Borrower or any Restricted Subsidiary of the Borrower) that is not
a Debt Fund Affiliate.

 

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

 

“Non-Excluded Taxes” shall have the meaning provided in Section 5.4(a).

 

“Non-Extension Notice Date” shall have the meaning provided in Section 3.2(e).

 

“Non-Financing Lease Obligations” shall mean a lease obligation that is not
required to be accounted for as a financing or capital lease on both the balance
sheet and the income statement for financial reporting purposes in accordance
with GAAP. For avoidance of doubt, a straight-line or operating lease shall be
considered a Non-Financing Lease Obligation.

 

“Non-U.S. Lender” shall have the meaning provided in Section 5.4(d).

 

“Note” shall mean a Term Note or a Revolving Credit Note, in each case of the
Borrower payable to any Lender or its registered assigns, evidencing the
aggregate amount of Indebtedness of the Borrower to such Lender resulting from
the Loans made by such Lender.

 

“Notice of Borrowing” shall mean a request of the Borrower in accordance with
the terms of Section 2.3 and substantially in the form of Exhibit D or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).

 

“Obligations” shall mean the collective reference to:

 

(a)            the due and punctual payment of (i) the principal of and premium,
if any, and interest at the applicable rate provided in this Agreement
(including interest accruing during the pendency of any proceeding under any
applicable Debtor Relief Laws (or that would accrue but for the operation of
applicable Debtor Relief Laws), regardless of whether allowed or allowable in
such proceeding) on the Loans, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (ii) each
payment required to be made by the Borrower under this Agreement in respect of
any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon (including interest accruing
during the pendency of any proceeding under any applicable Debtor Relief Laws
(or that would accrue but for the operation of applicable Debtor Relief Laws),
regardless of whether allowed or allowable in such proceeding) and obligations
to provide Cash Collateral, and (iii) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any applicable proceeding under any Debtor Relief Laws,
regardless of whether allowed or allowable in such proceeding), of the Borrower
or any other Credit Party to any of the Secured Parties under this Agreement and
the other Credit Documents,

 



-55-

 

 

(b)            the due and punctual performance of all covenants, agreements,
obligations and liabilities of the Borrower under or pursuant to this Agreement
and the other Credit Documents,

 

(c)            the due and punctual payment and performance of all the
covenants, agreements, obligations, and liabilities of each other Credit Party
under or pursuant to this Agreement or the other Credit Documents,

 

(d)            the due and punctual payment and performance of all Cash
Management Obligations under each Secured Cash Management Agreement of a Credit
Party or any Restricted Subsidiary thereof, and

 

(e)            the due and punctual payment and performance of all Hedging
Obligations under each Secured Hedging Agreement of a Credit Party or any
Restricted Subsidiary thereof (other than with respect to any such Credit
Party’s Hedging Obligations that constitute Excluded Swap Obligations with
respect to such Credit Party).

 

Notwithstanding the foregoing, (i) unless otherwise agreed to by the Borrower,
the obligations of a Credit Party or any Restricted Subsidiary thereof under any
Secured Cash Management Agreement and Secured Hedging Agreement shall be secured
and guaranteed pursuant to the Security Documents and only to the extent that,
and for so long as, the other Obligations are so secured and guaranteed,
(ii) any release of Collateral or Guarantors effected in the manner permitted by
this Agreement and the other Credit Documents shall not require the consent of
the holders of the Cash Management Obligations under Secured Cash Management
Agreements or the consent of the holders of the Hedging Obligations under
Secured Hedging Agreements and (iii) Obligations shall in no event include any
Excluded Swap Obligations.

 

“OFAC” shall have the meaning provided in Section 8.19(a).

 

“OID” shall mean original issue discount.

 

“Organizational Documents” shall mean (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement and (c) with respect to any
partnership, Joint Venture, trust or other form of business entity, the
partnership, Joint Venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” shall have the meaning provided in Section 5.4(b).

 

“Overnight Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by the Administrative Agent,
the applicable Letter of Credit Issuer or the Swingline Lender, as the case may
be, in accordance with banking industry rules on interbank compensation.

 

“Parent Entity” shall mean any Person that is a direct or indirect parent
company (which may be organized as, among other things, a partnership) of
Holdings and/or the Borrower, as applicable. For the avoidance of doubt, any
Person that is formed to effect a public offering of common Capital Stock that
directly or indirectly owns a majority of the Voting Stock of Holdings will be
deemed a Parent Entity of Holdings.

 



-56-

 

 

“Participant” shall have the meaning provided in Section 13.6(d)(i).

 

“Participant Register” shall have the meaning provided in Section 13.6(d)(ii).

 

“PATRIOT ACT” shall have the meaning provided in Section 8.21.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Pension Plan” shall mean any “employee pension benefit plan” (as defined in
Section 3(2) of ERISA, other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA that is sponsored, maintained or contributed to by Holdings, the Borrower,
a Restricted Subsidiary or an ERISA Affiliate or, solely with respect to
representations and covenants that relate to liability under Section 4069 of
ERISA, that was so maintained and in respect of which the Borrower, any
Restricted Subsidiary or ERISA Affiliate would have liability under Section 4069
of ERISA in the event such plan has been or were to be terminated.

 

“Perfection Certificate” shall mean a certificate in the form of Exhibit N or
any other form approved by the Collateral Agent in its reasonable discretion.

 

“Permitted Acquisition” shall mean any Acquisition by the Borrower or any of the
Restricted Subsidiaries, so long as (a) such Acquisition and all transactions
related thereto shall be consummated in all material respects in accordance with
all Applicable Laws, (b) if such Acquisition involves the acquisition of Capital
Stock of a Person that upon such Acquisition would become a Subsidiary, such
Acquisition shall result in the issuer of such Capital Stock becoming a
Restricted Subsidiary and, to the extent required by Section 9.10, a Guarantor,
(c) to the extent required by Sections 9.10, 9.11 and/or 9.14(b), such
Acquisition shall result in the Collateral Agent, for the benefit of the Secured
Parties, being granted a security interest in any Capital Stock or any assets so
acquired, (d) subject to Section 1.11, both immediately prior to and after
giving pro forma effect to such Acquisition, no Event of Default under either
Section 11.1 or Section 11.5 shall have occurred and be continuing and
(e) immediately after giving pro forma effect to such Acquisition, the Borrower
and its Restricted Subsidiaries shall be in compliance with Section 9.13.

 



-57-

 

 

“Permitted Additional Debt” shall mean (a) secured or unsecured bonds, notes or
debentures (which bonds, notes or debentures, if secured, may be secured by
Liens on the Collateral having a priority ranking equal to the priority of the
Liens on the Collateral securing the Obligations (but without regard to control
of remedies) or by Liens on the Collateral having a priority ranking junior to
the Liens on the Collateral securing the Obligations) or (b) secured or
unsecured loans (or commitments to provide loans or other extensions of credit)
(which loans or commitments, if secured, may be secured by Liens on the
Collateral having a priority ranking equal to the priority of the Liens on the
Collateral securing the Obligations (but without regard to control of remedies)
or by Liens on the Collateral having a priority ranking junior to the Liens on
the Collateral securing the Obligations), in each case Incurred by or provided
to the Borrower or another Guarantor; provided that (a) the terms of such
Indebtedness or commitments do not provide for maturity or any scheduled
amortization or mandatory repayment, mandatory redemption, mandatory commitment
reduction, mandatory offer to purchase or sinking fund obligation prior to the
Latest Maturity Date, other than, subject (except, in the case of any such
Indebtedness or commitments that constitute, or are intended to constitute,
other First Lien Obligations) to the prior repayment or prepayment of, or the
prior offer to repay or prepay (and to the extent such offer is accepted, the
prior repayment or prepayment of) the Obligations hereunder (other than Hedging
Obligations under any Secured Hedging Agreement, Cash Management Obligations
under Secured Cash Management Agreements or contingent indemnification
obligations and other contingent obligations not then due and payable),
customary prepayments, commitment reductions, repurchases, redemptions,
defeasances, acquisitions or satisfactions and discharges, or offers to prepay,
reduce, redeem, repurchase, defease, acquire or satisfy and discharge upon, a
change of control, asset sale event or casualty, eminent domain or condemnation
event, or on account of the accumulation of excess cash flow (in the case of
loans or commitments), AHYDO Catch-Up Payments and customary acceleration rights
upon an event of default; provided that the foregoing requirements of this
clause (a) shall not apply to the extent such Indebtedness or commitments
constitute a customary bridge facility, so long as the long-term Indebtedness
into which any such customary bridge facility is to be converted or exchanged
satisfies the requirements of this clause (a) and such conversion or exchange is
subject only to conditions customary for similar conversions or exchanges,
(b) except for any of the following that are applicable only to periods
following the Latest Maturity Date, the covenants, events of default, Subsidiary
guarantees and other terms for such Indebtedness or commitments (excluding, for
the avoidance of doubt, interest rates (including through fixed interest rates),
interest rate margins, rate floors, fees, maturity, funding discounts, original
issue discounts and redemption or prepayment terms and premiums), when taken as
a whole, are determined by the Borrower to either (A) be consistent with market
terms and conditions and conditions at the time of Incurrence or effectiveness
or (B) not be materially more restrictive on the Borrower and its Restricted
Subsidiaries than the terms of this Agreement, when taken as a whole (provided
that, if the documentation governing such Indebtedness or commitments contains
any Previously Absent Financial Maintenance Covenant, the Administrative Agent
shall have been given prompt written notice thereof and this Agreement shall
have been amended to include such Previously Absent Financial Maintenance
Covenant for the benefit of each Credit Facility (provided, however, that, if
(x) the documentation governing the Permitted Additional Debt that includes a
Previously Absent Financial Maintenance Covenant consists of a revolving credit
facility (whether or not the documentation therefor includes any other
facilities) and (y) such Previously Absent Financial Maintenance Covenant is a
“springing” financial maintenance covenant for the benefit of such revolving
credit facility or a covenant only applicable to, or for the benefit of, a
revolving credit facility, then this Agreement shall be amended to include such
Previously Absent Financial Maintenance Covenant only for the benefit of each
revolving credit facility hereunder (and not for the benefit of any term loan
facility hereunder) and such Indebtedness or commitments shall not be deemed
“more restrictive” solely as a result of such Previously Absent Financial
Maintenance Covenant benefiting only such revolving credit facilities); provided
that a certificate of an Authorized Officer of the Borrower delivered to the
Administrative Agent at least five Business Days prior to the Incurrence of such
Indebtedness or the providing of such commitments, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or commitments or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees), (c) if such Indebtedness is senior subordinated or
subordinated Indebtedness, the terms of such Indebtedness provide for customary
“high yield” subordination of such Indebtedness to the Obligations, (d) any
Permitted Additional Debt may not be guaranteed by any subsidiaries of the
Borrower that do not guarantee the Obligations, (e) any secured Permitted
Additional Debt Incurred may not be secured by any assets that do not secure the
Obligations and shall be subject to an applicable Customary Intercreditor
Agreement and (f) any Permitted Additional Debt in the form of loans secured by
Liens on the Collateral having a priority ranking equal to the priority of the
Liens on the Collateral securing the Obligations (but without regard to control
of remedies) shall be subject to the MFN Protection set forth in
Section 2.14(c) (but subject to the MFN Exceptions to such MFN Protection) as if
such Permitted Additional Debt were an Incremental Term Loan.

 

“Permitted Additional Debt Documents” shall mean any document or instrument
(including any guarantee, security or collateral agreement or mortgage and which
may include any or all of the Credit Documents) issued or executed and delivered
with respect to any Permitted Additional Debt by any Credit Party.

 



-58-

 

 

“Permitted Additional Debt Obligations” shall mean, if any secured Permitted
Additional Debt has been Incurred by or provided to a Credit Party and is
outstanding, the collective reference to (a) the due and punctual payment of
(i) the principal of and premium, if any, and interest at the applicable rate
provided in the applicable Permitted Additional Debt Documents (including
interest accruing during the pendency of any proceeding under any applicable
Debtor Relief Laws (or would accrue but for the operation of applicable Debtor
Relief Laws), regardless of whether allowed or allowable in such proceeding) on
any such Permitted Additional Debt, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment, repurchase, redemption,
defeasance, acquisition or otherwise and (ii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any proceeding under any applicable Debtor Relief Laws,
regardless of whether allowed or allowable in such proceeding), of the Borrower
or any other Credit Party to any of the Permitted Additional Debt Secured
Parties under the applicable Permitted Additional Debt Documents and (b) the due
and punctual performance of all covenants, agreements, obligations and
liabilities of the Borrower or any Credit Party under or pursuant to applicable
Permitted Additional Debt Documents.

 

“Permitted Additional Debt Secured Parties” shall mean the holders from time to
time of the secured Permitted Additional Debt Obligations (and any
representative on their behalf).

 

“Permitted Debt Exchange” shall have the meaning provided in Section 2.17(a).

 

“Permitted Debt Exchange Offer” shall have the meaning provided in
Section 2.17(a).

 

“Permitted Encumbrances” shall mean:

 

(a)          Liens for taxes, assessments or other governmental charges or
claims that are not yet overdue by more than sixty days or more, or if more than
sixty days overdue either (i) that are being diligently contested in good faith
and by appropriate proceedings for which appropriate reserves have been
established in accordance with GAAP or the equivalent accounting principles in
the relevant local jurisdiction or (ii) with respect to which the failure to
make payment could not reasonably be expected to have a Material Adverse Effect;

 

(b)          Liens in respect of property or assets of the Borrower or any of
its Restricted Subsidiaries imposed by Applicable Law, such as landlord’s,
carriers’, warehousemen’s, repairmen’s, construction contractors’ and mechanics’
Liens, supplier of materials, architects’ and other similar Liens, in each case
so long as such Liens arise in the ordinary course of business or consistent
with past practice and secure amounts not overdue for a period of more than
sixty days or, if more than sixty days overdue either (i) no action has been
taken to enforce such Lien, (ii) such amount is being diligently contested in
good faith by appropriate proceedings for which appropriate reserves have been
established in accordance with GAAP or the equivalent accounting principles in
the relevant local jurisdiction or (iii) with respect to which the failure to
make payment could not reasonably be expected to have a Material Adverse Effect;

 

(c)          Liens arising from judgments, awards, attachments or decrees for
the payment of money in circumstances not constituting an Event of Default under
Section 11.9;

 

(d)          Liens incurred or pledges or deposits (i) made in connection with
the Federal Employers Liability Act or any other workers’ compensation,
unemployment insurance, employers’ health tax and other types of social security
or similar legislation, (ii) securing insurance premiums, other liabilities
(including in respect of reimbursement and indemnified obligations) to insurance
carriers under insurance or self-insurance arrangements (including in respect of
deductibles, co-payment, co-insurance, self-insurance retention amounts and
premiums and adjustments thereof), (iii) securing the performance of tenders,
public or statutory obligations, surety, stay, indemnity, warranty release,
customs and appeal bonds, bids, licenses, leases (other than Financing Lease
Obligations), contracts (including government contracts and trade contracts
(other than for Indebtedness)), performance, performance and completion,
completion and return-of-money bonds or guarantees, government contracts,
financial assurances and completion obligations and other similar obligations,
(iv) securing contested taxes or import duties or the payment of rent,
(v) securing letters of credit, bank guarantees or similar items issued or
posted to support the payment of or for the benefit of items in the foregoing
clauses (i), (ii), (iii) and (iv) above, in each case incurred in the ordinary
course of business or consistent with past practice;

 

(e)          ground leases or subleases, licenses or sublicenses in respect of
Real Property on which locations and/or facilities owned or leased by the
Borrower or any of its Restricted Subsidiaries are located;

 

(f)           (i) easements or reservations of, or rights of others for,
rights-of-way, licenses, special assessments, survey exceptions, restrictions
(including zoning restrictions), minor title defects, servitudes, drains,
sewers, exceptions or irregularities in title, encroachments, protrusions and
other similar charges, electric lines, telegraph and telephone lines and other
similar purposes, or encumbrances or restrictions on the use of Real Property,
which in each case do not and could not reasonably be expected to have a
Material Adverse Effect, and that were not incurred in connection with and do
not secure any Indebtedness, and (ii) to the extent reasonably agreed by the
Collateral Agent, any exception on the title policies issued in connection with
any Mortgaged Property;

 



-59-

 

 

 

(g)            any (i) Lien or interest or title of a lessor, sublessor,
licensor or sublicensor or secured by a lessor’s, sublessor’s, licensor’s or
sublicensor’s interest under any lease, sublease, license or sublicense
permitted by this Agreement (other than in respect of a Financing Lease
Obligation), (ii) landlord Liens permitted by the terms of any lease,
(iii) restriction or encumbrance that the interest or title of any such lessor,
sublessor, licensor or a sublicensor may be subject (including ground lease) or
(iv) subordination of the interest of the lessee, sublessee, licensee or
sublicensee under such lease or license to any restriction or encumbrance
referred to in the preceding clause (iii);

 

(h)            Liens in favor of customs and revenue authorities arising as a
matter of Applicable Law to secure payment of customs duties in connection with
the importation of goods or to secure the performance of leases of Real
Property;

 

(i)            Liens on goods or inventory or proceeds thereof the purchase,
shipment or storage price of which is financed by a documentary letter of credit
or bankers’ acceptance issued or created for the account of the Borrower or any
of its Restricted Subsidiaries; provided that such Lien secures only the
obligations of the Borrower or such Restricted Subsidiaries in respect of such
letter of credit or bankers’ acceptance to the extent permitted under
Section 10.1;

 

(j)            licenses, sublicenses and cross-licenses of Intellectual Property
granted in the ordinary course of business or consistent with past practice;

 

(k)            Liens arising from precautionary UCC (or equivalent statute)
financing statement, other applicable personal property or movable property
security registry financing statements or similar filings made in respect of
Non-Financing Lease Obligations, consignment arrangements or bailee arrangements
entered into by the Borrower or any of its Restricted Subsidiaries;

 

(l)            any zoning, building or similar law or right reserved to, or
vested in, any Governmental Authority to control or regulate the use of any Real
Property or any structure thereon that does not and could not reasonably be
expected to have a Material Adverse Effect;

 

(m)            (i) leases, licenses, subleases or sublicenses (including of
Intellectual Property) granted to others in the ordinary course of business that
do not and could not reasonably be expected to have a Material Adverse Effect or
(ii) the rights reserved or vested in any Person (including any Governmental
Authority) by the terms of any lease, license, franchise, grant or permit held
by the Borrower or any of the Restricted Subsidiaries or by a statutory
provision, to terminate any such lease, license, franchise, grant or permit, or
to require annual or periodic payments as a condition to the continuance
thereof;

 

(n)            Liens given to a public utility or any municipality or
Governmental Authority when required by such utility or other authority in
connection with the ordinary conduct of the business of the Borrower or any
Restricted Subsidiary; provided that such Liens do not and could not reasonably
be expected to have a Material Adverse Effect;

 

(o)            servicing agreements, development agreements, site plan
agreements, subdivision agreements and other agreements with Governmental
Authorities pertaining to the use or development of any of the Real Property of
the Borrower or any Restricted Subsidiary, including, without limitation, any
obligations to deliver letters of credit and other security as required so long
as the same do not and could not reasonably be expected to have a Material
Adverse Effect;

 

(p)            undetermined or inchoate Liens, rights of distress and charges
incidental to current operations that have not at such time been filed or
exercised, or which relate to obligations not due or payable or if due, the
validity of such Liens are being contested in good faith by appropriate actions
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of such Person in accordance with GAAP;

 



-60-

 

 

(q)            reservations, limitations, provisos and conditions expressed in
any original grant from any Governmental Authority or other grant of real or
immovable property or interests therein;

 

(r)            Liens consisting of royalties payable with respect to any asset,
right or property of the Borrower or its Subsidiaries;

 

(s)            statutory Liens incurred or pledges or deposits made in favor of
a Governmental Authority to secure the performance of obligations of the
Borrower or any of its Subsidiaries under Environmental Laws to which the
Borrower or any of its Subsidiaries or any assets of the Borrower or any of its
Subsidiaries is subject, in each case incurred or made in the ordinary course of
business or consistent with past practice;

 

(t)            all rights of expropriation, access or use or other similar right
conferred by or reserved by any federal, state or municipal Governmental
Authority;

 

(u)            the right reserved to, or vested in, any Governmental Authority
by any statutory provision or by the terms of any lease, license, franchise,
grant or permit of the Borrower or any Restricted Subsidiary, to terminate any
such lease, license, franchise, grant or permit, or to require annual or other
payments as a condition to the continuance thereof;

 

(v)            Liens arising from Cash Equivalents described in clause (i) of
the definition of the term “Cash Equivalents”; and

 

(w)            with respect to any Foreign Subsidiary, other Liens and
privileges arising mandatorily by any Applicable Law.

 

“Permitted Equal Priority Refinancing Debt” shall mean any secured Indebtedness
Incurred by the Borrower and/or the Guarantors in the form of one or more series
of senior secured notes, bonds or debentures; provided that (a) such
Indebtedness is secured by Liens on all or a portion of the Collateral on an
equal priority basis with the Liens on the Collateral securing the Obligations
(but without regard to the control of remedies) and is not secured by any
property or assets of Holdings, the Borrower or any Restricted Subsidiary other
than the Collateral, (b) such Indebtedness satisfies the applicable requirements
set forth in the provisos to the definition of “Credit Agreement Refinancing
Indebtedness”, (c) such Indebtedness is not at any time guaranteed by any
Subsidiaries of the Borrower other than Subsidiaries that are Guarantors and
(d) the holders of such Indebtedness (or their representative) and Collateral
Agent shall become parties to a Customary Intercreditor Agreement providing that
the Liens on the Collateral securing such obligations shall rank equal in
priority to the Liens on the Collateral securing the Obligations (but without
regard to the control of remedies).

 

“Permitted Holder Group” shall have the meaning provided in the definition of
the term “Permitted Holders”.

 

“Permitted Holders” shall mean each of (a) the Investors, (b) the Employee
Investors and (c) other than for purposes of determining the “Permitted Holders”
for purposes of clause (a)(i) of the definition of “Change of Control”, any
group (within the meaning of Section 13(d)(3) of the Exchange Act (or any
successor provision)) the members of which include any of the Permitted Holders
specified in clauses (a) or (b) above (a “Permitted Holder Group”); provided
that, in the case of any Permitted Holder Group, no Person or other group (other
than the Permitted Holders specified in clauses (a) or (b) above) own, directly
or indirectly, Capital Stock having more than 50.0% of the total voting power of
the Voting Stock of Holdings (or, for the avoidance of doubt, any New Holdings
or Successor Holdings) or any Parent Entity held by such Permitted Holder Group.

 

“Permitted Initial Revolving Credit Borrowing Purposes” shall mean one or more
Borrowings of Revolving Credit Loans equal to the sum of (a) an amount
sufficient to fund certain closing payments, OID or upfront fees required to be
funded plus (b) an amount sufficient to fund any ordinary course working capital
requirements of the Borrower and its Subsidiaries on the Closing Date plus
(c) an amount sufficient to cash collateralize letters of credit outstanding
immediately prior to the Closing Date under the Existing Credit Facility plus
(d) an amount not to exceed $20,000,000 to pay the Merger Consideration, the
Existing Debt Refinancing and/or the Transaction Expenses.

 



-61-

 

 

“Permitted Investment” shall have the meaning provided in Section 10.5.

 

“Permitted Junior Priority Refinancing Debt” shall mean secured Indebtedness
Incurred by the Borrower and/or any Guarantor in the form of one or more series
of junior lien secured notes, bonds or debentures or junior lien secured loans;
provided that (a) such Indebtedness is secured by Liens on all or a portion of
the Collateral on a junior priority basis to the Liens on the Collateral
securing the Obligations and any other First Lien Obligations and is not secured
by any property or assets of Holdings, the Borrower or any Restricted Subsidiary
other than the Collateral, (b) such Indebtedness satisfies the applicable
requirements set forth in the provisos in the definition of “Credit Agreement
Refinancing Indebtedness” (provided that such Indebtedness may be secured by a
Lien on the Collateral that ranks junior in priority to the Liens on the
Collateral securing the Obligations and any other First Lien Obligations,
notwithstanding any provision to the contrary contained in the definition of
“Credit Agreement Refinancing Indebtedness”), (c) the holders of such
Indebtedness (or their representative) and the Collateral Agent shall become
parties to a Customary Intercreditor Agreement providing that the Liens on the
Collateral securing such obligations shall rank junior in priority to the Liens
on the Collateral securing the Obligations, and (d) such Indebtedness is not at
any time guaranteed by any Subsidiaries of the Borrower other than Subsidiaries
that are Guarantors.

 

“Permitted Refinancing Indebtedness” shall mean, with respect to any
Indebtedness (the “Refinanced Indebtedness”), any Indebtedness Incurred in
exchange for or as a replacement of (including by entering into alternative
financing arrangements in respect of such exchange or replacement (in whole or
in part), by adding or replacing lenders, creditors, agents, borrowers and/or
guarantors, or, after the original instrument giving rise to such Indebtedness
has been terminated, by entering into any credit agreement, loan agreement, note
purchase agreement, indenture or other agreement), or the net proceeds of which
are to be used for the purpose of modifying, extending, refinancing, renewing,
replacing, redeeming, repurchasing, defeasing, acquiring, amending,
supplementing, restructuring, repaying, prepaying, retiring, extinguishing or
refunding (collectively to “Refinance” or a “Refinancing” or “Refinanced”), such
Refinanced Indebtedness (or previous refinancing thereof constituting Permitted
Refinancing Indebtedness); provided that (A) the principal amount (or accreted
value, if applicable) of any such Permitted Refinancing Indebtedness does not
exceed the principal amount (or accreted value, if applicable) of the Refinanced
Indebtedness outstanding immediately prior to the consummation of such
Refinancing except by an amount equal to the unpaid accrued interest, dividends
and premium (including tender premiums), if any, thereon plus defeasance costs,
underwriting discounts and other amounts paid and fees and expenses (including
OID, closing payments, upfront fees and similar fees) incurred in connection
with such Refinancing plus an amount equal to any existing commitment unutilized
and letters of credit undrawn thereunder, (B) if the Indebtedness being
Refinanced is Indebtedness permitted by Section 10.1(a), 10.1(b), 10.1(h) or
10.1(u), the direct and contingent obligors with respect to such Permitted
Refinancing Indebtedness are not changed (except that any Credit Party may be
added as an additional direct or contingent obligor in respect of such Permitted
Refinancing Indebtedness), (C) other than with respect to a Refinancing in
respect of Indebtedness permitted pursuant to Section 10.1(f) or
Section 10.1(g), such Permitted Refinancing Indebtedness shall have a final
maturity date equal to or later than the final maturity date of, and shall have
a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Refinanced Indebtedness; provided that the
foregoing requirements of this clause (C) shall not apply to the extent such
Indebtedness constitutes a customary bridge facility, so long as the long-term
Indebtedness into which any such customary bridge facility is to be converted or
exchanged satisfies the requirements of this clause (C) and such conversion or
exchange is subject only to conditions customary for similar conversions or
exchanges, and (D) if the Indebtedness being Refinanced is Indebtedness
permitted by Section 10.1(a), 10.1(b) 10.1(h) or 10.1(u), except for any of the
following that are only applicable to periods after the Latest Maturity Date,
the terms and conditions contained in the documentation governing such Permitted
Refinancing Indebtedness, taken as a whole, are determined by the Borrower to
either (A) be consistent with market terms and conditions and conditions at the
time of incurrence, issuance or effectiveness or (B) not be materially more
restrictive on the obligor or obligors of such Indebtedness than the terms and
conditions contained in the documentation governing such Refinanced Indebtedness
being Refinanced (including, if applicable, as to collateral priority and
subordination, but excluding as to interest rates (including through fixed
exchange rates), interest rate margins, rate floors, fees, maturity, funding
discounts, original issue discount and redemption or prepayment terms and
premiums) (provided that, if the documentation governing such Permitted
Refinancing Indebtedness contains a Previously Absent Financial Maintenance
Covenant, the Administrative Agent shall have been given prompt written notice
thereof and this Agreement shall be amended to include such Previously Absent
Financial Maintenance Covenant for the benefit of each Credit Facility
(provided, however, that if (x) the documentation governing the Permitted
Refinancing Indebtedness that includes a Previously Absent Financial Maintenance
Covenant consists of a revolving credit facility (whether or not the
documentation therefor includes any other facilities) and (y) such Previously
Absent Financial Maintenance Covenant is a “springing” financial maintenance
covenant for the benefit of such revolving credit facility or a covenant only
applicable to, or for the benefit of, a revolving credit facility, the
Previously Absent Financial Maintenance Covenant shall only be included in this
Agreement for the benefit of each revolving credit facility hereunder (and not
for the benefit of any term loan facility hereunder) and such Permitted
Refinancing Indebtedness shall not be deemed “more restrictive” solely as a
result of such Previously Absent Financial Maintenance Covenant benefiting only
such revolving credit facilities)); provided that a certificate of an Authorized
Officer of the Borrower delivered to the Administrative Agent at least five
Business Days prior to the Incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement in clause (D) shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees).

 



-62-

 

 

“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
Incurred by the Borrower and/or the Guarantors in the form of one or more series
of senior, senior subordinated or subordinated unsecured notes, bonds,
debentures or loans; provided that (a) such Indebtedness satisfies the
applicable requirements set forth in the provisos in the definition of “Credit
Agreement Refinancing Indebtedness” and (b) such Indebtedness is not at any time
guaranteed by any Subsidiaries of the Borrower other than Subsidiaries that are
Guarantors.

 

“Person” shall mean any individual, partnership, Joint Venture, firm,
corporation, unlimited liability company, limited liability company,
association, trust or other enterprise or any Governmental Authority.

 

“Planned Expenditures” shall have the meaning provided in the definition of the
term “Excess Cash Flow.”

 

“Platform” shall have the meaning provided in Section 13.2.

 

“Pledge Agreement” shall mean the Pledge Agreement, dated as of the Closing
Date, among Holdings, the Borrower, the Domestic Subsidiary pledgors party
thereto and the Collateral Agent for the benefit of the Secured Parties,
substantially in the form of Exhibit C.

 

“Polaris Intermediate” shall have the meaning provided in the recitals to this
Agreement.

 

“Polaris Parent” shall mean Polaris Parent Corp., a Delaware corporation.

 

“Preferred Stock” shall mean any Capital Stock with preferential rights of
payment of dividends or upon liquidation, dissolution, or winding up.

 

“Prepayment Event” shall mean any Asset Sale Prepayment Event, Recovery
Prepayment Event or Debt Incurrence Prepayment Event.

 

“Present Fair Saleable Value” shall mean the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets (both
tangible and intangible) of the applicable Person and its subsidiaries taken as
a whole are sold on a going-concern basis with reasonable promptness in an
arm’s-length transaction under present conditions for the sale of comparable
business enterprises insofar as such conditions can be reasonably evaluated.

 



-63-

 

 

“Previous Holdings” shall have the meaning provided in the definition of the
term “Holdings.”

 

“Previously Absent Financial Maintenance Covenant” shall mean, at any time
(x) any financial maintenance covenant that is not included in this Agreement at
such time and (y) any financial maintenance covenant in any other Indebtedness
that is included in this Agreement at such time but with covenant levels that
are more restrictive on the Borrower and the Restricted Subsidiaries than the
covenant levels included in this Agreement at such time.

 

“Prime Rate” shall mean the rate of interest last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent).

 

“Principal Investor” shall mean any investment entity and/or other affiliate of
Goldman, Sachs & Co. or any fund, investor, entity or account that is managed,
sponsored or advised by Goldman, Sachs & Co. or its affiliates, in each case,
which is not a Disqualified Lender or a natural person.

 

“Proceeding” shall have the meaning provided in Section 13.5(a).

 

“Pro Forma Balance Sheet” shall have the meaning provided in Section 8.9(b).

 

“Pro Forma Entity” shall mean any Acquired Entity or Business, any Sold Entity
or Business, any Converted Restricted Subsidiary or any Converted Unrestricted
Subsidiary.

 

“Pro Forma Financial Statements” shall have the meaning provided in
Section 8.9(b).

 

“Public Company” shall mean Person with a class or series of Voting Stock that
is traded on the New York Stock Exchange, the NASDAQ.

 

“Public Company Costs” shall mean costs relating to compliance with the
provisions of the Securities Act and the Exchange Act, in each case as
applicable to companies with equity or debt securities held by the public, the
rules of national securities exchange companies with listed equity or debt
securities, directors’ compensation, fees and expense reimbursement, costs
relating to investor relations, shareholder meetings and reports to shareholders
or debtholders, directors’ and officers’ insurance, listing fees and all
executive, legal and professional fees related to the foregoing.

 

“Public Lender” shall have the meaning provided in Section 13.2.

 

“Purchasing Borrower Party” shall mean Holdings, the Borrower or any Restricted
Subsidiary of the Borrower that becomes a Transferee pursuant to
Section 13.6(g).

 

“Qualified Capital Stock” shall mean any Capital Stock that is not Disqualified
Capital Stock.

 

“Qualified Proceeds” shall mean assets that are used or useful in, or Capital
Stock of any Person engaged in, a Similar Business; provided that the Fair
Market Value of any such assets or Capital Stock shall be determined by the
Borrower in good faith.

 

“Qualifying IPO” shall mean the issuance by Holdings (or any Parent Entity of
Holdings) or the Borrower of its common Capital Stock in an underwritten primary
public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to an effective registration statement filed
with the SEC in accordance with the Securities Act (whether alone or in
connection with a secondary public offering).

 



-64-

 

 

“Qualified Receivables Facility” shall mean any Receivables Facility of a
Receivables Subsidiary that meets the following conditions: (a) the Borrower
shall have determined in good faith that such Receivables Facility (including
financing terms, covenants, termination events and other provisions) is in the
aggregate economically fair and reasonable to the Borrower and its Restricted
Subsidiaries; (b) all sales of accounts receivables and related assets by the
Borrower or any Restricted Subsidiary to the Receivables Subsidiary or any other
Person are made at fair market value (as determined in good faith by the
Borrower); (c) the financing terms, covenants, termination events and other
provisions thereof shall be on market terms (as determined in good faith by the
Borrower) and may include Standard Securitization Undertakings; and (d) the
obligations under such Receivables Facility are non-recourse (except for
customary representations, warranties, covenants and indemnities made in
connection with such facilities) to the Borrower or any of its Restricted
Subsidiaries (other than a Receivables Subsidiary).

 

“Rating Agency” shall mean Moody’s and S&P or if Moody’s or S&P or both shall
not make a rating on the Initial Term Loans and/or the Borrower and/or any other
Person, instrument or security publicly available, a nationally recognized
statistical rating agency or agencies, as the case may be, selected by the
Borrower which shall be substituted for Moody’s or S&P or both, as the case may
be.

 

“Real Property” shall mean, collectively, all right, title and interest in and
to any and all parcels of or interests in real property owned or leased by any
person, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property and
rights incidental to the ownership thereof.

 

“Receivables Facility” shall mean any of one or more receivables financing
facilities as amended, supplemented, modified, extended, renewed, restated or
refunded from time to time, the obligations of which are non-recourse (except
for customary representations, warranties, covenants and indemnities made in
connection with such facilities) to the Borrower or any of the Restricted
Subsidiaries (other than a Receivables Subsidiary) pursuant to which the
Borrower or any of the Restricted Subsidiaries sells its accounts receivable to
either (a) a Person that is not a Restricted Subsidiary or (b) a Restricted
Subsidiary or Receivables Subsidiary that in turn funds such purchase by selling
its accounts receivable to a Person that is not a Restricted Subsidiary or by
borrowing from such a Person or from another Receivables Subsidiary that in turn
funds itself by borrowing from such a Person, in each case, that constitutes a
Qualified Receivables Facility.

 

“Receivables Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any accounts receivable or participation
interest therein issued or sold in connection with, and other fees paid to a
Person that is not a Restricted Subsidiary in connection with, any Receivables
Facility.

 

“Receivables Subsidiary” shall mean any Subsidiary formed for the purpose of,
and that solely engages only in, one or more Receivables Facilities and other
activities reasonably related thereto.

 

“Recovery Event” shall mean (a) any damage to, destruction of, or other casualty
or loss involving, any property or asset or (b) any seizure, condemnation,
confiscation or taking under the power of eminent domain of, or any requisition
of title or use of or relating to, or any similar event in respect of, any
property or asset, in each case, of the Borrower or a Restricted Subsidiary.

 

“Recovery Prepayment Event” shall mean the receipt of cash proceeds with respect
to any settlement or payment in connection with any Recovery Event in respect of
any property or asset of the Borrower or any Restricted Subsidiary; provided
that the term “Recovery Prepayment Event” shall not include any Asset Sale
Prepayment Event.

 

“Redemption Notice” shall have the meaning provided in Section 10.7(a).

 

“Reference Rate” shall mean an interest rate per annum equal to the rate per
annum determined by the Administrative Agent at approximately 11:00 a.m. (London
time) on such day by reference to ICE Benchmark Administration Limited’s “LIBOR”
rate (or by reference to the rates provided by any Person that take over the
administration of such rate if ICE Benchmark Administration Limited is no longer
making a “LIBOR” rate available) for deposits in Dollars (as set forth on the
Bloomberg screen displaying such “LIBOR” rate (or, in the event such rate does
not appear on a Bloomberg page or screen, on any successor or substitute page or
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time, in each case as
selected by the Administrative Agent)) for a period equal to three-months.

 



-65-

 

 

“Refinance,” “Refinancing” and “Refinanced” shall have the meanings provided in
the definition of the term “Permitted Refinancing Indebtedness”.

 

“Refinanced Debt” shall have the meaning provided in the definition of Credit
Agreement Refinancing Indebtedness.

 

“Refinanced Indebtedness” shall have the meaning provided in the definition of
the term “Permitted Refinancing Indebtedness”.

 

“Refunding Capital Stock” shall have the meaning provided in Section 10.6(a).

 

“Register” shall have the meaning provided in Section 13.6(b)(v).

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Reinvestment Period” shall mean, with respect to any Asset Sale Prepayment
Event or Recovery Prepayment Event, the day which is eighteen months after the
receipt of cash proceeds by the Borrower or any Restricted Subsidiary from such
Asset Sale Prepayment Event or Recovery Prepayment Event.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, advisors,
controlling Persons and other representatives and successors of such Person or
such Person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the Environment or within, from or into any building, structure,
facility or fixture.

 

“Repayment Amount” shall mean any Initial Term Loan Repayment Amount, an
Extended Term Loan Repayment Amount with respect to any Extension Series and the
amount of any installment of Incremental Term Loans scheduled to be repaid on
any date.

 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA and
the regulations thereunder, other than those events as to which the 30 day
notice period referred to in Section 4043 of ERISA has been waived, with respect
to a Pension Plan (other than a Pension Plan maintained by an ERISA Affiliate
that is considered an ERISA Affiliate only pursuant to subsection (m) and (o) of
Section 414 of the Code).

 



-66-

 

 

“Repricing Transaction” shall mean (a) the Incurrence by the Borrower of any
term loans (including, without limitation, any new or additional term loans
under this Agreement, whether Incurred directly or by way of the conversion of
Initial Term Loans into a new Class of replacement term loans under this
Agreement) that is broadly marketed or syndicated to banks, financial
institutions and/or other institutional lenders or investors in financings
similar to the Initial Term Loan Facility provided for in this Agreement
(i) having an Effective Yield for the respective Type of such Indebtedness that
is less than the Effective Yield for the Initial Term Loans of the respective
equivalent Type, but excluding Indebtedness Incurred in connection with a
Qualifying IPO, Change of Control (or transaction that if consummated would
constitute a Change of Control) or Transformative Acquisition and (ii) the
proceeds of which are used to prepay (or, in the case of a conversion, deemed to
prepay or replace), in whole or in part, outstanding principal of Initial Term
Loans or (b) any effective reduction in the Effective Yield for the Initial Term
Loans (e.g., by way of amendment, waiver or otherwise), except for a reduction
in connection with a Qualifying IPO, Change of Control (or transaction that if
consummated would constitute a Change of Control) or Transformative Acquisition
and, in the case of any transaction under either clause (a) or clause (b) above,
the primary purpose of which is to lower the Effective Yield on the Initial Term
Loans. Any determination by the Administrative Agent with respect to whether a
Repricing Transaction shall have occurred shall be conclusive and binding on all
Lenders holding the Initial Term Loans.

 

“Required Lenders” shall mean, at any date and subject to the limitations set
forth in Section 13.6(h), Non-Defaulting Lenders having or holding greater than
50.0% of the sum of (a) the outstanding principal amount of the Term Loans in
the aggregate at such date, (b)(i) the Adjusted Total Revolving Credit
Commitment at such date and the Adjusted Total Extended Revolving Credit
Commitment of all Classes at such date or (ii) if the Total Revolving Credit
Commitment (or any Total Extended Revolving Credit Commitment of any Class) has
been terminated or, for the purposes of acceleration pursuant to Section 11, the
outstanding principal amount of the Revolving Credit Loans and Letter of Credit
Exposure (excluding the Revolving Credit Exposure of Defaulting Lenders) in the
aggregate at such date and/or the outstanding principal amount of the Extended
Revolving Credit Loans and letter of credit exposure under such Extended
Revolving Credit Commitments (excluding any such Extended Revolving Credit Loans
and letter of credit exposure of Defaulting Lenders) at such date and (c)(i) the
Adjusted Total Additional/Replacement Revolving Credit Commitment of each
Class of Additional/Replacement Revolving Credit Commitments at such date or
(ii) if the Adjusted Total Additional/Replacement Revolving Credit Commitment of
any Class of Additional/Replacement Revolving Credit Commitments has been
terminated or for purposes of acceleration pursuant to Section 11, the
outstanding principal amount of the Additional/Replacement Revolving Credit
Loans of such Class and the related revolving credit exposure (excluding the
revolving credit exposure of Defaulting Lenders) in the aggregate at such date.

 

“Required Reimbursement Date” shall have the meaning provided in Section 3.4(a).

 

“Required Revolving Credit Lenders” shall mean, at any date, Non-Defaulting
Lenders having or holding greater than 50.0% of the Adjusted Total Revolving
Credit Commitment at such date (or, if the Total Revolving Credit Commitment has
been terminated at such time, a majority of the outstanding principal amount of
the Revolving Credit Loans and Revolving Credit Exposure (excluding the
Revolving Credit Exposure of Defaulting Lenders) at such time).

 

“Restoration Certification” shall mean, with respect to any Recovery Prepayment
Event, a certification made by an Authorized Officer of the Borrower or a
Restricted Subsidiary, as applicable, to the Administrative Agent prior to the
end of the Reinvestment Period certifying (a) that the Borrower or such
Restricted Subsidiary intends to use the proceeds received in connection with
such Recovery Prepayment Event to repair, restore or replace the property or
assets in respect of which such Recovery Prepayment Event occurred, or otherwise
invest in assets useful to the business, (b) the approximate costs of completion
of such repair, restoration or replacement and (c) that such repair,
restoration, reinvestment, or replacement will be completed within the later of
(x) eighteen months after the date on which cash proceeds with respect to such
Recovery Prepayment Event were received and (y) 180 days after delivery of such
Restoration Certification.

 

“Restricted Investments” shall mean any Investment other than a Permitted
Investment.

 

“Restricted Payments” shall have the meaning provided in Section 10.6.

 

“Restricted Payment Amount” shall mean, at any time, the greater of
(x) $200,000,000 and (y) 30.0% of Consolidated EBITDA of the Borrower for the
Test Period most recently ended (measured as of such date) based upon the
Section 9.1 Financials most recently delivered on or prior to such date, minus
the sum of (a) the amount utilized by the Borrower or any Restricted Subsidiary
to make Restricted Payments in reliance on Section 10.6(f)(iv) and (b) the
amount utilized by the Borrower or any Restricted Subsidiary to prepay,
repurchase, redeem or otherwise defease or make similar payments in respect of
Junior Debt prior to its stated maturity made by the Borrower or any Restricted
Subsidiary in reliance Section 10.7(a)(iii)(D).

 



-67-

 

 

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary. Unless otherwise expressly provided herein, all
references herein to a “Restricted Subsidiary” shall mean a Restricted
Subsidiary of the Borrower.

 

“Retained Asset Sale Proceeds” shall mean that portion of the Net Cash Proceeds
of an Asset Sale Prepayment Event or Recovery Payment Event not required to be
offered to prepay Term Loans pursuant to Section 5.2(a)(i) due to the
Disposition Percentage being less than 100%.

 

“Retained Refused Proceeds” shall have the meaning provided in
Section 5.2(c)(ii).

 

“Return” shall mean, with respect to any Investment, any dividend, distribution,
interest, fee, premium, return of capital, repayment of principal, income,
profit (from a Disposition or otherwise) and any other amount received or
realized in respect thereof.

 

“Revolving Credit Borrowing” shall mean a borrowing consisting of Revolving
Credit Loans of the same Type and Class and, in the case of Eurodollar Loans,
having the same Interest Period made by each of the Revolving Credit Lenders
under such Class pursuant to Section 2.1(b).

 

“Revolving Credit Commitment” shall mean, (a) with respect to each Lender that
is a Lender on the Closing Date, the amount set forth opposite such Lender’s
name on Schedule 1.1(a) as such Lender’s “Revolving Credit Commitment,” (b) in
the case of any Lender that becomes a Lender after the Closing Date, the amount
specified as such Lender’s “Revolving Credit Commitment” in the Assignment and
Acceptance pursuant to which such Lender assumed a portion of the Total
Revolving Credit Commitment and (c) in the case of any Lender that increases its
Revolving Credit Commitment or becomes an Incremental Revolving Credit
Commitment Increase Lender in respect of the Revolving Credit Facility, in each
case pursuant to Section 2.14, the amount specified in the applicable
Incremental Agreement, in each case as the same may be changed from time to time
pursuant to terms hereof. The aggregate amount of Revolving Credit Commitments
as of the Closing Date is $100,000,000.

 

“Revolving Credit Commitment Percentage” shall mean, at any time, for each
Lender, the percentage obtained by dividing (a) such Lender’s Revolving Credit
Commitment by (b) the aggregate amount of the Revolving Credit Commitments of
all Revolving Credit Lenders; provided that, at any time when the Total
Revolving Credit Commitment shall have been terminated, each Lender’s Revolving
Credit Commitment Percentage shall be its Revolving Credit Commitment Percentage
as in effect immediately prior to such termination.

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (a) the aggregate principal amount of the Revolving Credit Loans of
such Lender then outstanding, (b) such Lender’s Letter of Credit Exposure at
such time and (c) such Lender’s Swingline Exposure at such time.

 

“Revolving Credit Extension Request” shall have the meaning provided in
Section 2.15(a)(ii).

 

“Revolving Credit Facility” shall have the meaning provided in the recitals to
this Agreement.

 

“Revolving Credit Lender” shall mean, at any time, any Lender that has a
Revolving Credit Commitment at such time.

 

“Revolving Credit Loan” shall have the meaning provided in Section 2.1(b)(i).

 

“Revolving Credit Maturity Date” shall mean the fifth anniversary of the Closing
Date,June 7, 2023 or, if such anniversarydate is not a Business Day, the
Business Day immediately following such anniversary.date, provided that, if on
the date that is 91 days prior to the Holdco Notes Maturity Date, more than
$300,000,000 in aggregate principal amount of the Holdco Notes remain
outstanding, then the Revolving Credit Maturity Date shall be the date that is
91 days prior to the Holdco Notes Maturity Date, or, if such date is not a
Business Day, the Business Day immediately following such date.

 



-68-

 

 

“Revolving Credit Note” shall mean a promissory note of the Borrower payable to
any Revolving Credit Lender or its registered assigns, in substantially the form
of Exhibit G-1 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender.

 

“Revolving Credit Termination Date” shall mean the date on which the Revolving
Credit Commitments shall have terminated, no Revolving Credit Loans shall be
outstanding and the Letter of Credit Obligations shall have been reduced to zero
or Cash Collateralized.

 

“Rollover Investors” shall have the meaning provided in the recitals to this
Agreement.

 

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

 

“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Borrower or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or Disposed of.

 

“Sanctions” shall mean any U.S. sanctions administered by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union, or
Her Majesty’s Treasury.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Secondary Mergers” shall have the meaning provided in the recitals to this
Agreement.

 

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or 9.1(b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(d).

 

“Secured Cash Management Agreement” shall mean, at the Borrower’s written
election to the Administrative Agent, any agreement relating to Cash Management
Services that is entered into by and between Holdings, the Borrower or any
Restricted Subsidiary and a Cash Management Bank.

 

“Secured Hedging Agreement” shall mean, at the Borrower’s written election to
the Administrative Agent, any Hedging Agreement that is entered into by and
between Holdings, the Borrower or any Restricted Subsidiary and any Hedge Bank.
For purposes of the preceding sentence, the Borrower may deliver one notice
designating all Hedging Agreements entered into pursuant to a specified Master
Agreement as “Specified Hedging Agreements”.

 

“Secured Parties” shall mean, collectively, (a) the Lenders, (b) the Letter of
Credit Issuers, (c) the Swingline Lender, (d) the Administrative Agent, (e) the
Collateral Agent, (f) each Hedge Bank, (g) each Cash Management Bank, (h) the
beneficiaries of each indemnification obligation undertaken by any Credit Party
under the Credit Documents and (i) any successors, endorsees, transferees and
assigns of each of the foregoing.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Securitization Repurchase Obligation” shall mean any obligation of a seller (or
any guaranty of such obligation) of assets subject to a Receivables Facility in
a Qualified Receivables Facility to repurchase such assets arising as a result
of a breach of a representation, warranty or covenant or otherwise, including,
without limitation, as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, offset or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.

 



-69-

 

 

 

“Security Agreement” shall mean the Security Agreement, dated as of the Closing
Date, among Holdings, the Borrower, the Domestic Subsidiary grantors party
thereto and the Collateral Agent for the benefit of the Secured Parties,
substantially in the form of Exhibit B.

 

“Security Documents” shall mean, collectively the Security Agreement, the Pledge
Agreement, the Mortgages, if any, and each other security agreement or other
instrument or document executed and delivered pursuant to Section 6.2, 9.10,
9.11 or 9.14 and any Customary Intercreditor Agreement executed and delivered
pursuant to Section 10.2 or pursuant to any of the Security Documents.

 

“Senior Unsecured Notes” shall mean those 7.125% senior unsecured notes due 2024
issued by the Borrower under the Senior Unsecured Notes Indenture in an initial
aggregate principal amount of $1,100,000,000.

 

“Senior Unsecured Notes Documents” shall mean the Senior Unsecured Notes
Indenture and the other documents referred to therein (including the related
guarantee, the notes and notes purchase agreement).

 

“Senior Unsecured Notes Indenture” shall mean the indenture for the Senior
Unsecured Notes, dated as of June 7, 2016, between the Borrower and Wilmington
Trust, National Association, as trustee.

 

“Similar Business” shall mean any business conducted or proposed to be conducted
by the Borrower and the Restricted Subsidiaries on the Closing Date or any
business that is similar, reasonably related, incidental or ancillary thereto.

 

“Software” shall have the meaning provided in the Security Agreement.

 

“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA.”

 

“Solvent” shall mean, at the time of determination:

 

(a)            each of the Fair Value and the Present Fair Saleable Value of the
assets of a Person and its Subsidiaries taken as a whole exceed their Stated
Liabilities and Identified Contingent Liabilities; and

 

(b)            such Person and its Subsidiaries taken as a whole do not have
Unreasonably Small Capital; and

 

(c)            such Person and its Subsidiaries taken as a whole can pay their
Stated Liabilities and Identified Contingent Liabilities as they mature.

 

Defined terms used in the foregoing definition shall have the meanings set forth
in the Solvency Certificate delivered on the Closing Date pursuant to
Section 6.8.

 

“Special Purpose Subsidiary” shall mean any (a) not-for-profit Subsidiary,
(b) captive insurance company or (c) Receivables Subsidiary and any other
Subsidiary formed for a specific bona fide purpose not including substantive
business operations and that does not own any material assets, in each case,
that has been designated as a “Special Purpose Subsidiary” by the Borrower.

 

“Specified Debt Incurrence Prepayment Event” shall have the meaning provided in
Section 5.2(a)(i).

 

“Specified Existing Revolving Credit Commitment” shall mean any Existing
Revolving Credit Commitments belonging to a Specified Existing Revolving Credit
Commitment Class.

 

“Specified Existing Revolving Credit Commitment Class” shall have the meaning
provided in Section 2.15(a)(ii).

 



-70-



 

“Specified Merger Agreement Representations” shall mean the representations and
warranties made by, or with respect to, the Target and its subsidiaries in the
Merger Agreement as are material to the interests of the Lenders, but only to
the extent that Polaris Parent (or its affiliates) has the right (taking into
account any applicable cure provisions) to terminate its (or their) obligations
under the Merger Agreement or to decline to consummate the Merger (in accordance
with the terms thereof) as a result of a breach of such representations and
warranties in the Merger Agreement.

 

“Specified Representations” shall mean the representations and warranties of the
Borrower and the Guarantors set forth in Sections 8.1 (with respect to the
organizational existence only of Holdings and the Borrower), the first two
sentences of Section 8.2, Section 8.3(c) (with respect to the Incurrence of the
Loans on the Closing Date only, the provision of the Guarantees by the Credit
Parties on the Closing Date and the granting of the Liens on the Collateral by
the Credit Parties on the Closing Date), Section 8.5, Section 8.7, Section 8.16,
Section 8.19 (with respect to the use of the proceeds of the Loans on the
Closing Date), Section 8.20(b) (with respect to the use of the proceeds of the
Loans on the Closing Date), Section 8.21 and Section 3.3 of the Security
Agreement (limited to the Security Documents required to be delivered on the
Closing Date and the other requirements set forth in Section 6).

 

“Specified Restructuring” shall mean any restructuring initiative, cost saving
initiative or other similar strategic initiative of the Borrower or any of its
Restricted Subsidiaries after the Closing Date described in reasonable detail in
a certificate of an Authorized Officer delivered by the Borrower to the
Administrative Agent.

 

“Specified Subsidiary” shall mean, at any date of determination, any Restricted
Subsidiary that would be a “significant subsidiary” as defined in Article 1,
Rule 1-02 of Regulation S-X, promulgated pursuant to the Securities Act, as such
regulation is in effect on the Closing Date.

 

“Specified Transaction” shall mean, with respect to any period, any Investment
(including Acquisitions), sale, transfer or other Disposition of assets or
property, Incurrence, Refinancing, prepayment, redemption, repurchase,
defeasance, acquisition similar payment, extinguishment, retirement or repayment
of Indebtedness, Restricted Payment, Subsidiary designation, Incremental Term
Loan, provision of Incremental Revolving Credit Commitment Increases, provision
of Additional/Replacement Revolving Credit Commitments, creation of Extended
Term Loans or Extended Revolving Credit Commitments or other event that by the
terms of the Credit Documents requires pro forma compliance” with a test or
covenant hereunder or requires such test or covenant to be calculated on a pro
forma basis.

 

“Sponsor” shall mean, collectively Hellman & Friedman LLC and/or its Affiliates
and any funds, partnerships or other co-investment vehicles managed, advised or
controlled by the foregoing or their respective Affiliates, but excluding any
operating portfolio companies of Hellman & Friedman LLC or any such Affiliate.

 

“SPV” shall have the meaning provided in Section 13.6(c).

 

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower which the Borrower has determined in good faith to be customary in a
Receivables Facility, including, without limitation, those relating to the
servicing of the assets of a Receivables Subsidiary, it being understood that
any Securitization Repurchase Obligation shall be deemed to be a Standard
Securitization Undertaking.

 

“Stated Amount” of any Letter of Credit shall mean, unless otherwise specified
herein, the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving pro forma effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

“Statutory Reserves” shall have the meaning provided in the definition of the
term “Eurodollar Rate.”

 



-71-



 

“Subordinated Indebtedness” shall mean any Indebtedness for borrowed money (and
any Guarantee Obligations in respect thereof) that is subordinated expressly by
its terms in right of payment to the Obligations.

 

“Subordinated Indebtedness Documentation” shall mean any document or instrument
issued or executed with respect to any Subordinated Indebtedness.

 

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50.0% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any limited liability company,
partnership, association, Joint Venture or other entity in which such Person
directly or indirectly through Subsidiaries has more than a 50.0% equity
interest at the time. Unless otherwise expressly provided, all references herein
to a “Subsidiary” shall mean a Subsidiary of the Borrower.

 

“Subsidiary Guarantor” shall mean each Guarantor that is a Subsidiary of the
Borrower.

 

“Successor Borrower” shall have the meaning provided in Section 10.3(a).

 

“Successor Holdings” shall have the meaning provided in Section 10.9(b).

 

“Surviving Company” shall have the meaning provided in the recitals to this
Agreement.

 

“Swap” shall mean any agreement, contract, or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Obligation” shall mean any obligation to pay or perform under any Swap.

 

“Swap Termination Value” shall mean, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Hedging Agreements,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).

 

“Swingline Commitment” shall mean $25,000,000.

 

“Swingline Exposure” shall mean, with respect to any Lender, at any time, such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans
outstanding at such time.

 

“Swingline Lender” shall mean Barclays Bank PLC in its capacity as lender of
Swingline Loans hereunder, or such other financial institution that, after the
Closing Date, shall agree to act in the capacity of lender of Swingline Loans
hereunder. In the event that there is more than one Swingline Lender at any
time, references herein and in the other Credit Documents to the Swingline
Lender shall be deemed to refer to the Swingline Lender in respect of the
applicable Swingline Loan or to all Swingline Lenders, as the context requires.

 

“Swingline Loan” shall have the meaning provided in Section 2.1(d)(i).

 

“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is three Business Days prior to the Revolving Credit Maturity Date.

 

“Syndication Agent” shall mean Goldman Sachs Lending Partners LLC, in its
capacity as syndication agent under this Agreement.

 



-72-



 

“Target” shall have the meaning provided in the recitals to this Agreement.

 

“Taxes” shall have the meaning provided in Section 5.4(a).

 

“Term Loan” shall mean an Initial Term Loan, an Incremental Term Loan or any
Extended Term Loan, as applicable.

 

“Term Loan Exchange Notes” shall have the meaning provided in Section 2.17(a).

 

“Term Loan Exchange Effective Date” shall have the meaning provided in
Section 2.17(a).

 

“Term Loan Extension Request” shall have the meaning provided in
Section 2.15(a)(i).

 

“Term Loan Facility” shall mean any of the Initial Term Loan Facility, any
Incremental Term Loan Facility and any Extended Term Loan Facility.

 

“Term Note” shall mean a promissory note of the Borrower payable to any Initial
Term Loan Lender or its registered assigns, in substantially the form of
Exhibit G-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Initial Term Loan Lender resulting from the Initial Term Loans made by such
Initial Term Loan Lender.

 

“Test Period” shall mean, for any determination under this Agreement, the most
recent period of four consecutive fiscal quarters of the Borrower ended on or
prior to such date of determination (taken as one accounting period) in respect
of which Section 9.1 Financials shall have been delivered to the Administrative
Agent for each fiscal quarter or fiscal year in such period; provided that,
prior to the first date that Section 9.1 Financials shall have been delivered
pursuant to Section 9.1(a) or (b), the Test Period in effect shall be the period
of four consecutive fiscal quarters of the Borrower ended March 31, 2016. A Test
Period may be designated by reference to the last day thereof (i.e. the
March 31, 2016 Test Period refers to the period of four consecutive fiscal
quarters of the Borrower ended March 31, 2016), and a Test Period shall be
deemed to end on the last day thereof.

 

“Total Additional/Replacement Revolving Credit Commitment” shall mean the sum of
Additional/Replacement Revolving Credit Commitments of all the Lenders providing
any Class of Additional/Replacement Revolving Credit Commitments.

 

“Total Commitment” shall mean the sum of the Total Initial Term Loan Commitment,
the Total Incremental Term Loan Commitment, the Total Revolving Credit
Commitment, the Total Additional/Replacement Revolving Credit Commitment and the
Total Extended Revolving Credit Commitment of each Extension Series.

 

“Total Credit Exposure” shall mean, at any date, the sum, without duplication,
of the Total Revolving Credit Commitment at such date (or, if the Total
Revolving Credit Commitment shall have terminated on such date, the aggregate
Revolving Credit Exposure of all Revolving Credit Lenders at such date), the
Total Additional/Replacement Revolving Credit Commitment at such date (or, if
the Total Additional/Replacement Revolving Credit Commitment shall have been
terminated on such date, the aggregate exposure of all Additional/Replacement
Revolving Credit Lenders at such date), the Total Extended Revolving Credit
Commitment of each Extension Series at such date (or if the Total Extended
Revolving Credit Commitment of any Extension Series shall have been terminated
on such date, the aggregate exposures of all lenders under such series at such
date) and the outstanding principal amount of all Term Loans at such date.

 

“Total Extended Revolving Credit Commitment” shall mean the sum of all Extended
Revolving Credit Commitments of all Lenders under each Extension Series.

 

“Total Incremental Term Loan Commitment” shall mean the sum of the Incremental
Term Loan Commitments of any Class of Incremental Term Loans of all the Lenders
providing such Class of Incremental Term Loans.

 



-73-



 

“Total Initial Term Loan Commitment” shall mean the sum of the Initial Term Loan
Commitments of all the Lenders.

 

“Total Revolving Credit Commitment” shall mean, on any date, the sum of the
Revolving Credit Commitments on such date of all the Revolving Credit Lenders.

 

“Tranche B Term Lender” shall have the meaning provided for such term in the
First Incremental Agreement.

 

“Tranche B Term Loan” shall have the meaning provided for such term in the First
Incremental Agreement.

 

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Investors, Polaris Parent, Merger Sub, Holdings, the Borrower, any of their
Subsidiaries or any of their Affiliates in connection with the Transactions,
this Agreement and the other Credit Documents, the Senior Unsecured Notes
Documents and the transactions contemplated hereby and thereby.

 

“Transactions” shall mean, collectively, (a) the formation of Merger Sub and any
Parent Entity of Merger Sub for purposes of consummating the transactions
contemplated by the Merger Agreement, (b) the entry into the Merger Agreement,
the Commitment Letter, the Fee Letter and any other Contractual Obligations in
connection therewith, (c) the Equity Contribution, including the rollover
consummated by the Rollover Investors, (d) the Merger and the consummation of
the other transactions contemplated by the Merger Agreement, including the
payment of the Merger Consideration and the payment of certain Transaction
Expenses, (e) the Existing Debt Refinancing, (f) the Internal Restructuring,
(g) the entering into of the Senior Unsecured Notes Documents and the issuance
of the Senior Unsecured Notes in sales pursuant to Rule 144A and Regulation S
under the Securities Act, (h) the entering into of the Agreement, the other
Credit Documents, and funding of the Loans on the Closing Date and the
consummation of the other transactions contemplated by this Agreement and the
other Credit Documents and (i) the payment of the Transaction Expenses.

 

“Transferee” shall have the meaning provided in Section 13.6(f).

 

“Transformative Acquisition” shall mean any acquisition by the Borrower or any
Restricted Subsidiary that is either (a) not permitted by the terms of this
Agreement immediately prior to the consummation of such acquisition or (b) if
permitted by the terms of this Agreement immediately prior to the consummation
of such acquisition, would not provide the Borrower and its Restricted
Subsidiaries with adequate flexibility under this Agreement for the continuation
and/or expansion of their combined operations following such consummation, as
determined by the Borrower acting in good faith.

 

“Treasury Capital Stock” shall have the meaning provided in Section 10.6(a).

 

“Type” shall mean as to any Loan, its nature as an ABR Loan or a Eurodollar
Loan.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

 

“UCP” shall mean, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“Unfunded Current Liability” of any Pension Plan shall mean the amount, if any,
by which the present value of the accrued benefits under the Pension Plan
exceeds the Fair Market Value of the assets allocable thereto as of the close of
its most recent plan year, determined in both cases using the applicable
assumptions promulgated under Section 430 of the Code.

 

“United States Tax Compliance Certificate” shall have the meaning provided in
Section 5.4(d).

 



-74-



 

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

 

“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
formed or acquired after the Closing Date and is designated as an Unrestricted
Subsidiary by the Borrower pursuant to Section 9.15 subsequent to the Closing
Date, (b) any existing Restricted Subsidiary of the Borrower that is designated
as an Unrestricted Subsidiary by the Borrower pursuant to Section 9.15
subsequent to the Closing Date and (c) any Subsidiary of an Unrestricted
Subsidiary.

 

“Voting Stock” shall mean, with respect to any Person, shares of such Person’s
Capital Stock that is at the time generally entitled, without regard to
contingencies, to vote in the election of the Board of Directors of such Person.
To the extent that a partnership agreement, limited liability company agreement
or other agreement governing a partnership or limited liability company provides
that the members of the Board of Directors of such partnership or limited
liability company (or, in the case of a limited partnership whose business and
affairs are managed or controlled by its general partner, the Board of Directors
of the general partner of such limited partnership) is appointed or designated
by one or more Persons rather than by a vote of Voting Stock, each of the
Persons who are entitled to appoint or designate the members of such Board of
Directors will be deemed to own a percentage of Voting Stock of such partnership
or limited liability company equal to (a) the aggregate votes entitled to be
cast on such Board of Directors by the members of such Board of Directors which
such Person or Persons are entitled to appoint or designate divided by (b) the
aggregate number of votes of all members of such Board of Directors.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

 

“Wholly-Owned Subsidiary” shall mean a Subsidiary of a Person, all of the
outstanding Capital Stock of which (other than (x) any director’s qualifying
shares and (y) shares issued to other Persons to the extent required by
Applicable Law) are owned by such Person and/or by one or more wholly-owned
Subsidiaries of such Person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.

 

“Withholding Agent” shall mean any Credit Party, the Administrative Agent and,
in the case of any U.S. federal withholding tax, any other withholding agent, if
applicable.

 

“Write-Down and Conversion Power” shall mean, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2            Other Interpretive Provisions. With reference to this Agreement
and each other Credit Document, unless otherwise specified herein or in such
other Credit Document:

 

(a)            The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)            The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.

 

(c)            The term “including” is by way of example and not limitation.

 



-75-



 

(d)            Section, Exhibit and Schedule references are to the Credit
Document in which such reference appears.

 

(e)            The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(f)             In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

(g)            Section headings herein and in the other Credit Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Credit Document.

 

(h)            Any reference to any Person shall be constructed to include such
Person’s successors or assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all of the functions
thereof.

 

(i)            Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

 

(j)             The word “will” shall be construed to have the same meaning as
the word “shall.”

 

(k)            The words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

1.3            Accounting Terms.

 

(a)            All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, applied
in a manner consistent with that used in preparing the Historical Financial
Statements, except as otherwise specifically prescribed herein; provided,
however, that if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any Accounting Change occurring after the Closing Date on the operation of
such provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such Accounting
Change, then such provision shall be interpreted as if such Accounting Change
had not occurred until such notice shall have been withdrawn or such provision
amended in accordance herewith.

 

(b)            Where reference is made to “the Borrower and its Restricted
Subsidiaries, on a consolidated basis” or similar language, such consolidation
shall not include any Subsidiaries of the Borrower other than Restricted
Subsidiaries.

 

(c)            Notwithstanding any other provision contained herein, all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under the Financial Accounting Standards Board’s
Accounting Standards Codification No. 825—Financial Instruments, or any
successor thereto (including pursuant to the Accounting Standards Codification),
to value any Indebtedness of Holdings, the Borrower or any Subsidiary at “fair
value” as defined therein.

 

(d)            For the avoidance of doubt, notwithstanding any classification
under GAAP of any Person or business in respect of which a definitive agreement
for the Disposition thereof has been entered into as discontinued operations,
the Net Income of such Person or business shall not be excluded from the
calculation of Net Income until such Disposition shall have been consummated.

 



-76-



 

1.4            Rounding. Any financial ratios required to be maintained or
complied with by the Borrower pursuant to this Agreement (or required to be
satisfied in order for a specific action to be permitted under this Agreement)
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.5            References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organizational Documents, agreements
(including the Credit Documents) and other Contractual Obligations shall be
deemed to include all subsequent amendments, restatements, amendment and
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, amendment and restatements,
extensions, supplements and other modifications are permitted by this Agreement;
and (b) references to any Applicable Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Applicable Law.

 

1.6            Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable, for times of the day in New York City, New York).

 

1.7            Timing of Payment or Performance. Except as otherwise provided
herein, when the payment of any obligation or the performance of any covenant,
duty or obligation is stated to be due or performance required on a day which is
not a Business Day, the date of such payment (other than as described in
Section 2.5 or Section 2.9) or performance shall extend to the immediately
succeeding Business Day.

 

1.8            Currency Equivalents Generally.

 

(a)            For purposes of any determination under Section 9, Section 10
(other than Section 10.10) or Section 11 or any determination under any other
provision of this Agreement requiring the use of a current exchange rate, all
amounts Incurred or proposed to be Incurred in currencies other than Dollars
shall be translated into Dollars at the Exchange Rate then in effect on the date
of such determination; provided, however, that (x) for purposes of determining
compliance with Section 10 with respect to the amount of any
Indebtedness, Investment, Disposition, Restricted Payment or payment under
Section 10.7 in a currency other than Dollars, no Default or Event of Default
shall be deemed to have occurred solely as a result of changes in rates of
exchange occurring after the time such Indebtedness or Investment is Incurred or
Disposition, Restricted Payment or payment under Section 10.7 is made, (y) for
purposes of determining compliance with any Dollar-denominated restriction on
the Incurrence of Indebtedness, if such Indebtedness is Incurred to Refinance
other Indebtedness denominated in a foreign currency, and such Refinancing would
cause the applicable Dollar-denominated restriction to be exceeded if calculated
at the relevant currency Exchange Rate in effect on the date of such
Refinancing, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of the Indebtedness that is
Incurred to Refinance such Indebtedness does not exceed the principal amount (or
accreted amount) of such Indebtedness being Refinanced, except by an amount
equal to the accrued interest, dividends and premium (including tender
premiums), if any, thereon plus defeasance costs, underwriting discounts and
other amounts paid and fees and expenses (including OID, closing payments,
upfront fees and similar fees) incurred in connection with such Refinancing plus
an amount equal to any existing commitment unutilized and letters of credit
undrawn thereunder and (z) for the avoidance of doubt, the foregoing provisions
of this Section 1.8 shall otherwise apply to such Sections, including with
respect to determining whether any Indebtedness or Investment may be Incurred or
Disposition, Restricted Payment or payment under Section 10.7 may be made at any
time under such Sections. For purposes of Section 10.10, amounts in currencies
other than Dollars shall be translated into Dollars at the applicable exchange
rates used in preparing the most recently delivered financial statements
pursuant to Section 9.1(a) or (b).

 

(b)            Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify with the Borrower’s consent (such consent not to be unreasonably
withheld) to appropriately reflect a change in currency of any country and any
relevant market conventions or practices relating to such change in currency.

 



-77-



 

1.9            Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Credit Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g.,
a “Eurodollar Revolving Credit Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Credit Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Credit Borrowing”).

 

1.10          [Reserved]

 

1.11          Limited Condition Acquisitions.

 

(a)            In connection with any action being taken in connection with a
Limited Condition Acquisition, for purposes of determining compliance with any
provision of this Agreement that requires that no Default, Event of Default or
specified Event of Default, as applicable, has occurred, is continuing or would
result from any such action, as applicable, such condition shall, at the option
of the Borrower, be deemed satisfied, so long as no Default, Event of Default or
specified Event of Default, as applicable, exists on the date on which the
definitive acquisition agreements for such Limited Condition Acquisition are
entered. For the avoidance of doubt, if the Borrower has exercised its option
under the first sentence of this clause (a), and any Default, Event of Default
or specified Event of Default occurs following the date on which the definitive
acquisition agreements for the applicable Limited Condition Acquisition were
entered into and prior to or on the date of the consummation of such Limited
Condition Acquisition, any such Default, Event of Default or specified Event of
Default shall be deemed to not have occurred or be continuing for purposes of
determining whether any action being taken in connection with such Limited
Condition Acquisition is permitted hereunder.

 

(b)            In connection with any action being taken in connection with a
Limited Condition Acquisition, for purposes of:

 

(i)            determining compliance with any provision of this Agreement which
requires the calculation of the Consolidated First Lien Debt to Consolidated
EBITDA Ratio, the Consolidated Secured Debt to Consolidated EBITDA Ratio, the
Consolidated Total Debt to Consolidated EBITDA Ratio or the Consolidated EBITDA
to Consolidated Interest Expense Ratio; or

 

(ii)            testing baskets set forth in this Agreement (including baskets
measured as a percentage of Consolidated Total Assets or Consolidated EBITDA);

 

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Acquisition, an “LCA
Election”), the date of determination of whether any such action is permitted
hereunder shall be deemed to be the date on which the definitive acquisition
agreements for such Limited Condition Acquisition are entered into (the “LCA
Test Date”), and if, after giving pro forma effect to the Limited Condition
Acquisition and the other transactions to be entered into in connection
therewith (including any Incurrence of Indebtedness and the use of proceeds
thereof) as if they had occurred at the beginning of the Test Period most
recently ended on or prior to the applicable LCA Test Date, the Borrower could
have taken such action on the relevant LCA Test Date in compliance with such
ratio or basket, such ratio or basket shall be deemed to have been complied
with. For the avoidance of doubt, if the Borrower has made an LCA Election and
any of the ratios or baskets for which compliance was determined or tested as of
the LCA Test Date are exceeded as a result of fluctuations in any such ratio or
basket, including due to fluctuations in Consolidated EBITDA or Consolidated
Total Assets of the Borrower or the Person subject to such Limited Condition
Acquisition, on or prior to the date of consummation of the relevant transaction
or action, such baskets or ratios will not be deemed to have been exceeded as a
result of such fluctuations. If the Borrower has made an LCA Election for any
Limited Condition Acquisition, then in connection with any subsequent
calculation of any ratio or test with respect to the Incurrence of Indebtedness
or Liens, or the making of distributions or Restricted Payments, Investments,
payments pursuant to Section 10.7, Dispositions, mergers, Dispositions of all or
substantially all of the assets of the Borrower or the designation of an
Unrestricted Subsidiary on or following the relevant LCA Test Date and prior to
the earlier of the date on which such Limited Condition Acquisition is
consummated or the definitive agreement for such Limited Condition Acquisition
is terminated or expires without consummation of such Limited Condition
Acquisition, any such ratio or test shall be calculated on a pro forma basis
assuming such Limited Condition Acquisition and other transactions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) have been consummated.

 



-78-



 

1.12          Pro Forma and Other Calculations.

 

(a)            Notwithstanding anything to the contrary herein, financial ratios
and tests (including measurements of Consolidated Total Assets or Consolidated
EBITDA), including the Consolidated EBITDA to Consolidated Interest Expense
Ratio, Consolidated First Lien Debt to Consolidated EBITDA Ratio, Consolidated
Secured Debt to Consolidated EBITDA Ratio and Consolidated Total Debt to
Consolidated EBITDA Ratio shall be calculated in the manner prescribed by this
Section 1.12; provided that, notwithstanding anything to the contrary in clauses
(b), (c), (d) or (e) of this Section 1.12, when calculating the Consolidated
First Lien Debt to Consolidated EBITDA Ratio for purposes of (i) the definition
of “Applicable Margin,” and (ii) Section 5.2(a)(i) and Section 5.2(a)(ii), the
events described in this Section 1.12 that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect; provided, however,
that for purposes of any determination under the proviso to Section 5.2(a)(ii),
Consolidated First Lien Debt shall be determined after giving pro forma effect
to any voluntary prepayments of Term Loans made pursuant to Section 5.1 after
the end of the Borrower’s most recently ended full fiscal year and prior to the
date of the applicable payment to be made pursuant to such
Section 5.2(a)(ii) assuming such prepayments had been made on the last day of
such fiscal year. In addition, whenever a financial ratio or test is to be
calculated on a pro forma basis or requires pro forma compliance, the reference
to “Test Period” for purposes of calculating such financial ratio or test shall
be deemed to be a reference to, and shall be based on, the most recently ended
Test Period for which Section 9.1 Financials have been delivered.

 

(b)            For purposes of calculating any financial ratio or test
(including Consolidated Total Assets or Consolidated EBITDA), Specified
Transactions (with any Incurrence or Refinancing of any Indebtedness in
connection therewith to be subject to clause (d) of this Section 1.12) that have
been made (i) during the applicable Test Period or (ii) subsequent to such Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made shall be calculated on a pro forma basis assuming that
all such Specified Transactions (and any increase or decrease in Consolidated
EBITDA and the component financial definitions used therein attributable to any
Specified Transaction) had occurred on the first day of the applicable Test
Period (or, in the case of Consolidated Total Assets or “unrestricted” cash and
Cash Equivalents, on the last day of the applicable Test Period). If, since the
beginning of any applicable Test Period, any Person that subsequently became a
Restricted Subsidiary or was merged, amalgamated or consolidated with or into
the Borrower or any Restricted Subsidiary since the beginning of such Test
Period shall have made any Specified Transaction that would have required
adjustment pursuant to this Section 1.12, then such financial ratio or test
(including Consolidated Total Assets and Consolidated EBITDA) shall be
calculated to give pro forma effect thereto in accordance with this
Section 1.12.

 

(c)            Whenever pro forma effect or a determination of pro forma
compliance is to be given to a Specified Transaction or a Specified
Restructuring, the pro forma calculations shall be made in good faith by an
Authorized Officer of the Borrower and may include, for the avoidance of doubt,
the amount of “run rate” cost savings, operating expense reductions and cost
synergies and other synergies projected by the Borrower in good faith to result
from or relating to any Specified Transaction (including the Transactions) or
Specified Restructuring that is being given pro forma effect or for which a
determination of pro forma compliance is being made that have been realized or
are expected to be realized and for which the actions necessary to realize such
cost savings, operating expense reductions, cost synergies or other synergies
have been taken, have been committed to be taken, with respect to which
substantial steps have been taken or which are expected to be taken (in the good
faith determination of the Borrower) (calculated on a pro forma basis as though
such cost savings, operating expense reductions, cost synergies and other
synergies had been realized on the first day of such period and as if such cost
savings, operating expense reductions, cost synergies and other synergies were
realized during the entirety of such period and “run rate” means the full
recurring benefit for a period that is associated with any action taken, any
action committed to be taken, any action with respect to which substantial steps
have been taken or any action that is expected to be taken (including any
savings expected to result from the elimination of Public Company Costs) net of
the amount of actual benefits realized during such period from such actions, and
any such adjustments shall be included in the initial pro forma calculations of
such financial ratios or tests and during any subsequent Test Period in which
the effects thereof are expected to be realized) relating to such Specified
Transaction or Specified Transaction, and any such adjustments included in the
initial pro forma calculations shall continue to apply to subsequent
calculations of such financial ratios or tests, including during any subsequent
test periods in which the effects thereof are expected to be realizable;
provided that (A) such amounts are reasonably identifiable in the good faith
judgment of the Borrower, (B) such actions are taken, such actions are committed
to be taken, substantial steps with respect to such action have been taken or
such actions are expected to be taken no later than eight fiscal quarters after
the date of consummation of such Specified Transaction or the date of initiation
of such Specified Restructuring (or, with respect to the Transactions, twelve
fiscal quarters) and (C) no amounts shall be added to the extent duplicative of
any amounts that are otherwise added back in computing Consolidated EBITDA (or
any other components thereof), whether through a pro forma adjustment or
otherwise, with respect to such period.

 



-79-



 

 

(d)            In the event that the Borrower or any Restricted Subsidiary
Incurs (including by assumption or guarantee) or Refinances (including by
redemption, repurchase, repayment, retirement or extinguishment) any
Indebtedness, in each case included in the calculations of any financial ratio
or test, (i) during the applicable Test Period or (ii) subsequent to the end of
the applicable Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made, then such financial ratio or
test shall be calculated giving pro forma effect to such Incurrence or
Refinancing of Indebtedness (including pro forma effect to the application of
the net proceeds therefrom), in each case to the extent required, as if the same
had occurred on the last day of the applicable Test Period (except in the case
of the Consolidated EBITDA to Consolidated Interest Expense Ratio (or similar
ratio), in which case such Incurrence or Refinancing of Indebtedness will be
given effect, as if the same had occurred on the first day of the applicable
Test Period); provided that, with respect to any Incurrence of Indebtedness
permitted by the provisions of this Agreement in reliance on the pro forma
calculation of the Consolidated First Lien Debt to Consolidated EBITDA Ratio,
the Consolidated Secured Debt to Consolidated EBITDA Ratio, the Consolidated
EBITDA to Consolidated Interest Expense Ratio and/or the Consolidated Total Debt
to Consolidated EBITDA Ratio, as applicable, shall not give pro forma effect to
any Indebtedness being Incurred (or expected to be Incurred) substantially
simultaneously or contemporaneously with the Incurrence of any such Indebtedness
in reliance on any “basket” set forth in this Agreement (including the
Incremental Base Amount, any “baskets” measured as a percentage of Consolidated
Total Assets or Consolidated EBITDA) including any Credit Event under the
Revolving Credit Facility or, except to the extent expressly required to be
calculated otherwise in Section 2.14 or Section 10.1(u), any
Additional/Replacement Revolving Credit Facility.

 

(e)            Whenever pro forma effect is to be given to a pro forma event,
the pro forma calculations shall be made in good faith by an Authorized Officer
of the Borrower. If any Indebtedness bears a floating rate of interest and is
being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of the event for which the
calculation of the Consolidated EBITDA to Consolidated Interest Expense Ratio is
made had been the applicable rate for the entire period (taking into account any
interest Hedging Agreements applicable to such Indebtedness). To the extent
interest expense generated by Hedging Obligations that have been terminated is
included in Consolidated Interest Expense prior to the date of the event for
which the calculation of the Consolidated EBITDA to Consolidated Interest
Expense Ratio is being made, Consolidated Interest Expense shall be adjusted to
exclude such expense. Interest on a Financing Lease Obligation shall be deemed
to accrue at an interest rate reasonably determined by an Authorized Officer of
the Borrower to be the rate of interest implicit in such Financing Lease
Obligation in accordance with GAAP. Interest on Indebtedness that may optionally
be determined at an interest rate based upon a factor of a prime or similar
rate, a eurocurrency interbank offered rate, or other rate, shall be determined
to have been based upon the rate actually chosen, or if none, then based upon
such optional rate chosen as the Borrower or applicable Restricted Subsidiary
may designate. For purposes of making the computations referred to above,
interest on any Indebtedness under a revolving credit facility computed on a pro
forma basis shall be computed based upon the average daily balance of such
Indebtedness during the applicable period or, if lower, the maximum commitments
under such revolving credit facility as of the date of the event for which the
calculation of the Consolidated EBITDA to Consolidated Interest Expense Ratio is
being made, except as set forth in Section 1.12(d).

 

(f)            Any such pro forma calculation may include, without limitation,
(1) all adjustments of the type described in clause (a)(viii) of the definition
of “Consolidated EBITDA” to the extent such adjustments, without duplication,
continue to be applicable to such Test Period, and (2) adjustments calculated in
accordance with Regulation S-X under the Securities Act.

 



-80-

 

 

SECTION 2.      Amount and Terms of Credit Facilities.

 

2.1            Loans.

 

(a)            Subject to and upon the terms and conditions herein set forth,
each Lender having an Initial Term Loan Commitment severally agrees to make (or
in the case of any Rollover Lender (as defined in the First Incremental
Agreement) on the First Incremental Agreement Effective Date, be deemed to make)
a loan or loans to the Borrower, which Initial Term Loans (i) shall not exceed,
for any such Lender, the Initial Term Loan Commitment of such Lender, (ii) shall
not exceed, in the aggregate, the Total Initial Term Loan Commitment,
(iii) shall be made (x) in the case of Initial Term Loans made in respect of
Initial Term Loan Commitments described in clause (a) of the definition of
Initial Term Loan Commitments, on the Closing Date, and (y) in the case of
Initial Term Loans made in respect of Initial Term Loan Commitments described in
clause (b) of the definition of Initial Term Loan Commitments, on the First
Incremental Agreement Effective Date, (iv) shall be denominated in Dollars,
(v) may, at the option of the Borrower, be Incurred and maintained as, and/or
converted into, ABR Loans or Eurodollar Loans; provided that all such Initial
Term Loans made by each of the Lenders pursuant to the same Borrowing shall,
unless otherwise provided herein, consist entirely of Initial Term Loans of the
same Type and (vi) may be repaid or prepaid in accordance with the provisions
hereof, but once repaid or prepaid may not be reborrowed. On the Initial Term
Loan Maturity Date, all outstanding Initial Term Loans shall be repaid in full.

 

(b)            (i) Subject to and upon the terms and conditions herein set
forth, each Revolving Credit Lender severally agrees to make a loan or loans
(each, a “Revolving Credit Loan”) to the Borrower in U.S. Dollars, which
Revolving Credit Loans (A) shall not exceed, for any such Lender, the Revolving
Credit Commitment of such Lender, (B) shall not, after giving pro forma effect
thereto and to the application of the proceeds thereof, result in such Lender’s
Revolving Credit Exposure at such time exceeding such Lender’s Revolving Credit
Commitment at such time, (C) shall not, after giving pro forma effect thereto
and to the application of the proceeds thereof, at any time result in the
aggregate amount of all Lenders’ Revolving Credit Exposures exceeding the Total
Revolving Credit Commitment then in effect, (D) shall be made at any time and
from time to time on and after the Closing Date and prior to the Revolving
Credit Maturity Date (provided that notwithstanding the foregoing, the aggregate
amount of all Revolving Credit Loans made on the Closing Date shall not exceed
the Initial Revolving Borrowing Amount), (E) may at the option of the Borrower
be Incurred and maintained as, and/or converted into, ABR Loans or Eurodollar
Loans; provided that all Revolving Credit Loans made by each of the Lenders
pursuant to the same Borrowing shall, unless otherwise specifically provided
herein, consist entirely of Revolving Credit Loans of the same Type and (F) may
be repaid and reborrowed in accordance with the provisions hereof.

 

(ii)            On the Revolving Credit Maturity Date, all outstanding Revolving
Credit Loans shall be repaid in full and the Revolving Credit Commitments shall
terminate.

 

(c)            Each Lender may at its option make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such
Eurodollar Loan; provided that (i) any exercise of such option shall not affect
the obligation of the Borrower to repay such Eurodollar Loan and (ii) in
exercising such option, such Lender shall use its reasonable efforts to minimize
any increased costs to the Borrower resulting therefrom (which obligation of the
Lender shall not require it to take, or refrain from taking, actions that it
determines would result in increased costs for which it will not be compensated
hereunder or that it determines would be otherwise disadvantageous to it and in
the event of such request for costs for which compensation is provided under
this Agreement, the provisions of Section 2.10 shall apply).

 



-81-

 

 

(d)            (i) Subject to and upon the terms and conditions herein set
forth, the Swingline Lender in its individual capacity agrees, at any time and
from time to time on and after the Closing Date and prior to the Swingline
Maturity Date, to make a loan or loans (each, a “Swingline Loan”) to the
Borrower in U.S. Dollars, which Swingline Loans (A) shall be ABR Loans,
(B) shall have the benefit of the provisions of Section 2.1(d)(ii), (C) shall
not exceed at any time outstanding the Swingline Commitment, (D) shall not,
after giving pro forma effect thereto and to the application of the proceeds
thereof, result at any time in the aggregate amount of all Lenders’ Revolving
Credit Exposures exceeding the Total Revolving Credit Commitment then in effect,
(E) may be repaid and reborrowed in accordance with the provisions hereof and
(F) shall mature no later than the date ten Business Days after such Swingline
Loan is made. On the Swingline Maturity Date, all outstanding Swingline Loans
shall be repaid in full. The Swingline Lender shall not make any Swingline Loan
after receiving a written notice from either the Borrower or the Administrative
Agent stating that a Default or an Event of Default exists and is continuing
until such time as the Swingline Lender shall have received written notice
(x) of rescission of all such notices from the party or parties originally
delivering such notice, (y) of the waiver of such Default or Event of Default in
accordance with the provisions of Section 13.1 or (z) from the Administrative
Agent that such Default or Event of Default is no longer continuing.

 

(ii)            On any Business Day, the Swingline Lender may, in its sole
discretion, give notice to the Revolving Credit Lenders, with a copy to the
Borrower, that all then-outstanding Swingline Loans shall be funded with a
Borrowing of Revolving Credit Loans, in which case Revolving Credit Loans
constituting ABR Loans (each such Borrowing, a “Mandatory Borrowing”) shall be
made on the same Business Day by all Revolving Credit Lenders pro rata based on
each such Lender’s Revolving Credit Commitment Percentage, and the proceeds
thereof shall be applied directly to the Swingline Lender to repay the Swingline
Lender for such outstanding Swingline Loans. Each Revolving Credit Lender hereby
irrevocably agrees to make such Revolving Credit Loans upon same Business Days’
notice pursuant to each Mandatory Borrowing in the amount and in the manner
specified in the preceding sentence and on the date specified to it in writing
by the Swingline Lender notwithstanding (i) that the amount of the Mandatory
Borrowing may not comply with the minimum amount for each Borrowing specified in
Section 2.2, (ii) whether any conditions specified in Section 7 are then
satisfied, (iii) whether a Default or an Event of Default has occurred and is
continuing, (iv) the date of such Mandatory Borrowing or (v) any reduction in
the Total Revolving Credit Commitment after any such Swingline Loans were made.
In the event that, in the sole judgment of the Swingline Lender, any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including as a result of the commencement of a proceeding under any Debtor
Relief Law in respect of the Borrower), each Revolving Credit Lender hereby
agrees that it shall forthwith purchase from the Swingline Lender (without
recourse or warranty) such participation of the outstanding Swingline Loans as
shall be necessary to cause each such Lender to share in such Swingline Loans
ratably based upon their respective Revolving Credit Commitment Percentages;
provided that all principal and interest payable on such Swingline Loans shall
be for the account of the Swingline Lender until the date the respective
participation is purchased and, to the extent attributable to the purchased
participation, shall be payable to the Lender purchasing the same from and after
such date of purchase.

 

(iii)            The Borrower may, at any time and from time to time, designate
as additional Swingline Lenders one or more applicable Revolving Credit Lenders
that agree to serve in such capacity as provided below. The acceptance by a
Revolving Credit Lender of an appointment as a Swingline Lender hereunder shall
be evidenced by an agreement, which shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower, executed by the
Borrower, the Administrative Agent and such designated Swingline Lender, and,
from and after the effective date of such agreement, (i) such Revolving Credit
Lender shall have all the rights and obligations of a Swingline Lender under
this Agreement and (ii) references herein to the term “Swingline Lender” shall
be deemed to include such Revolving Credit Lender in its capacity as a lender of
Swingline Loans hereunder.

 

(iv)            The Borrower may terminate the appointment of any Swingline
Lender as a “Swingline Lender” hereunder by providing a written notice thereof
to such Swingline Lender, with a copy to the Administrative Agent. Any such
termination shall become effective upon the earlier of (i) the Swingline
Lender’s acknowledging receipt of such notice and (ii) the fifth Business Day
following the date of the delivery thereof; provided that no such termination
shall become effective until and unless the Swingline Exposure of such Swingline
Lender shall have been reduced to zero. Notwithstanding the effectiveness of any
such termination, the terminated Swingline Lender shall remain a party hereto
and shall continue to have all the rights of a Swingline Lender under this
Agreement with respect to Swingline Loans made by it prior to such termination,
but shall not make any additional Swingline Loans.

 

2.2            Minimum Amount of Each Borrowing; Maximum Number of Borrowings.
The aggregate principal amount of each Borrowing of Term Loans or Revolving
Credit Loans shall be in a multiple of $500,000, and Swingline Loans shall be in
a multiple of $100,000, and, in each case, shall not be less than the Minimum
Borrowing Amount with respect for such Type of Loans (except that that Mandatory
Borrowings shall be made in the amounts required by Section 2.1(d) and Revolving
Credit Loans to reimburse the Letter of Credit Issuer with respect to any Unpaid
Drawing shall be made in the amounts required by Section 3.3 or Section 3.4, as
applicable). More than one Borrowing may be Incurred on any date; provided that
at no time shall there be outstanding more than twelve (12) Eurodollar
Borrowings under this Agreement (which number of Eurodollar Borrowings may be
increased or adjusted by agreement between the Borrower and the Administrative
Agent in connection with any Incremental Facility or Extended
Loans/Commitments). For purposes of the foregoing, Borrowings having different
Interest Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.

 



-82-

 

 

2.3            Notice of Borrowing.

 

(a)            The Borrower shall give the Administrative Agent at the
Administrative Agent’s Office (i) prior to 1:00 p.m. (New York City time) at
least three Business Days’ prior written notice of the Borrowing of Initial Term
Loans or any Borrowing of Incremental Term Loans (unless otherwise set forth in
the applicable Incremental Agreement), as the case may be, if all or any of such
Term Loans are to be initially Eurodollar Loans and (ii) written notice prior to
10:00 a.m. (New York City time) on the date of the Borrowing of Initial Term
Loans or any Borrowing of Incremental Term Loans, as the case may be, if all or
any of such Term Loans are to be ABR Loans; provided that any notice of a
Borrowing to be made on the Closing Date or any Incremental Facility Closing
Date (whether Eurodollar Loans or ABR Loans) may be given not later than 11:00
a.m. (New York City time) (or such later date as the Administrative Agent may
reasonably agree) one Business Day prior to the date of the proposed Borrowing,
which notice may be subject to the effectiveness of the Credit Agreement. Such
notice (together with each notice of a Borrowing of Revolving Credit Loans
pursuant to Section 2.3(b) and each notice of a Borrowing of Swingline Loans
pursuant to Section 2.3(c), a “Notice of Borrowing”) shall be in substantially
the form of Exhibit D and shall specify (i) the aggregate principal amount of
the Initial Term Loans or Incremental Term Loans, as the case may be, to be
made, (ii) the date of the Borrowing (which shall be, (x) in the case of Initial
Term Loans made in respect of Initial Term Loan Commitments described in clause
(a) of the definition of Initial Term Loan Commitments, the Closing Date, (y) in
the case of Initial Term Loans made in respect of Initial Term Loan Commitments
described in clause (b) of the definition of Initial Term Loan Commitments, the
First Incremental Agreement Effective Date, and, (z) in the case of Incremental
Term Loans, the applicable Incremental Facility Closing Date in respect of such
Class) and (iii) whether the Initial Term Loans or Incremental Term Loans, as
the case may be, shall consist of ABR Loans and/or Eurodollar Loans and, if the
Initial Term Loans or Incremental Term Loans, as the case may be, are to include
Eurodollar Loans, the Interest Period to be initially applicable thereto;
provided that the Notice of Borrowing for a Borrowing of Term Loans shall be
revocable so long as the Borrower agrees to comply with the applicable
provisions of Section 2.11 upon any such revocation. The Administrative Agent
shall promptly give each Lender written notice (or telephonic notice promptly
confirmed in writing) of each proposed Borrowing of Initial Term Loans or
Incremental Term Loans, as the case may be, of such Lender’s proportionate share
thereof and of the other matters covered by the related Notice of Borrowing.

 

(b)            Whenever the Borrower desires to Incur Revolving Credit Loans
hereunder (other than Mandatory Borrowing or borrowings to repay Unpaid Drawings
under Letters of Credit), it shall give the Administrative Agent at the
Administrative Agent’s Office, (i) prior to 1:00 p.m. (New York City time) at
least three Business Days’ prior written notice of each Borrowing of Revolving
Credit Loans that are to be initially Eurodollar Loans and (ii) prior to 10:00
a.m. (New York City time) on the date of such Borrowing prior written notice of
each Borrowing of Revolving Credit Loans that are to be ABR Loans; provided that
any Notice of Borrowing to be made on the Closing Date or on any Incremental
Facility Closing Date (whether Eurodollar Loans or ABR Loans) may be given not
later than 11:00 a.m. (New York City time) (or such later date as the
Administrative Agent may reasonably agree) one Business Day prior to the date of
the proposed Borrowing, which notice may be subject to the effectiveness of the
Credit Agreement. Each such Notice of Borrowing, except as otherwise expressly
provided in Section 2.10, shall be irrevocable and shall specify (i) the
aggregate principal amount of the Revolving Credit Loans to be made pursuant to
such Borrowing, (ii) the date of Borrowing (which shall be a Business Day) and
(iii) whether the respective Borrowing shall consist of ABR Loans and/or
Eurodollar Loans, and, if Eurodollar Loans, the Interest Period to be initially
applicable thereto. The Administrative Agent shall promptly give each Lender
written notice (or telephonic notice promptly confirmed in writing) of each
proposed Borrowing of Revolving Credit Loans, of such Lender’s proportionate
share thereof and of the other matters covered by the related Notice of
Borrowing.

 

(c)            Whenever the Borrower desires to Incur Swingline Loans hereunder,
the Borrower shall give the Administrative Agent written notice of each
Borrowing of Swingline Loans prior to 2:00 p.m. (New York City time) or such
later time as agreed by the Swingline Lender on the date of such Borrowing. Each
such notice shall specify (i) the aggregate principal amount of the Swingline
Loans to be made pursuant to such Borrowing and (ii) the date of Borrowing
(which shall be a Business Day). The Administrative Agent shall promptly give
the Swingline Lender written notice of each proposed Borrowing of Swingline
Loans and of the other matters covered by the related Notice of Borrowing.

 



-83-

 

 

(d)            Mandatory Borrowings shall be made upon the notice specified in
Section 2.1(d)(ii) with the Borrower irrevocably agreeing, by its Incurrence of
any Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section.

 

(e)            Borrowings of Revolving Credit Loans to reimburse Unpaid Drawings
under Letters of Credit shall be made upon the terms set forth in Section 3.3 or
Section 3.4(a).

 

(f)            If the Borrower fails to specify a Type of Loan in a Notice of
Borrowing, then the applicable Loans shall be made as Eurodollar Loans with an
Interest Period of one (1) month. If the Borrower requests a Borrowing of
Eurodollar Loans, in any such Notice of Borrowing, but fails to specify an
Interest Period (or fails to give a timely notice requesting a continuation of
Eurodollar Loans), it will be deemed to have specified an Interest Period of one
(1) month.

 

2.4            Disbursement of Funds.

 

(a)            No later than the later of 12:00 p.m. (New York City time) on the
date specified in each Notice of Borrowing (including Mandatory Borrowings and
Borrowings to reimburse Unpaid Drawings under Letters of Credit) and one hour
after written notice of such Borrowing is delivered by the Administrative Agent
to such Lender, each Lender will make available its pro  rata portion, if any,
of each Borrowing requested to be made on such date in the manner provided
below; provided that, on the Closing Date (or, with respect to any Incremental
Facilities, on the relevant Incremental Facilities Closing Date), such funds may
be made available at such earlier time as may be agreed among the relevant
Lenders, the Borrower and the Administrative Agent for the purpose of
consummating the Transactions; provided, further, that all Swingline Loans shall
be made available to the Borrower in the full amount thereof by the Swingline
Lender no later than one hour after written notice of such Borrowing is
delivered by the Administrative Agent to the Swingline Lender.

 

(b)            (i) Each Lender shall make available all amounts it is to fund to
the Borrower under any Borrowing for its applicable Commitments in immediately
available funds to the Administrative Agent at the Administrative Agent’s Office
and the Administrative Agent will (except in the case of Mandatory Borrowings
and Borrowings to repay Unpaid Drawings under Letters of Credit) make available
to the Borrower by depositing to an account designated by the Borrower to the
Administrative Agent in writing, the aggregate of the amounts so made available
in Dollars. Unless the Administrative Agent shall have been notified by any
Lender prior to the date of any such Borrowing that such Lender does not intend
to make available to the Administrative Agent its portion of the Borrowing or
Borrowings to be made on such date, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date of Borrowing, and the Administrative Agent, in reliance upon such
assumption, may (in its sole discretion and without any obligation to do so)
make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made available same to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower, and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent in Dollars. The Administrative
Agent shall also be entitled to recover from such Lender or the Borrower, as the
case may be, interest on such corresponding amount in respect of each day from
the date such corresponding amount was made available by the Administrative
Agent to the Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Federal Funds Effective Rate, or (ii) if paid by the Borrower, the
then-applicable rate of interest, calculated in accordance with Section 2.8, for
the respective Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.

 



-84-

 

 

(ii)            The Swingline Lender shall make available all amounts it is to
fund to the Borrower under any Borrowing of Swingline Loans in immediately
available funds to the Borrower (as specified in the applicable Notice of
Borrowing), by depositing to an account designated by the Borrower to the
Swingline Lender in writing or otherwise in such Notice of Borrowing, the
aggregate of the amount so made available.

 

(c)            Nothing in this Section 2.4, including any payment by the
Borrower, shall be deemed to relieve any Lender from its obligation to fulfill
its commitments hereunder or to prejudice any rights that the Borrower may have
against any Lender as a result of any default by such Lender hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to fulfill its commitments hereunder).

 

2.5            Repayment of Loans; Evidence of Debt.

 

(a)            The Borrower agrees to repay to the Administrative Agent, for the
benefit of the applicable Lenders, (i) on the Initial Term Loan Maturity Date,
all then outstanding Initial Term Loans, (ii) on the relevant Incremental Term
Loan Maturity Date for any Class of Incremental Term Loans, any then outstanding
Incremental Term Loans of such Class, (iii) on the Revolving Credit Maturity
Date, the then outstanding Revolving Credit Loans, (iv) on the relevant maturity
date for any Class of Additional/Replacement Revolving Credit Commitments, all
then outstanding Additional/Replacement Revolving Credit Loans of such Class,
(v) on the relevant maturity date for any Class of Extended Term Loans, all then
outstanding Extended Term Loans of such Class, (vi) on the relevant maturity
date for any Class of Extended Revolving Credit Commitments, all then
outstanding Extended Revolving Credit Loans of such Class and (vii) on the
Swingline Maturity Date, the then outstanding Swingline Loans.

 

(b)            The Borrower shall repay to the Administrative Agent, in Dollars,
for the ratable benefit of the Initial Term Loan Lenders, on the last Business
Day of each March, June, September and December, beginning on June 30, 2017
(each, an “Initial Term Loan Repayment Date”), a principal amount of the Initial
Term Loans equal to (i) the product of (x) the aggregate principal amount of
Initial Term Loans outstanding immediately after the Borrowing of Tranche B Term
Loans on the First Incremental Agreement Effective Date multiplied by (y) 0.25%
(with respect to each Initial Term Loan Repayment Date prior to the Initial Term
Loan Maturity Date, as such product may be reduced by, and after giving pro
forma effect to, any voluntary and mandatory prepayments made in accordance with
Section 5 or as contemplated by Section 2.15) or (ii) the aggregate principal
amount of Initial Term Loans then outstanding (with respect to the Initial Term
Loan Maturity Date) (each amount, an “Initial Term Loan Repayment Amount”)
(provided that it being understood and agreed that after giving pro forma effect
to the voluntary prepayments made by the Borrower in accordance with Section 5
prior to the First Incremental Agreement Effective Date, no amounts are payable
under this Section 2.5(b) until the Initial Term Loan Maturity Date).

 

(c)            In the event any Incremental Term Loans are made, such
Incremental Term Loans shall mature and be repaid in amounts and on dates as
agreed between the Borrower and the relevant Lenders of such Incremental Term
Loans in the applicable Incremental Agreement, subject to the requirements set
forth in Section 2.14. In the event that any Extended Term Loans are
established, such Extended Term Loans shall, subject to the requirements of
Section 2.15, mature and be repaid by the Borrower in the amounts (each such
amount, an “Extended Term Loan Repayment Amount”) and on the dates (each an
“Extended Repayment Date”) set forth in the applicable Extension Agreement. In
the event any Extended Revolving Credit Commitments are established, such
Extended Revolving Credit Commitments shall, subject to the requirements of
Section 2.15, be terminated (and all Extended Revolving Credit Loans of the same
Extension Series repaid) on dates set forth in the applicable Extension
Agreement.

 

(d)            Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.

 



-85-

 

 

(e)            The Administrative Agent, on behalf of the Borrower, shall
maintain the Register pursuant to Section 13.6(b)(v), and a subaccount for each
Lender, in which Register and subaccounts (taken together) shall be recorded
(i) the amount of each Loan made hereunder, whether such Loan is an Initial Term
Loan, an Incremental Term Loan (and the relevant Class thereof), a Revolving
Credit Loan, an Additional/Replacement Revolving Credit Loan (and the relevant
Class thereof), an Extended Term Loan (and the relevant Class thereof), an
Extended Revolving Credit Loan (and the relevant Class thereof), or a Swingline
Loan, as applicable, the Type of each Loan made and the Interest Period, if any,
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender or the Swingline
Lender hereunder, (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof and (iv) any
cancellation or retirement of Loans contemplated by Section 13.6(i).

 

(f)            The entries made in the Register and accounts and subaccounts
maintained pursuant to paragraphs (d) and (e) of this Section 2.5 shall, to the
extent permitted by Applicable Law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded and, in the case of
the Register, shall be conclusive absent manifest error; provided, however, that
the failure of any Lender or the Administrative Agent to maintain such account,
such Register or such subaccount, as applicable, or any error therein, shall not
in any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loans made to the Borrower in accordance with the terms of this
Agreement.

 

(g)            For the avoidance of doubt, all Loans shall be repaid, whether
pursuant to this Section 2.5 or otherwise, in Dollars.

 

(h)            For the avoidance of doubt, the Tranche B Term Loans made on the
First Incremental Agreement Effective Date (x) shall constitute the Initial Term
Loans for all purposes of this Agreement, (y) shall mature and shall become due
and payable on the Initial Term Loan Maturity Date and (z) shall be repaid in
quarterly installments in accordance with Section 2.5(b).

 

2.6            Conversions and Continuations.

 

(a)            The Borrower shall have the option on any Business Day, subject
to Section 2.11, to convert all or a portion equal to at least the Minimum
Borrowing Amount of the outstanding principal amount of Term Loans, Revolving
Credit Loans, Additional/Replacement Revolving Credit Loans or Extended
Revolving Credit Loans of one Type into a Borrowing or Borrowings of another
Type and except as otherwise provided herein the Borrower shall have the option
on the last day of an Interest Period to continue the outstanding principal
amount of any Eurodollar Loans as Eurodollar Loans for an additional Interest
Period; provided that (i) no partial conversion of Eurodollar Loans shall reduce
the outstanding principal amount of Eurodollar Loans made pursuant to a single
Borrowing to less than the Minimum Borrowing Amount, (ii) ABR Loans may not be
converted into Eurodollar Loans if an Event of Default is in existence on the
date of the conversion and the Administrative Agent has, or the Required Lenders
have, determined in its or their sole discretion not to permit such conversion,
(iii) Eurodollar Loans may not be continued as Eurodollar Loans for an
additional Interest Period if an Event of Default is in existence on the date of
the proposed continuation and the Administrative Agent has, or the Required
Lenders have, determined in its or their sole discretion not to permit such
continuation, and (iv) Borrowings resulting from conversions pursuant to this
Section 2.6 shall be limited in number as provided in Section 2.2. Each such
conversion or continuation shall be effected by the Borrower giving the
Administrative Agent at the Administrative Agent’s Office prior to 1:00
p.m. (New York City time) at least (i) three Business Days’, in the case of a
continuation of, or conversion to, Eurodollar Loans or (ii) the same Business
Day in the case of a conversion into ABR Loans), prior written notice (each a
“Notice of Conversion or Continuation”) specifying the Loans to be so converted
or continued, the Type of Loans to be converted or continued, the requested date
of the conversion or continuation, as the case may be (which shall be a Business
Day), the principal amount of Loans to be converted or continued, as the case
may be, and if such Loans are to be converted into or continued as Eurodollar
Loans, the Interest Period to be initially applicable thereto. If the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made or continued as the same Type of Loan, which if a
Eurodollar Loan, shall have a one-month Interest Period. Any such automatic
continuation shall be effective as of the last day of the Interest Period then
in effect with respect to the applicable Eurodollar Loans. If the Borrower
requests a conversion to, or continuation of, Eurodollar Loans in any such
Notice of Conversion or Continuation, but fails to specify an Interest Period,
it will be deemed to have specified an Interest Period of one (1) month’s
duration. Notwithstanding anything to the contrary herein, a Swingline Loan may
not be converted to a Eurodollar Loan. The Administrative Agent shall give each
applicable Lender notice as promptly as practicable of any such proposed
conversion or continuation affecting any of its Loans.

 



-86-

 

 

(b)            If any Event of Default is in existence at the time of any
proposed continuation of any Eurodollar Loans and the Administrative Agent has,
or the Required Lenders have, determined in its or their sole discretion not to
permit such continuation, Eurodollar Loans shall be automatically converted on
the last day of the current Interest Period into ABR Loans.

 

2.7            Pro Rata Borrowings. Each Borrowing of Initial Term Loans under
this Agreement shall be granted by the Lenders pro  rata on the basis of their
then-applicable Initial Term Loan Commitments. Each Borrowing of Revolving
Credit Loans under this Agreement shall be granted by the Revolving Credit
Lenders pro  rata on the basis of their then-applicable Revolving Credit
Commitment Percentages with respect to the applicable Class. Each Borrowing of
Incremental Term Loans under this Agreement shall be granted by the Lenders of
the relevant Class thereof pro rata on the basis of their then-applicable
Incremental Term Loan Commitments for the applicable Class. Each Borrowing of
Additional/Replacement Revolving Credit Loans under this Agreement shall be
granted by the Lenders of the relevant Class thereof pro  rata on the basis of
their then-applicable Additional/Replacement Revolving Credit Commitments for
the applicable Class. Each Borrowing of Extended Revolving Credit Loans under
this Agreement shall be granted by the Lenders of the relevant Class thereof
pro  rata on the basis of their then-applicable Extended Revolving Credit
Commitments for the applicable Class. It is understood that (a) no Lender shall
be responsible for any default by any other Lender in its obligation to make
Loans hereunder and that each Lender, severally and not jointly, shall be
obligated to make the Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to fulfill its commitments hereunder, and
(b) other than as expressly provided herein with respect to a Defaulting Lender,
failure by a Lender to perform any of its obligations under any of the Credit
Documents shall not release any Person from performance of its obligations under
any Credit Document.

 

2.8            Interest.

 

(a)            The unpaid principal amount of each ABR Loan shall bear interest
from the date of the Borrowing thereof until maturity (whether by acceleration
or otherwise) at a rate per annum that shall at all times be the Applicable
Margin in effect from time to time plus the ABR in effect from time to time.

 

(b)            The unpaid principal amount of each Eurodollar Loan shall bear
interest from the date of the Borrowing thereof until maturity thereof (whether
by acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable Margin in effect from time to time plus the relevant Eurodollar Rate
in effect from time to time.

 

(c)            If at any time after the occurrence of and during the continuance
of an Event of Default under Section 11.1, all or a portion of the principal
amount of any Loan or any interest payable thereon or any fees or other amounts
due hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest (including
post-petition interest in any proceeding under any applicable Debtor Relief Law)
at a rate per annum that is (i) in the case of overdue principal, the rate that
would otherwise be applicable thereto plus 2.00% or (ii) in the case of overdue
interest, fees or other amounts due hereunder, to the extent permitted by
Applicable Law, the rate described in Section 2.8(a) plus 2.00% from and
including the date of such non-payment to but excluding the date on which such
amount is paid in full. All such interest shall be payable on demand.

 

(d)            Interest on each Loan shall accrue from and including the date of
any Borrowing to but excluding the date of any repayment thereof, and shall be
payable in Dollars and, except as otherwise provided below, shall be payable
(i) in respect of each ABR Loan, quarterly in arrears on the last Business Day
of each March, June, September and December, (ii) in respect of each Eurodollar
Loan, on the last day of each Interest Period applicable thereto and, in the
case of an Interest Period in excess of three months, on each date occurring at
three-month intervals after the first day of such Interest Period, and (iii) in
respect of each Loan (except in the case of prepayments of any ABR Revolving
Credit Loans that are not made in connection with the termination or permanent
reduction of the Revolving Credit Commitments), on any prepayment date (on the
amount prepaid), at maturity (whether by acceleration or otherwise) and, after
such maturity, on demand; provided that a Loan that is repaid on the same day on
which it is made shall bear interest for one day.

 



-87-

 

 

(e)         All computations of interest hereunder shall be made in accordance
with Section 5.5.

 

(f)          The Administrative Agent, upon determining the interest rate for
any Borrowing of Eurodollar Loans shall promptly notify the Borrower and the
relevant Lenders thereof. Each such determination shall, absent clearly
demonstrable error, be final and conclusive and binding on all parties hereto.

 

(g)         Except as otherwise provided herein, whenever any payment hereunder
or under the other Credit Documents shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of payment of interest or commitment or letter of credit fee or
commission, as the case may be.

 

2.9         Interest Periods. At the time the Borrower gives a Notice of
Borrowing or Notice of Conversion or Continuation in respect of the making of,
or conversion into, or continuation as, a Borrowing of Eurodollar Loans (in the
case of the initial Interest Period applicable thereto) on or prior to 1:00
p.m. (New York City time) on the third Business Day prior to the expiration of
an Interest Period applicable to a Borrowing of Eurodollar Loans, the Borrower
shall have the right to elect, by giving the Administrative Agent written
notice, the Interest Period applicable to such Borrowing, which Interest Period
shall be the period commencing on the date of such Borrowing and ending on the
numerically corresponding day (or, if there is no numerically corresponding day,
on the last Business Day) in the calendar month that is one, two, three or six
months thereafter (or, if agreed to by all relevant Lenders participating in the
relevant Credit Facility, twelve months thereafter or a period shorter than one
month).

 

Notwithstanding anything to the contrary contained above:

 

(a)            the initial Interest Period for any Borrowing of Eurodollar Loans
shall commence on the date of such Borrowing (including the date of any
conversion from a Borrowing of ABR Loans) and each Interest Period occurring
thereafter in respect of such Borrowing shall commence on the day on which the
next preceding Interest Period expires;

 

(b)            if any Interest Period would end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day;

 

(c)            if any Interest Period relating to a Borrowing of Eurodollar
Loans begins on the last Business Day of a calendar month or begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period, such Interest Period shall end on the last Business Day
of the calendar month at the end of such Interest Period;

 

(d)            in the case of Eurodollar Loans, interest shall accrue from and
including the first day of an Interest Period to but excluding the last day of
such Interest Period; and

 

(e)            the Borrower shall not be entitled to elect any Interest Period
in respect of any Eurodollar Loan if such Interest Period would extend beyond
the applicable Maturity Date of such Loan.

 

2.10       Increased Costs, Illegality, Etc.

 

(a)         In the event that (x) in the case of clause (i) below, the
Administrative Agent or (y) in the case of clauses (ii) and (iii) below, any
Lender, shall have reasonably determined (which determination shall, absent
clearly demonstrable error, be final and conclusive and binding upon all parties
hereto):

 

(i)            on any date for determining the Eurodollar Rate for any Interest
Period that (x) deposits in the principal amounts of the Loans comprising any
Borrowing of Eurodollar Loans are not generally available in the relevant market
or (y) by reason of any changes arising on or after the Closing Date affecting
the London interbank eurocurrency market, adequate and fair means do not exist
for ascertaining the applicable interest rate on the basis provided for in the
definition of Eurodollar Rate; or

 



-88-

 

 

(ii)            that, due to a Change in Law, which shall (A) impose, modify or
deem applicable any reserve, special deposit, compulsory loan, insurance charge
or similar requirement against assets of, deposits with or for the account of,
or credit extended by, any Lender (except any reserve requirement taken into
account in determining the Statutory Reserves); (B) subject any Lender to any
tax (other than (1) taxes indemnifiable under Section 5.4, (2) taxes described
in clause (A), (B) or (C) of Section 5.4(a) or (3) taxes described in
Section 5.4(f)) on its loans, loan principal, letters of credits, commitments or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or (C) impose on any Lender or the London interbank
eurocurrency market any other condition, cost or expense affecting this
Agreement or Eurodollar Loans made by such Lender, which results in the cost to
such Lender of making, converting into, continuing or maintaining Eurodollar
Loans or participating in Letters of Credit (in each case hereunder) increasing
by an amount which such Lender reasonably deems material or the amounts received
or receivable by such Lender hereunder with respect to the foregoing shall be
reduced; or

 

(iii)            at any time after the Closing Date, that the making or
continuance of any Eurodollar Loan has become unlawful by compliance by such
Lender in good faith with any Applicable Law (or would conflict with any such
Applicable Law not having the force of law even though the failure to comply
therewith would not be unlawful), or has become impracticable as a result of a
contingency occurring after the Closing Date that materially and adversely
affects the London interbank eurocurrency market;

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give written
notice to the Borrower and the Administrative Agent of such determination (which
notice the Administrative Agent shall promptly transmit to each of the other
Lenders). Thereafter (x) in the case of clause (i) above, Eurodollar Loans shall
no longer be available until such time as the Administrative Agent notifies the
Borrower and the Lenders that the circumstances giving rise to such notice by
the Administrative Agent no longer exist (which notice the Administrative Agent
agrees to give at such time when such circumstances no longer exist), and any
Notice of Borrowing or Notice of Conversion or Continuation given by the
Borrower with respect to Eurodollar Loans that have not yet been Incurred shall
be deemed rescinded by the Borrower, (y) in the case of clause (ii) above, the
Borrower shall pay to such Lender, promptly (but no later than ten Business
Days) after receipt of written demand therefor such additional amounts (in the
form of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its reasonable discretion shall determine) as shall
be required to compensate such Lender for such increased costs or reductions in
amounts receivable hereunder (it being agreed that a written notice as to the
additional amounts owed to such Lender, showing in reasonable detail the basis
for the calculation thereof, submitted to the Borrower by such Lender shall,
absent clearly demonstrable error, be final and conclusive and binding upon all
parties hereto) and (z) in the case of clause (iii) above, the Borrower shall
take one of the actions specified in Section 2.10(b) as promptly as possible
and, in any event, within the time period required by Applicable Law.

 

(b)            At any time that any Eurodollar Loan is affected by the
circumstances described in Section 2.10(a)(ii) or (iii), the Borrower may (and
in the case of a Eurodollar Loan affected pursuant to
Section 2.10(a)(iii) shall) either (x) if the affected Eurodollar Loan is then
being made pursuant to a Borrowing, cancel said Borrowing by giving the
Administrative Agent written notice thereof on the same date that the Borrower
was notified by a Lender pursuant to Section 2.10(a)(ii) or (iii) or (y) if the
affected Eurodollar Loan is then outstanding, upon at least three Business Days’
notice to the Administrative Agent, require the affected Lender to convert each
such Eurodollar Loan into an ABR Loan, if applicable; provided that if more than
one Lender is affected at any time, then all affected Lenders must be treated in
the same manner pursuant to this Section 2.10(b).

 



-89-

 

 

 

(c)            If, any Change in Law regarding capital adequacy or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or Letter of Credit Issuer’s or their respective parent’s capital or
assets as a consequence of such Lender’s or Letter of Credit Issuer’s
commitments or obligations hereunder to a level below that which such Lender or
Letter of Credit Issuer or their respective parent could have achieved but for
such Change in Law (taking into consideration such Lender’s or Letter of Credit
Issuer’s or their respective parent’s policies with respect to capital adequacy
or liquidity), then from time to time, promptly (but no later than ten Business
Days) after written demand by such Lender or Letter of Credit Issuer (with a
copy to the Administrative Agent), the Borrower shall pay to such Lender or
Letter of Credit Issuer such additional amount or amounts as will compensate
such Lender or Letter of Credit Issuer or their respective parent for such
reduction, it being understood and agreed, however, that a Lender or Letter of
Credit Issuer shall not be entitled to such compensation as a result of such
Lender’s or Letter of Credit Issuer’s compliance with, or pursuant to any
request or directive to comply with, any such Applicable Law as in effect on the
Closing Date except as a result of a Change in Law. Each Lender or Letter of
Credit Issuer, upon determining in good faith that any additional amounts will
be payable pursuant to this Section 2.10(c), will give prompt written notice
thereof to the Borrower (on its own behalf) which notice shall set forth in
reasonable detail the basis of the calculation of such additional amounts,
although the failure to give any such notice shall not, subject to Section 2.13,
release or diminish any of the Borrower’s obligations to pay additional amounts
pursuant to this Section 2.10(c) upon receipt of such notice.

 

(d)            This Section 2.10 shall not operate to provide payments that are
duplicative of those required under Section 5.4.

 

(e)            The agreements in this Section 2.10 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

(f)            Notwithstanding the foregoing, no Lender or Letter of Credit
Issuer shall be entitled to seek compensation under this Section 2.10 based on
the occurrence of a Change in Law arising solely from (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act or any requests, rules, guidelines or
directives thereunder or issued in connection therewith or (y) Basel III or any
requests, rules, guidelines or directives thereunder or issued in connection
therewith, unless such Lender or Letter of Credit Issuer is generally seeking
compensation from other borrowers in the U.S. leveraged loan market with respect
to its similarly affected commitments, loans and/or participations under
agreements with such borrowers having provisions similar to this Section 2.10.

 

2.11            Compensation. If (a) any payment of principal of a Eurodollar
Loan is made by the Borrower to or for the account of a Lender other than on the
last day of the Interest Period for such Eurodollar Loan as a result of a
payment or conversion pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a
result of acceleration of the maturity of the Loans pursuant to Section 11 or
for any other reason, (b) any Borrowing of Eurodollar Loans is not made as a
result of a withdrawn Notice of Borrowing or failure to satisfy the conditions
of Section 6 and Section 7, (c) any ABR Loan is not converted into a Eurodollar
Loan as a result of a withdrawn Notice of Conversion or Continuation, (d) any
Eurodollar Loan is not continued as a Eurodollar Loan as a result of a withdrawn
Notice of Conversion or Continuation or (e) any prepayment of principal of a
Eurodollar Loan is not made as a result of a withdrawn notice of prepayment
pursuant to Section 5.1 or 5.2, the Borrower shall, after receipt of a written
request by such Lender (which request shall set forth in reasonable detail the
basis for requesting such amount and, absent clearly demonstrable error, the
amount requested shall be final and conclusive and binding upon all parties
hereto), pay to the Administrative Agent for the account of such Lender within
ten Business Days of such request any amounts required to compensate such Lender
for any additional losses, costs or expenses that such Lender may reasonably
incur as a result of such payment, failure to borrow, failure to convert,
failure to continue, failure to prepay, reduction or failure to reduce,
including any loss, cost or expense (excluding loss of anticipated profits)
actually incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain such Eurodollar Loan.
The agreements in this Section 2.11 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

2.12            Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.10(a)(ii),
2.10(a)(iii), 2.10(c), 3.5 or 5.4 with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event; provided that such designation is made on such terms
that such Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of any such Section. Nothing in this Section 2.12 shall
affect or postpone any of the obligations of the Borrower or the right of any
Lender provided in Section 2.10, 3.5 or 5.4.

 



-90-

 

 

2.13          Notice of Certain Costs. Notwithstanding anything in this
Agreement to the contrary, to the extent any notice required by Section 2.10,
2.11, 3.5 or 5.4 is given by any Lender more than 180 days after such Lender has
knowledge (or should have had knowledge) of the occurrence of the event giving
rise to the additional cost, reduction in amounts, loss, tax or other additional
amounts described in such Sections, such Lender shall not be entitled to
compensation under Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any
such amounts incurred or accruing prior to the giving of such notice to the
Borrower; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180 day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

2.14          Incremental Facilities.

 

(a)            The Borrower may at any time or from time to time after the
Closing Date, by written notice delivered to the Administrative Agent request
(i) one or more additional Classes of term loans or additional term loans of the
same Class of any existing Class of term loans (the “Incremental Term Loans”),
(ii) one or more increases in the amount of the Revolving Credit Commitments of
any Class (each such increase, an “Incremental Revolving Credit Commitment
Increase”) or (iii) one or more additional Classes of revolving credit
commitments (the “Additional/Replacement Revolving Credit Commitments,” and,
together with the Incremental Term Loans and the Incremental Revolving Credit
Commitment Increases, the “Incremental Facilities” and the commitments in
respect thereof are referred to as the “Incremental Commitments”); provided
that, subject to Section 1.11, at the time that any such Incremental Term
Loan, Incremental Revolving Credit Commitment Increase or Additional/Replacement
Revolving Credit Commitment is made or effected (and after giving pro forma
effect thereto), except as set forth in the proviso to clause (b) below, no
Event of Default (or, in the case of the Incurrence or provision of any
Incremental Facility in connection with an Acquisition, no Event of Default
under Section 11.1 or 11.5) shall have occurred and be continuing.

 

(b)            Each tranche of Incremental Term Loans, each tranche of
Additional/Replacement Revolving Credit Commitments and each Incremental
Revolving Credit Commitment Increase shall be in an aggregate principal amount
that is not less than $5,000,000 (it being understood that such amount may be
less than $5,000,000 if such amount represents all remaining availability under
the limit set forth below) (and in minimum increments of $1,000,000 in excess
thereof), and, subject to the proviso at the end of this Section 2.14(b), the
aggregate amount of (x) the Incremental Term Loans, Incremental Revolving Credit
Commitment Increases and the Additional/Replacement Revolving Credit Commitments
(after giving pro forma effect thereto and the use of the proceeds thereof)
Incurred pursuant to this Section 2.14(b), plus (y) the aggregate principal
amount of Permitted Additional Debt Incurred under Section 10.1(u)(ii)(A) shall
not exceed, as of the date of Incurrence of such Indebtedness or commitments,
the sum of (A) the Incremental Base Amount plus (B) an aggregate amount of
Indebtedness, such that, subject to Section 1.11, after giving pro forma effect
to such Incurrence (and after giving pro forma effect to any Specified
Transaction or Specified Restructuring to be consummated in connection therewith
and assuming that all Incremental Revolving Credit Commitment Increases and/or
Additional/Replacement Revolving Credit Commitments then outstanding and
Incurred under this clause (B) were fully drawn), the Borrower would be in
compliance with a Consolidated First Lien Debt to Consolidated EBITDA Ratio as
of the last day of the Test Period most recently ended on or prior to the
Incurrence of any such Incremental Facility, calculated on a pro forma basis, as
if such Incurrence (and transactions) had occurred on the first day of such Test
Period, that is no greater than 5.00:1.00 (this clause (B), the “Incremental
Ratio Debt Amount” and, together with the Incremental Base Amount, the
“Incremental Limit”); provided that (i) Incremental Term Loans may be Incurred
without regard to the Incremental Limit, without regard to whether an Event of
Default has occurred and is continuing and, without regard to the minimums set
forth in the first part of this 2.14(b), to the extent that the Net Cash
Proceeds from such Incremental Term Loans on the date of Incurrence of such
Incremental Term Loans (or substantially concurrently therewith) are used to
either (x) prepay Term Loans and related amounts in accordance with the
procedures set forth in Section 5.2(a)(i) or (y) permanently reduce the
Revolving Credit Commitments, Extended Revolving Credit Commitments or
Additional/Replacement Revolving Credit Commitments in accordance with the
procedures set forth in Section 5.2(e)(ii) (and any such Incremental Term Loans
shall be deemed to have been Incurred pursuant to this proviso), and
(ii) Additional/Replacement Revolving Credit Commitments may be provided without
regard to the Incremental Limit, without regard to whether an Event of Default
has occurred and is continuing, to the extent that the existing Revolving Credit
Commitments, Extended Revolving Credit Commitments or other
Additional/Replacement Revolving Credit Commitments shall be permanently reduced
in accordance with Section 5.2(e)(ii) by an amount equal to the aggregate amount
of Additional/Replacement Revolving Credit Commitments so provided (and any such
Additional/Replacement Revolving Credit Commitments shall be deemed to have been
Incurred pursuant to this proviso).

 



-91-

 

 

(c)            (i) The Incremental Term Loans (A) shall rank equal in right of
payment and security with the Initial Term Loans, shall be secured only by all
or a portion of the Collateral securing the Obligations and shall only be
guaranteed by the Credit Parties, (B) shall not mature earlier than the Initial
Term Loan Maturity Date, (C) shall not have a shorter Weighted Average Life to
Maturity than the remaining Initial Term Loans, (D) shall have a maturity date
(subject to clause (B)), an amortization schedule (subject to clause (C)), and
interest rates (including through fixed interest rates), interest margins, rate
floors, upfront fees, AHYDO Catch-Up Payments, funding discounts, original issue
discounts and prepayment terms and premiums for the Incremental Term Loans as
determined by the Borrower and the lenders of the Incremental Term Loans;
provided that, in the event that the Effective Yield for any Incremental Term
Loans (other than Incremental Term Loans (w) Incurred pursuant to clause (B) of
Section 2.14(b), (x) established pursuant to the proviso of Section 2.14(b),
(y) having a final maturity date that is more than two years after the Initial
Term Loan Maturity Date or (z) Incurred in connection with a Permitted
Acquisition (clauses (w), (x), (y) and (z), collectively, the “MFN
Exceptions”)), is greater than the Effective Yield for the Initial Term Loans by
more than 0.50%, then the Applicable Margins for the Initial Term Loans shall be
increased to the extent necessary so that the Effective Yield for the Initial
Term Loans are equal to the Effective Yield for the Incremental Term Loans minus
0.50% (this proviso, the “MFN Protection”); provided, further, that, with
respect to any Incremental Term Loans that do not bear interest at a rate
determined by reference to the Eurodollar Rate, for purposes of calculating the
applicable increase (if any) in the Applicable Margins for the Initial Term
Loans in the immediately preceding proviso, the Applicable Margin for such
Incremental Term Loans shall be deemed to be the interest rate (calculated after
giving pro forma effect to any increases required pursuant to the immediately
succeeding proviso) of such Incremental Term Loans less the then applicable
Reference Rate; and (E) may otherwise have terms and conditions different from
those of the Initial Term Loans; provided that (x) except with respect to
matters contemplated by clauses (B), (C) and (D) above, any differences shall be
reasonably satisfactory to the Administrative Agent (except for covenants and
other provisions applicable only to the periods after the Latest Maturity Date)
and (y) the documentation governing any Incremental Term Loans may include any
Previously Absent Financial Maintenance Covenant so long as the Administrative
Agent shall have been given prompt written notice thereof and this Agreement is
amended to include such Previously Absent Financial Maintenance Covenant for the
benefit of each Credit Facility.

 

(ii)          The Incremental Revolving Credit Commitment Increase shall be
treated the same as the Class of Revolving Credit Commitments being increased
(including with respect to maturity date thereof) and shall be considered to be
part of the Class of Revolving Credit Facility being increased (it being
understood that, if required to consummate an Incremental Revolving Credit
Commitment Increase, the interest rate margins, rate floors and undrawn
commitment fees on the Class of Revolving Credit Commitments being increased may
be increased and additional upfront or similar fees may be payable to the
lenders participating in the Incremental Revolving Credit Commitment Increase
(without any requirement to pay such fees to any existing Revolving Credit
Lenders)).

 



-92-

 

 

(iii)            The Additional/Replacement Revolving Credit Commitments
(A) shall rank equal in right of payment and security with the Revolving Credit
Loans, shall be secured only by all or a portion of the Collateral securing the
Obligations and shall only be guaranteed by the Credit Parties, (B) shall not
mature earlier than the Revolving Credit Maturity Date and shall require no
scheduled amortization or mandatory commitment reduction prior to the Revolving
Credit Maturity Date, (C) shall have interest rates (including through fixed
interest rates), interest margins, rate floors, upfront fees, undrawn commitment
fees, funding discounts, AHYDO Catch-Up Payments, original issue discounts,
maturity, prepayment terms and premiums and commitment reduction and termination
terms as determined by the Borrower and the lenders of such commitments;
provided that, in the event that the Effective Yield for any
Additional/Replacement Revolving Credit Loans (other than Additional/Replacement
Revolving Credit Loans under Loans under any Additional/Replacement Revolving
Credit Commitments (w) incurred pursuant to Section 2.14(b)(B), (x) established
pursuant to the proviso of Section 2.14(b), (y) having a final maturity date
that is more than two years after the Revolving Credit Maturity Date or
(z) Incurred in connection with a Permitted Acquisition), is greater than the
Effective Yield for the Revolving Credit Loans by more than 0.50%, then the
Applicable Margins for the Revolving Credit Loans shall be increased to the
extent necessary so that the Effective Yield for the Revolving Credit Loans are
equal to the Effective Yield for the Additional/Replacement Revolving Credit
Loans minus 0.50%; (D) shall contain borrowing, repayment and termination of
Commitment procedures as determined by the Borrower and the lenders of such
commitments, (E) may include provisions relating swingline loans and/or letters
of credit, as applicable, issued thereunder, which issuances shall be on terms
substantially similar (except for the overall size of such subfacilities, the
fees payable in connection therewith and the identity of the swingline lender
and letter of credit issuer, as applicable, which shall be determined by the
Borrower, the lenders of such commitments and the applicable letter of credit
issuers and swingline lenders and borrowing, repayment and termination of
commitment procedures with respect thereto, in each case which shall be
specified in the applicable Incremental Agreement) to the terms relating to the
Swingline Loans and Letters of Credit with respect to the applicable Class of
Revolving Credit Commitments or otherwise reasonably acceptable to the
Administrative Agent and (F) may otherwise have terms and conditions different
from those of the Revolving Credit Facility; provided that (x) except with
respect to matters contemplated by clauses (B), (C), (D) and (E) above, any
differences shall be reasonably satisfactory to the Administrative Agent (except
for covenants and other provisions applicable only to the periods after the
Latest Maturity Date) and (y) the documentation governing any
Additional/Replacement Revolving Credit Commitments may include any Previously
Absent Financial Maintenance Covenant so long as the Administrative Agent shall
have been given prompt written notice thereof and this Agreement is amended to
include such Previously Absent Financial Maintenance Covenant for the benefit of
each Credit Facility (provided, further, however, that, if the applicable
Previously Absent Financial Maintenance Covenant is a “springing” financial
maintenance covenant for the benefit of such revolving credit facility or
covenant only applicable to, or for the benefit of, a revolving credit facility,
the Previously Absent Financial Maintenance Covenant shall be automatically
included in this Agreement only for the benefit of each revolving credit
facility hereunder (and not for the benefit of any term loan facility
hereunder)).

 

(d)            Each notice from the Borrower pursuant to this Section 2.14 shall
be given in writing and shall set forth the requested amount and proposed terms
of the relevant Incremental Term Loans, Incremental Revolving Credit Commitment
Increases or Additional/Replacement Revolving Credit Commitments. Incremental
Term Loans may be made, and Incremental Revolving Credit Commitment Increases
and Additional/Replacement Revolving Credit Commitments may be provided, subject
to the prior written consent of the Borrower (not to be unreasonably withheld or
delayed), by any existing Lender (it being understood that no existing Lender
with an Initial Term Loan Commitment will have an obligation to make a portion
of any Incremental Term Loan, no existing Lender with a Revolving Credit
Commitment will have any obligation to provide a portion of any Incremental
Revolving Credit Commitment Increase and no existing Lender with a Revolving
Credit Commitment will have an obligation to provide a portion of any
Additional/Replacement Revolving Credit Commitment) or by any other bank,
financial institution, other institutional lender or other investor (any such
other bank, financial institution or other investor being called an “Additional
Lender”); provided that the Administrative Agent shall have consented (not to be
unreasonably withheld or delayed) to such Lender’s or Additional Lender’s making
such Incremental Term Loans or providing such Incremental Revolving Credit
Commitment Increases or such Additional/Replacement Revolving Credit Commitments
if such consent would be required under Section 13.6(b) for an assignment of
Loans or Commitments, as applicable, to such Lender or Additional Lender;
provided, further, that, solely with respect to any Incremental Revolving Credit
Commitment Increases or Additional/Replacement Revolving Credit Commitments, the
Swingline Lender and the Letter of Credit Issuer shall have consented (not to be
unreasonably withheld or delayed) to such Lender’s or Additional Lender’s
providing such Incremental Revolving Credit Commitment Increases or
Additional/Replacement Revolving Credit Commitments if such consent would be
required under Section 13.6(b) for an assignment of Loans or Commitments, as
applicable, to such Lender or Additional Lender.

 

(e)            Commitments in respect of Incremental Term Loans, Incremental
Revolving Credit Commitment Increases and Additional/Replacement Revolving
Credit Commitments shall become Commitments (or in the case of an Incremental
Revolving Credit Commitment Increase to be provided by an existing Lender with a
Revolving Credit Commitment, an increase in such Lender’s applicable Revolving
Credit Commitment) under this Agreement pursuant to an amendment (an
“Incremental Agreement”) to this Agreement and, as appropriate, the other Credit
Documents, executed by Holdings, the Borrower, each Lender agreeing to provide
such Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. The Incremental Agreement may, subject to Section 2.14(c), without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Credit Documents as may be necessary, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section (including (i) in connection with an Incremental Revolving Credit
Commitment Increase, to reallocate Revolving Credit Exposure on a pro rata basis
among the relevant Revolving Credit Lenders, (ii) to increase the Effective
Yield of the applicable Class of Term Loans to the extent necessary in order to
ensure that any applicable Class of Incremental Term Loans are “fungible” with
such existing Class of Term Loans and/or (iii) to add or extend “soft call” or
add or extend any other “call protection”, in either case for the benefit of any
existing Class of Term Loans. The effectiveness of any Incremental Agreement (an
“Incremental Facility Closing Date”) and the occurrence of any Credit Event
pursuant to such Incremental Agreement shall be subject to the satisfaction of
such conditions as the parties thereto shall agree. The Borrower will use the
proceeds of the Incremental Term Loans, Incremental Revolving Credit Commitment
Increases and Additional/Replacement Revolving Credit Commitments for any
purpose not prohibited by this Agreement; provided, however, that the proceeds
of any Incremental Term Loans Incurred, and any Additional/Replacement Revolving
Credit Commitments provided, in either case as described in the proviso to
Section 2.14(b), shall be used in accordance with the terms thereof.

 



-93-

 

 

(f)           (i) No Lender shall be obligated to provide any Incremental Term
Loans, Incremental Revolving Credit Commitment Increases or
Additional/Replacement Revolving Credit Commitments unless it so agrees and the
Borrower shall not be obligated to offer any existing Lender the opportunity to
provide any Incremental Term Loans, Incremental Revolving Credit Commitment
Increases or Additional/Replacement Revolving Credit Commitments.

 

(ii)          Upon each increase in the Revolving Credit Commitments of any
Class pursuant to this Section, each Lender with a Revolving Credit Commitment
of such Class immediately prior to such increase will automatically and without
further act be deemed to have assigned to each Lender providing a portion of the
Incremental Revolving Credit Commitment Increase (each, an “Incremental
Revolving Credit Commitment Increase Lender”) in respect of such increase, and
each such Incremental Revolving Credit Commitment Increase Lender will
automatically and without further act be deemed to have assumed, a portion of
such Lender’s participations hereunder in outstanding Letters of Credit and
Swingline Loans such that, after giving pro forma effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding (A) participations hereunder in Letters of Credit and
(B) participations hereunder in Swingline Loans held by each Lender with a
Revolving Credit Commitment of such Class (including each such Incremental
Revolving Credit Commitment Increase Lender) will equal the percentage of the
aggregate Revolving Credit Commitments of such Class of all Lenders represented
by such Lender’s Revolving Credit Commitment of such Class. If, on the date of
such increase, there are any Revolving Credit Loans of such Class outstanding,
such Revolving Credit Loans shall on or prior to the effectiveness of such
Incremental Revolving Credit Commitment Increase be prepaid from the proceeds of
additional Revolving Credit Loans made hereunder (reflecting such increase in
Revolving Credit Commitments of such Class), which prepayment shall be
accompanied by accrued interest on the Revolving Credit Loans of such
Class being prepaid and any costs incurred by any Lender in accordance with
Section 2.11. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro  rata borrowing and pro  rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

 

(g)          This Section 2.14 shall supersede any provisions in Section 2.7 or
13.1 to the contrary. For the avoidance of doubt, any provisions of this
Section 2.14 may be amended with the consent of the Required Lenders; provided
no such amendment shall require any Lender to provide any Incremental Commitment
without such Lender’s consent

 

2.15        Extensions of Term Loans, Revolving Credit Loans and Revolving
Credit Commitments and Additional/Replacement Revolving Credit Loans and
Additional/Replacement Revolving Credit Commitments.

 

(a)            (i) The Borrower may at any time and from time to time request
that all or a portion of each Term Loan of any Class (an “Existing Term Loan
Class”) be converted or exchanged to extend the scheduled final maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of such Term Loans (any such Term Loans which have been so
extended, “Extended Term Loans”) and to provide for other terms consistent with
this Section 2.15. Prior to entering into any Extension Agreement with respect
to any Extended Term Loans, the Borrower shall provide written notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Term Loan Class, with such request offered
equally to all such Lenders of such Existing Term Loan Class) (a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which terms shall be similar to the Term Loans of the
Existing Term Loan Class from which they are to be extended except that (w) the
scheduled final maturity date shall be extended and all or any of the scheduled
amortization payments of all or a portion of any principal amount of such
Extended Term Loans may be delayed to later dates than the scheduled
amortization of principal of the Term Loans of such Existing Term Loan
Class (with any such delay resulting in a corresponding adjustment to the
scheduled amortization payments reflected in Section 2.5 or in the Extension
Agreement or the Incremental Agreement, as the case may be, with respect to the
Existing Term Loan Class of Term Loans from which such Extended Term Loans were
extended, in each case as more particularly set forth in Section 2.15(c) below),
(x)(A) the interest rates (including through fixed interest rates), interest
margins, rate floors, upfront fees, funding discounts, AHYDO Catch-Up Payments,
original issue discounts and prepayment terms and premiums with respect to the
Extended Term Loans may be different than those for the Term Loans of such
Existing Term Loan Class and/or (B) additional fees and/or premiums may be
payable to the Lenders providing such Extended Term Loans in addition to any of
the items contemplated by the preceding clause (A), in each case, to the extent
provided in the applicable Extension Agreement, (y) subject to the provisions
set forth in Sections 5.1 and 5.2, the Extended Term Loans may have optional
prepayment terms (including call protection and prepayment terms and premiums)
and mandatory prepayment terms as may be agreed between the Borrower and the
Lenders thereof and (z) the Extension Agreement may provide for other covenants
and terms that apply to any period after the Latest Maturity Date. No Lender
shall have any obligation to agree to have any of its Term Loans of any Existing
Term Loan Class converted into Extended Term Loans pursuant to any Term Loan
Extension Request. Any Extended Term Loans of any Extension Series shall
constitute a separate Class of Term Loans from the Existing Term Loan Class of
Term Loans from which they were extended.

 



-94-

 

 

(ii)            The Borrower may at any time and from time to time request that
all or a portion of the Revolving Credit Commitments of any Class, the Extended
Revolving Credit Commitments of any Class and/or any Additional/Replacement
Revolving Credit Commitments (and, in each case, including any previously
extended Revolving Credit Commitments and/or Additional/Replacement Revolving
Credit Commitments), existing at the time of such request (each, an “Existing
Revolving Credit Commitment” and any related revolving credit loans under any
such facility, “Existing Revolving Credit Loans”; each Existing Revolving Credit
Commitment and related Existing Revolving Credit Loans together being referred
to as an “Existing Revolving Credit Class”) be converted or exchanged to extend
the termination date thereof and the scheduled maturity date(s) of any payment
of principal with respect to all or a portion of any principal amount of
Existing Revolving Credit Loans related to such Existing Revolving Credit
Commitments (any such Existing Revolving Credit Commitments which have been so
extended, “Extended Revolving Credit Commitments” and any related revolving
credit loans, “Extended Revolving Credit Loans”) and to provide for other terms
consistent with this Section 2.15. Prior to entering into any Extension
Agreement with respect to any Extended Revolving Credit Commitments, the
Borrower shall provide a notice to the Administrative Agent (who shall provide a
copy of such notice to each of the Lenders of the applicable Class of Existing
Revolving Credit Commitments, with such request offered equally to all Lenders
of such Class) (a “Revolving Credit Extension Request”) setting forth the
proposed terms of the Extended Revolving Credit Commitments to be established
thereunder, which terms shall be similar to those applicable to the Existing
Revolving Credit Commitments from which they are to be extended (the “Specified
Existing Revolving Credit Commitment Class”) except that (w) all or any of the
final maturity dates of such Extended Revolving Credit Commitments may be
delayed to later dates than the final maturity dates of the Existing Revolving
Credit Commitments of the Specified Existing Revolving Credit Commitment Class,
(x)(A) the interest rates, interest margins, rate floors, upfront fees, funding
discounts, AHYDO Catch-Up Payments, original issue discounts and prepayment
terms and premiums with respect to the Extended Revolving Credit Commitments may
be different than those for the Existing Revolving Credit Commitments of the
Specified Existing Revolving Credit Commitment Class and/or (B) additional fees
and/or premiums may be payable to the Lenders providing such Extended Revolving
Credit Commitments in addition to or in lieu of any of the items contemplated by
the preceding clause (A) and (y)(1) the undrawn revolving credit commitment fee
rate with respect to the Extended Revolving Credit Commitments may be different
than those for the Specified Existing Revolving Credit Commitment Class and
(2) the Extension Agreement may provide for other covenants and terms that apply
to any period after the Latest Maturity Date; provided that, notwithstanding
anything to the contrary in this Section 2.15, Section 5.2(e) or otherwise,
(I) the borrowing and repayment (other than in connection with a permanent
repayment and termination of commitments) of the Extended Revolving Credit Loans
under any Extended Revolving Credit Commitments shall be made on a pro rata
basis with any borrowings and repayments of the Existing Revolving Credit Loans
of the Specified Existing Revolving Credit Commitment Class (the mechanics for
which may be implemented through the applicable Extension Agreement and may
include technical changes related to the borrowing and repayment procedures of
the Specified Existing Revolving Credit Commitment Class), (II) assignments and
participations of Extended Revolving Credit Commitments and Extended Revolving
Credit Loans shall be governed by the assignment and participation provisions
set forth in Section 13.6 and (III) subject to the applicable limitations set
forth in Section 4.2 and Section 5.2(e)(ii), permanent repayments of Extended
Revolving Credit Loans (and corresponding permanent reduction in the related
Extended Revolving Credit Commitments) shall be permitted as may be agreed
between the Borrower and the Lenders thereof. No Lender shall have any
obligation to agree to have any of its Revolving Credit Loans or Revolving
Credit Commitments of any Existing Revolving Credit Class converted or exchanged
into Extended Revolving Credit Loans or Extended Revolving Credit Commitments
pursuant to any Extension Request. Any Extended Revolving Credit Commitments of
any Extension Series shall constitute a separate Class of revolving credit
commitments from Existing Revolving Credit Commitments of the Specified Existing
Revolving Credit Commitment Class and from any other Existing Revolving Credit
Commitments (together with any other Extended Revolving Credit Commitments so
established on such date).

 



-95-

 

 

(b)            The Borrower shall provide the applicable Extension Request to
the Administrative Agent at least five (5) Business Days (or such shorter period
as the Administrative Agent may determine in its reasonable discretion) prior to
the date on which Lenders under the Existing Class are requested to respond, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably, to accomplish the
purpose of this Section 2.15. The Borrower may, at its election, specify as a
condition to consummating any Extension Agreement that a minimum amount (to be
determined and specified in the relevant Extension Request in the Borrower’s
sole discretion and as may be waived by the Borrower) of Term Loans and/or
Revolving Credit Commitments (as applicable) of any or all applicable Classes be
tendered. Any Lender (an “Extending Lender”) wishing to have all or a portion of
its Term Loans, Revolving Credit Commitments or Additional/Replacement Revolving
Credit Commitments (or any earlier Extended Revolving Credit Commitments) of an
Existing Class subject to such Extension Request converted or exchanged into
Extended Loans/Commitments shall notify the Administrative Agent (an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Term Loans, Revolving Credit Commitments and/or
Additional/Replacement Revolving Credit Commitments (and/or any earlier Extended
Revolving Credit Commitments) which it has elected to convert or exchange into
Extended Loans/Commitments (subject to any minimum denomination requirements
imposed by the Administrative Agent). In the event that the aggregate amount of
Term Loans, Revolving Credit Commitments and Additional/Replacement Revolving
Credit Commitments (and any earlier extended Extended Revolving Credit
Commitments) subject to Extension Elections exceeds the amount of Extended
Loans/Commitments requested pursuant to the Extension Request, Term Loans,
Revolving Credit Commitments, Additional/Replacement Revolving Credit
Commitments or earlier extended Extended Revolving Credit Commitments, as
applicable, subject to Extension Elections shall be converted to or exchanged to
Extended Loans/Commitments on a pro rata basis (subject to such rounding
requirements as may be established by the Administrative Agent) based on the
amount of Term Loans, Revolving Credit Commitments, Additional/Replacement
Revolving Credit Commitments and earlier extended Extended Revolving Credit
Commitments included in each such Extension Election or as may be otherwise
agreed to in the applicable Extension Agreement. Notwithstanding the conversion
of any Existing Revolving Credit Commitment into an Extended Revolving Credit
Commitment, unless expressly agreed by the holders of each affected Existing
Revolving Credit Commitment of the Specified Existing Revolving Credit
Commitment Class, such Extended Revolving Credit Commitment shall not be treated
more favorably than all Existing Revolving Credit Commitments of the Specified
Existing Revolving Credit Commitment Class for purposes of the obligations of a
Revolving Credit Lender in respect of Swingline Loans under Section 2.1(d) and
Letters of Credit under Section 3, except that the applicable Extension
Amendment may provide that the Swingline Maturity Date and/or the last day for
issuing Letters of Credit may be extended and the related obligations to make
Swingline Loans and issue Letters of Credit may be continued (pursuant to
mechanics to be specified in the applicable Extension Amendment) so long as the
Swingline Lender and/or each Letter of Credit Issuer have consented to such
extensions (it being understood that no consent of any other Lender shall be
required in connection with any such extension).

 

(c)            Extended Loans/Commitments shall be established pursuant to an
amendment (an “Extension Agreement”) to this Agreement (which, except to the
extent expressly contemplated by the penultimate sentence of this
Section 2.15(c) and notwithstanding anything to the contrary set forth in
Section 13.1, shall not require the consent of any Lender other than the
Extending Lenders with respect to the Extended Loans/Commitments established
thereby) executed by the Credit Parties, the Administrative Agent and the
Extending Lenders. In addition to any terms and changes required or permitted by
Section 2.15(c), each Extension Agreement in respect of Extended Term Loans
shall amend the scheduled amortization payments pursuant to Section 2.5 or the
applicable Incremental Agreement or Extension Agreement with respect to the
Existing Class of Term Loans from which the Extended Term Loans were exchanged
to reduce each scheduled Repayment Amount for the Existing Class in the same
proportion as the amount of Term Loans of the Existing Class is to be reduced
pursuant to such Extension Agreement (it being understood that the amount of any
Repayment Amount payable with respect to any individual Term Loan of such
Existing Class that is not an Extended Term Loan shall not be reduced as a
result thereof). In connection with any Extension Agreement, the Borrower shall
deliver an opinion of counsel reasonably acceptable to the Administrative Agent
and addressed to the Administrative Agent and the applicable Extending Lenders
(i) as to the enforceability of such Extension Agreement, this Agreement as
amended thereby, and such of the other Credit Documents (if any) as may be
amended thereby (in the case of such other Credit Documents as contemplated by
the immediately preceding sentence) and covering customary matters and (ii) to
the effect that such Extension Agreement, including the Extended
Loans/Commitments provided for therein, does not breach or result in a default
under the provisions of Section 13.1 of this Agreement.

 



-96-

 

 

(d)            Notwithstanding anything to the contrary contained in this
Agreement, (A) on any date on which any Existing Term Loan Class or Class of
Existing Revolving Credit Commitments is converted or exchanged to extend the
related scheduled maturity date(s) in accordance with paragraph (a) above (an
“Extension Date”), (I) in the case of the existing Term Loans of each Extending
Lender, the aggregate principal amount of such existing Term Loans shall be
deemed reduced by an amount equal to the aggregate principal amount of Extended
Term Loans so converted or exchanged by such Lender on such date, and the
Extended Term Loans shall be established as a separate Class of Term Loans
(together with any other Extended Term Loans so established on such date), and
(II) in the case of the Existing Revolving Credit Commitments of each Extending
Lender under any Specified Existing Revolving Credit Commitment Class, the
aggregate principal amount of such Existing Revolving Credit Commitments shall
be deemed reduced by an amount equal to the aggregate principal amount of
Extended Revolving Credit Commitments so converted or exchanged by such Lender
on such date (or by any greater amount as may be agreed by the Borrower and such
Lender), and such Extended Revolving Credit Commitments shall be established as
a separate Class of revolving credit commitments from the Specified Existing
Revolving Credit Commitment Class and from any other Existing Revolving Credit
Commitments (together with any other Extended Revolving Credit Commitments so
established on such date) and (B) if, on any Extension Date, any Existing
Revolving Credit Loans of any Extending Lender are outstanding under the
Specified Existing Revolving Credit Commitment Class, such Existing Revolving
Credit Loans (and any related participations) shall be deemed to be converted or
exchanged to Extended Revolving Credit Loans (and related participations) of the
applicable Class in the same proportion as such Extending Lender’s Specified
Existing Revolving Credit Commitments to Extended Revolving Credit Commitments
of such Class.

 

(e)            In the event that the Administrative Agent determines in its sole
discretion that the allocation of Extended Term Loans of a given Extension
Series or the Extended Revolving Credit Commitments of a given Extension Series,
in each case to a given Lender was incorrectly determined as a result of
manifest administrative error in the receipt and processing of an Extension
Election timely submitted by such Lender in accordance with the procedures set
forth in the applicable Extension Agreement, then the Administrative Agent, the
Borrower and such affected Lender may (and hereby are authorized to), in their
sole discretion and without the consent of any other Lender, enter into an
amendment to this Agreement and the other Credit Documents (each, a “Corrective
Extension Agreement”) within 15 days following the effective date of such
Extension Agreement, as the case may be, which Corrective Extension Agreement
shall (i) provide for the conversion or exchange and extension of Term Loans
under the Existing Term Loan Class or Existing Revolving Credit Commitments (and
related Revolving Credit Exposure), as the case may be, in such amount as is
required to cause such Lender to hold Extended Term Loans or Extended Revolving
Credit Commitments (and related revolving credit exposure) of the applicable
Extension Series into which such other Term Loans or commitments were initially
converted or exchanged, as the case may be, in the amount such Lender would have
held had such administrative error not occurred and had such Lender received the
minimum allocation of the applicable Loans or Commitments to which it was
entitled under the terms of such Extension Agreement, in the absence of such
error, (ii) be subject to the satisfaction of such conditions as the
Administrative Agent, the Borrower and such Lender may agree (including
conditions of the type required to be satisfied for the effectiveness of an
Extension Agreement described in Section 2.15(c)), and (iii) effect such other
amendments of the type (with appropriate reference and nomenclature changes)
described in the penultimate sentence of Section 2.15(c).

 

(f)            No conversion or exchange of Loans or Commitments pursuant to any
Extension Agreement in accordance with this Section 2.15 shall constitute a
voluntary or mandatory payment or prepayment for purposes of this Agreement.

 



-97-

 

 

(g)         This Section 2.15 shall supersede any provisions in Section 2.4 or
Section 13.1 to the contrary. For the avoidance of doubt, any of the provisions
of this Section 2.15 may be amended with the consent of the Required Lenders;
provided that no such amendment shall require any Lender to provide any Extended
Loans/Commitments without such Lender’s consent.

 

2.16       Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

(a)            fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 4.1(a);

 

(b)            the Commitment of and the Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders or any other requisite Lenders have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
Section 13.1); provided that (i) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders shall require the consent of such
Defaulting Lender and (ii) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender;

 

(c)            if any Swingline Exposure or Letter of Credit Exposure exists at
the time a Lender becomes a Defaulting Lender, then (i) all or any part of such
Letter of Credit Exposure of such Defaulting Lender and such Swingline Exposure
of such Defaulting Lender will, subject to the limitation in the proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Revolving Credit Commitment Percentage; provided that (A) each
Non-Defaulting Lender’s Revolving Credit Exposure may not in any event exceed
the Revolving Credit Commitment of such Non-Defaulting Lender as in effect at
the time of such reallocation and (B) subject to Section 13.21, neither such
reallocation nor any payment by a Non-Defaulting Lender pursuant thereto will
constitute a waiver or release of any claim the Borrower, the Administrative
Agent, the Letter of Credit Issuer, the Swingline Lender or any other Lender may
have against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender, (ii) to the extent that all or any portion (the
“unreallocated portion”) of the Defaulting Lender’s Letter of Credit Exposure
and Swingline Exposure cannot, or can only partially, be so reallocated to
Non-Defaulting Lenders, whether by reason of the first proviso in
Section 2.16(c)(i) above or otherwise, the Borrower shall within two Business
Days following notice by the Administrative Agent (x) first, prepay such
Swingline Exposure (after giving pro forma effect to any partial reallocation
pursuant to clause (i) above) and (y) second, Cash Collateralize such Defaulting
Lender’s Letter of Credit Exposure (after giving pro forma effect to any partial
reallocation pursuant to clause (i) above), in accordance with the procedures
set forth in Section 3.8 for so long as such Letter of Credit Exposure is
outstanding, (iii) if the Borrower Cash Collateralizes any portion of such
Defaulting Lender’s Letter of Credit Exposure pursuant to the requirements of
this Section 2.16(c), the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 4.1(c) with respect to such Defaulting
Lender’s Letter of Credit Exposure during the period such Defaulting Lender’s
Letter of Credit Exposure is Cash Collateralized, (iv) if the Letter of Credit
Exposure of the Non-Defaulting Lenders is reallocated pursuant to the
requirements of this Section 2.16(c), then the fees payable to the Lenders
pursuant to Section 4.1(c) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Revolving Credit Commitment Percentages and the Borrower
shall not be required to pay any fees to the Defaulting Lender pursuant to
Section 4.1(c) with respect to such Defaulting Lender’s Letter of Credit
Exposure during the period that such Defaulting Lender’s Letter of Credit
Exposure is reallocated, or (v) if any Defaulting Lender’s Letter of Credit
Exposure is neither Cash Collateralized nor reallocated pursuant to the
requirements of this Section 2.16(c), then, without prejudice to any rights or
remedies of the Letter of Credit Issuer or any Lender hereunder, all fees
payable under Section 4.1(c) with respect to such Defaulting Lender’s Letter of
Credit Exposure shall be payable to the Letter of Credit Issuer until such
Letter of Credit Exposure is Cash Collateralized and/or reallocated;

 



-98-

 

 

(d)            (i) the Letter of Credit Issuer will not be required to issue any
new Letter of Credit or amend any outstanding Letter of Credit to increase the
face amount thereof, alter the drawing terms thereunder or extend the expiry
date thereof, unless the Letter of Credit Issuer is reasonably satisfied that
any exposure that would result from the exposure to such Defaulting Lender is
eliminated or fully covered by the Revolving Credit Commitments of the
Non-Defaulting Lenders or by Cash Collateralization or a combination thereof in
accordance with the requirements of Section 2.16(c) above or otherwise in a
manner reasonably satisfactory to the Letter of Credit Issuer; and

 

(ii)            the Swingline Lender will be not required to fund any Swingline
Loans unless the Swingline Lender is reasonably satisfied that any exposure that
would result from the exposure to such Defaulting Lender is eliminated or fully
covered by the Revolving Credit Commitments of the Non-Defaulting Lenders or a
combination thereof in accordance with the requirements of
Section 2.16(c) above.

 

(e)            If the Borrower, the Administrative Agent, the Swingline Lender
and each applicable Letter of Credit Issuer agree in writing in their discretion
that a Lender that is a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon, as of the effective date specified in such notice and subject to any
conditions set forth therein, such Lender will, to the extent applicable,
purchase at par that portion of outstanding Revolving Credit Loans of the other
Revolving Credit Lenders or take such other actions as the Administrative Agent
may determine to be necessary to cause such outstanding Revolving Credit Loans
and funded and unfunded participations in Letters of Credit and Swingline Loans
to be held on a pro rata basis by the Revolving Credit Lenders (including such
Lender) in accordance with their applicable percentages, whereupon such Lender
will cease to be a Defaulting Lender and will be a Non-Defaulting Lender and any
applicable Cash Collateral shall be promptly returned to the Borrower and any
Letter of Credit Exposure and Swingline Exposure of such Lender reallocated
pursuant to the requirements of Section 2.16(c) shall be reallocated back to
such Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; provided that, except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender; and

 

(f)            Any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of that Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 11 or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 13.8), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, in the case of a Revolving Credit
Lender, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the Letter of Credit Issuer and the Swingline Lender
hereunder; third, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fourth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize, in accordance with Section 3.8, the Letter
of Credit Issuer’s potential future fronting exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement; fifth, to the payment of any amounts owing to the Lenders, the Letter
of Credit Issuer or the Swingline Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, such Letter of Credit Issuer
or such Swingline Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; sixth, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower or any of its Restricted Subsidiaries pursuant to any
Secured Hedging Agreement with such Defaulting Lender as certified by an
Authorized Officer of the Borrower to the Administrative Agent (with a copy to
the Defaulting Lender) prior to such date of payment; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that, if such payment is a payment of the principal
amount of any Loans or a payment of any Unpaid Drawings, such payment shall be
applied solely to pay the relevant Loans of, and Unpaid Drawings owed to, the
relevant non-Defaulting Lenders on a pro rata basis prior to being applied in
the manner set forth in this Section 2.16(f). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to
Section 3.8 shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.

 



-99-

 

 

 

2.17          Term Loan Exchange Notes.

 

(a)            The Borrower may by written notice to the Administrative Agent
elect to offer (each a “Permitted Debt Exchange Offer”) to issue to Lenders
holding Term Loans under this Agreement first priority senior secured notes
and/or junior lien secured notes and/or unsecured notes (the “Term Loan Exchange
Notes”) in exchange for the Term Loans (each such exchange, a “Permitted Debt
Exchange”); provided that such Term Loan Exchange Notes may not be in an
aggregate principal amount greater than the Term Loans being exchanged plus
unpaid accrued interest, fees and premiums (including tender premiums) (if any)
thereon, defeasance costs, underwriting discounts and fees, commissions and
expenses (including OID, closing payments, upfront fees or similar fees) in
connection with the issuance of the Term Loan Exchange Notes. Each such notice
shall specify the date (each, a “Term Loan Exchange Effective Date”) on which
the Borrower proposes that the Term Loan Exchange Notes shall be issued, which
shall be a date not less than fifteen days after the date on which such notice
is delivered to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent); provided that: (w) the Weighted Average
Life to Maturity of such Term Loan Exchange Notes shall not be shorter than the
then remaining Weighted Average Life to Maturity of the Term Loans being
exchanged (it being understood that acceleration or mandatory repayment,
prepayment, redemption or repurchase of such Term Loan Exchange Notes upon the
occurrence of an event of default, a change in control, an event of loss or an
asset disposition shall not be deemed to constitute a change in the stated final
maturity thereof); (x) if secured, such Term Loan Exchange Notes shall rank
equal to or junior in right of payment and of security with the Loans and
Commitments being exchanged hereunder; (y) all other terms and conditions (other
than interest rates (including through fixed interest rates), interest rate
margins, rate floors, fees, maturity, funding discounts, original issue
discounts and redemption or prepayment terms and premiums) applicable to such
Term Loan Exchange Notes shall reflect market terms and conditions at the time
of incurrence or issuance (as determined in good faith by the Borrower);
provided that the Term Loan Exchange Notes may have the benefit of any
Previously Absent Financial Maintenance Covenant if the Administrative Agent has
been given prompt written notice thereof and this Agreement shall have been
amended to include such Previously Absent Financial Maintenance Covenant; and
(z) the obligations in respect of the Term Loan Exchange Notes (A) shall not be
secured by Liens on any asset of Holdings, the Borrower and the Restricted
Subsidiaries other than assets constituting Collateral, (B) if such Term Loan
Exchange Notes are secured, all security therefor shall be granted pursuant to
documentation that is not more restrictive than the Security Documents in any
material respect taken as a whole (as determined by the Borrower) and the
representative for such Additional Term Notes shall enter into a Customary
Intercreditor Agreement (it being understood that junior Liens are not required
to be equal to other junior Liens, and that Indebtedness secured by junior Liens
may be secured by Liens that are equal to, or junior in priority to, other Liens
that are junior to the Liens securing the Obligations), or (C) shall not be
incurred or Guaranteed by any Restricted Subsidiary unless such Restricted
Subsidiary is a Credit Party which shall have previously or substantially
concurrently Guaranteed or borrowed such Term Loans being exchanged.

 

(b)            The Borrower shall offer to issue Term Loan Exchange Notes in
exchange for the Class of Term Loans to all Lenders holding such Class of Term
Loans (other than any Lender that, if requested by the Borrower, is unable to
certify that it is (i) a “qualified institutional buyer” (as defined in
Rule 144A under the Securities Act), (ii) an institutional “accredited investor”
(as defined in Rule 501 under the Securities Act) or (iii) not a “U.S. person”
(as defined in Rule 902 under the Securities Act) on a pro rata basis, and such
Lenders may choose to accept or decline to receive such Term Loan Exchange Notes
in their sole discretion. Any such Term Loans exchanged for Term Loan Exchange
Notes shall be automatically and immediately, without further action by any
Person, cancelled on the Term Loan Exchange Effective Date for all purposes of
this Agreement (and, if requested by the Administrative Agent, any applicable
exchanging Lender shall execute and deliver to the Administrative Agent an
Assignment and Acceptance, or such other form as may be reasonably requested by
the Administrative Agent, in respect thereof pursuant to which the respective
Lender assigns its interest in the Term Loans being exchanged pursuant to the
Permitted Debt Exchange to the Borrower for immediate cancellation), and accrued
and unpaid interest on such Term Loans shall be paid to the exchanging Lenders
on the Term Loan Exchange Effective Date, or, if agreed to by the Borrower and
the Administrative Agent, the next scheduled Interest Payment Date with respect
to such Term Loans (with such interest accruing until the date of consummation
of such Permitted Debt Exchange).

 



 -100- 

 

 

(c)            If the aggregate principal amount of all Term Loans (calculated
on the face amount thereof) of a given Class tendered by Lenders in respect of
the relevant Permitted Debt Exchange Offer (with no Lender being permitted to
tender a principal amount of Term Loans which exceeds the principal amount
thereof of the applicable Class actually held by it) shall exceed the maximum
aggregate principal amount of Term Loans of such Class offered to be exchanged
by the Borrower pursuant to such Permitted Debt Exchange Offer, then the
Borrower shall exchange Term Loans under the relevant Class tendered by such
Lenders ratably up to such maximum based on the respective principal amounts so
tendered, or, if such Permitted Debt Exchange Offer shall have been made with
respect to multiple Classes without specifying a maximum aggregate principal
amount offered to be exchanged for each Class, and the aggregate principal
amount of all Term Loans (calculated on the face amount thereof) of all Classes
tendered by Lenders in respect of the relevant Permitted Debt Exchange Offer
(with no Lender being permitted to tender a principal amount of Term Loans which
exceeds the principal amount thereof actually held by it) shall exceed the
maximum aggregate principal amount of Term Loans of all relevant Classes offered
to be exchanged by the Borrower pursuant to such Permitted Debt Exchange Offer,
then the Borrower shall exchange Term Loans across all Classes subject to such
Permitted Debt Exchange Offer tendered by such Lenders ratably up to such
maximum amount based on the respective principal amounts so tendered.

 

(d)            With respect to all Permitted Debt Exchanges effected by the
Borrower pursuant to this Section 2.17, unless waived by the Borrower, such
Permitted Debt Exchange Offer shall be made for not less than $50,000,000 in
aggregate principal amount of Term Loans; provided that subject to the foregoing
the Borrower may at its election specify (A) as a condition (a “Minimum Tender
Condition”) to consummating any such Permitted Debt Exchange that a minimum
amount (to be determined and specified in the relevant Permitted Debt Exchange
Offer in the Borrower’s discretion) of Term Loans of any or all applicable
Classes be tendered and/or (B) as a condition (a “Maximum Tender Condition”) to
consummating any such Permitted Debt Exchange that no more than a maximum amount
(to be determined and specified in the relevant Permitted Debt Exchange Offer in
the Borrower’s discretion) of Term Loans of any or all applicable Classes will
be accepted for exchange. The Administrative Agent and the Lenders hereby
acknowledge and agree that this Section 2.17 shall supersede any provisions of
Section 2.5, Section V and Section 13.1 to the contrary, waive the requirements
of any other provision of this Agreement or any other Loan Document that may
otherwise prohibit the incurrence of any Indebtedness expressly provided for by
this Section 2.17 and hereby agree not to assert any Default or Event of Default
in connection with the implementation of any such Permitted Debt Exchange or any
other transaction contemplated by this Section 2.17.

 

(e)            In connection with each Permitted Debt Exchange, the Borrower
shall provide the Administrative Agent at least five Business Days’ (or such
shorter period as may be agreed by the Administrative Agent) prior written
notice thereof, and the Borrower and the Administrative Agent, acting
reasonably, shall mutually agree to such procedures as may be necessary or
advisable to accomplish the purposes of this Section 2.17; provided that the
terms of any Permitted Debt Exchange Offer shall provide that the date by which
the relevant Lenders are required to indicate their election to participate in
such Permitted Debt Exchange shall be not less than five Business Days following
the date on which the Permitted Debt Exchange Offer is made. The Borrower shall
provide the final results of such Permitted Debt Exchange to the Administrative
Agent no later than one Business Day prior to the proposed date of effectiveness
for such Permitted Debt Exchange and the Administrative Agent shall be entitled
to conclusively rely on such results.

 

(f)            The Borrower shall be responsible for compliance with, and hereby
agrees to comply with, all applicable securities and other laws in connection
with each Permitted Debt Exchange, it being understood and agreed that
(x) neither the Administrative Agent nor any Lender assumes any responsibility
in connection with the Borrower’s compliance with such laws in connection with
any Permitted Debt Exchange and (y) each Lender shall be solely responsible for
its compliance with any applicable “insider trading” laws and regulations to
which such Lender may be subject under the Exchange Act.

 



 -101- 

 

 

SECTION 3.      Letters of Credit.

 

3.1            Issuance of Letters of Credit.

 

(a)            Subject to and upon the terms and conditions herein set forth, at
any time and from time to time on and after the Closing Date and prior to the
date that is 15 days prior to the Revolving Credit Maturity Date, the Letter of
Credit Issuer agrees to issue (or cause its Affiliates or other financial
institution with which the Letter of Credit Issuer shall have entered into an
agreement regarding the issuance of letters of credit hereunder, to issue on its
behalf), upon the request of and for the account of the Borrower or any
Restricted Subsidiary, letters of credit (each, a “Letter of Credit”) in such
form as may be approved by the Letter of Credit Issuer in its reasonable
discretion; provided that the Borrower shall be a co-applicant, and be jointly
and severally liable, with respect to each Letter of Credit issued for the
account of a Restricted Subsidiary.

 

(b)            Notwithstanding the foregoing, (i) no Letter of Credit shall be
issued the Stated Amount of which, when added to the Letter of Credit
Obligations at such time, would exceed the Letter of Credit Sub-Commitment then
in effect, (ii) no Letter of Credit shall be issued the Stated Amount of which,
when added to the Letter of Credit Obligations and the Revolving Credit Loans
and Swingline Loans outstanding at such time, would exceed the Total Revolving
Credit Commitment then in effect, (iii) no Letter of Credit shall be required to
be issued by a Letter of Credit Issuer the Stated Amount of which, when added to
such Letter of Credit Issuer’s Revolving Credit Exposure (whether held directly
or through its Affiliates), would exceed the Revolving Credit Commitment of such
Letter of Credit Issuer (or its Affiliates), (iv) each Letter of Credit shall
have an expiration date occurring no later than the earlier of (x) one year
after the date of issuance thereof, unless otherwise agreed upon by the
Administrative Agent and the applicable Letter of Credit Issuer or as provided
under Section 3.2(e), and (y) the Letter of Credit Maturity Date, (v) each
Letter of Credit shall be denominated in Dollars, (vi) no Letter of Credit shall
be issued if it would be illegal under any Applicable Law for the beneficiary of
the Letter of Credit to have a Letter of Credit issued in its favor, (vii) no
Letter of Credit shall be issued after the applicable Letter of Credit Issuer
has received a written notice from the Borrower or the Administrative Agent
stating that a Default or an Event of Default has occurred and is continuing
until such time as the Letter of Credit Issuer shall have received a written
notice of (x) rescission of such notice from the party or parties originally
delivering such notice or (y) the waiver of such Default or Event of Default in
accordance with the provisions of Section 13.1 or that such Default or Event of
Default is no longer continuing and (viii) Barclays Bank PLC shall not be
required to issue commercial or trade letters of credit.

 

(c)            In connection with the establishment of any Extended Revolving
Credit Commitments or Additional/Replacement Revolving Credit Commitments and
subject to the availability of unused Commitments with respect to such newly
established Class and the satisfaction of the Conditions set forth in Section 7,
the Borrower may, with the written consent of the Letter of Credit Issuer,
designate any outstanding Letter of Credit to be a Letter of Credit issued
pursuant to such Class of Extended Revolving Credit Commitments or
Additional/Replacement Revolving Credit Commitments, as applicable. Upon such
designation such Letter of Credit shall no longer be deemed to be issued and
outstanding under such prior Class and shall instead be deemed to be issued and
outstanding under such newly established Class of Extended Revolving Credit
Commitments or Additional/Replacement Revolving Credit Commitments, as
applicable.

 

(d)            On the Closing Date, without further action by any party hereto
(including the delivery of a Letter of Credit Request or any consent of, or
confirmation by or to, the Administrative Agent), subject to the terms of this
Section 3, (i) each Existing Letter of Credit set forth on Schedule
1.1(b) hereto issued by a Letter of Credit Issuer hereunder shall become a
Letter of Credit outstanding under this Agreement, shall be deemed to be a
Letter of Credit issued under this Agreement and shall be subject to the terms
and conditions hereof (including Section 4.1) as if each such Letter of Credit
was issued by the applicable Letter of Credit Issuer pursuant to this Agreement
and (ii) each Letter of Credit Issuer that has issued an Existing Letter of
Credit shall be deemed to have granted each Letter of Credit Participant in
respect thereof and each Letter of Credit Participant in respect thereof shall
be deemed to have acquired from such Letter of Credit Issuer, on the terms and
conditions of Section 3.3 hereof, for such Letter of Credit Participant’s own
account and risk, an undivided participation interest in such Letter of Credit
Issuer’s obligations and rights under each such Existing Letter of Credit equal
to such Letter of Credit Participant’s Revolving Credit Commitment Percentage,
as applicable, of (A) the outstanding amount available to be drawn under such
Existing Letter of Credit and (B) the aggregate amount of any outstanding
reimbursement obligations in respect thereof.

 



 -102- 

 

 

3.2            Letter of Credit Requests.

 

(a)            Whenever the Borrower (or the Borrower on behalf of any
Restricted Subsidiary) desires that a Letter of Credit be issued (or amended,
renewed or extended), it shall give the Administrative Agent and the Letter of
Credit Issuer a Letter of Credit Request by no later than 1:00 p.m. (New York
City time) (i) at least three (or such lesser number as may be agreed upon by
the Administrative Agent and the Letter of Credit Issuer) Business Days prior to
the proposed date of issuance, amendment, renewal or extension for any Letter of
Credit for the account of the Borrower or any Subsidiary Guarantor (provided
that such Subsidiary Guarantor shall have also signed the applicable Letter of
Credit Request), (ii) at least five (or such lesser number as may be agreed upon
by the Administrative Agent and the Letter of Credit Issuer) Business Days prior
to the proposed date of issuance, amendment, renewal or extension for any Letter
of Credit for the account of any Restricted Subsidiary that is a Domestic
Subsidiary that is not a Credit Party and (iii) at least ten (or such lesser
number as may be agreed upon by the Administrative Agent and the Letter of
Credit Issuer) Business Days prior to the date of issuance, amendment, renewal
or extension for any Letter of Credit for the account of any Foreign Restricted
Subsidiary. Each Letter of Credit Request shall be executed by the Borrower and
sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the Letter of Credit Issuer, by
personal delivery or by any other means acceptable to the Letter of Credit
Issuer.

 

(b)            In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Request shall specify: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
Stated Amount thereof; (C) the expiry date thereof (which shall be not later
than the earlier of (x) one year after the date of issuance thereof, unless
otherwise agreed upon by the Administrative Agent and the applicable Letter of
Credit Issuer or as provided under Section 3.2(e), and (y) the Letter of Credit
Maturity Date); (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder and (G) such other matters as the Letter of Credit
Issuer may reasonably require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Request shall specify:
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as the Letter of Credit Issuer may
reasonably require.

 

(c)            Promptly after receipt of any Letter of Credit Request, the
Letter of Credit Issuer will confirm with the Administrative Agent in writing
that the Administrative Agent has received a copy of such Letter of Credit
Request from the Borrower and, if not, the Letter of Credit Issuer will provide
the Administrative Agent with a copy thereof. Unless the Letter of Credit Issuer
has received written notice from the Required Revolving Credit Lenders, the
Administrative Agent, the Borrower or any other Credit Party at least two
Business Days prior to the requested date of issuance or amendment of the Letter
of Credit, that one or more applicable conditions contained in Section 7 shall
not then be satisfied, then, subject to the terms and conditions hereof, the
Letter of Credit Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower (or the applicable Restricted Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the terms hereof.

 

(d)            The making of each Letter of Credit Request shall be deemed to be
a representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of,
Section 3.1(b).

 

(e)            If the Borrower so requests in any applicable Letter of Credit
Request, the Letter of Credit Issuer may agree to issue a Letter of Credit that
has automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the Letter of
Credit Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the Letter of
Credit Issuer, the Borrower shall not be required to make a specific request to
the Letter of Credit Issuer for any such extension. Once an Auto-Extension
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the Letter of Credit Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Maturity Date; provided, however, that the Letter of Credit Issuer shall
not permit any such extension if (A) the Letter of Credit Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of Section 3.1(b) or otherwise), or (B) it
has received written notice on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Credit Lenders have elected not to permit such extension or
(2) from the Administrative Agent, the Required Revolving Credit Lenders or the
Borrower that one or more of the applicable conditions specified in Section 7
are not then satisfied, and in each such case directing the Letter of Credit
Issuer not to permit such extension.

 



 -103- 

 

 

(f)            Promptly after its delivery of any Letter of Credit or any
amendment, renewal or extension to a Letter of Credit to an advising bank with
respect thereto or to the beneficiary thereof, the Letter of Credit Issuer will
notify the Administrative Agent of such delivery, amendment, renewal or
extension and will also deliver to the Borrower a true and complete copy of such
Letter of Credit or amendment, renewal or extension. On the last Business Day of
each March, June, September and December, the Letter of Credit Issuer shall
provide the Administrative Agent a list of all Letters of Credit issued by it
that are outstanding at such time.

 

3.3            Letter of Credit Participations.

 

(a)            Immediately upon the issuance by the Letter of Credit Issuer of
any Letter of Credit, the Letter of Credit Issuer shall be deemed to have sold
and transferred to each other Revolving Credit Lender (each such Revolving
Credit Lender, in its capacity under this Section 3.3(a), a “Letter of Credit
Participant”), and each such Letter of Credit Participant shall be deemed
irrevocably and unconditionally to have purchased and received from the Letter
of Credit Issuer, without recourse or warranty, an undivided interest and
participation (each, a “Letter of Credit Participation”), to the extent of such
Letter of Credit Participant’s Revolving Credit Commitment Percentage, in such
Letter of Credit, each substitute letter of credit, each drawing made thereunder
and the obligations of the Borrower under this Agreement with respect thereto,
and any security therefor or guaranty pertaining thereto (although Letter of
Credit Fees will be paid directly to the Administrative Agent for the ratable
account of the Letter of Credit Participants as provided in Section 4.1(c) and
the Letter of Credit Participants shall have no right to receive any portion of
any fees paid to the Administrative Agent for the account of the Letter of
Credit Issuer in respect of each Letter of Credit issued hereunder).

 

(b)            In determining whether to pay under any Letter of Credit, the
Letter of Credit Issuer shall have no obligation relative to the Letter of
Credit Participants other than to confirm to the Administrative Agent that any
documents required to be delivered under such Letter of Credit have been
delivered and that they appear to comply on their face with the requirements of
such Letter of Credit. Any action taken or omitted to be taken by the Letter of
Credit Issuer under or in connection with any Letter of Credit issued by it, if
taken or omitted in the absence of gross negligence or willful misconduct, as
determined in a final non-appealable judgment of a court of competent
jurisdiction, shall not create for the Letter of Credit Issuer any resulting
liability.

 

(c)            Whenever the Administrative Agent receives a payment in respect
of an unpaid reimbursement obligation for the account of the Letter of Credit
Issuer from the Borrower, the Administrative Agent shall promptly pay to each
Letter of Credit Participant that has paid its Revolving Credit Commitment
Percentage of such reimbursement obligation, in Dollars and in immediately
available funds, an amount equal to such Letter of Credit Participant’s share
(based upon the proportionate aggregate amount originally funded or deposited by
such Letter of Credit Participant to the aggregate amount funded or deposited by
all Letter of Credit Participants) of the principal amount of such reimbursement
obligation and interest thereon accruing after the purchase of the respective
Letter of Credit Participations; provided that the amount paid to any Letter of
Credit Participant shall not exceed the amount funded or deposited by such
Letter of Credit Participant.

 

(d)            The obligations of the Letter of Credit Participants to purchase
Letter of Credit Participations from the Letter of Credit Issuer and make
payments to the Administrative Agent for the account of the Letter of Credit
Issuer with respect to Letters of Credit shall be irrevocable and not subject to
counterclaim, set-off or other defense or any other qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances, including under any of the following
circumstances:

 



 -104- 

 

 

(i)             any lack of validity or enforceability of this Agreement or any
of the other Credit Documents;

 

(ii)            the existence of any claim, set-off, defense or other right that
the Borrower may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
beneficiary or transferee may be acting), the Administrative Agent, the Letter
of Credit Issuer, any Lender or other Person, whether in connection with this
Agreement, any Letter of Credit, the transactions contemplated hereby or any
unrelated transactions (including any underlying transaction between the
Borrower and the beneficiary named in any such Letter of Credit);

 

(iii)            any draft, certificate or any other document presented under
any Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect;

 

(iv)            the surrender or impairment of any security for the performance
or observance of any of the terms of any of the Credit Documents;

 

(v)            the occurrence of any Default or Event of Default; or

 

(vi)            any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Credit Party
or Restricted Subsidiary.

 

3.4            Agreement to Repay Letter of Credit Drawings.

 

(a)            The Borrower hereby agrees to reimburse the Letter of Credit
Issuer in Dollars with respect to any drawing under any Letter of Credit, by
making payment, whether with its own funds, with the proceeds of Revolving
Credit Loans or any other source, to the Administrative Agent for the account of
the Letter of Credit Issuer in immediately available funds, for any payment or
disbursement made by the Letter of Credit Issuer under any Letter of Credit
issued by it (with respect to each such amount so paid under a Letter of Credit
until reimbursed, a “Unpaid Drawing” (i) within one Business Day of the date of
such payment or disbursement, if the Letter of Credit Issuer provides notice to
the Borrower of such payment or disbursement prior to 11:00 a.m. (New York City
time) on such next succeeding Business Day after the date of such payment or
disbursement or (ii) if such notice is received after such time, on the next
Business Day following the date of receipt of such notice (such required date
for reimbursement under clause (i) or (ii), as applicable (the “Required
Reimbursement Date”), with interest on the amount so paid or disbursed by such
Letter of Credit Issuer, from and including the date of such payment or
disbursement to but excluding the Required Reimbursement Date, at the per annum
rate for each day equal to the rate described in Section 2.8(a); provided that,
notwithstanding anything contained in this Agreement to the contrary, with
respect to any Letter of Credit, (i) unless the Borrower shall have notified the
Administrative Agent and the Letter of Credit Issuer prior to 11:00 a.m. (New
York City time) on the Required Reimbursement Date that the Borrower intends to
reimburse the Letter of Credit Issuer for the amount of such drawing with funds
other than the proceeds of Revolving Credit Loans, the Borrower shall be deemed
to have given a Notice of Borrowing requesting that the Lenders with Revolving
Credit Commitments make Revolving Credit Loans (which shall be ABR Loans) on the
Required Reimbursement Date in an amount equal to the amount of such drawing,
and (ii) the Administrative Agent shall promptly notify each Letter of Credit
Participant of such drawing and the amount of its Revolving Credit Loan to be
made in respect thereof, and each Letter of Credit Participant shall be
irrevocably obligated to make a Revolving Credit Loan to the Borrower in the
manner deemed to have been requested in the amount of its Revolving Credit
Commitment Percentage of the applicable Unpaid Drawing by 12:00 noon (New York
City time) on such Required Reimbursement Date by making the amount of such
Revolving Credit Loan available to the Administrative Agent. Such Revolving
Credit Loans made in respect of such Unpaid Drawing on such Required
Reimbursement Date shall be made without regard to the Minimum Borrowing Amount
and without regard to the satisfaction of the conditions set forth in Section 7.
The Administrative Agent shall use the proceeds of such Revolving Credit Loans
solely for the purpose of reimbursing the Letter of Credit Issuer for the
related Unpaid Drawing. If and to the extent such Letter of Credit Participant
shall not have so made its Revolving Credit Commitment Percentage of the amount
of such payment available to the Administrative Agent for the account of the
Letter of Credit Issuer, or that in the sole judgment of the Letter of Credit
Issuer, such Revolving Credit Loan cannot for any reason be made on the date
otherwise required above (including as a result of the commencement of a
proceeding under any Debtor Relief Law in respect of the Borrower), each Letter
of Credit Participant hereby agrees that its participation in such Unpaid
Drawing shall remain outstanding in lieu of funding its portion of such
Revolving Credit Loan and such Letter of Credit Participant agrees to pay to the
Administrative Agent for the account of the Letter of Credit Issuer, forthwith
on demand, such amount, together with interest thereon for each day from such
date until the date such amount is paid to the Administrative Agent for the
account of the Letter of Credit Issuer at a rate per annum equal to the
Overnight Rate from time to time then in effect, plus any administrative,
processing or similar fees customarily charged by the Letter of Credit Issuer in
connection with the foregoing. The failure of any Letter of Credit Participant
to make available to the Administrative Agent for the account of the Letter of
Credit Issuer its Revolving Credit Commitment Percentage of any payment under
any Letter of Credit shall not relieve any other Letter of Credit Participant of
its obligation hereunder to make available to the Administrative Agent for the
account of the Letter of Credit Issuer its Revolving Credit Commitment
Percentage of any payment under such Letter of Credit on the date required, as
specified above, but no Letter of Credit Participant shall be responsible for
the failure of any other Letter of Credit Participant to make available to the
Administrative Agent such other Letter of Credit Participant’s Revolving Credit
Commitment Percentage of any such payment.

 



 -105- 

 

 

(b)            The obligations of the Borrower under this Section 3.4 to
reimburse the Letter of Credit Issuer with respect to Unpaid Drawings
(including, in each case, interest thereon) shall be absolute and unconditional
under any and all circumstances and irrespective of any set-off, counterclaim or
defense to payment that the Borrower or any other Person may have or have had
against the Letter of Credit Issuer, the Administrative Agent or any Lender
(including in its capacity as a Letter of Credit Participant), including any
defense based upon the failure of any drawing under a Letter of Credit (each, a
“Drawing”) to conform to the terms of such Letter of Credit or any
non-application or misapplication by the beneficiary of the proceeds of such
Drawing; provided that the Borrower shall not be obligated to reimburse the
Letter of Credit Issuer for any wrongful payment made by the Letter of Credit
Issuer under the Letter of Credit issued by it as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of the Letter of
Credit Issuer as determined in the final, non-appealable judgment of a court of
competent jurisdiction.

 

3.5            Increased Costs. If a Change in Law shall either (a) impose,
modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against letters of credit issued by the
Letter of Credit Issuer, or any Letter of Credit Participant’s Letter of Credit
Participation therein or (b) impose on the Letter of Credit Issuer or any Letter
of Credit Participant any other conditions affecting its obligations under this
Agreement in respect of Letters of Credit or Letter of Credit Participations
therein or any Letter of Credit or such Letter of Credit Participant’s Letter of
Credit Participation therein, and the result of any of the foregoing is to
increase the cost to the Letter of Credit Issuer or such Letter of Credit
Participant of issuing, maintaining or participating in any Letter of Credit, or
to reduce the amount of any sum received or receivable by the Letter of Credit
Issuer or such Letter of Credit Participant hereunder (other than any such
increase or reduction attributable to (i) taxes indemnifiable under Section 5.4,
(ii) taxes described in clause (A), (B) or (C) of Section 5.4(a) or (iii) taxes
described in Section 5.4(f)) in respect of Letters of Credit or Letter of Credit
Participations therein, then, promptly after receipt of written demand to the
Borrower by the Letter of Credit Issuer or such Letter of Credit Participant, as
the case may be (a copy of which notice shall be sent by the Letter of Credit
Issuer or such Letter of Credit Participant to the Administrative Agent), the
Borrower shall pay to the Letter of Credit Issuer or such Letter of Credit
Participant such additional amount or amounts as will compensate the Letter of
Credit Issuer or such Letter of Credit Participant for such increased cost or
reduction, it being understood and agreed, however, that the Letter of Credit
Issuer or a Letter of Credit Participant shall not be entitled to such
compensation as a result of such Person’s compliance with, or pursuant to any
request or directive to comply with, any such Applicable Law that would have
existed in the event that a Change in Law had not occurred. A certificate
submitted to the Borrower by the Letter of Credit Issuer or a Letter of Credit
Participant, as the case may be (a copy of which certificate shall be sent by
the Letter of Credit Issuer or such Letter of Credit Participant to the
Administrative Agent), setting forth in reasonable detail the basis for the
determination of such additional amount or amounts necessary to compensate the
Letter of Credit Issuer or such Letter of Credit Participant as aforesaid shall
be conclusive and binding on the Borrower absent clearly demonstrable error.
Notwithstanding the foregoing, no Lender or Letter of Credit Issuer shall be
entitled to seek compensation under this Section 3.5 based on the occurrence of
a Change in Law arising solely from (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act or any requests, rules, guidelines or directives
thereunder or issued in connection therewith or (y) Basel III or any requests,
rules, guidelines or directives thereunder or issued in connection therewith,
unless such Lender or Letter of Credit Issuer is generally seeking compensation
from other borrowers in the U.S. leveraged loan market with respect to its
similarly affected commitments, loans and/or participations under agreements
with such borrowers having provisions similar to this Section 3.5.

 



 -106- 

 

 

3.6            New or Successor Letter of Credit Issuer.

 

(a)            Any Letter of Credit Issuer may resign as a Letter of Credit
Issuer upon 30 days’ prior written notice to the Administrative Agent, the
applicable Revolving Credit Lenders and the Borrower. Subject to the terms of
the following sentence, the Borrower may replace the Letter of Credit Issuer for
any reason upon written notice to the Administrative Agent and the Letter of
Credit Issuer and the Borrower may add Letter of Credit Issuers at any time upon
notice to the Administrative Agent and with the agreement of such new Letter of
Credit Issuer. If the Letter of Credit Issuer shall resign or be replaced, or if
the Borrower shall decide to add a new Letter of Credit Issuer under this
Agreement, then the Borrower may appoint a successor issuer of Letters of Credit
or a new Letter of Credit Issuer, as the case may be, with the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed),
whereupon such successor issuer shall succeed to the rights, powers and duties
of the replaced or resigning Letter of Credit Issuer under this Agreement and
the other Credit Documents, or such new issuer of Letters of Credit shall be
granted the rights, powers and duties of a Letter of Credit Issuer hereunder,
and the term “Letter of Credit Issuer” shall mean such successor or such new
issuer of Letters of Credit effective upon such appointment. At the time such
resignation or replacement shall become effective, the Borrower shall pay to the
resigning or replaced Letter of Credit Issuer all accrued and unpaid fees
pursuant to Sections 4.1(b) and 4.1(d). The acceptance of any appointment as a
Letter of Credit Issuer hereunder, whether as a successor issuer or new issuer
of Letters of Credit in accordance with this Agreement, shall be evidenced by an
agreement entered into by such new or successor issuer of Letters of Credit, in
a form satisfactory to the Borrower and the Administrative Agent, and, from and
after the effective date of such agreement, such new or successor issuer of
Letters of Credit shall become a “Letter of Credit Issuer” hereunder. After the
resignation or replacement of a Letter of Credit Issuer hereunder, the resigning
or replaced Letter of Credit Issuer shall remain a party hereto and shall
continue to have all the rights and obligations of a Letter of Credit Issuer
under this Agreement and the other Credit Documents with respect to Letters of
Credit issued by it prior to such resignation or replacement, but shall not be
required to issue additional Letters of Credit or amend or renew existing
Letters of Credit. In connection with any resignation or replacement pursuant to
this clause (a) (but, in case of any such resignation, only to the extent that a
successor issuer of Letters of Credit shall have been appointed), either (i) the
Borrower, the resigning or replaced Letter of Credit Issuer and the successor
issuer of Letters of Credit shall arrange to have any outstanding Letters of
Credit issued by the resigning or replaced Letter of Credit Issuer replaced with
Letters of Credit issued by the successor issuer of Letters of Credit or
(ii) the Borrower shall cause the successor issuer of Letters of Credit, if such
successor issuer is reasonably satisfactory to the replaced or resigning Letter
of Credit Issuer, to issue “back-stop” Letters of Credit naming the resigning or
replaced Letter of Credit Issuer as beneficiary for each outstanding Letter of
Credit issued by the resigning or replaced Letter of Credit Issuer, which new
Letters of Credit shall have a face amount equal to the Letters of Credit being
back-stopped, and the sole requirement for drawing on such new Letters of Credit
shall be a drawing on the corresponding back-stopped Letters of Credit. After
any resigning or replaced Letter of Credit Issuer’s resignation or replacement
as Letter of Credit Issuer, the provisions of this Agreement relating to a
Letter of Credit Issuer shall inure to its benefit as to any actions taken or
omitted to be taken by it (A) while it was a Letter of Credit Issuer under this
Agreement or (B) at any time with respect to Letters of Credit issued by such
Letter of Credit Issuer.

 

(b)            To the extent that there are, at the time of any resignation or
replacement as set forth in clause (a) above, any outstanding Letters of Credit,
nothing herein shall be deemed to impact or impair any rights and obligations of
any of the parties hereto with respect to such outstanding Letters of Credit
(including, without limitation, any obligations related to the payment of fees
or the reimbursement or funding of amounts drawn), except that the Borrower, the
resigning or replaced Letter of Credit Issuer and the successor issuer of
Letters of Credit shall have the obligations regarding outstanding Letters of
Credit described in clause (a) above.

 



 -107- 

 

 

3.7            Role of Letter of Credit Issuer. Each Revolving Credit Lender and
the Borrower agree that, in paying any drawing under a Letter of Credit, the
Letter of Credit Issuer shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document. None of the Letter of Credit Issuer, any Related Party of the
Letter of Credit Issuer, the Administrative Agent, any of their respective
Affiliates or any correspondent, participant or assignee of the Letter of Credit
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Required Lenders
or the Required Revolving Credit Lenders, as applicable, (ii) any action taken
or omitted in the absence of gross negligence, bad faith or willful misconduct;
or (iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the Letter of Credit Issuer, any
Related Party of the Letter of Credit Issuer, the Administrative Agent, any of
their respective Affiliates or any correspondent, participant or assignee of the
Letter of Credit Issuer shall be liable or responsible for any of the matters
described in Section 3.3(d); provided that anything in such Section to the
contrary notwithstanding, the Borrower may have a claim against the Letter of
Credit Issuer, and the Letter of Credit Issuer may be liable to the Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the Borrower caused by the Letter of Credit
Issuer’s willful misconduct or gross negligence, as determined in a final
non-appealable judgment of a court of competent jurisdiction, or the Letter of
Credit Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit (as determined by a court of competent jurisdiction in a final and
non-appealable order). In furtherance and not in limitation of the foregoing,
the Letter of Credit Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the Letter of Credit Issuer shall not
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

3.8            Cash Collateral.

 

(a)            If, as of the Letter of Credit Maturity Date, there are any
Letter of Credit Obligations, the Borrower shall promptly (and in any event not
later than the following Business Day) Cash Collateralize the Letter of Credit
Obligations that for any reason remain outstanding. Section 2.16 and Section 5.2
set forth certain additional circumstances under which Cash Collateral may be,
or is required to be, delivered hereunder.

 

(b)            If any Event of Default shall occur and be continuing, the
Required Revolving Credit Lenders may require that the Letter of Credit
Obligations be Cash Collateralized; provided that, upon the occurrence of an
Event of Default referred to in Section 11.5, the Borrower shall immediately
Cash Collateralize the Letters of Credit then outstanding and no notice or
request by or consent from the Required Lenders shall be required.

 

(c)            For purposes of this Agreement, “Cash Collateralize” means to
pledge and deposit with or deliver to the Collateral Agent, for the benefit of
the Letter of Credit Issuer collateral for the Letter of Credit Obligations cash
or deposit account balances (“Cash Collateral”) in an amount equal to 102% of
the amount of the Letter of Credit Obligations required to be Cash
Collateralized pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the Letter of Credit Issuer (which
documents are hereby consented to by the Revolving Credit Lenders). Derivatives
of such terms have corresponding meanings. The Borrower hereby grants to the
Collateral Agent, for the benefit of the Letter of Credit Issuer and the Letter
of Credit Participants, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Collateral Agent, the Letter of Credit Issuer
or the Letter of Credit Participants, other than any Liens permitted under
Section 10.2, or that the total amount of such Cash Collateral is less than the
amount required to be delivered as described above, the Borrower will, promptly
upon demand by the Administrative Agent, pay or provide to the Collateral Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.
Cash Collateral shall be maintained in blocked, interest bearing deposit
accounts with the Collateral Agent.

 

(d)            Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Agreement in respect of Letters
of Credit shall be held and applied to the satisfaction of the specific Letter
of Credit Obligations, obligations to fund participations therein, any interest
accrued on such obligation and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

 



 -108- 

 

 

(e)            Cash Collateral (or the appropriate portion thereof) provided to
reduce or secure any obligations herein shall be released promptly following
(i) the elimination of the applicable obligation giving rise thereto or (ii) the
determination by the Administrative Agent and the Letter of Credit Issuer that
there exists excess Cash Collateral; provided, however that (x) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Credit Documents and the other applicable provisions of the Credit Documents,
and (y) the Person providing Cash Collateral and the Letter of Credit Issuer may
agree that Cash Collateral shall not be released but instead held to support
anticipated obligations.

 

3.9            [Reserved]

 

3.10          Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

3.11            Letters of Credit Issued for Restricted Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Restricted
Subsidiary, the Borrower shall be obligated to reimburse the Letter of Credit
Issuer hereunder for any and all drawings under such Letter of Credit. The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Restricted Subsidiaries inures to the benefit of the Borrower, and
that the Borrower’s business derives substantial benefits from the businesses of
such Restricted Subsidiaries.

 

3.12          Other.

 

(a)            The Letter of Credit Issuer shall be under no obligation to issue
any Letter of Credit if:

 

(i)            any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Letter of Credit
Issuer from issuing such Letter of Credit, or any requirement of law applicable
to the Letter of Credit Issuer or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Letter of Credit Issuer shall prohibit, or request that the Letter of Credit
Issuer refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon the Letter of Credit Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which the Letter of Credit Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the Letter of Credit
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Letter of Credit Issuer in good faith deems material
to it;

 

(ii)            the issuance of such Letter of Credit would violate one or more
policies of the Letter of Credit Issuer;

 

(iii)           except as otherwise agreed by the Administrative Agent and the
Letter of Credit Issuer, such Letter of Credit is in an initial Stated Amount
less than $100,000, in the case of a commercial Letter of Credit, or $10,000, in
the case of a standby Letter of Credit;

 

(iv)           such Letter of Credit is denominated in a currency other than
Dollars; or

 

(v)            such Letter of Credit contains any provisions for automatic
reinstatement of the Stated Amount after any drawing thereunder.

 

(b)           The Letter of Credit Issuer shall be under no obligation to amend
any Letter of Credit if (A) the Letter of Credit Issuer would have no obligation
at such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 



 -109- 

 

 

 

 

(c)            The Letter of Credit Issuer shall act on behalf of the Revolving
Credit Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith and the Letter of Credit Issuer shall have all of
the benefits and immunities (A) provided to the Administrative Agent in
Section 12 with respect to any acts taken or omissions suffered by the Letter of
Credit Issuer in connection with Letters of Credit issued by it or proposed to
be issued by it and Issuer Documents pertaining to such Letters of Credit as
fully as if the term “Administrative Agent” as used in Section 12 included the
Letter of Credit Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the Letter of Credit Issuer.

 

3.13            Applicability of ISP and UCP. Unless otherwise expressly agreed
by the Letter of Credit Issuer and the Borrower when a Letter of Credit is
issued, (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the Letter of Credit Issuer shall not be
responsible to the Borrower for, and the Letter of Credit Issuer’s rights and
remedies against the Borrower shall not be impaired by, any action or inaction
of the Letter of Credit Issuer required or permitted under any Applicable Law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Applicable Law or any order of a
jurisdiction where the Letter of Credit Issuer or the beneficiary is located,
the practice stated in the ISP or UCP, as applicable, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade - International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

 

SECTION 4.      Fees; Commitment Reductions and Terminations.

 

4.1            Fees.

 

(a)            The Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Credit Lender (in each case pro rata according to the
respective Revolving Credit Commitments of all such Revolving Credit Lenders) a
commitment fee (the “Commitment Fee”) in Dollars that shall accrue daily from
and including the Closing Date to but excluding the Revolving Credit Termination
Date. Each such Commitment Fee shall be payable (x) quarterly in arrears on the
last Business Day of each March, June, September and December (for the
three-month period (or portion thereof) ended on such day for which no payment
has been received) and (y) on the Revolving Credit Termination Date (for the
period ended on such date for which no payment has been received pursuant to
clause (x) above), and shall be computed for each day during such period at a
rate per annum equal to the Commitment Fee Rate in effect on such day to be
calculated based on the actual amount of the Available Revolving Credit
Commitment (in each case, assuming for this purpose that there is no reference
to Swingline Loans in clause (b)(i) of the definition of Available Revolving
Credit Commitment) in effect on such day.

 

(b)            Without duplication, the Borrower agrees to pay to the Letter of
Credit Issuer for its own account a fronting fee (the “Fronting Fee”) with
respect to each Letter of Credit issued by such Letter of Credit Issuer on the
Borrower’s behalf, computed at the rate for each day for the period from and
including the date of issuance of such Letter of Credit to but excluding the
termination or expiration date of such Letter of Credit equal to 0.125% per
annum (or such other percentage per annum as may be agreed between the
applicable Letter of Credit Issuer and the Borrower), times the actual daily
Stated Amount of such Letter of Credit. The Fronting Fee shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, and on the Revolving Credit Termination Date.

 

(c)            The Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Credit Lender, pro rata according to the Letter of
Credit Exposure of such Lender, a fee in Dollars in respect of each Letter of
Credit (the “Letter of Credit Fee”), for the period from and including the date
of issuance of such Letter of Credit to but excluding the termination or
expiration date of such Letter of Credit, computed at the per annum rate for
each day equal to (x) the Applicable Margin for Eurodollar Loans then in effect
for Revolving Credit Loans times (y) the actual daily Stated Amount of such
Letter of Credit. Each Letter of Credit Fee shall be due and payable quarterly
in arrears on the last Business Day of each March, June, September and
December and on the Revolving Credit Termination Date. If there is any change in
the Applicable Margin during any quarter, the daily maximum amount of each
Letter of Credit shall be computed and multiplied by the Applicable Margin
separately for each period during such quarter that such Applicable Margin was
in effect.

 



 -110- 

 

 

(d)            The Borrower agrees to pay directly to each Letter of Credit
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the Letter of
Credit Issuer relating to Letters of Credit as from time to time in effect. Such
customary fees and standard costs and charges are due and payable within 10
Business Days after demand and are nonrefundable.

 

(e)            The Borrower agrees to pay to the Administrative Agent the
administrative agency fees in the amounts and on the dates as set forth in the
Fee Letter.

 

(f)            The Borrower agrees to pay to the Administrative Agent, for the
account of each Initial Term Loan Lender on the Closing Date, an upfront fee
equal to 0.50% of the aggregate principal amount of the Initial Term Loans made
on the Closing Date, which may be reflected as original issue discount. All such
fees payable under this Section 4.1(f) shall be payable in full on the Closing
Date.

 

4.2            Voluntary Reduction of Commitments.

 

(a)            Upon the prior written notice to the Administrative Agent at the
Administrative Agent’s Office (in which case the Administrative Agent shall
promptly notify each of the Lenders), the Borrower shall have the right, without
premium or penalty, on any day, permanently to terminate or reduce the
Commitments of any Class, as determined by the Borrower, in whole or in part;
provided that (a) any such notice shall be received by the Administrative Agent
not later than 1:00 p.m., at least two Business Days prior to the proposed date
of termination or reduction, (b) any such termination or reduction shall apply
proportionately and permanently to reduce the Commitments of each of the Lenders
within such Class, except that, notwithstanding the foregoing, (1) the Borrower
may allocate any termination or reduction of Commitments among Classes of
Commitments at its direction (including, for the avoidance of doubt, to the
Commitments with respect to any Class of Extended Revolving Credit Commitments
without any termination or reduction of the Commitments with respect to any
Existing Revolving Credit Commitments of the same Specified Existing Revolving
Credit Commitment Class) and (2) in connection with the establishment on any
date of any Extended Revolving Credit Commitments pursuant to Section 2.15, the
Existing Revolving Credit Commitments of any one or more Lenders providing any
such Extended Revolving Credit Commitments on such date shall be reduced in an
amount equal to the amount of Specified Existing Revolving Credit Commitments so
extended on such date (or, if agreed by the Borrower and the Lenders providing
such Extended Revolving Credit Commitments, by any greater amount so long as
(a) a proportionate reduction of the Specified Existing Revolving Credit
Commitments has been offered to each Lender to whom the applicable Revolving
Credit Extension Request has been made (which may be conditioned upon such
Lender becoming an Extending Lender), and (b) the Borrower prepays the Existing
Revolving Credit Loans of such Class owed to such Lenders providing such
Extended Revolving Credit Commitments to the extent necessary to ensure that,
after giving pro forma effect to such repayment or reduction, the Existing
Revolving Credit Loans of such Class are held by the Lenders of such Class on a
pro rata basis in accordance with their Existing Revolving Credit Commitments of
such Class after giving pro forma effect to such reduction) (provided that
(x) after giving pro forma effect to any such reduction and to the repayment of
any Loans made on such date, the aggregate amount of the revolving credit
exposure of any such Lender does not exceed the Existing Revolving Credit
Commitment thereof (such revolving credit exposure and Revolving Credit
Commitment being determined in each case, for the avoidance of doubt, exclusive
of such Lender’s Extended Revolving Credit Commitment and any exposure in
respect thereof) and (y) for the avoidance of doubt, any such repayment of Loans
contemplated by the preceding clause shall be made in compliance with the
requirements of Section 5.3(a) with respect to the ratable allocation of
payments hereunder, with such allocation being determined after giving pro forma
effect to any conversion or exchange pursuant to Section 2.15 of Existing
Revolving Credit Commitments and Existing Revolving Credit Loans into Extended
Revolving Credit Commitments and Extended Revolving Credit Loans respectively,
and prior to any reduction being made to the Commitment of any other Lender),
(c) any partial reduction pursuant to this Section 4.2 shall be in an aggregate
amount of at least $1,000,000 or any whole multiple of $1,000,000 in excess
thereof, (d) after giving pro forma effect to such termination or reduction and
to any prepayments of Loans or cancellation or Cash Collateralization of Letters
of Credit made on the date thereof in accordance with this Agreement, the
aggregate amount of the Lenders’ revolving credit exposures for such Class shall
not exceed the Total Revolving Credit Commitment for such Class, (e) after
giving pro forma effect to such termination or reduction and to any prepayments
of Additional/Replacement Revolving Credit Loans of any Class or cancellation or
cash collateralization of letters of credit made on the date thereof in
accordance with this Agreement, the aggregate amount of such Lenders’ revolving
credit exposures for such Class shall not exceed the Total
Additional/Replacement Revolving Credit Commitment for such Class and the
aggregate amount of the Lenders’ revolving credit exposure for all Classes shall
not exceed the Total Revolving Credit Commitment for all Classes, and (f) if,
after giving pro forma effect to any reduction hereunder, the Letter of Credit
Commitment or the Swingline Commitment exceeds the sum of the Total Revolving
Credit Commitment and the Total Additional/Replacement Revolving Credit
Commitment (if any), such Commitment shall be automatically reduced by the
amount of such excess.

 



 -111- 

 

 

(b)            Upon at least one Business Day’s prior written notice to the
Administrative Agent and the Letter of Credit Issuer (which notice the
Administrative Agent shall promptly transmit to each of the applicable Revolving
Credit Lenders), the Borrower shall have the right, on any day, permanently to
terminate or reduce the Letter of Credit Sub-Commitment, in whole or in part;
provided that, after giving pro forma effect to such termination or reduction,
the Letter of Credit Obligations shall not exceed the Letter of Credit
Sub-Commitment.

 

(c)            Notwithstanding anything to the contrary set forth in
Section 4.2(a), the Borrower may terminate the unused amount of the Commitment
of a Defaulting Lender upon not less than two (2) Business Days’ prior notice to
the Administrative Agent (which will promptly notify the Lenders thereof), and
in such event the provisions of Section 2.16(f) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, any Letter of
Credit Issuer, any Swingline Lender or any Lender may have against such
Defaulting Lender.

 

4.3            Mandatory Termination of Commitments.

 

(a)            The Initial Term Loan Commitments described in clause (a) of the
definition thereof shall terminate upon the occurrence of the Closing Date and
the Initial Term Loan Commitments described in clause (b) of the definition
thereof shall terminate upon the occurrence of the First Incremental Agreement
Effective Date.

 

(b)            The Total Revolving Credit Commitment shall terminate at 2:00
p.m. (New York City time) on the Revolving Credit Maturity Date.

 

(c)            The Swingline Commitments shall terminate at 2:00 p.m. (New York
City time) on the Swingline Maturity Date.

 

(d)            The Incremental Term Loan Commitment for any Class shall, unless
otherwise provided in the documentation governing such Incremental Term Loan
Commitment, terminate at 5:00 p.m. (New York City time) on the Incremental
Facility Closing Date for such Class.

 

(e)            The Additional/Replacement Revolving Credit Commitment for any
Class shall terminate at 5:00 p.m. (New York City time) on the maturity date for
such Class specified in the documentation governing such Class.

 

(f)            The Extended Loan/Commitment for any Extension Series shall
terminate at 5:00 p.m. (New York City time) on the maturity date for such
Class specified in the Extension Agreement.

 

SECTION 5.      Payments.

 

5.1            Voluntary Prepayments.

 

(a)            The Borrower shall have the right to prepay Term Loans, Revolving
Credit Loans, Extended Revolving Credit Loans and Additional/Replacement
Revolving Credit Loans and Swingline Loans, without, except as set forth in
Section 5.1(b), premium or penalty, in whole or in part from time to time on the
following terms and conditions: (1) the Borrower shall give the Administrative
Agent at the Administrative Agent’s Office written notice of its intent to make
such prepayment, the amount of such prepayment and in the case of Eurodollar
Loans, the specific Borrowing(s) pursuant to which made, which notice shall be
in the form attached hereto as Exhibit O and be given by the Borrower no later
than (x) 10:00 a.m. (New York City time) on the date of such prepayment (in the
case of ABR Loans) (y) 2:00 p.m. (New York City time) on the date of such
prepayment (in the case of Swingline Loans) or (z) 1:00 p.m. (New York City
time) three Business Days prior to (in the case of Eurodollar Loans), and, in
each case, the Administrative Agent shall promptly notify each of the relevant
Lenders or the relevant Swingline Lender, as the case may be, (2) each partial
prepayment of any Borrowing of Term Loans or Revolving Credit Loans shall be in
a multiple of $500,000 and in an aggregate principal amount of at least
$1,000,000 and each partial prepayment of Swingline Loans shall be in a multiple
of $100,000 and in an aggregate principal amount of at least $100,000; provided
that no partial prepayment of Eurodollar Loans made pursuant to a single
Borrowing shall reduce the outstanding Eurodollar Loans made pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount for Eurodollar
Loans and (3) any prepayment of Eurodollar Loans pursuant to this Section 5.1 on
any day other than the last day of an Interest Period applicable thereto shall
be subject to compliance by the Borrower with the applicable provisions of
Section 2.11. Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Loans to be prepaid. Each prepayment
in respect of any Class of Term Loans pursuant to this Section 5.1 shall be
applied to reduce the Repayment Amounts in such order as the Borrower may
determine and may be applied to any Class of Term Loans as directed by the
Borrower. For the avoidance of doubt, the Borrower may (i) prepay Term Loans of
an Existing Term Loan Class pursuant to this Section 5.1 without any requirement
to prepay Extended Term Loans that were converted or exchanged from such
Existing Term Loan Class and (ii) prepay Extended Term Loans pursuant to this
Section 5.1 without any requirement to prepay Term Loans of an Existing Term
Loan Class that were converted or exchanged for such Extended Term Loans. In the
event that the Borrower does not specify the order in which to apply prepayments
to reduce Repayment Amounts or as between Classes of Term Loans, the Borrower
shall be deemed to have elected that such proceeds be applied to reduce the
Repayment Amounts in direct order of maturity and/or a pro rata basis among Term
Loan Classes. All prepayments under this Section 5.1 shall also be subject to
the provisions of Sections 5.2(d) and 5.2(e). At the Borrower’s election in
connection with any prepayment pursuant to this Section 5.1, such prepayment
shall not be applied to any Loan of a Defaulting Lender.

 



 -112- 

 

 

(b)            Notwithstanding anything to the contrary contained in this
Agreement, at the time of the effectiveness of any Repricing Transaction
(including any Incurrence of Incremental Term Loans pursuant to the proviso of
Section 2.14(b) in respect of Initial Term Loans) that is consummated prior to
the six-month anniversary of the First Incremental Agreement Effective Date, the
Borrower agrees to pay to the Administrative Agent, for the ratable account of
each Lender with outstanding Initial Term Loans, a fee in an amount equal to
1.0% of (x) in the case of a Repricing Transaction of the type described in
clause (a) of the definition thereof, the aggregate principal amount of all
Initial Term Loans prepaid (or converted or exchanged) in connection with such
Repricing Transaction and (y) in the case of a Repricing Transaction described
in clause (b) of the definition thereof, the aggregate principal amount of all
Initial Term Loans outstanding on such date that are subject to an effective
pricing reduction pursuant to such Repricing Transaction. Such fees shall be due
and payable upon the date of the effectiveness of such Repricing Transaction.
For the avoidance of doubt, on and after the date that is six months following
the the First Incremental Agreement Effective Date, no fee shall be payable
pursuant to this Section 5.1(b).

 

5.2            Mandatory Prepayments.

 

(a)            Term Loan Prepayments.

 

(i)            On each occasion that a Prepayment Event occurs, the Borrower
shall, within five Business Day after the receipt of Net Cash Proceeds from a
Debt Incurrence Prepayment Event and within thirty days after the receipt of Net
Cash Proceeds in connection with the occurrence of any other Prepayment Event,
offer to prepay (or, in the case of a Debt Incurrence Prepayment Event arising
from (A) the Incurrence of Incremental Term Loans in reliance on clause (x) of
the proviso to Section 2.14(b), (B) the Incurrence of Permitted Additional Debt
in reliance on clause (x) of Section 10.1(u)(i) or (C) to the extent relating to
Term Loans, the Incurrence of any Credit Agreement Refinancing Indebtedness (any
of the foregoing, a “Specified Debt Incurrence Prepayment Event”), prepay), in
accordance with Sections 5.2(c) and 5.2(d) below, without premium or penalty, a
principal amount of Term Loans in an amount equal to 100% of the Net Cash
Proceeds from such Prepayment Event; provided that, in the case of Net Cash
Proceeds from an Asset Sale Prepayment Event or a Recovery Prepayment Event, the
Borrower may use cash in an amount not to exceed the amount of such Net Cash
Proceeds to prepay, redeem, defease, acquire, repurchase or make a similar
payment to any Permitted Equal Priority Refinancing Debt or any Permitted
Additional Debt secured by a Lien on the Collateral that ranks equal in priority
to the Liens on such Collateral securing the Obligations (but without regard to
the control of remedies), in each case the documentation with respect to which
requires the issuer or borrower under such Indebtedness to prepay or make an
offer to prepay, redeem, repurchase, defease, acquire or satisfy and discharge
such Indebtedness with the proceeds of such Prepayment Event, in each case in an
amount not to exceed the product of (1) the amount of such Net Cash Proceeds
multiplied by (2) a fraction, the numerator of which is the outstanding
principal amount of the Permitted Equal Priority Refinancing Debt and Permitted
Additional Debt secured by a Lien on the Collateral that ranks equal in priority
to the Liens on such Collateral securing the Obligations (but without regard to
control of remedies) and with respect to which such a requirement to prepay or
make an offer to prepay, redeem, repurchase, defease, acquire or satisfy and
discharge exists and the denominator of which is the sum of the outstanding
principal amount of such Permitted Equal Priority Refinancing Debt and Permitted
Additional Debt and the outstanding principal amount of Term Loans; provided
that in the case of Net Cash Proceeds from an Asset Sale Prepayment Event or a
Recovery Prepayment Event, (A) the percentage in this Section 5.2(a)(i) shall be
reduced to 50.0% if the Borrower’s Consolidated First Lien Debt to Consolidated
EBITDA Ratio, as such ratio is calculated as of the last day of the Test Period
most recently ended on or prior to the date the Net Cash Proceeds are required
to be offered, is less than or equal to 4.50 to 1.00 but greater than 4.00 to
1.00 and (B) no payment of any Term Loans shall be required under this
Section 5.2(a)(i) if the Borrower’s Consolidated First Lien Debt to Consolidated
EBITDA Ratio, as such ratio is calculated as of the last day of the Test Period
most recently ended on or prior to the date the Net Cash Proceeds are required
to be offered, is less than or equal to 4.00 to 1.00.

 



 -113- 

 

 

(ii)            Not later than the date that is ten Business Days following the
date Section 9.1 Financials are required to be delivered under
Section 9.1(a) (commencing with the Section 9.1 Financials to be delivered with
respect to the fiscal year ending December 31, 2017), the Borrower shall offer
to prepay, in accordance with Sections 5.2(c) and 5.2(d) below, without premium
or penalty, an aggregate principal amount of Term Loans equal to (x) 50.0% of
Excess Cash Flow for such fiscal year minus (y) at the Borrower’s option, the
aggregate principal amount of Term Loans voluntarily prepaid pursuant to
Section 5.1, the aggregate principal amount of Revolving Credit Loans, Extended
Revolving Credit Loans and Additional/Replacement Revolving Credit Loans and
other revolving loans that are effective in reliance on Section 10.1(a) or
Section 10.1(u) voluntarily prepaid pursuant to Section 5.1 to the extent
accompanied by a permanent reduction of such Revolving Credit
Commitments, Incremental Revolving Credit Commitment Increases, Extended
Revolving Credit Commitments, Additional/Replacement Revolving Credit
Commitments or other revolving commitments, as applicable, in an equal amount
pursuant to Section 4.2 (or equivalent provision governing such revolving credit
facility) and the aggregate amount of cash consideration paid by any Purchasing
Borrower Party (other than Holdings) to effect any assignment to it of Term
Loans pursuant to Section 13.6(g), but only to the extent that such Term Loans
(x) have been acquired pursuant to an offer made to all Lenders within any
Class of Term Loans on a pro rata basis (in which case, the applicable reduction
to the required Excess Cash Flow payment shall be for the amounts owing to such
Class only) and (y) have been cancelled, but excluding the aggregate principal
amount of any such voluntary prepayments and any such assignments made with the
proceeds of Incurrences of long-term Indebtedness or issuances of Capital
Stock), in each case during such fiscal year or after year-end and prior to the
time such prepayment pursuant to this Section 5.2(a)(ii) is due; provided that,
in the case that Excess Cash Flow is required to be offered to prepay any Term
Loans, the Borrower may use cash in an amount not to exceed the amount of such
Excess Cash Flow required to be offered to prepay the Term Loans to prepay,
redeem, defease, acquire, repurchase or make a similar payment to any Permitted
Equal Priority Refinancing Debt or any Permitted Additional Debt secured by a
Lien on the Collateral that ranks equal in priority to the Liens on such
Collateral securing the Obligations (but without regard to the control of
remedies), in each case the documentation with respect to which requires the
issuer or borrower under such Indebtedness to prepay or make an offer to prepay,
redeem, repurchase, defease, acquire or satisfy and discharge such Indebtedness
with a percentage of Excess Cash Flow, in each case in an amount not to exceed
the product of (1) the amount of such Excess Cash Flow required to be offered to
prepay the Term Loans multiplied by (2) a fraction, the numerator of which is
the outstanding principal amount of the Permitted Equal Priority Refinancing
Debt and Permitted Additional Debt secured by a Lien on the Collateral that
ranks equal in priority to the Liens on such Collateral securing the Obligations
(but without regard to control of remedies) and with respect to which such a
requirement to prepay or make an offer to prepay, redeem, repurchase, defease,
acquire or satisfy and discharge exists and the denominator of which is the sum
of the outstanding principal amount of such Permitted Equal Priority Refinancing
Debt and Permitted Additional Debt and the outstanding principal amount of Term
Loans; provided that (A) the percentage in this Section 5.2(a)(ii) shall be
reduced to 25% if the Borrower’s Consolidated First Lien Debt to Consolidated
EBITDA Ratio for the fiscal year ended prior to such prepayment date is less
than or equal to 4.50 to 1.00 but greater than 4.00 to 1.00 and (B) no payment
of any Term Loans shall be required under this Section 5.2(a)(ii) if the
Consolidated First Lien Debt to Consolidated EBITDA Ratio for the fiscal year
ended prior to such prepayment date is less than or equal to 4.00 to 1.00. Any
prepayment amounts credited pursuant to subclause (y) above against such amount
in subclause (x) above shall be without duplication of any such credit in any
prior or subsequent fiscal year.

 



 -114- 

 

 

(b)            Repayment of Revolving Credit Loans. If, on any date, the
aggregate amount of the Lenders’ Revolving Credit Exposures in respect of any
Class of Revolving Credit Loans for any reason exceeds 100% of the Revolving
Credit Commitment of such Class then in effect, the Borrower shall forthwith
repay on such date the principal amount of Swingline Loans of such Class, and
after all such Swingline Loans have been paid in full, the Revolving Credit
Loans of such Class in an amount equal to such excess. If, after giving pro
forma effect to the prepayment of all outstanding Swingline Loans and Revolving
Credit Loans of such Class, the Revolving Credit Exposures of such Class exceeds
the Revolving Credit Commitment of such Class then in effect, the Borrower shall
Cash Collateralize the Letters of Credit outstanding in relation to such
Class to the extent of such excess.

 

(c)            Application to Repayment Amounts.

 

(i)            Subject to clause (ii) of this Section 5.2(c), the first proviso
to Section 5.2(a)(i) and the first proviso to Section 5.2(a)(ii), (A) each
prepayment of Term Loans required by Sections 5.2(a)(i) and (ii) (other than in
connection with a Debt Incurrence Prepayment Event) shall be allocated to the
Classes of Term Loans outstanding, pro rata, based upon the applicable remaining
Repayment Amounts due in respect of each such Class of Term Loans (excluding any
Class of Term Loans that has agreed to receive a less than pro rata share of any
such mandatory prepayment and taking into account any reduction in the amount of
any required Excess Cash Flow payment to any Class of Term Loans that have been
the subject of a Section 13.6(g) transaction that was offered to all Lenders
within such Class), shall be applied pro rata to Lenders within each Class,
based upon the outstanding principal amounts owing to each such Lender under
each such Class of Term Loans and shall be applied to reduce such scheduled
Repayment Amounts within each such Class in accordance with
Section 5.2(d)(ii) and (B) each prepayment of Term Loans required by
Section 5.2(a)(i) in connection with a Debt Incurrence Prepayment Event shall be
allocated to any Class of Term Loans outstanding as directed by the Borrower
(subject to the requirement that the proceeds of any Specified Debt Incurrence
Prepayment Event shall in all cases be applied to prepay or repay the applicable
Refinanced Indebtedness), shall be applied pro rata to Lenders within each such
Class, based upon the outstanding principal amounts owing to each such Lender
under each such Class of Term Loans and shall be applied to reduce such
scheduled Repayment Amounts within each such Class in accordance with
Section 5.2(d)(ii); provided that, with respect to the allocation of such
prepayments under clause (A) above only, between an Existing Term Loan Class and
Extended Term Loans of the same Extension Series, the Borrower may allocate such
prepayments as the Borrower may specify, subject to the limitation that the
Borrower shall not allocate to Extended Term Loans of any Extension Series any
such mandatory prepayment under such clause (A) unless such prepayment is
accompanied by at least a pro rata prepayment, based upon the applicable
remaining Repayment Amounts due in respect thereof, of the Term Loans of the
Existing Term Loan Class, if any, from which such Extended Term Loans were
converted or exchanged (or such Term Loans of the Existing Term Loan Class have
otherwise been repaid in full).

 

(ii)            With respect to each such prepayment required by
Section 5.2(a)(i) and Section 5.2(a)(ii) (other than any Debt Incurrence
Prepayment Event), (A) the Borrower will, not later than the date specified in
Section 5.2(a) for offering to make such prepayment, give the Administrative
Agent, written notice requesting that the Administrative Agent provide notice of
such prepayment to each Lender and the Administrative Agent will promptly
provide such notice to each Lender, (B) other than if such prepayment arises due
to a Specified Debt Incurrence Prepayment Event, each Lender of Term Loans will
have the right to refuse any such prepayment by giving written notice of such
refusal to the Administrative Agent and the Borrower within three Business Days
after such Lender’s receipt of notice from the Administrative Agent of such
prepayment, and to the extent any such prepayment is so refused, such amounts
may be retained by the Borrower (the “Retained Refused Proceeds”) and (C) the
Borrower will make all such prepayments not so refused upon the tenth Business
Day after the Lender received first notice of repayment from the Administrative
Agent.

 



 -115- 

 

 

(d)            Application to Term Loans.

 

(i)            With respect to each prepayment of Term Loans elected by the
Borrower pursuant to Section 5.1 or pursuant to a Debt Incurrence Prepayment
Event, such prepayments shall be applied to reduce Repayment Amounts in such
order as the Borrower may specify (or, if not specified, in direct order of
maturity) and the Borrower may designate the Types of Loans that are to be
prepaid and the specific Borrowing(s) pursuant to which made; provided that the
Borrower pays any amounts, if any, required to be paid pursuant to Section 2.11
with respect to prepayments of Eurodollar Loans made on any date other than the
last day of the applicable Interest Period. In the absence of a designation by
the Borrower as described in the preceding sentence, the Administrative Agent,
shall, subject to the above, make such designation in a manner that minimizes
the amount of payments required to be made by the Borrower pursuant to
Section 2.11.

 

(ii)            With respect to each prepayment of Term Loans by the Borrower
required pursuant to Section 5.2(a); other than in respect of a Debt Incurrence
Prepayment Event, such prepayments shall be applied to reduce Repayment Amounts
in direct order of maturity and on a pro rata basis to the then outstanding Term
Loans (other than any Class of Term Loans that has agreed to receive a less than
pro rata share of any such mandatory prepayment) being prepaid irrespective of
whether such outstanding Term Loans are ABR Loans or Eurodollar Loans; provided
that, if no Lender exercises the right to waive a given mandatory prepayment of
the Term Loans pursuant to Section 5.2(c)(ii), then, with respect to such
mandatory prepayment, the amount of such mandatory prepayment shall be applied
first to Term Loans that are ABR Loans to the full extent thereof before
application to Term Loans that are Eurodollar Loans in a manner that minimizes
the amount of any payments required to be made by the Borrower pursuant to
Section 2.11.

 

(e)            Application to Revolving Credit Loans; Mandatory Commitment
Reduction.

 

(i)            With respect to each prepayment of Revolving Credit Loans,
Extended Revolving Credit Loans and Additional/Replacement Revolving Credit
Loans elected by the Borrower pursuant to Section 5.1 or required by
Section 5.2(b), the Borrower may designate (i) the Class and Types of Loans that
are to be prepaid and the specific Borrowing(s) pursuant to which such Loans
were made and (ii) the Class of Revolving Credit Loans, Extended Revolving
Credit Loans or Additional/Replacement Revolving Credit Loans to be prepaid;
provided that (x) Eurodollar Loans may be designated for prepayment pursuant to
this Section 5.2 only on the last day of an Interest Period applicable thereto
unless all Eurodollar Loans with Interest Periods ending on such date of
required prepayment and all ABR Loans have been paid in full; (y) each
prepayment of any Loans made pursuant to a Borrowing shall be applied pro rata
among such Loans of such Class (except that any prepayment made in connection
with a reduction of the Commitments of such Class pursuant to Section 4.2 shall
be applied pro rata based on the amount of the reduction in the Commitments of
such Class of each applicable Lender); and (z) notwithstanding the provisions of
the preceding clause (y), at the option of the Borrower, no prepayment made
pursuant to Section 5.1 or Section 5.2(b) of Revolving Credit Loans, Extended
Revolving Credit Loans or Additional/Replacement Revolving Credit Loans of any
Class shall be applied to the Loans of any Defaulting Lender. In the absence of
a designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in a
manner that minimizes the amount of any payments required to be made by the
Borrower pursuant to Section 2.11.

 

(ii)            With respect to each mandatory reduction and termination of
Revolving Credit Commitments, Additional/Replacement Revolving Credit
Commitments (and any previously extended Extended Revolving Credit Commitments)
required by either clause (i) or (ii) of the proviso to Section 2.14(b), by
Section 10.1(u)(i) or in connection with the Incurrence of any Credit Agreement
Refinancing Indebtedness Incurred to Refinance any Revolving Credit Commitments,
Additional/Replacement Revolving Credit Commitments and/or Extended Revolving
Credit Commitments, the Borrower may designate (A) the Classes of Commitments to
be reduced and terminated and (B) the corresponding Classes of Loans to be
prepaid; provided that (x) any such reduction and termination shall apply
proportionately and permanently to reduce the Commitments of each of the Lenders
within any such Class and (y) after giving pro forma effect to such termination
or reduction and to any prepayments of Loans or cancellation or cash
collateralization of letters of credit made on the date of each such reduction
and termination in accordance with this Agreement, the aggregate amount of such
Lenders’ credit exposures shall not exceed the remaining Commitments of such
Lenders’ in respect of the Class reduced and terminated. In connection with any
such termination or reduction, to the extent necessary, the participations
hereunder in outstanding Letters of Credit and Swingline Loans may be required
to be reallocated and related loans outstanding prepaid and then reborrowed, in
each case in the manner contemplated by Section 2.14(f)(ii) (as modified to
account for a termination or reduction, as opposed to an increase, of such
Commitment).

 



 -116- 

 

 

(f)            Eurodollar Interest Periods. In lieu of making any payment
pursuant to this Section 5.2 in respect of any Eurodollar Loan other than on the
last day of the Interest Period thereof, so long as no Default or Event of
Default shall have occurred and be continuing, the Borrower at its option may
deposit with the Administrative Agent an amount equal to the amount of the
Eurodollar Loan to be prepaid and such Eurodollar Loan shall be repaid on the
last day of the Interest Period therefor in the required amount. Such deposit
shall be held by the Administrative Agent in a corporate time deposit account
established on terms reasonably satisfactory to the Administrative Agent,
earning interest at the then-customary rate for accounts of such type. Such
deposit shall constitute cash collateral for the Obligations; provided that the
Borrower may at any time direct that such deposit be applied to make the
applicable payment required pursuant to this Section 5.2.

 

(g)            Minimum Amount.

 

(i)            No prepayment shall be required pursuant to
Section 5.2(a)(i) (except to the extent such prepayment arises due to a Debt
Incurrence Prepayment Event) unless and until the amount at any time of Net Cash
Proceeds from Prepayment Events required to be offered at or prior to such time
pursuant to such Section and not yet offered at or prior to such time to prepay
Term Loans pursuant to such Section exceeds (i) $20,000,000 for any single
Prepayment Event or series of related Prepayment Events and (ii) $40,000,000 in
the aggregate for all such Prepayment Events in any fiscal year, at which time
the amount in excess of $20,000,000 or $40,000,000, as the case may be, will be
offered to be prepaid as provided in Section 5.2(a)(i), with the date of receipt
of such Net Cash Proceeds being deemed for such purpose to be the date such
thresholds set forth in clauses (i) and (ii) of this clause (g) are met.

 

(ii)            No prepayment shall be required pursuant to
Section 5.2(a)(ii) unless and until the amount of Excess Cash Flow required to
be offered to prepay Term Loans for a fiscal year pursuant to such
Section exceeds $10,000,000, at which time the amount in excess of $10,000,000,
will be offered to be prepaid as provided in Section 5.2(a)(ii).

 

(h)            Non-Credit Party Asset Sales. Notwithstanding any other
provisions of this Section 5.2(h), (i) to the extent that any of or all the Net
Cash Proceeds of any asset sale by a Non-Credit Party giving rise to an Asset
Sale Prepayment Event (a “Non-Credit Party Asset Sale”), the Net Cash Proceeds
of any Recovery Event from a Non-Credit Party (a “Non-Credit Party Recovery
Event”) or Excess Cash Flow, are prohibited, delayed or restricted by applicable
local law, rule or regulation from being repatriated to the United States or
from being distributed to a Credit Party, the portion of such Net Cash Proceeds
or Excess Cash Flow so affected will not be required to be applied to repay Term
Loans at the times provided in this Section 5.2(h) but may be retained by the
applicable Non-Credit Party so long, but only so long, as the applicable local
law, rule or regulation will not permit repatriation to the United States or
distribution to a Credit Party (the Borrower hereby agreeing to cause the
applicable Non-Credit Party to promptly take all commercially reasonable actions
required by the applicable local law, rule or regulation to permit such
repatriation or distribution), and once such repatriation or distribution of any
of such affected Net Cash Proceeds or Excess Cash Flow is permitted under the
applicable local law, rule or regulation, such repatriation or distribution will
be immediately effected and such repatriated or distributed Net Cash Proceeds or
Excess Cash Flow will be promptly (and in any event not later than two Business
Days after such repatriation or distribution) applied (net of additional taxes
payable or reserved against as a result thereof) to the repayment of the Term
Loans (and, if applicable, such other Indebtedness as is contemplated by this
Section 5.2(h)) pursuant to this Section 5.2(h) and (ii) to the extent that the
Borrower has determined in good faith that repatriation of any of or all the Net
Cash Proceeds of any Non-Credit Party Asset Sale, any Non-Credit Party Recovery
Event or Excess Cash Flow would have a material adverse tax cost consequence
with respect to such Net Cash Proceeds or Excess Cash Flow (but only for so long
as such material adverse tax cost consequence exists), the Net Cash Proceeds or
Excess Cash Flow so affected may be retained by the applicable Non-Credit Party;
provided that, in the case of this clause (ii), on or before the date on which
any Net Cash Proceeds from any Non-Credit Party Asset Sale or Non-Credit Party
Recovery Event so retained would otherwise have been required to be applied to
reinvestments or prepayments pursuant to Section 5.2(a) (or, in the case of
Excess Cash Flow, a date on or before the date that is six months after the date
such Excess Cash Flow would have been so required to be applied to prepayments
pursuant to Section 5.2(a)(ii) unless previously repatriated in which case such
repatriated Excess Cash Flow shall have been promptly applied to the repayment
of the Term Loans pursuant to Section 5.2(a)), (x) the Borrower applies an
amount equal to such Net Cash Proceeds or Excess Cash Flow to such reinvestments
or prepayments as if such Net Cash Proceeds or Excess Cash Flow had been
received by the Borrower rather than such Non-Credit Party, less the amount of
additional taxes that would have been payable or reserved against if such Net
Cash Proceeds or Excess Cash Flow had been repatriated (or, if less, the Net
Cash Proceeds or Excess Cash Flow that would be calculated if received by such
Non-Credit Party) or (y) such Net Cash Proceeds or Excess Cash Flow are applied
to the repayment of Indebtedness of a Non-Credit Party.

 



 -117- 

 

 

5.3            Method and Place of Payment.

 

(a)            All payments under this Agreement shall be made by the Borrower,
without set-off, counterclaim or deduction of any kind. Except as otherwise
specifically provided in this Agreement, all payments by the Borrower under this
Agreement shall be made in Dollars to the Administrative Agent for the ratable
account of the applicable Lenders entitled thereto, the applicable Letter of
Credit Issuer or the Swingline Lender (except to the extent payments are to be
made directly to such Letter of Credit Issuer or the Swingline Lender), as the
case may be, not later than 2:00 p.m. (New York City time) on the date when due
and shall be made in immediately available funds at the Administrative Agent’s
Office it being understood that written or facsimile notice by the Borrower to
the Administrative Agent to make a payment from the funds in the Borrower’s
account at the Administrative Agent’s Office shall constitute the making of such
payment to the extent of such funds held in such account. The Administrative
Agent will thereafter cause to be distributed on the same day (if payment was
actually received by the Administrative Agent prior to 2:00 p.m. (New York City
time) on such day and, if not, on the next Business Day in the Administrative
Agent’s sole discretion) like funds relating to the payment of principal or
interest or Fees ratably to the Lenders entitled thereto or to the Letter of
Credit Issuer or the Swingline Lender, as applicable.

 

(b)            For purposes of computing interest or fees, any payments under
this Agreement that are made later than 2:00 p.m. (New York City time) shall be
deemed to have been made on the next succeeding Business Day in the
Administrative Agent’s sole discretion (and the Administrative Agent may extend
such deadline in its discretion whether or not such payments are in process).
Except as otherwise provided in this Agreement, whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.

 

5.4            Net Payments.

 

(a)            Except as required by law, all payments made by or on behalf of
the Borrower under this Agreement or any other Credit Document shall be made
free and clear of, and without deduction or withholding for or on account of,
any current or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority (including any
interest, additions to tax and penalties) (collectively, “Taxes”) excluding in
the case of each Lender and each Agent and except as otherwise provided in
Section 5.4(f), (A) net income Taxes and franchise Taxes (imposed in lieu of net
income Taxes) imposed on such Agent or such Lender as a result of (i) such Agent
or such Lender having been organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax or (ii) a present or former connection
between such Agent or such Lender and the jurisdiction imposing such Tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising from such Agent or such Lender having executed,
delivered or performed its obligations or received a payment under, or enforced,
or engaged in any other transactions pursuant to, this Agreement or any other
Credit Document), (B) any branch profits Taxes imposed by the United States of
America or any similar Tax imposed by any other jurisdiction described in clause
(A) and (C) any U.S. federal withholding Tax imposed pursuant to FATCA
(collectively, “Excluded Taxes”). If any such non-Excluded Taxes imposed on or
with respect to any payment by or on account of any obligation of any Credit
Party under Credit Documents (“Non-Excluded Taxes”) are required to be withheld
by a Withholding Agent from any amounts payable under this Agreement or any
other Credit Document, the applicable Credit Party shall increase the amounts
payable to the Administrative Agent or such Lender to the extent necessary to
yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes including those applicable to any amounts payable under this
Section 5.4) interest or any such other amounts payable hereunder at the rates
or in the amounts specified in such Credit Document. Whenever any withholding
Taxes are payable by any Credit Party in respect of amounts payable under any
Credit Document, promptly thereafter, the applicable Credit Party shall send to
the Administrative Agent for its own account or for the account of such Lender,
as the case may be, a certified copy of an original official receipt, if
available (or other evidence acceptable to such Lender, acting reasonably)
received by the applicable Credit Party showing payment thereof. The agreements
in this Section 5.4 shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

 



 -118- 

 

 

(b)            In addition, each Credit Party shall pay any present or future
stamp, documentary, filing, mortgage, recording, property or similar intangible
taxes, charges or levies that arise from any payment made by such Credit Party
hereunder or under any other Credit Documents or from the execution, delivery or
registration or recordation of, performance under, or otherwise with respect to,
this Agreement or the other Credit Documents, except any taxes imposed as a
result of a present or former connection between an assignee and the
jurisdiction imposing such tax (other than a connection arising solely from an
assignee having executed, delivered, become a party to, performed its
obligations under, received or perfected a security interest under, engaged in
any transaction pursuant to, or enforced this Agreement) with respect to an
assignment (other than an assignment requested by a Credit Party pursuant to
Section 2.12) (hereinafter referred to as “Other Taxes”).

 

(c)            (i) Subject to Section 5.4(f), the Credit Parties shall jointly
and severally indemnify each Lender and each Agent for and hold them harmless
against the full amount of Non-Excluded Taxes and Other Taxes, and for the full
amount of Non-Excluded Taxes and Other Taxes payable, imposed or asserted
(whether or not correctly or legally asserted) by any jurisdiction on any
additional amounts or indemnities payable under this Section 5.4, imposed on or
paid by such Lender or such Agent (as the case may be) and any liability
(including penalties, additions to tax, interest and expenses) arising therefrom
or with respect thereto; provided that if any claim pursuant to this
Section 5.4(e)(i) is made later than 180 days after the date on which the
relevant Lender or Agent had actual knowledge of the relevant Non-Excluded Taxes
or Other Taxes, then the Credit Parties shall not be required to indemnify the
applicable Lender or Agent for any penalties which accrue in respect of such
Non-Excluded Taxes or Other Taxes after the 180th day. This indemnification
shall be made within 30 days from the date such Lender or such Agent (as the
case may be) makes written demand therefor.

 

(ii)            Each Lender shall, and does hereby, severally indemnify, and
shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Non-Excluded Taxes attributable to such
Lender (but only to the extent that any Credit Party has not already indemnified
the Administrative Agent for such Non-Excluded Taxes and without limiting the
obligation of Credit Parties to do so), (y) the Administrative Agent and the
Credit Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 13.6(d)(ii) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Credit Parties, as applicable, against any Excluded Taxes attributable to such
Lender that are payable or paid by the Administrative Agent or the Credit
Parties in connection with any Credit Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Credit Document against any amount due to the Administrative Agent under
this clause (ii).

 

(d)            Each Lender shall, at such times as are reasonably requested by
the Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any documentation prescribed by any Applicable Law or
reasonably requested by the Borrower or the Administrative Agent (A) as will
permit such payments to be made without, or at a reduced rate of, withholding or
(B) as will enable the Borrower or the Administrative Agent to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation obsolete, expired or inaccurate in any
material respect, deliver promptly to the Borrower and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the Borrower or the Administrative Agent) or promptly
notify the Borrower and the Administrative Agent of its inability to do so.
Notwithstanding anything herein to the contrary, the completion, execution and
submission of such documentation (other than such documentation set forth in
Sections 5.4(d)(i), 5.4(e) and 5.4(g) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Without
limiting the foregoing to the extent permitted by law, each Lender that is not a
United States person within the meaning of Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) shall:

 

 

 -119- 

 



 

 

(i)             deliver to the Borrower and the Administrative Agent on or
before the date on which it becomes a party to this Agreement (and from time to
time thereafter upon the request of the Borrower or the Administrative Agent)
two originals of either (w) in the case of Non-U.S. Lender claiming exemption
from U.S. federal withholding Tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest,” United States Internal Revenue
Service Form W-8BEN or W-8BEN-E (together with a certificate representing that
such Non-U.S. Lender is not a bank for purposes of Section 881(c)(3)(A) of the
Code, is not a 10 percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code) substantially in the form of Exhibit L (a “United
States Tax Compliance Certificate”)), (x) United States Internal Revenue Service
Form W-8BEN, W-8BEN-E or Form W-8ECI, (y) to the extent a Non-U.S. Lender is not
the Beneficial Owner (for example, where the Non-U.S. Lender is a partnership or
a participating Lender), United States Internal Revenue Service Form W-8IMY (or
any successor forms) of the Non-U.S. Lender, accompanied by a Form W-8ECI,
W-8BEN or W-8BEN-E, United States Tax Compliance Certificate, Form W-9,
Form W-8IMY or any other required information from each Beneficial Owner, as
applicable (provided that, if one or more Beneficial Owners are claiming the
portfolio interest exemption, the United States Tax Compliance Certificate may
be provided by such Non-U.S. Lender on behalf of such Beneficial Owner), or
(z) two properly completed and duly signed original copies of any other form
prescribed by applicable U.S. federal income Tax laws (including the United
States Treasury Regulations) as a basis for claiming a complete exemption from,
or a reduction in, U.S. federal withholding Tax on any payments to such Lender
under the Credit Documents, in each case properly completed and duly executed by
such Non-U.S. Lender claiming complete exemption from, or reduced rate of, U.S.
federal withholding Tax on payments by the Borrower under this Agreement; and

 

(ii)            deliver to the Borrower and the Administrative Agent two further
originals of any such form or certification (or any applicable successor form)
on or before the date that any such form or certification expires or becomes
obsolete or inaccurate and promptly after the occurrence of any event requiring
a change in the most recent form previously delivered by it to the Borrower;

 

unless in any such case any change in treaty, law or regulation has occurred
prior to the date on which any such delivery would otherwise be required that
renders any such form inapplicable or would prevent such Lender from duly
completing and delivering any such form with respect to it. Each Lender shall
promptly notify the Borrower and the Administrative Agent at any time it
determines that it is no longer in a position to provide any previously
delivered form or certification to the Borrower or the Administrative Agent.

 

(e)           If a payment made to a Lender under this Agreement or any other
Credit Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the
Withholding Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Withholding Agent, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 5.4(e), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

 

(f)           No Credit Party shall be required to indemnify any Lender or Agent
pursuant to Section 5.4(c), or to pay any additional amounts to any Lender or
Agent pursuant to Section 5.4(a) in respect of (i) U.S. federal withholding
Taxes imposed under any law in effect on the date such Lender acquired its
interest in the applicable Loan, Commitment or Letter of Credit or changed its
lending office; provided, however, that this Section 5.4(f) shall not apply to
the extent that (x) the indemnity payments or additional amounts any Lender
would be entitled to receive (without regard to this clause (i)) do not exceed
the indemnity payment or additional amounts that the person making the
assignment or change in lending office would have been entitled to receive
immediately prior to such assignment or change in lending office, or (y) such
assignment had been requested by a Credit Party or (ii) Taxes attributable to
such Lender’s failure to comply with the provisions of Section 5.4(d), 5.4(e) or
5.4(g).

  

 -120- 

 



 

(g)           Each Lender that is organized in the United States of America or
any state thereof or the District of Columbia shall (A) on or prior to the date
such Lender becomes a Lender hereunder, (B) on or prior to the date on which any
such form or certification expires or becomes obsolete, (C) after the occurrence
of any event requiring a change in the most recent form or certification
previously delivered by it pursuant to this Section 5.4(g) and (D) from time to
time if requested by the Borrower or the Administrative Agent (or, in the case
of a participant, the relevant Lender), provide the Administrative Agent and the
Borrower (or, in the case of a participant, the relevant Lender) with two duly
completed and signed originals of United States Internal Revenue Service
Form W-9 (certifying that such Lender is entitled to an exemption from U.S.
backup withholding tax) or any successor form.

 

(h)           If any Lender or the Administrative Agent determines in its sole
discretion, exercised in good faith, that it has received a refund of a
Non-Excluded Tax or Other Taxes for which a payment has been made by a Credit
Party pursuant to this Agreement, which refund in the good-faith judgment of
such Lender or the Administrative Agent, as the case may be, is attributable to
such payment made by such Credit Party, then such Lender or the Administrative
Agent, as the case may be, shall reimburse the Credit Party for such amount
(together with any interest received thereon) as such Lender or the
Administrative Agent, as the case may be, reasonably determines to be the
proportion of the refund as will leave it, after such reimbursement, in no
better or worse position than it would have been in if the payment had not been
required; provided that the Credit Party, upon the request of such Lender,
agrees to repay the amount paid over to the Credit Party (with interest and
penalties) in the event such Lender or the Administrative Agent is required to
repay such refund to such Governmental Authority. Neither any Lender nor the
Administrative Agent shall be obliged to disclose any information regarding its
tax affairs or computations to any Credit Party in connection with this
paragraph (h) or any other provision of this Section 5.4; provided, further,
that nothing in this Section 5.4 shall obligate any Lender (or Transferee) or
the Administrative Agent to apply for any refund.

 

(i)            For purpose of this Section 5.4, the term “Lender” shall include
any Swingline Lender and any Letter of Credit Issuer.

 

5.5           Computations of Interest and Fees. All computations of interest
and of fees shall be made by the Administrative Agent on the basis of a year of
360 days and, in the case of ABR Loans, 365 or 366 days, as the case may be, in
each case for the actual number of days (including the first day but excluding
the last) occurring in the period for which such interest and fees are payable.

 

5.6           Limit on Rate of Interest.

 

(a)           No Payment Shall Exceed Lawful Rate. Notwithstanding any other
term of this Agreement, the Borrower shall not be obliged to pay any interest or
other amounts under or in connection with this Agreement or any other Credit
Document in excess of the amount or rate permitted under or consistent with any
Applicable Law.

 

(b)           Payment at Highest Lawful Rate. If the Borrower is not obliged to
make a payment which it would otherwise be required to make, as a result of
Section 5.6(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with Applicable Law.

 

(c)           Adjustment if Any Payment Exceeds Lawful Rate. If any provision of
this Agreement or any of the other Credit Documents would obligate the Borrower
to make any payment of interest or other amount payable to any Lender in an
amount or calculated at a rate which would be prohibited by any Applicable Law,
or would result in receipt by an Agent or Lender of interest at a rate
prohibited by any Applicable Law, then notwithstanding such provision, such
amount or rate shall be deemed to have been adjusted with retroactive effect to
the maximum amount or rate of interest, as the case may be, as would not be so
prohibited by Applicable Law (in the case of the Borrower), such adjustment to
be effected, to the extent necessary, as follows:

 

 



 -121- 

 

 

(i)             firstly, by reducing the amount or rate of interest required to
be paid by the Borrower to the affected Lender under Section 2.8; and

 

(ii)            thereafter, by reducing any fees, commissions, premiums and
other amounts required to be paid by the Borrower to the affected Lender.

 

Notwithstanding the foregoing, and after giving pro forma effect to all
adjustments contemplated thereby, if any Lender shall have received from the
Borrower an amount in excess of the maximum permitted by any Applicable Law,
then the Borrower shall be entitled, by notice in writing to the Administrative
Agent, to obtain reimbursement from such Lender in an amount equal to such
excess, and pending such reimbursement, such amount shall be deemed to be an
amount payable by such Lender to the Borrower.

 

SECTION 6.          Conditions Precedent to Initial Credit Event. The occurrence
of the initial Credit Event is subject to the satisfaction of the following
conditions precedent:

 

6.1           Credit Documents. The Administrative Agent’s receipt of the
following, each of which shall be originals or facsimiles (followed promptly by
originals) unless otherwise specified, each properly executed by an Authorized
Officer of the signing Credit Party:

 

(a)            this Agreement, executed and delivered by (i) an Authorized
Officer of each of Holdings, the Borrower and each Person that is a Co-Obligor
on the Closing Date, (ii) each Agent, (iii) each Lender, (iv) the Swingline
Lender and (v) each Letter of Credit Issuer;

 

(b)            the Guarantee, executed and delivered by an Authorized Officer of
each Person that is a Guarantor as of the Closing Date;

 

(c)            the Security Agreement, executed and delivered by an Authorized
Officer of the Borrower and each other grantor party thereto as of the Closing
Date;

 

(d)            the Pledge Agreement, executed and delivered by an Authorized
Officer of the Borrower and each other pledgor party thereto; and

 

(e)            such certificates of good standing (to the extent such concept
exists) from the applicable secretary of state or other relevant Governmental
Authority of the jurisdiction of organization of each Credit Party.

 

6.2            Collateral.

 

(a)            All Capital Stock of the Borrower and all Capital Stock of each
wholly owned Restricted Subsidiary of the Borrower directly owned by the
Borrower or any Subsidiary Guarantor, in each case as of the Closing Date, shall
have been pledged pursuant to the Pledge Agreement (except that such Credit
Parties shall not be required to pledge any Excluded Capital Stock) and the
Collateral Agent shall have received all certificates, if any, (except as
permitted by Section 9.17) representing such securities pledged under the Pledge
Agreement, accompanied by instruments of transfer and undated stock powers
endorsed in blank.

 

(b)            (i) Except with respect to intercompany Indebtedness, all
evidences of Indebtedness for borrowed money in a principal amount in excess of
$10,000,000 (individually) that is owing to the Borrower or any Subsidiary
Guarantor shall be evidenced by a promissory note and shall have been pledged
pursuant to the Pledge Agreement, and the Collateral Agent shall have received
all such promissory notes, together with undated instruments of transfer with
respect thereto endorsed in blank.

 

(ii)            All Indebtedness of Holdings, the Borrower and each Restricted
Subsidiary on the Closing Date that is owing to any Credit Party shall be
evidenced by the Intercompany Note, which shall be executed and delivered by
Holdings, the Borrower and each Restricted Subsidiary on the Closing Date and
shall have been pledged pursuant to the Pledge Agreement, and the Collateral
Agent shall have received such Intercompany Note, together with undated
instruments of transfer with respect thereto endorsed in blank; provided,
however, that, if the Intercompany Note cannot be delivered to the Collateral
Agent on or prior to the Closing Date notwithstanding the Borrower’s use of
commercially reasonable efforts to do so, delivery thereof shall not be a
condition to closing, and in such case the Borrower agrees to deliver same to
the Collateral Agent not later than 90 days following the Closing Date (or such
later date as the Collateral Agent shall agree in its discretion).

 



 -122- 

 





 

(c)            All documents and instruments, including UCC or other applicable
personal property security financing statements and Intellectual Property
Security Agreements (as defined in the Security Agreement), required by
Applicable Law or reasonably requested by the Collateral Agent to be filed,
registered or recorded to create the Liens intended to be created by the
Security Documents on the Collateral owned by the Borrower and the Guarantors
and perfect such Liens in the United States to the extent required by, and with
the priority required by, the Security Documents shall have been filed,
registered or recorded or delivered to the Collateral Agent in appropriate form
for filing, registration or recording under the UCC and with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable.

 

(d)           The Collateral Agent shall have received a completed Perfection
Certificate, dated as of the Closing Date and signed by an Authorized Officer of
the Borrower, together with all attachments contemplated thereby.

 

Notwithstanding anything to the contrary contained in this Agreement or the
other Credit Documents, to the extent any security interest in any Collateral is
not or cannot be provided and/or perfected on the Closing Date (other than the
pledge and perfection of the security interests (i) in the certificated Capital
Stock, if any, of the Borrower and any wholly owned Domestic Restricted
Subsidiary that is not an Immaterial Subsidiary (to the extent required by
Section 6.2(a)) and (ii) in other assets pursuant to which a security interest
may be perfected by the filing of a financing statement under the UCC) after the
Borrower’s use of commercially reasonable efforts to do so or without undue
burden or expense, then the provision and/or perfection of a security interest
in such Collateral shall not constitute a condition to the initial Credit Event
to occur on the Closing Date and the Borrower agrees to deliver or cause to be
delivered such documents and instruments, and take or cause to be taken such
other actions as may be required to provide and/or perfect such security
interests, with respect to any certificated Capital Stock of the Target or any
wholly owned material U.S. restricted subsidiary of the Target not delivered on
the Closing Date, on or prior to the date that is 5 Business Days after the
Closing date, and with respect to any other such Collateral, on or prior to the
date that is 90 days after the Closing Date or, in each case, such longer period
of time as may be mutually agreed by the Collateral Agent and the Borrower, each
acting reasonably.

 

6.3           Legal Opinions. The Administrative Agent shall have received the
executed legal opinions of (i) Simpson Thacher & Bartlett LLP, counsel to
Holdings, the Borrower and its Subsidiaries and (ii) Davis & Kuelthau, s.c.,
Wisconsin counsel to Holdings, the Borrower and its Subsidiaries, in each case,
in form and substance reasonably satisfactory to the Administrative Agent.

 

6.4           Structure and Terms of the Transaction; No Material Adverse
Effect.

 

(a)           The Merger shall have been consummated, or shall be consummated
substantially simultaneously with, the initial Credit Event hereunder to occur
on the Closing Date, in all material respects in accordance with the terms of
the Merger Agreement, after giving effect to any modifications, amendments,
supplements, consents, waivers or requests, other than those modifications,
amendments, supplements, consents, waivers or requests (including the effects of
any such requests) by Polaris Parent (and/or its affiliates) that are materially
adverse to the interests of the Lenders or the Joint Bookrunners, unless
consented to in writing by the Joint Bookrunners (such consent not to be
unreasonably withheld or delayed).

 

(b)           The Equity Contribution shall have been made, or shall be made
substantially simultaneously with, the initial Credit Event hereunder to occur
on the Closing Date, in at least the amount set forth in the third recital to
this Agreement.

 

(c)           The Existing Debt Refinancing shall have been consummated, or
shall be consummated substantially simultaneously with, the initial Credit Event
hereunder to occur on the Closing Date.

  



 -123- 

 

  

(d)           Since the date of the Merger Agreement, no Material Adverse Effect
(as defined in the Merger Agreement) shall have occurred.

 

6.5           Closing Certificates. The Administrative Agent shall have received
a certificate of each Person that is a Credit Party as of the Closing Date,
dated the Closing Date, substantially in the form of Exhibit F, with appropriate
insertions, executed by two Authorized Officers (only one of which may be the
Secretary or Assistant Secretary) of such Credit Party, and attaching the
documents referred to in Sections 6.6 and 6.7.

 

6.6           Corporate Proceedings. The Administrative Agent shall have
received a copy of the resolutions, in form and substance reasonably
satisfactory to the Administrative Agent, of the Board of Directors or other
governing body, as applicable, of each Person that is a Credit Party as of the
Closing Date (or a duly authorized committee thereof) authorizing (a) the
execution, delivery and performance of the Credit Documents (and any agreements
relating thereto) to which it is a party and (b) in the case of the Borrower,
the extensions of credit contemplated hereunder.

 

6.7           Corporate Documents. The Administrative Agent shall have received
true and complete copies of the Organizational Documents of each Person that is
a Credit Party as of the Closing Date.

 

6.8           Solvency Certificate. The Administrative Agent shall have received
a certificate from the chief financial officer of the Borrower substantially in
the form of Exhibit K.

 

6.9           Financial Statements. The Administrative Agent and the Joint
Bookrunners shall have received the Historical Financial Statements and the Pro
Forma Financial Statements.

 

6.10          PATRIOT ACT. The Administrative Agent and the Joint Bookrunners
shall have received, at least two Business Days prior to the Closing Date, all
documentation and other information about the Borrower and the Guarantors that
shall have been reasonably requested by the Administrative Agent or the Joint
Bookrunners in writing at least 10 Business Days prior to the Closing Date and
that the Administrative Agent and the Joint Bookrunners reasonably determine is
required by United States regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the PATRIOT ACT.

 

6.11         Fees and Expenses. All fees required to be paid on the Closing Date
pursuant to the Commitment Letter and the Fee Letter and reasonable
out-of-pocket expenses required to be paid on the Closing Date pursuant to the
Commitment Letter and the Fee Letter, with respect to expenses to the extent
invoiced at least three business days prior to the Closing Date, shall, upon the
initial borrowings under the Credit Facilities, have been, or will be
substantially simultaneously, paid.

 

6.12         Specified Representations. The Specified Representations and the
Specified Merger Agreement Representations shall be true and correct in all
material respects on and as of the Closing Date (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date); provided that, with respect to the
Specified Representations made on the Closing Date, to the extent that such
representations are qualified by “Material Adverse Effect”, the definition of
“Material Adverse Effect” applicable to such qualifications shall be the
definition of “Material Adverse Effect” set forth in the Merger Agreement and
not the definition of “Material Adverse Effect” set forth in this Agreement.

 

Without limiting the generality of the provisions of the last paragraph of
Section 12.3, for purposes of determining compliance with the conditions
specified in this Section 6, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

  



 -124- 

 

 

SECTION 7.           Conditions Precedent to All Credit Events.

 

7.1           No Default; Representations and Warranties. The agreement of each
Lender to make any Loan requested to be made by it on any date (excluding
Mandatory Borrowings and Revolving Credit Loans made pursuant to
Section 2.1(d)(ii) or pursuant to Section 3.4(a) which shall each be made
without regard to the satisfaction of the condition set forth in this Section 7
and excluding borrowings made pursuant to Section 2.14, Section 2.15 and/or
Section 2.17, which may be subject to different conditions precedent and
representations, but only if so agreed by the Borrower and the applicable
Lenders) and the obligation of the Letter of Credit Issuer to issue, amend,
extend or renew Letters of Credit on any date is subject to the satisfaction of
the condition precedent that at the time of each such Credit Event and also
after giving effect thereto (a) except in the case of the initial Credit Event
to occur on the Closing Date, no Default or Event of Default shall have occurred
and be continuing at the time of and after giving effect to such Credit Event
and (b) except in the case of the initial Credit Event to occur on the Closing
Date, all representations and warranties made by any Credit Party contained
herein or in the other Credit Documents shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Event (except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date, and except where such
representations and warranties are qualified by materiality, “Material Adverse
Effect” or similar language, in which case such representations and warranties
shall be true and correct in all respects). The acceptance of the benefits of
each such Credit Event shall constitute a representation and warranty by each
Credit Party to each of the Lenders that the conditions contained in this
Section 7.1 have been met as of such date.

 

7.2           Notice of Borrowing; Letter of Credit Request.

 

(a)           Prior to the making of each Term Loan, each Revolving Credit Loan
(other than any Revolving Credit Loan made pursuant to Section 2.1(d)(ii) or
pursuant to Section 3.4(a)), each Additional/Replacement Revolving Credit Loan
and each Extended Revolving Credit Loan and each Swingline Loan, the
Administrative Agent shall have received a written Notice of Borrowing meeting
the requirements of Section 2.3.

 

(b)           Prior to the issuance of each Letter of Credit, the Administrative
Agent and the Letter of Credit Issuer shall have received a Letter of Credit
Request meeting the requirements of Section 3.2(a).

 

SECTION 8.           Representations, Warranties and Agreements. In order to
induce the Lenders to enter into this Agreement, make the Loans and issue,
renew, amend, extend or participate in Letters of Credit as provided for herein,
each of Holdings (solely with respect to the representations and warranties
applicable to it) and the Borrower makes the following representations and
warranties to, and agreements with, the Lenders and the Letter of Credit Issuer,
all of which shall survive the execution and delivery of this Agreement, the
making of the Loans and the issuance, renewal, amendment or extension of the
Letters of Credit:

 

8.1            Corporate Status. Holdings, the Borrower and each Restricted
Subsidiary (a) is a duly organized and validly existing corporation or other
entity and, to the extent such concept is applicable in the corresponding
jurisdiction, is in good standing under the laws of the jurisdiction of its
organization and has the corporate or other organizational power and authority
to own its property and assets and to transact the business in which it is
engaged and (b) has duly qualified and is authorized to do business and is in
good standing in all jurisdictions where it is required to be so qualified,
except, in the case of clauses (a) and (b), where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

8.2            Corporate Power and Authority; Enforceability. Each Credit Party
has the corporate or other organizational power and authority to execute,
deliver and carry out the terms and provisions of the Credit Documents to which
it is a party and has taken all necessary corporate or other organizational
action to authorize the execution, delivery and performance of the Credit
Documents to which it is a party. Each Credit Party has duly executed and
delivered each Credit Document to which it is a party and each such Credit
Document constitutes the legal, valid and binding obligation of such Credit
Party enforceable in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization and other similar
laws relating to or affecting creditors’ rights generally and general principles
of equity (whether considered in a proceeding in equity or law). Holdings, the
Borrower and each of the Restricted Subsidiaries (a) is in compliance with all
Applicable Laws and (b) has all requisite governmental licenses, authorizations,
consents and approvals to operate its business as currently conducted except, in
each case to the extent that failure to be in compliance therewith or to have
all such licenses, authorizations, consents and approvals would not reasonably
be expected to have a Material Adverse Effect.

  



 -125- 

 



 

8.3           No Violation. The execution, delivery and performance by any
Credit Party of the Credit Documents to which it is a party and compliance with
the terms and provisions hereof and thereof will not (a) contravene any material
applicable provision of any material Applicable Law of any Governmental
Authority, (b) result in any breach of any of the terms, covenants, conditions
or provisions of, or constitute a default under, or give rise to any right to
accelerate or to require the prepayment, repurchase or redemption of any
obligation under, or result in the creation or imposition of (or the obligation
to create or impose) any Lien upon any of the property or assets of any of
Holdings, the Borrower or any of the Restricted Subsidiaries (other than Liens
created under the Credit Documents) pursuant to, the terms of any indenture,
loan agreement, lease agreement, mortgage or deed of trust or any other
Contractual Obligation to which Holdings, the Borrower or any of their
Restricted Subsidiaries is a party or by which they or any of their property or
assets is bound, except, in the case of either of clause (a) or (b), to the
extent that any such conflict, breach, contravention, default, creation or
imposition would not reasonably be expected to result in a Material Adverse
Effect or (c) violate any provision of the Organizational Documents of Holdings,
the Borrower or any of their Restricted Subsidiaries.

 

8.4            Litigation. Except as set forth on Schedule 8.4, there are no
actions, suits, investigations or proceedings (including Environmental Claims)
pending or, to the knowledge of Holdings or the Borrower, threatened, in either
case with respect to Holdings, the Borrower or any of the Restricted
Subsidiaries that (a) involve any of the Credit Documents or (b) would
reasonably be expected to result in a Material Adverse Effect.

 

8.5           Margin Regulations. Neither the making of any Loan hereunder nor
the use of the proceeds thereof will violate the provisions of Regulation T,
Regulation U or Regulation X of the Board.

 

8.6           Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize or is required
in connection with (a) the execution, delivery and performance of any Credit
Document or (b) the legality, validity, binding effect or enforceability of any
Credit Document, except, in the case of either clause (a) or (b), (i) such
orders, consents, approvals, licenses, authorizations, validations, filings,
recordings, registrations or exemptions as have been obtained or made and are in
full force and effect, (ii) filings and recordings in respect of Liens created
pursuant to the Security Documents and (iii) such orders, consents, approvals,
licenses, authorizations, validations, filings, recordings, registrations or
exemptions to the extent that failure to so receive would not reasonably be
expected to result in a Material Adverse Effect.

 

8.7           Investment Company Act. None of the Credit Parties is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

8.8           True and Complete Disclosure.

 

(a)            None of the written factual information or written factual data
(taken as a whole) heretofore or contemporaneously furnished by Holdings, the
Borrower, any of its respective Subsidiaries or any of their respective
authorized representatives in writing to any Agent or any Lender on or before
the Closing Date (including all such information contained in the Confidential
Information Memorandum (and all information incorporated by reference therein)
and in the Credit Documents) for purposes of, or in connection with, this
Agreement or any transaction contemplated herein contained any untrue statement
of material fact or omitted to state any material fact necessary to make such
information and data (taken as a whole) not materially misleading at such time
(after giving effect to all supplements so furnished from time to time) in light
of the circumstances under which such information or data was furnished; it
being understood and agreed that for purposes of this Section 8.8(a), such
factual information and data shall not include projections (including financial
estimates, forecasts and other forward-looking information), pro forma financial
information or information of a general economic or industry specific nature.

  



 -126- 

 



 

(b)           The projections contained in the information and data referred to
in Section 8.8(a) were prepared in good faith based upon assumptions believed by
Holdings and the Borrower to be reasonable at the time made; it being recognized
by the Agents and the Lenders that such projections are as to future events and
are not to be viewed as facts, the projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of
Holdings, the Borrower and the Restricted Subsidiaries, that no assurance can be
given that any particular projections will be realized and that actual results
during the period or periods covered by any such projections may differ from the
projected results and such differences may be material.

 

8.9           Financial Statements.

 

(a)           The Historical Financial Statements present fairly in all material
respects the financial position and results of operations of the Target (or the
predecessor thereto) and its consolidated Subsidiaries at the respective dates
of such information and for the respective periods covered thereby and have been
prepared in accordance with GAAP consistently applied, except to the extent
provided in the notes thereto, and subject, in the case of the unaudited
financial information, to changes resulting from audit, normal year-end audit
adjustments and to the absence of footnotes and the inclusion of any explanatory
note.

 

(b)           The unaudited pro forma consolidated balance sheet of the MPH LLC
and its consolidated Subsidiaries as of March 31, 2016 (including any notes
thereto) (the “Pro Forma Balance Sheet”) and the unaudited pro forma
consolidated statement of income of MPH LLC and its consolidated Subsidiaries
for the 12-month period ending on March 31, 2016 (together with the Pro Forma
Balance Sheet, the “Pro Forma Financial Statements”), copies of which have
heretofore been furnished to the Administrative Agent, has been prepared giving
pro forma effect (as if such events had occurred on such date or the beginning
of such period, as the case may be) to the consummation of all of the
Transactions. The Pro Forma Financial Statements have been prepared in good
faith based upon assumptions believed by the Borrower to be reasonable as of the
date of delivery thereof to the Administrative Agent, and, subject to the
qualifications and limitations contained in the notes attached thereto, present
fairly in all material respects on a pro forma basis, the estimated financial
position of MPH LLC and its consolidated Subsidiaries as at March 31, 2016 and
their estimated results of operations for the periods covered thereby, assuming
that the events specified in the preceding sentence had actually occurred at
such date or at the beginning of the periods covered thereby.

 

Each Lender and each Agent hereby acknowledges and agrees that the Borrower and
its Subsidiaries may be required to restate the Historical Financial Statements
as the result of the implementation of changes in GAAP or the interpretation
thereof, and that such restatements will not result in a Default under the
Credit Documents under Section 11.2 (including any effect on any conditions
required to be satisfied on the Closing Date) to the extent that the
restatements do not reveal any material omission, misstatement or other material
inaccuracy in the reported information from actual results for any relevant
prior period.

 

8.10         Tax Returns and Payments, Etc. (a) Holdings, the Borrower and each
of the Restricted Subsidiaries have filed all U.S. federal income tax returns
and all other material tax returns, domestic and foreign, required to be filed
by them and have paid all material taxes and assessments payable by them that
have become due, other than those not yet delinquent or being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves have been established on the applicable financial statements in
accordance with GAAP or the equivalent accounting principles in the relevant
local jurisdiction and (b) each of Holdings, the Borrower and the Restricted
Subsidiaries have paid, or have provided adequate reserves (in the good-faith
judgment of the management of the Borrower) in accordance with GAAP or the
equivalent accounting principles in the relevant local jurisdiction for the
payment of, all material U.S. federal, state, and foreign income taxes
applicable for all prior fiscal years and for the current fiscal year to the
Closing Date, except in the case of either of clauses (a) or (b), to the extent
that the failure to be in compliance therewith would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

   



 -127- 

 

 

8.11         Compliance with ERISA. Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (a) each
Pension Plan is in compliance with ERISA, the Code and any Applicable Law;
(b) no Reportable Event has occurred (or is reasonably likely to occur); (c) no
Multiemployer Plan is “insolvent” within the meaning of Section 4245 of ERISA
(or is reasonably likely to be insolvent), and no written notice of any such
insolvency has been given to any of the Borrower, any of the Restricted
Subsidiaries or any ERISA Affiliate; (d) none of the Borrower, any of the
Restricted Subsidiaries or any ERISA Affiliate has failed to make a required
contribution to a Multiemployer Plan, whether or not waived (or is reasonably
likely to fail to make such required contribution); (e) no Pension Plan is, or
is expected to be, in “at-risk” status within the meaning of Section 430 of the
Code or Section 303 of ERISA and no Multiemployer Plan is, or is expected to be,
in “endangered or critical status” within the meaning of Section 432 of the Code
or Section 305 of ERISA; (f) none of the Borrower, any of the Restricted
Subsidiaries or any ERISA Affiliate has incurred (or is reasonably likely to
incur) any liability to or on account of a Pension Plan or Multiemployer Plan,
as applicable, pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code or has been
notified in writing that it will incur any liability under any of the foregoing
Sections with respect to any Pension Plan or Multiemployer Plan; (g) no
proceedings by the PBGC have been instituted (or are reasonably likely to be
instituted) to terminate or to reorganize any Pension Plan or Multiemployer Plan
or to appoint a trustee to administer any Pension Plan or Multiemployer Plan,
and no written notice of any such proceedings has been given to any of the
Borrower, any of the Restricted Subsidiaries or any ERISA Affiliate; (h) the
conditions for imposition of a Lien that could be imposed under the Code or
ERISA on the assets of any of the Borrower, any of the Restricted Subsidiaries
or any ERISA Affiliate with respect to a Pension Plan do not exist (or are not
reasonably likely to exist) nor has the Borrower, any of the Restricted
Subsidiaries or any ERISA Affiliate been notified in writing that such a lien
will be imposed on the assets of any of the Borrower, any of the Restricted
Subsidiaries or any ERISA Affiliate on account of any Pension Plan; and (i) each
Foreign Plan is in compliance with Applicable Laws (including funding
requirements under such Applicable Laws), and no proceedings have been
instituted to terminate any Foreign Plan which would reasonably be expected to
give rise to liability for the Borrower or any Restricted Subsidiary. No Pension
Plan has an Unfunded Current Liability that would, individually or when taken
together with any other liabilities incurred or reasonably likely to be incurred
by the Borrower, any of the Restricted Subsidiaries or any ERISA Affiliate as
referenced in this Section 8.11, be reasonably likely to have a Material Adverse
Effect. With respect to Multiemployer Plans, the representations and warranties
in this Section 8.11, other than any made with respect to (i) liability under
Section 4201 or 4204 of ERISA, (ii) any contribution required to be made, or
(iii) liability for termination of any such Multiemployer Plan under ERISA, are
made to the best knowledge of the Borrower.

 

8.12         Subsidiaries. On the Closing Date, after giving effect to the
Transactions, Holdings does not have any Subsidiaries other than the
Subsidiaries listed on Schedule 8.12. Schedule 8.12 sets forth, as of the
Closing Date, after giving effect to the Transactions, the name and the
jurisdiction of organization of each Subsidiary and, as to each Subsidiary, the
percentage of each class of Capital Stock owned by any Credit Party and the
designation of such Subsidiary as a Guarantor, a Restricted Subsidiary, an
Unrestricted Subsidiary, a Specified Subsidiary or an Immaterial Subsidiary. The
Borrower does not own or hold, directly or indirectly, any Capital Stock of any
Person other than such Subsidiaries and Investments permitted by Section 10.5.

 

8.13         Intellectual Property. Each of the Borrower and each of the
Restricted Subsidiaries owns, has good and marketable title to, or has a valid
license or otherwise has the right to use, all Intellectual Property, that is
necessary for, or otherwise used or held for use in, the operation of their
respective businesses as currently conducted, free and clear of all Liens (other
than Liens permitted by Section 10.2), except where the failure to own, or have
any such title, license or rights would not reasonably be expected to have a
Material Adverse Effect. Except as would not reasonably be expected to have a
Material Adverse Effect, (i) to the Borrower’s knowledge, the operation of the
businesses conducted by each of the Borrower and the Restricted Subsidiaries,
and the Intellectual Property now employed by any of the Credit Parties does not
infringe upon, misappropriate, or otherwise violate any Intellectual Property
rights owned by any other Person, and (ii) no material written claim has been
received by the Borrower, or any of the Restricted Subsidiaries, and no
litigation regarding the foregoing is pending or, to the Borrower’s knowledge,
threatened in writing, in either case against the Borrower or any of the
Restricted Subsidiaries.

 

8.14          Environmental Laws.

 

(a)            Except as would not reasonably be expected, either individually
or in the aggregate, to have a Material Adverse Effect, (i) Holdings, the
Borrower and each of the Restricted Subsidiaries are and have been in compliance
with all Environmental Laws (including having obtained and complied with all
permits required under Environmental Laws for their current operations); (ii) to
the knowledge of Holdings or the Borrower, there are no facts, circumstances or
conditions arising out of or relating to the operations of Holdings, the
Borrower or any of the Restricted Subsidiaries or any currently or formerly
owned, operated or leased Real Property that would reasonably be expected to
result in Holdings, the Borrower or any of the Restricted Subsidiaries incurring
liability under any Environmental Law; (iii) none of Holdings, the Borrower or
any of the Restricted Subsidiaries has become subject to any pending or, to the
knowledge of Holdings or the Borrower, threatened Environmental Claim or, to the
knowledge of Holdings or the Borrower, any other liability under any
Environmental Law.

  



 -128- 

 

  

(b)            None of the Borrower or any of the Restricted Subsidiaries has
treated, stored, transported or Released Hazardous Materials at or from any
currently or formerly owned, operated or leased Real Property in a manner that
would reasonably be expected to have a Material Adverse Effect.

 

8.15          Properties, Assets and Rights.

 

(a)            As of the Closing Date and as of the date of each Credit Event
thereafter, the Borrower and each of the Restricted Subsidiaries has good and
marketable title to, valid leasehold interest in, or easements, licenses or
other limited property interests in, all properties (other than Intellectual
Property) that are necessary for the operation of their respective businesses as
currently conducted, except where the failure to have such good title or
interest in such property would not reasonably be expected to have a Material
Adverse Effect. None of such properties and assets is subject to any Lien,
except for Liens permitted under Section 10.2.

 

(b)           Set forth on Schedule 8.15 hereto is a complete and accurate list
of all Real Property owned in fee by the Credit Parties on the Closing Date,
showing as of the Closing Date the street address, county or other relevant
jurisdiction, state and record owner thereof.

 

(c)            All permits required to have been issued or appropriate to enable
all Real Property of the Credit Parties to be lawfully occupied and used for all
of the purposes for which they are currently occupied and used have been
lawfully issued and are in full force and effect, other than those permits the
failure of which to be issued or to so enable lawful occupation and use would
not reasonably be expected to have a Material Adverse Effect.

 

8.16         Solvency. On the Closing Date after giving pro forma effect to the
Transactions, the Credit Parties and their Subsidiaries on a consolidated basis
are Solvent.

 

8.17         Material Adverse Change. Since the Closing Date, there have been no
events or developments that have had or would reasonably be expected to have a
Material Adverse Effect.

 

8.18         Use of Proceeds. The proceeds of (a) the Initial Term Loans (other
than the Tranche B Term Loans made on the First Incremental Agreement Effective
Date pursuant to the First Incremental Agreement) and the Initial Revolving
Borrowing Amount shall be used on (i) the Closing Date, together with the
proceeds from the issuance of Senior Unsecured Notes, cash on hand at the
Borrower and its Subsidiaries and the proceeds from the Equity Contribution to
pay the Merger Consideration, the Existing Debt Refinancing and/or the
Transaction Expenses and (ii) to the extent any proceeds remain after the
application described in clause (i), will be used on and after the Closing Date
for other general corporate purposes of the Borrower and its Subsidiaries and
(b) Revolving Credit Loans available under any Revolving Credit Facility,
together with the proceeds of the Swingline Loans and the Letters of Credit,
will be used for working capital requirements and other general corporate
purposes of the Borrower and its Subsidiaries, including the financing of
acquisitions, other Investments and Restricted Payments and other distributions
on account of the Capital Stock of the Borrower (or any Parent Entity thereof),
in each case permitted hereunder, and any other use not prohibited hereby. The
proceeds of the Tranche B Term Loans made on the First Incremental Agreement
Effective Date pursuant to the First Incremental Agreement shall be used on the
First Incremental Agreement Effective Date, (a) to prepay in full all Initial
Term Loans outstanding hereunder as of the First Incremental Agreement Effective
Date (immediately prior to giving effect to the First Incremental Agreement),
all accrued and unpaid interest thereon and all other Obligations in respect
thereof and (b) to pay the fees, expenses and other amounts incurred in
connection with the transactions contemplated by the First Incremental
Agreement.

  



 -129- 

 



 

8.19          FCPA.

 

(a)            The Borrower and each other Credit Party and their respective
Restricted Subsidiaries are in compliance with the Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder (the “FCPA”),
except to the extent that the failure to be in compliance would not reasonably
be expected to result in a Material Adverse Effect.

 

(b)            None of the Borrower or any other Credit Party will use the
proceeds of the Loans or the Letters of Credit or otherwise make available such
proceeds to any Person for the purposes of any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA.

 

8.20          Sanctioned Persons.

 

(a)            None of the Borrower, any other Credit Party or any of their
respective Restricted Subsidiaries is currently the target of any U.S. sanctions
administered by the U.S. Department of the Treasury’s Office of Foreign Assets
Control (“OFAC”) of the U.S. Treasury Department or the U.S. Department of
State.

 

(b)            None of the Borrower or any other Credit Party will use the
proceeds of the Loans or the Letters of Credit or otherwise make available such
proceeds to any Person for use in any manner that will result in a violation by
any Lender of any U.S. sanctions administered by OFAC or the U.S. Department of
State.

 

8.21          PATRIOT ACT. Except to the extent as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
neither the Borrower nor any other Credit Party is in violation of any
Applicable Laws relating to money laundering, including the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT
ACT”).

 

8.22          Labor Matters. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (a) there are no
strikes or other labor disputes against any of the Borrower or the Restricted
Subsidiaries pending or, to the knowledge of the Borrower, threatened in writing
and (b) none of the Borrower or the Restricted Subsidiaries have been in
violation of the Fair Labor Standards Act or any other Applicable Laws dealing
with wage and hour matters.

 

8.23          Subordination of Junior Financing. The Obligations are “Designated
Senior Debt” (if applicable), “Senior Debt”, “Senior Indebtedness”, “Guarantor
Senior Debt” or “Senior Secured Financing” (or any comparable term) under, and
as defined in, any indenture or document governing any Junior Debt.

 

8.24          No Default. As of the date of any Credit Event after the Closing
Date, no Default has occurred and is continuing.

 

SECTION 9.           Affirmative Covenants. The Borrower (and, in the case of
Section 9.14, Holdings) hereby covenants and agrees that, on the Closing Date
and thereafter, until the Total Commitment and all Letters of Credit have
terminated (unless such Letters of Credit have been Cash Collateralized on the
terms and conditions set forth in Section 3.8) and the Loans and Unpaid
Drawings, together with interest, fees and all other Obligations Incurred
hereunder (other than Hedging Obligations under Secured Hedging Agreements, Cash
Management Obligations under Secured Cash Management Agreements and contingent
indemnification obligations and other contingent obligations not then due and
payable), are paid in full:

 



 -130- 

 



 

9.1           Information Covenants. The Borrower will furnish to the
Administrative Agent for prompt further distribution to each Lender:

 

(a)            Annual Financial Statements. As soon as available and in any
event on or before the date that is 90 days after the end of each fiscal year
(or, in the case of the fiscal year ended December 31, 2016, the date that is
120 days after the end of such fiscal year), the consolidated balance sheet of
the Borrower and its consolidated Subsidiaries and, if different, the Borrower
and its Restricted Subsidiaries, in each case as at the end of such fiscal year,
and the related consolidated statement of income and cash flows for such fiscal
year, setting forth comparative consolidated figures for the preceding fiscal
year (or, in lieu of such audited financial statements of the Borrower and the
Restricted Subsidiaries, a detailed reconciliation, reflecting such financial
information for the Borrower and the Restricted Subsidiaries, on the one hand,
and the Borrower and its consolidated Subsidiaries, on the other hand), all in
reasonable detail and prepared in all material respects in accordance with GAAP
(except as otherwise disclosed in such financial statements) and, except with
respect to such reconciliation, reported on by independent registered public
accountants of recognized national standing with an unmodified report by such
independent registered public accountants without an emphasis of matter
paragraph related to going concern as defined by Statement on Accounting
Standards AU-C Section 570 “The Auditor’s Consideration of an Entity’s Ability
to Continue as a Going Concern” (or any similar statement under any amended or
successor rule as may be adopted by the Auditing Standards Board from time to
time) (other than solely with respect to, or expressly resulting solely from, an
upcoming maturity date of any Indebtedness under the Credit Documents, including
pursuant to Sections 2.14 and 2.15, Indebtedness Incurred pursuant to
Section 10.1(k), Section 10.1(s) and Section 10.1(u), the Senior Unsecured
Notes, any Term Loan Exchange Notes, and/or any Credit Agreement Refinancing
Indebtedness, Permitted Additional Debt or Permitted Refinancing Indebtedness
Incurred to Refinance (in whole or in part) any such Indebtedness), and, for the
avoidance of doubt, without modification as to the scope of audit, together in
any event with a certificate of such accounting firm stating that in the course
of its regular audit of the business of the Borrower and its consolidated
Subsidiaries, which audit was conducted in accordance with generally accepted
auditing standards, such accounting firm has obtained no knowledge of any Event
of Default relating to the Financial Performance Covenant that has occurred and
is continuing or, if in the opinion of such accounting firm such an Event of
Default has occurred and is continuing, a statement as to the nature thereof.
Notwithstanding the foregoing, the obligations in this Section 9.1 (a) may be
satisfied with respect to financial information of the Borrower and its
consolidated Subsidiaries by furnishing (A) the applicable financial statements
of Holdings (or any Parent Entity of Holdings) or (B) the Borrower’s or
Holdings’ (or any Parent Entity thereof), as applicable, Form 10-K filed with
the SEC or (C) following an election by the Borrower pursuant to the definition
of “GAAP”, the applicable financial statements shall be determined in accordance
with IFRS; provided that, with respect to each of clauses (A) and (B), (i) to
the extent such information relates to Holdings (or such Parent Entity), such
information is accompanied by consolidating information that explains in
reasonable detail the differences between the information relating to Holdings
(or such Parent Entity), on the one hand, and the information relating to the
Borrower and its consolidated Subsidiaries on a standalone basis, on the other
hand and (ii) to the extent such information is in lieu of information required
to be provided under the first sentence of this Section 9.1(a), such materials
shall be reported on by an independent registered public accounting firm of
recognized national standing, with an unmodified report by such independent
registered public accountants without an emphasis of matter paragraph related to
going concern as defined by Statement on Accounting Standards AU-C Section 570
“The Auditor’s Consideration of an Entity’s Ability to Continue as a Going
Concern” (or any similar statement under any amended or successor rule as may be
adopted by the Auditing Standards Board from time to time) (other than solely
with respect to, or expressly resulting solely from, an upcoming maturity date
of any Indebtedness under the Credit Documents, including pursuant to Sections
2.14 and 2.15, Indebtedness Incurred pursuant to Section 10.1(k),
Section 10.1(s) and Section 10.1(u), the Senior Unsecured Notes, any Term Loan
Exchange Notes and/or any Credit Agreement Refinancing Indebtedness, Permitted
Additional Debt or Permitted Refinancing Indebtedness Incurred to Refinance (in
whole or in part) any such Indebtedness) (it being understood that there shall
be no obligation to audit any such consolidating information), and, for the
avoidance of doubt, without modification as to the scope of audit.

 



 -131- 

 

 

(b)            Quarterly Financial Statements. As soon as available and in any
event on or before the date that is 45 days after the end of each of the first
three quarterly accounting periods in each fiscal year of the Borrower (or, in
the case of each of the quarters ending June 30, 2016, September 30, 2016 and
March 31, 2017, the date that is 60 days after the end of such quarter), the
consolidated, condensed balance sheet of the Borrower and its consolidated
Subsidiaries and, if different, the Borrower and the Restricted Subsidiaries, in
each case as at the end of such quarterly period and the related consolidated,
condensed statement of income for such quarterly accounting period and for the
elapsed portion of the fiscal year ended with the last day of such quarterly
period, and the related consolidated, condensed statement of cash flows for the
elapsed portion of the fiscal year ended with the last day of such quarterly
period, and setting forth comparative consolidated, condensed figures for the
related periods in the prior fiscal year or, in the case of such consolidated,
condensed balance sheet, for the last day of the prior fiscal year (or in lieu
of such financial statements of the Borrower and the Restricted Subsidiaries, a
detailed reconciliation, reflecting such financial information for the Borrower
and the Restricted Subsidiaries, on the one hand, and the Borrower and its
consolidated Subsidiaries on the other hand), all in reasonable detail and all
of which shall be certified by an Authorized Officer of the Borrower as fairly
presenting in all material respects the financial condition, results of
operations, members’ equity and cash flows of the Borrower and its consolidated
Subsidiaries (and, if applicable, the Borrower and the Restricted Subsidiaries)
in all material respects accordance with GAAP (except as disclosed in such
financing statements), subject to changes resulting from audit and normal
year-end audit adjustments and to the absence of footnotes. Notwithstanding the
foregoing, the obligations in this Section 9.1(b) may be satisfied with respect
to financial information of the Borrower and its consolidated Subsidiaries by
furnishing (A) the applicable financial statements of Holdings (or any Parent
Entity thereof) or (B) the Borrower’s or Holdings’ (or any Parent Entity
thereof), as applicable, Form 10-Q filed with the SEC or (C) following an
election by the Borrower pursuant to the definition of “GAAP”, the applicable
financial statements shall be determined in accordance with IFRS; provided that,
with respect to each of clauses (A) and (B), to the extent such information
relates to Holdings (or any such Parent Entity), such information is accompanied
by consolidating information that explains in reasonable detail the differences
between the information relating to Holdings (or such Parent Entity), on the one
hand, and the information relating to the Borrower and its consolidated
Subsidiaries on a standalone basis, on the other hand.

 

(c)            Budget. No later than five Business Days following the delivery
by the Borrower of the financial statements required under Section 9.1(a),
beginning at the time of the delivery of the financial statements for the fiscal
year ending December 31, 2016, a detailed quarterly budget of the Borrower and
its Restricted Subsidiaries in reasonable detail for the current fiscal year as
customarily prepared by management of the Borrower for its internal use (but
including, in any event, only a projected consolidated, condensed statement of
income of the Borrower and its Restricted Subsidiaries for the current fiscal
year and not a projected consolidated balance sheet or statement of projected
cash flow) and setting forth the principal assumptions upon which such budget is
based (provided that no such budgets shall be required to be delivered for the
fiscal year which began January 1, 2016). It is understood and agreed that any
financial or business projections furnished by any Credit Party (i)(A) are
subject to significant uncertainties and contingencies, which may be beyond the
control of the Credit Parties, (B) no assurance is given by the Credit Parties
that the results or forecast in any such projections will be realized and
(C) the actual results may differ from the forecast results set forth in such
projections and such differences may be material and (ii) are not a guarantee of
performance.

 

(d)            Officer’s Certificates. No later than five Business Days
following the delivery of the financial statements provided for in Sections
9.1(a) and 9.1(b), a certificate of an Authorized Officer of the Borrower to the
effect that no Default or Event of Default exists or, if any Default or Event of
Default does exist, specifying the nature and extent thereof, which certificate
shall set forth (i) during any fiscal quarter during which the Financial
Performance Covenant is applicable, the calculations required to establish
whether the Borrower was in compliance with the provisions of the Financial
Performance Covenant as at the end of such fiscal year or period, as the case
may be, beginning with the fiscal period ending December 31, 2016, if required,
(ii) a specification of any change in the identity of the Guarantors, the
Restricted Subsidiaries, the Unrestricted Subsidiaries, the Specified
Subsidiaries, the Immaterial Subsidiaries and the Foreign Subsidiaries as at the
end of such fiscal year or period, as the case may be, from the Guarantors,
Restricted Subsidiaries, the Unrestricted Subsidiaries, the Specified
Subsidiaries, the Immaterial Subsidiaries and the Foreign Subsidiaries,
respectively, provided to the Lenders on the Closing Date or the most recent
fiscal year or period, as the case may be, and (iii) the then applicable
Applicable Margins and Commitment Fee Rate. At the time of the delivery of the
financial statements provided for in Section 9.1(a) beginning with the fiscal
year ended December 31, 2017, a certificate of an Authorized Officer of the
Borrower setting forth in reasonable detail the calculation of Excess Cash Flow,
the Available Amount and the Available Equity Amount as at the end of the fiscal
year to which such financial statements relate.

 



 -132- 

 

 

(e)            Notice of Certain Events. Promptly after an Authorized Officer of
Holdings, the Borrower or any of its Restricted Subsidiaries obtains knowledge
thereof, notice of the occurrence of (i) any event that constitutes a Default or
an Event of Default, which notice shall specify the nature thereof, the period
of existence thereof and what action Holdings or the Borrower proposes to take
with respect thereto, and (ii) any litigation or governmental proceeding pending
against Holdings, the Borrower or any of its Restricted Subsidiaries that could
reasonably be expected to result in a Material Adverse Effect.

 

(f)            Other Information. (i) Promptly upon filing thereof, (x) copies
of any annual, quarterly and other regular, material periodic and special
reports (including on Form 10-K, 10-Q or 8-K) and registration statements which
Holdings, the Borrower or any Restricted Subsidiary files with the SEC or any
analogous Governmental Authority in any relevant jurisdiction (other than
amendments to any registration statement (to the extent such registration
statement, in the form it becomes effective, is delivered to the Administrative
Agent for further delivery to the Lenders), exhibits to any registration
statement and, if applicable, any registration statements on Form S-8 and other
than any filing filed confidentiality with the SEC or any analogous Governmental
Authority in any relevant jurisdiction) and (y) copies of all financial
statements, proxy statements and material reports that Holdings, the Borrower or
any of the Restricted Subsidiaries shall send to the holders of any publicly
issued debt of Holdings, the Borrower and/or any of the Restricted Subsidiaries
in their capacity as such holders (in each case to the extent not theretofore
delivered to the Administrative Agent for further delivery to the Lenders
pursuant to this Agreement) and (ii) with reasonable promptness, but subject to
the limitations set forth in the last sentence of Section 9.2 and Section 13.16,
such other information (financial or otherwise) as the Administrative Agent on
its own behalf or on behalf of any Lender may reasonably request in writing from
time to time.

 

Documents required to be delivered pursuant to Sections 9.1(a), 9.1(b) and
9.1(f)(i) may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto, on the Borrower’s website on the Internet
at the website address listed on Schedule 13.2 or (ii) on which such documents
are transmitted by electronic mail to the Administrative Agent; provided that:
(A) upon written request by the Administrative Agent, the Borrower shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (B) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the certificates required by
Section 9.1(d) to the Administrative Agent. Each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents.

 

9.2            Books, Records and Inspections. The Borrower will, and will cause
each of the Restricted Subsidiaries to, maintain proper books of record and
account, in which entries that are full, true and correct in all material
respects and are in conformity with GAAP consistently applied shall be made of
all material financial transactions and matters involving the assets and
business of Holdings, the Borrower or such Restricted Subsidiary, as the case
may be. The Borrower will, and will cause each of the Restricted Subsidiaries
to, permit representatives and independent contractors of the Administrative
Agent and the Required Lenders to visit and inspect any of its properties (to
the extent it is within such Person’s control to permit such inspection), to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, all at the
reasonable expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower (and subject, in the case of any such meetings or
advice from such independent accountants, to such accountants’ customary
policies and procedures); provided that, excluding any such visits and
inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Required Lenders under this Section 9.2, and the
Administrative Agent shall not exercise such rights more often than once during
any calendar year absent the existence of an Event of Default at the Borrower’s
expense; and provided, further, that when an Event of Default exists, the
Administrative Agent or the Required Lenders (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice. The Administrative Agent and the Required Lenders
shall give the Borrower the opportunity to participate in any discussions with
the Borrower’s independent public accountants. Notwithstanding anything to the
contrary in Section 9.1 or this Section 9.2, none of Holdings, the Borrower or
any Restricted Subsidiary will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
any Agent or any Lender (or their respective representatives or contractors) is
prohibited by Applicable Law or any binding agreement or (iii) that is subject
to attorney-client or similar privilege or constitutes attorney work product.

 



 -133- 

 

 

9.3            Maintenance of Insurance.

 

(a)            The Borrower will, and will cause each of the Restricted
Subsidiaries to, at all times maintain in full force and effect, with insurance
companies that the Borrower believes (in the good-faith judgment of the
management of the Borrower) are financially sound and responsible at the time
the relevant coverage is placed or renewed, insurance in at least such amounts
(after giving effect to any self-insurance which the Borrower believes (in the
good-faith judgment of management of the Borrower) is reasonable and prudent in
light of the size and nature of its business) and against at least such risks
(and with such risk retentions) as are usually insured against in the same
general area by companies engaged in businesses similar to those engaged by the
Borrower and the Restricted Subsidiaries; and will furnish to the Administrative
Agent for further delivery to the Lenders, upon written request from the
Administrative Agent, information presented in reasonable detail as to the
insurance so carried. The Collateral Agent, for the benefit of the Secured
Parties, shall be the additional insured on any such liability insurance and the
Collateral Agent, for the benefit of the Secured Parties, shall be the
additional loss payee or additional mortgagee under any such casualty or
property insurance, except in each case as the Collateral Agent and the Borrower
may otherwise agree.

 

(b)            If any buildings or improvements comprising of any Mortgaged
Property are at any time located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a special flood hazard area with
respect to which flood insurance has been made available under the Flood
Insurance Laws, then the Borrower shall, or shall cause the applicable Credit
Parties to, solely to the extent required by Applicable Law, (i) maintain, or
cause to be maintained, with a financially sound and reputable insurer
(determined at the time such insurance is obtained or renewed), flood insurance
in an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Collateral Agent evidence of such compliance in form reasonably acceptable
to the Collateral Agent.

 

9.4            Payment of Taxes. The Borrower will pay and discharge, and will
cause each of the Restricted Subsidiaries to pay and discharge, all material
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits, or upon any properties belonging to it, prior to the date
on which such payments become overdue, and all lawful material claims in respect
of taxes imposed, assessed or levied that, if unpaid, would reasonably be
expected to become a material Lien upon any properties of the Borrower or any of
the Restricted Subsidiaries, except to the extent that the failure to do so
would not reasonably be expected to result in a Material Adverse Effect;
provided that none of the Borrower or any of the Restricted Subsidiaries shall
be required to pay any such tax, assessment, charge, levy or claim that is being
diligently contested in good faith and by proper proceedings if it has
maintained adequate reserves (in the good-faith judgment of the management of
the Borrower) with respect thereto in accordance with GAAP or the equivalent
accounting principles in the relevant local jurisdiction.

 

9.5            Consolidated Corporate Franchises. The Borrower will do, and will
cause each of the Restricted Subsidiaries to do, or cause to be done, all things
necessary to preserve and keep in full force and effect its existence, corporate
rights, privileges and authority, except to the extent that the failure to do so
would not reasonably be expected to have a Material Adverse Effect; provided,
however, that the Borrower and the Restricted Subsidiaries may consummate any
transaction permitted under Section 10.3, 10.4 or 10.5.

 

9.6            Compliance with Statutes. The Borrower will, and will cause each
Restricted Subsidiary to (a) comply with all Applicable Laws, rules, regulations
and orders applicable to it or its property, including, without limitation,
(i) the FCPA, (ii) applicable Sanctions and (iii) the PATRIOT ACT, and
(b) maintain in effect all governmental approvals or authorizations required to
conduct its business, except in the case of each of clauses (a) and (b), where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

 

 

 -134- 

 



  

9.7            ERISA. As soon as reasonably practicable after the Borrower or
any of the Restricted Subsidiaries or any ERISA Affiliate knows or has reason to
know of the occurrence of any of the following events that, individually or in
the aggregate (including in the aggregate such events previously disclosed or
exempt from disclosure hereunder, to the extent the liability therefor remains
outstanding), would be reasonably likely to have a Material Adverse Effect, the
Borrower will deliver to the Administrative Agent a certificate of an Authorized
Officer or any other senior officer of the Borrower setting forth details as to
such occurrence and the action, if any, that the Borrower, such Restricted
Subsidiary or such ERISA Affiliate is required or proposes to take, together
with any notices (required, proposed or otherwise) given to or filed with or by
the Borrower, such Restricted Subsidiary, such ERISA Affiliate, the PBGC, or a
Multiemployer Plan administrator (provided that if such notice is given by the
Multiemployer Plan administrator, it is given to any of the Borrower or any of
the Restricted Subsidiaries or any ERISA Affiliates thereof): (a) that a
Reportable Event has occurred; (b) that there has been a failure to satisfy the
minimum funding standard under Section 412 of the Code or Section 302 of ERISA
or an application is to be made to the Secretary of the Treasury for a waiver or
modification of the minimum funding standard (including any required installment
payments) or an extension of any amortization period under Section 412 of the
Code with respect to a Pension Plan; (c) that a Pension Plan having an Unfunded
Current Liability has been or is to be terminated under Title IV of ERISA
(including the giving of written notice thereof); (d) that a Pension Plan has an
Unfunded Current Liability that has or will result in a Lien under ERISA or the
Code on the assets of any of Holdings, the Borrower, any of the Restricted
Subsidiaries or any ERISA Affiliate; (e) that proceedings will be or have been
instituted by the PBGC to terminate a Pension Plan having an Unfunded Current
Liability (including the giving of written notice thereof); (f) that a
proceeding has been instituted against the Borrower, a Restricted Subsidiary
thereof or an ERISA Affiliate pursuant to Section 515 of ERISA to collect a
delinquent contribution to a Multiemployer Plan; (g) that the PBGC has notified
the Borrower, any Restricted Subsidiary thereof or any ERISA Affiliate of its
intention to appoint a trustee to administer any Pension Plan; (h) that the
Borrower, any Restricted Subsidiary thereof or any ERISA Affiliate has failed to
make any required contribution or payment to a Multiemployer Plan; (i) that a
determination has been made that any Pension Plan is in “at-risk” status within
the meaning of Section 430 of the Code or Section 303 of ERISA or any
Multiemployer Plan is in “endangered or critical status” within the meaning of
Section 432 of the Code or Section 305 of ERISA; (j) that the Borrower, any
Restricted Subsidiary thereof or any ERISA Affiliate has incurred (or has been
notified in writing by a Multiemployer Plan administrator that it will incur)
any liability (including any contingent or secondary liability) to or on account
of a Pension Plan or Multiemployer Plan pursuant to Section 409, 502(i) 502(l),
515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of
the Code; (k) that a Pension Plan or Multiemployer Plan is “insolvent” within
the meaning of Section 4245 of ERISA; (l) that the termination of any Foreign
Plan has occurred that gives rise to liability for Holdings, the Borrower or any
Restricted Subsidiary; or (m) that any non-compliance with any funding
requirements under Applicable Law for any Foreign Plan has occurred. Such
certificate and notice shall be provided as soon as reasonably practicable after
the Borrower, any Restricted Subsidiary or any ERISA Affiliate knows or has
reason to know of the occurrence of any such event.

 

9.8            Good Repair. The Borrower will, and will cause each of the
Restricted Subsidiaries to, ensure that its properties and equipment used or
useful in its business in whomsoever’s possession they may be to the extent that
it is within the control of such party to cause same, are kept in good repair,
working order and condition, normal wear and tear excepted, and that from time
to time there are made in such properties and equipment all needful and proper
repairs, renewals, replacements, extensions, additions, betterments and
improvements thereto, to the extent and in the manner customary for companies in
the industry in which the Borrower and the Restricted Subsidiaries conduct
business and consistent with third party leases, except in each case to the
extent the failure to do so would not be reasonably expected to have a Material
Adverse Effect.

 

9.9            End of Fiscal Years; Fiscal Quarters. The Borrower will, for
financial reporting purposes, cause (a) each of its, and each of the Restricted
Subsidiaries’, fiscal years to end on December 31 of each year and (b) each of
its, and each of the Restricted Subsidiaries’, fiscal quarters to end on dates
consistent with such fiscal year-end and the Borrower’s past practice; provided,
however, that the Borrower may, upon written notice to, and consent by, the
Administrative Agent, change the financial reporting convention specified above
to any other financial reporting convention reasonably acceptable to the
Administrative Agent, in which case the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial
reporting.

 

 -135- 

 





 

9.10          Additional Guarantors, Grantors and Co-Obligors. Subject to any
applicable limitations set forth in the Guarantee, the Security Agreement, the
Pledge Agreement or any other Security Document, as applicable, the Borrower
will cause (i) any direct or indirect Domestic Subsidiary of the Borrower (other
than any Excluded Subsidiary) formed or otherwise purchased or acquired after
the Closing Date (including pursuant to an Acquisition) and (ii) any Domestic
Subsidiary of the Borrower that ceases to be an Excluded Subsidiary, to promptly
execute (A) a supplement to each of the Guarantee, the Security Agreement and
the Pledge Agreement substantially in the form of Annex B, Exhibit 1 or Annex A,
as applicable, to the respective agreement in order to become a Guarantor under
the Guarantee, a grantor under the Security Agreement and a pledgor under the
Pledge Agreement, (B) a counterpart signature page to the Intercompany Note,
(C) a Joinder Agreement to this Agreement and (D) a joinder agreement or such
comparable documentation to each other applicable Security Document,
substantially in the form annexed thereto, and to take all actions required
thereunder to perfect the Liens created thereunder.

 

9.11          Pledges of Additional Stock and Evidence of Indebtedness.

 

(a)            Subject to any applicable limitations set forth in the Security
Documents, as applicable, the Borrower will pledge, and, if applicable, will
cause each other Subsidiary Guarantor (or a Person required to become a
Subsidiary Guarantor pursuant to Section 9.10) to pledge, to the Collateral
Agent for the benefit of the Secured Parties, (i) all the Capital Stock (other
than any Excluded Capital Stock) of each Subsidiary owned by the Borrower or any
Subsidiary Guarantor (or Person required to become a Subsidiary Guarantor
pursuant to Section 9.10), in each case, formed or otherwise purchased or
acquired after the Closing Date, pursuant to a supplement to the Pledge
Agreement substantially in the form of Annex A thereto and (ii) except with
respect to intercompany Indebtedness, all evidences of Indebtedness for borrowed
money in a principal amount in excess of $10,000,000 (individually) that are
owing to the Borrower or any Subsidiary Guarantor (or Person required to become
a Subsidiary Guarantor pursuant to Section 9.10) (which shall be evidenced by a
promissory note), in each case pursuant to a supplement to the Pledge Agreement
substantially in the form of Annex A thereto.

 

(b)            The Borrower agrees that all Indebtedness of the Borrower and
each of its Restricted Subsidiaries that is owing to any Credit Party (or a
Person required to become a Subsidiary Guarantor pursuant to Section 9.10) shall
be evidenced by the Intercompany Note, which promissory note shall be required
to be pledged to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to the Pledge Agreement.

 

9.12          Use of Proceeds. The proceeds of the Initial Term Loans (other
than the Tranche B Term Loans made on the First Incremental Agreement Effective
Date pursuant to the First Incremental Agreement) and the Initial Revolving
Borrowing Amount shall be used (a) on the Closing Date, together with the
proceeds from the issuance of Senior Unsecured Notes, cash on hand at the
Borrower and its Subsidiaries and the proceeds from the Equity Contribution to
pay the Merger Consideration, the Existing Debt Refinancing and/or the
Transaction Expenses and (b) to the extent any proceeds remain after the
application described in clause (a), on and after the Closing Date for other
general corporate purposes of the Borrower and its Subsidiaries. The proceeds of
the Revolving Credit Loans available under any Revolving Credit Facility,
together with the proceeds of the Swingline Loans and the Letters of Credit,
will be used for working capital requirements and other general corporate
purposes of the Borrower and its Subsidiaries, including the financing of
acquisitions, other Investments and Restricted Payments and other distributions
on account of the Capital Stock of the Borrower (or any Parent Entity thereof),
in each case permitted hereunder, and any other use not prohibited hereby. The
proceeds of the Tranche B Term Loans made on the First Incremental Agreement
Effective Date pursuant to the First Incremental Agreement shall be used on the
First Incremental Agreement Effective Date, (a) to prepay in full all Initial
Term Loans outstanding hereunder as of the First Incremental Agreement Effective
Date (immediately prior to giving effect to the First Incremental Agreement),
all accrued and unpaid interest thereon and all other Obligations in respect
thereof and (b) to pay the fees, expenses and other amounts incurred in
connection with the transactions contemplated by the First Incremental
Agreement. The proceeds of any Incremental Term Loan Facility, the proceeds of
any Revolving Credit Loans made pursuant to any Incremental Revolving Credit
Commitment Increase and the proceeds of any Additional/Replacement Revolving
Credit Loans or Extended Revolving Credit Loans made pursuant to any
Additional/Replacement Revolving Credit Commitments or Extended Revolving Credit
Commitments, as applicable, may be used for working capital requirements and
other general corporate purposes of the Borrower and its Subsidiaries including
the financing of acquisitions, other Investments and Restricted Payments and
other distributions on account of the Capital Stock of the Borrower (or any
Parent Entity thereof), in each case permitted hereunder, and any other use not
prohibited hereby.

  



 -136- 

 

  

9.13          Changes in Business. The Borrower and its Restricted Subsidiaries,
taken as a whole, will not fundamentally and substantively alter the character
of their business, taken as a whole, from the business conducted by the Borrower
and its Restricted Subsidiaries, taken as a whole, on the Closing Date and other
similar, incidental, ancillary, supportive, complementary, synergetic or related
businesses or reasonable extensions thereof (and non-core incidental businesses
acquired in connection with any Acquisition or Investment or other immaterial
businesses).

 

9.14          Further Assurances.

 

(a)            Subject to the limitations set forth in this Agreement and the
Security Documents, Holdings and the Borrower will, and will cause each other
Subsidiary Guarantor to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
Mortgages and other similar documents), that may be required under any
Applicable Law, or that the Collateral Agent or the Required Lenders may
reasonably request, in order to grant, preserve, protect and perfect the
validity and priority of the security interests created or intended to be
created by the Security Documents, all at the expense of the Borrower and its
Restricted Subsidiaries.

 

(b)            Subject to any applicable limitations set forth in the Security
Documents and in Sections 9.10 and 9.11, (i) if any Material Real Property is
acquired by any Credit Party after the Closing Date or, (ii) if any Credit Party
that becomes a Credit Party after the Closing Date owns any Material Real
Property, the Borrower will notify the Collateral Agent (who shall thereafter
notify the Lenders) thereof and will, within 90 days after the acquisition of
such Material Real Property or within 90 days of the date on which the
applicable Credit Party became a Credit Party, as applicable, (or such longer
period as may be agreed by the Collateral Agent in its sole discretion), cause
such Material Real Property to be subjected to a Mortgage (provided, however,
that, in the event any Material Real Property subject to a Mortgage under this
Section is located in a jurisdiction that imposes mortgage recording taxes or
any similar fees or charges, such Mortgage shall only secure an amount equal to
the Fair Market Value of such Material Real Property) and will take, and cause
the Subsidiary Guarantors to take, such other actions as shall be necessary or
reasonably requested by the Collateral Agent to grant and perfect a Lien on such
Material Real Property consistent with the applicable requirements of the
Security Documents, including actions described in Section 9.14(a) and
Section 9.14(c), all at the expense of the Credit Parties.

 

(c)            Any Mortgage delivered to the Collateral Agent in accordance with
Sections 9.14(b) shall be accompanied by:

 

(i)             a completed “Life-of-Loan” Federal Emergency Management Agency
standard flood hazard determination with respect to each Mortgaged Property
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by the Borrower) and with respect to each
Mortgaged Property that is: (x) in an area designated by the Federal Emergency
Management Agency as being located in a special flood hazard area, and
(y) contains “improved real estate” or a “mobile home” (as defined by the Flood
Insurance Laws) within such special flood hazard area (a “Flood Hazard
Property”) the Borrower shall deliver to the Collateral Agent (i) Borrower’s
written acknowledgment of receipt of written notification from the Collateral
Agent as to the fact that such asset is a Flood Hazard Property and as to
whether the community in which such Mortgaged Property is located is
participating in the National Flood Insurance Program and (ii) evidence of flood
insurance in form and substance reasonably satisfactory to the Collateral Agent;

 

(ii)            a policy or policies of title insurance or a marked
unconditional commitment or binder thereof issued by a nationally recognized
title insurance company insuring title to such Mortgaged Property is vested in
such Credit Party for an amount not to exceed the Fair Market Value (determined
at the time described in Section 9.14(b) above) and together with such
endorsements as the Collateral Agent may reasonably request and which are
available at commercially reasonable rates in the jurisdiction where the
applicable Mortgaged Property is located;

  



 -137- 

 

 

(iii)            unless the Collateral Agent shall have otherwise agreed, but
only to the extent already prepared and otherwise available, either (A) a survey
of the applicable Mortgaged Property for which all necessary fees (where
applicable) have been paid (1) prepared by a surveyor reasonably acceptable to
the Collateral Agent, (2) dated or re-certificated not earlier than three months
prior to the date of such delivery or such other date as may be reasonably
satisfactory to the Collateral Agent in its sole discretion, (3) for Mortgaged
Property situated in the United States, certified to the Collateral Agent and
the title insurance company issuing the title insurance policy for such
Mortgaged Property pursuant to clause (ii), which certification shall be
reasonably acceptable to the Collateral Agent and (4) for Mortgaged Property
situated in the United States, complying with current “Minimum Standard Detail
Requirements for ALTA/ACSM Land Title Surveys,” jointly established and adopted
by American Land Title Association, the American Congress on Surveying and
Mapping and the National Society of Professional Surveyors (except for such
deviations as are acceptable to the Collateral Agent) or (B) coverage under the
title insurance policy or policies referred to in clause (ii) above that does
not contain a general exception for survey matters and which contains
survey-related endorsements reasonably acceptable to the Collateral Agent; and

 

(iv)           opinions of counsel to the Credit Party mortgagor with respect to
the enforceability, due authorization, execution and delivery of the applicable
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to the Collateral Agent.

 

(d)            Notwithstanding anything herein to the contrary, if the
Collateral Agent and the Borrower reasonably determine in writing that the time
or cost of creating or perfecting any Lien on any property (including the time
and cost required to obtain the flood insurance required under
Section 9.14(c)(i)) is excessive in relation to the benefits afforded to the
Lenders thereby, then such property may be excluded from the Collateral for all
purposes of the Credit Documents.

 

(e)            Notwithstanding anything herein to the contrary, the Credit
Parties shall not be required to take any actions outside the United States, to
(i) create any security interest in assets titled or located outside the United
States, or (ii) perfect or make enforceable any security interests in any
Collateral.

 

9.15          Designation of Subsidiaries. The Board of Directors of the
Borrower may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that immediately before and after such designation, no Event of Default shall
have occurred and be continuing. The designation of any Subsidiary as an
Unrestricted Subsidiary after the Closing Date shall constitute an Investment by
the Borrower therein at the date of designation in an amount equal to the Fair
Market Value of the Borrower’s Investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
Incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time. Upon any such designation of any
Unrestricted Subsidiary as a Restricted Subsidiary (but without duplication of
any amount reducing such Investment in such Unrestricted Subsidiary pursuant to
the definition of “Investment” or the definition of “Available Amount”), the
Borrower and/or the applicable Restricted Subsidiaries shall receive a credit
against the applicable clause in Section 10.5 or Section 10.6 that was utilized
for the Investment in such Unrestricted Subsidiary for all Returns in respect of
such Investment.

 

9.16          Maintenance of Ratings. The Borrower will use commercially
reasonable efforts to cause the public credit rating for the Initial Term Loan
Facility issued by S&P and the public credit rating for the Initial Term Loan
Facility issued by Moody’s, and the Borrower’s public corporate credit rating
issued by S&P and public corporate credit rating issued by Moody’s to each be
maintained (but not to obtain or maintain a specific rating).

 

9.17          Post-Closing Obligations. To the extent not executed and delivered
on the Closing Date, unless otherwise agreed by the Administrative Agent in its
reasonable discretion, execute and deliver the documents and complete the tasks
set forth on Schedule 9.17, in each case within the time limits specified on
such schedule (or such later time as the Administrative Agent shall agree in its
reasonable discretion).

  



 -138- 

 

  

SECTION 10.          Negative Covenants. The Borrower (and, with respect to
Section 10.9, Holdings) hereby covenants and agrees that on the Closing Date and
thereafter, until the Total Commitment and all Letters of Credit have terminated
(unless such Letters of Credit have been Cash Collateralized on terms and
conditions set forth in Section 3.8) and the Loans and Unpaid Drawings, together
with interest, fees and all other payment Obligations (other than Hedging
Obligations under Secured Hedging Agreements, Cash Management Obligations under
Secured Cash Management Agreements or contingent indemnification or other
contingent obligations not then due and payable), are paid in full:

 

10.1          Limitation on Indebtedness. The Borrower will not, and will not
permit any of the Restricted Subsidiaries to, directly or indirectly, Incur,
contingently or otherwise, with respect to any Indebtedness, except:

 

(a)            (i) Indebtedness arising under the Credit Documents, including
pursuant to Sections 2.14 and 2.15, and (ii) any Credit Agreement Refinancing
Indebtedness Incurred to Refinance (in whole or in part) such Indebtedness;

 

(b)            Indebtedness arising under the Senior Unsecured Notes Documents
(including any guarantees in respect thereof) in an aggregate principal amount
not to exceed (when aggregated with the aggregate principal amount of Permitted
Refinancing Indebtedness pursuant to clause (ii) in respect of such Indebtedness
then outstanding), except as contemplated by the definition of “Permitted
Refinancing Indebtedness”, $1,100,000,000 and (ii) any Permitted Refinancing
Indebtedness Incurred to Refinance (in whole or in part) such Indebtedness;
provided that, notwithstanding any other provision herein to the contrary, no
Person other than a Credit Party shall at any time be an obligor in respect of
any such Indebtedness;

 

(c)            (i) Indebtedness constituting reimbursement obligations in
respect of any bankers’ acceptance, bank guarantees, letters of credit,
warehouse receipt or similar facilities entered into in the ordinary course of
business (including in respect of workers compensation claims, or consistent
with past practice, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims,
health, disability or other employee benefits or property, casualty or liability
insurance or self-insurance) and (ii) Indebtedness supported by Letters of
Credit or other letters of credit under similar facilities in an amount not to
exceed the Stated Amount of such Letters of Credit or stated amount of such
other letters of credit under such similar facilities;

 

(d)            Except as otherwise limited by clauses (a), (b), (h) and (u),
Guarantee Obligations Incurred by (i) any Restricted Subsidiary in respect of
Indebtedness of the Borrower or any other Restricted Subsidiary that is
permitted to be Incurred under this Agreement and (ii) the Borrower in respect
of Indebtedness of any Restricted Subsidiary that is permitted to be Incurred
under this Agreement; provided that, if the applicable Indebtedness is
subordinated to the Obligations, any such Guarantee Obligations shall be
subordinated to the Obligations;

 

(e)            Guarantee Obligations Incurred in the ordinary course of business
or consistent with past practice in respect of obligations to suppliers,
customers, franchisees, lessors, licensees, sublicensees or distribution
partners;

 

(f)            (i) Indebtedness (including Financing Lease Obligations and other
Indebtedness arising under mortgage financings and purchase money Indebtedness
(including any industrial revenue bond, industrial development bond or similar
financings)) the proceeds of which are used to finance the acquisition,
development, construction, repair, restoration, replacement, maintenance,
upgrade, expansion or improvement of fixed or capital assets or otherwise
Incurred in respect of Capital Expenditures; provided that (A) such Indebtedness
is Incurred concurrently with or within 270 days after the completion of the
applicable acquisition, development, construction, repair, restoration,
replacement, maintenance, upgrade, expansion or improvement or the making of the
applicable Capital Expenditure and (B) such Indebtedness is not Incurred to
acquire Capital Stock of any Person; provided, further, that, at the time of
Incurrence thereof and after giving pro forma effect thereto and the use of the
proceeds thereof, the aggregate principal amount of such Indebtedness then
outstanding pursuant to clause (i) (when aggregated with the aggregate principal
amount of Permitted Refinancing Indebtedness pursuant to clause (ii) in respect
of such Indebtedness then outstanding) shall not, except as contemplated by the
definition of “Permitted Refinancing Indebtedness”, exceed an amount equal to
(I) the greater of (x) $175,000,000 and (y) 25.0% of Consolidated EBITDA of the
Borrower for the Test Period most recently ended on or prior to such date of
Incurrence (measured as of the date such Indebtedness is Incurred based upon the
Section 9.1 Financials most recently delivered on or prior to such date) minus
(II) the aggregate amount of Indebtedness incurred pursuant to
Section 10.1(g) and (ii) any Permitted Refinancing Indebtedness Incurred to
Refinance such Indebtedness;

 



 -139- 

 

 

(g)           (i) Indebtedness constituting Financing Lease Obligations, other
than Financing Lease Obligations in effect on the Closing Date (and set forth on
Schedule 10.1) or Financing Lease Obligations entered into pursuant to
Section 10.1(f); provided that, at the time of Incurrence thereof and after
giving pro forma effect thereto and the use of the proceeds thereof, the
aggregate principal amount of such Indebtedness then outstanding pursuant to
clause (i) (when aggregated with the aggregate principal amount of Permitted
Refinancing Indebtedness pursuant to clause (ii) in respect of such Indebtedness
then outstanding) shall not, except as contemplated by the definition of
“Permitted Refinancing Indebtedness”, exceed an amount equal to (I) the greater
of (x) $175,000,000 and (y) 25.0% of Consolidated EBITDA of the Borrower for the
Test Period most recently ended on or prior to such date of Incurrence (measured
as of the date such Indebtedness is Incurred based upon the Section 9.1
Financials most recently delivered on or prior to such date) minus (II) the
aggregate amount of Indebtedness incurred pursuant to Section 10.1(f); and
(ii) any Permitted Refinancing Indebtedness Incurred to Refinance such
Indebtedness.

 

(h)           Closing Date Indebtedness and any Permitted Refinancing
Indebtedness Incurred to Refinance (in whole or in part) such Indebtedness;

 

(i)            Indebtedness in respect of Hedging Agreements Incurred in the
ordinary course of business or consistent with past practice and, in each case,
at the time entered into, not for speculative purposes;

 

(j)            (i) Indebtedness of a Person or Indebtedness attaching to assets
of a Person that, in either case, becomes a Restricted Subsidiary (or is a
Restricted Subsidiary that survives a merger, consolidation or amalgamation with
such Person or any of its Subsidiaries) or Indebtedness attaching to assets that
are acquired by the Borrower or any Restricted Subsidiary, in each case after
the Closing Date as the result of an Acquisition or Indebtedness of any
Unrestricted Subsidiary that is redesignated as a Restricted Subsidiary;
provided that

 

(A)           subject to Section 1.11, before and after giving pro forma effect
thereto, no Event of Default under Section 11.1 or 11.5 has occurred and is
continuing;

 

(B)            as of the date that any such Person becomes a Restricted
Subsidiary (or is a Restricted Subsidiary that survives a merger, consolidation
or amalgamation with such a Person or any of its Subsidiaries) or the date that
any such assets are acquired by the Borrower or any Restricted Subsidiary and
after giving pro forma effect thereto, the aggregate principal amount of
Indebtedness then outstanding pursuant to this Section 10.1(j) does not exceed,
except as contemplated by the definition of “Permitted Refinancing
Indebtedness”, the sum of (I) when aggregated with the aggregate principal
amount of (1) Indebtedness Incurred pursuant to, and then outstanding under,
Section 10.1(k)(i)(B)(I) and Section 10.1(s)(i) and (2) Permitted Refinancing
Indebtedness Incurred pursuant to clause (ii) of this Section 10.1(j) to
Refinance Indebtedness Incurred pursuant to, and then outstanding in reliance
on, this clause (I), the greater of (x) $100,000,000 and (y) 15.0% of
Consolidated EBITDA of the Borrower for the Test Period most recently ended on
or prior to such date of determination (measured as of such date) based upon the
Section 9.1 Financials most recently delivered on or prior to such date plus
(II) subject to Section 1.11, an aggregate amount such that, after giving pro
forma effect to the Incurrence of any such Indebtedness, to such
Acquisition, Investment, any Specified Transaction or Specified Restructuring to
be consummated in connection therewith, the Borrower and the Restricted
Subsidiaries shall be in compliance on a pro forma basis with a Consolidated
Total Debt to Consolidated EBITDA Ratio, as such ratio is calculated as of the
last day of the Test Period most recently ended on or prior to the date of such
Incurrence, as if such Incurrence, Acquisition, Investment, Specified
Transaction and Specified Restructuring had occurred on the first day of such
Test Period of not greater than 6.85:1.00;

 



-140-

 

 

(C)            such Indebtedness existed at the time such Person became a
Restricted Subsidiary or at the time such assets were acquired and, in each
case, was not created in anticipation thereof;

 

(D)            such Indebtedness is not guaranteed in any respect by Holdings,
the Borrower or any Restricted Subsidiary (other than any such Person that so
becomes a Restricted Subsidiary or is the survivor of a merger with such Person
or any of its Subsidiaries) except to the extent permitted under Section 10.5 or
Section 10.6; and

 

(E)            (x) the Capital Stock of such Person is pledged to the Collateral
Agent to the extent required under Section 9.11 and (y) such Person executes a
supplement to each of the Guarantee, the Security Agreement and the Pledge
Agreement (or alternative guarantee and security arrangements in relation to the
Obligations) and a counterpart signature page to the Intercompany Notes, in each
case to the extent required under Section 9.10, 9.11 or 9.14(b), as applicable;
provided that the requirements of this clause (E) shall not apply to any
Indebtedness of the type that could have been Incurred under Section 10.1(f) or
Section 10.1(g);

 

(ii)            any Permitted Refinancing Indebtedness Incurred to Refinance (in
whole or in part) such Indebtedness;

 

(k)            (a) Indebtedness of the Borrower or any Restricted Subsidiary
Incurred to finance an Acquisition; provided that,

 

(A)           subject to Section 1.11, before and after giving pro forma effect
thereto, no Event of Default under Section 11.1 or 11.5 has occurred and is
continuing;

 

(B)            as of the date of such Incurrence and after giving pro forma
effect thereto, and the use of the proceeds thereof, the aggregate principal
amount of Indebtedness then outstanding pursuant to this Section 10.1(k), does
not exceed, except as contemplated by the definition of “Permitted Refinancing
Indebtedness”, the sum of (I) when aggregated with the aggregate principal
amount of (1) Indebtedness Incurred pursuant to, and then outstanding under,
Section 10.1(j)(i)(B)(I) and Section 10.1(s)(i) and (2) Permitted Refinancing
Indebtedness Incurred pursuant to clause (ii) of this Section 10.1(k) to
Refinance Indebtedness Incurred pursuant to, and then outstanding in reliance
on, this clause (I), the greater of (x) $100,000,000 and (y) 15.0% of
Consolidated EBITDA of the Borrower for the Test Period most recently ended on
or prior to such date of determination (measured as of such date) based upon the
Section 9.1 Financials most recently delivered on or prior to such date plus
(II) subject to Section 1.11, an aggregate amount such that, after giving pro
forma effect to the Incurrence of any such Indebtedness, to such
Acquisition, Investment, any Specified Transaction or Specified Restructuring to
be consummated in connection therewith, the Borrower and the Restricted
Subsidiaries shall be in compliance on a pro forma basis with a Consolidated
Total Debt to Consolidated EBITDA Ratio, as such ratio is calculated as of the
last day of the Test Period most recently ended on or prior to the date of such
Incurrence, as if such Incurrence, Acquisition, Investment, Specified
Transaction and Specified Restructuring had occurred on the first day of such
Test Period of not greater than 6.85:1.00;

 

(C)            the terms of such Indebtedness do not provide for any scheduled
repayment (including at maturity), mandatory repayment, redemption, repurchase,
defeasance, acquisition, similar payment or sinking fund obligation prior to the
Latest Maturity Date, other than customary prepayments, repurchases,
redemptions, defeasances or similar payments of, or offers to prepay, redeem,
repurchase, defease, acquire or similarly pay upon, a change of control, asset
sale event or casualty, eminent domain or condemnation event or on account of
the accumulation of excess cash flow and customary acceleration rights upon an
event of default;

 



-141-

 

 

(D)            if such Indebtedness is Incurred by a Restricted Subsidiary that
is not a Subsidiary Guarantor, such Indebtedness shall not be guaranteed in any
respect by Holdings, the Borrower or any other Subsidiary Guarantor except to
the extent permitted under Section 10.5;

 

(E)            (x) the Capital Stock of any Person acquired in such Acquisitions
or Investments permitted under Section 10.5 (the “acquired Person”) is pledged
to the Collateral Agent to the extent required under Section 9.11 and (y) such
acquired Person executes a supplement to each of the Guarantee, the Security
Agreement and the Pledge Agreement and a counterpart signature page to the
Intercompany Note (or alternative guarantee and security arrangements in
relation to the Obligations), in each case, to the extent required under
Section 9.10, 9.11 or 9.14(b), as applicable;

 

(F)            the terms of such Indebtedness shall be consistent with the
requirements set forth in clause (b) and, if applicable, clause (f) of the
definition of “Permitted Additional Debt”; provided that a certificate of an
Authorized Officer of the Borrower delivered to the Administrative Agent at
least five Business Days prior to the Incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Borrower has determined in good faith that such terms and conditions satisfy
the foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees); and

 

(G)            at the time any such Indebtedness is Incurred and after giving
pro forma effect to such Incurrence and any other transactions being consummated
in connection therewith and the use of the proceeds thereof,, the aggregate
principal amount of all Indebtedness Incurred by Non- Credit Parties pursuant
to, and then outstanding under, this Section 10.1(k), when aggregated with the
aggregate principal amount of (1) all other Indebtedness Incurred by Non-Credit
Parties and then outstanding pursuant to Section 10.1(s) and (2) all Permitted
Refinancing Indebtedness Incurred by Non-Credit Parties and then outstanding
pursuant to clause (ii) of this Section 10.1(k), shall not exceed, except as
contemplated by the definition of “Permitted Refinancing Indebtedness”, the
greater of (x) $175,000,000 and (y) 25.0% of Consolidated EBITDA of the Borrower
for the Test Period most recently ended on or prior to such date of Incurrence
(measured as of the date such Indebtedness is Incurred based upon the
Section 9.1 Financials most recently delivered on or prior to such date);

 

(ii)          any Permitted Refinancing Indebtedness Incurred to Refinance (in
whole or in part) such Indebtedness;

 

(l)            (i) unsecured Indebtedness in respect of obligations of the
Borrower or any Restricted Subsidiary to pay the deferred purchase price of
goods or services or progress payments in connection with such goods and
services; provided that such obligations are Incurred in connection with open
accounts extended by suppliers on customary trade terms in the ordinary course
of business and not in connection with the borrowing of money and (ii) unsecured
Indebtedness in respect of intercompany obligations of the Borrower or any
Restricted Subsidiary in respect of accounts payable Incurred in connection with
goods sold or services rendered in the ordinary course of business and not in
connection with the borrowing of money;

 



-142-

 

 

(m)            Indebtedness arising from agreements of the Borrower or any
Restricted Subsidiary providing for indemnification, adjustment of purchase
price, earn-outs, deferred purchase price, payment obligations in respect of any
non-compete, consulting or similar arrangement, contingent earnout obligations
or similar obligations (including earn-outs), in each case entered into in
connection with the Transactions, Acquisitions, other Investments and the
Disposition of any business, assets or Capital Stock permitted hereunder, other
than Guarantee Obligations Incurred by any Person acquiring all or any portion
of such business, assets or Capital Stock for the purpose of financing such
acquisition, but including in connection with Guarantee Obligations, letters of
credit, surety bonds on performance bonds securing the performance of the
Borrower or any such Restricted Subsidiary pursuant to such agreements;

 

(n)            Indebtedness in respect of contracts (including trade contracts
and government contracts), statutory obligations, performance bonds, bid bonds,
custom bonds, stay and appeal bonds, surety bonds, indemnity bonds, judgment
bonds, performance and completion and return of money bonds and guarantees,
financial assurances, bankers’ acceptance facilities and similar obligations or
obligations in respect of letters of credit, bank guarantees or similar
instruments related thereto, in each case not in connection with the borrowing
of money, including those incurred to secure health, safety and environmental
obligations;

 

(o)            Indebtedness of the Borrower or any Restricted Subsidiary
consisting of (i) the financing of insurance premiums or (ii) take or pay
obligations contained in supply agreements, in each case arising in the ordinary
course of business or consistent with past practice and not in connection with
the borrowing of money;

 

(p)            (i) Indebtedness representing deferred compensation to officers,
directors, managers, employees, consultants or independent contractors of
Holdings (or any Parent Entity thereof or any Equityholding Vehicle), the
Borrower and the Restricted Subsidiaries Incurred in the ordinary course of
business and (ii) Indebtedness consisting of obligations of Holdings (or any
Parent Entity thereof or any Equityholding Vehicle), the Borrower or the
Restricted Subsidiaries under deferred compensation arrangements to their
officers, directors, managers, employees, consultants or independent contractors
or other similar arrangements Incurred by such Persons in connection with the
Transactions, Acquisitions or any other Investment expressly permitted under
Section 10.5 or Section 10.6;

 

(q)            unsecured Indebtedness consisting of promissory notes issued by
the Borrower or any Restricted Subsidiary to future, current or former officers,
managers, consultants, directors, employees and independent contractors (or
their respective Immediate Family Members) of Holdings, the Borrower, any of its
Subsidiaries or any Parent Entity or Equityholding Vehicle, in each case, to
finance the retirement, acquisition, repurchase or redemption of Capital Stock
of Holdings (or any Parent Entity thereof or any Equityholding Vehicle to the
extent such Parent Entity or any Equityholding Vehicle uses the proceeds to
finance the purchase or redemption (directly or indirectly) of its Capital
Stock) or the Capital Stock of the Borrower, in each case to the extent
permitted by Section 10.6; provided that, any such Indebtedness shall reduce
availability under Section 10.6 to the extent of any amounts incurred from time
to time under this Section 10.1(q), whether or not outstanding, except in
respect of amounts forgiven or cancelled without payment being made;

 

(r)            Cash Management Obligations, Cash Management Services and other
Indebtedness in respect of netting services, automatic clearing house
arrangements, employees’ credit or purchase cards, overdraft protections and
similar arrangements and otherwise in connection with deposit accounts and
repurchase agreements permitted under Section 10.5;

 

(s)            additional senior, senior subordinated or subordinated
Indebtedness of the Borrower and the Restricted Subsidiaries, and Permitted
Refinancing Indebtedness thereof, in an aggregate principal amount, determined
as of the date of the Incurrence of such Indebtedness and giving pro forma
effect thereto and the use of the proceeds thereof, not to exceed, except as
contemplated by the definition of “Permitted Refinancing Indebtedness”, the sum
of (i) when aggregated with the aggregate principal amount of (1) Indebtedness
Incurred pursuant to, and then outstanding under, Section 10.1(j)(i)(B)(I) and
Section 10.1(k)(i)(B)(I) and (2) Permitted Refinancing Indebtedness Incurred
pursuant to this clause (s) to Refinance Indebtedness Incurred pursuant to, and
then outstanding in reliance on, this clause (i), the greater of
(x) $100,000,000 and (y) 15.0% of Consolidated EBITDA of the Borrower for the
Test Period most recently ended on or prior to such date of Incurrence (measured
as of such date) based upon the Section 9.1 Financials most recently delivered
on or prior to such date plus (ii) an amount such that, after giving pro forma
effect to the Incurrence of any such Indebtedness and any Specified Transaction
or Specified Restructuring to be consummated in connection therewith, the
Borrower and Restricted Subsidiaries shall be in compliance on a pro forma basis
with either (x) a Consolidated EBITDA to Consolidated Interest Expense Ratio, as
such ratio is calculated as of the last day of the Test Period most recently
ended on or prior to the date of such Incurrence, as if such Incurrence,
acquisition, Specified Transaction and Specified Restructuring occurred on the
first day of such Test Period, of not less than 2.00:1.00 or (y) a Consolidated
Total Debt to Consolidated EBITDA Ratio of less than or equal to 6.85:1.00, as
such ratio is calculated as of the last day of the Test Period most recently
ended on or prior to the date of such Incurrence, as if such Incurrence,
acquisition, Specified Transaction and Specified Restructuring occurred on the
first day of such Test Period; provided, that, at the time any such Indebtedness
is Incurred and after giving pro forma effect to such Incurrence and any other
transactions being consummated in connection therewith and the use of the
proceeds thereof, the aggregate principal amount of all Indebtedness Incurred
and then outstanding under this Section 10.1(s) by Non-Credit Parties, when
aggregated with the aggregate principal amount of (1) all other Indebtedness
Incurred by Non-Credit Parties and then outstanding pursuant to
Section 10.1(k) and (2) Permitted Refinancing Indebtedness Incurred pursuant to,
and then outstanding under, this clause (s) to Refinance Indebtedness of
Non-Credit Parties, shall not exceed, except as contemplated by the definition
of “Permitted Refinancing Indebtedness”, the greater of (x) $175,000,000 and
(y) 25.0% of Consolidated EBITDA of the Borrower for the Test Period most
recently ended on or prior to such date of Incurrence (measured as of the date
such Indebtedness is Incurred based upon the Section 9.1 Financials most
recently delivered on or prior to such date); provided, further, that the terms
of such Indebtedness shall be consistent with the requirements of clause (a),
clause (b) and, if applicable, clause (f) of the proviso of the definition of
“Permitted Additional Debt”; provided, further, that the Net Cash Proceeds from
the Incurrence of any Indebtedness under this Section 10.1(s) shall not be
permitted to be used by the Borrower of any Restricted Subsidiary to consummate
any Acquisition;

 



-143-

 

 

(t)            (i) Indebtedness Incurred in connection with any Sale Leaseback
and (ii) any Permitted Refinancing Indebtedness Incurred to Refinance such
Indebtedness;

 

(u)            Indebtedness in respect of (i) Permitted Additional Debt, the Net
Cash Proceeds from which or, in the case of commitments, the new commitments of
which, are required to be applied to (x) prepay the Term Loans and related
amounts in the manner set forth in Section 5.2(a)(i) or (y) permanently reduce
Revolving Credit Commitments, Extended Revolving Credit Commitments or
Additional/Replacement Revolving Credit Commitments in the manner set forth in
Section 5.2(e)(ii) (and any such Permitted Additional Debt shall be deemed to
have been Incurred pursuant to this clause (i)), (ii) other Permitted Additional
Debt; provided that, in the case of this clause (ii), at the time of Incurrence
or provision thereof and after giving pro forma effect thereto and such other
transactions being consummated in connection therewith and the use of the
proceeds thereof, assuming that all commitments, if any, thereunder were fully
drawn, the aggregate principal amount of (X) all such Indebtedness Incurred or
provided under this Section 10.1(u)(ii) plus (Y) any Incremental Term Loans
(other than those Incremental Term Loans Incurred under the proviso to
Section 2.14(b)), any Incremental Revolving Credit Commitment Increases and any
Additional/Replacement Revolving Credit Commitments (other than those
Additional/Replacement Revolving Credit Commitments Incurred or provided under
the proviso to Section 2.14(b)) that, in each case, have been Incurred or
provided pursuant to Section 2.14(b)(A), shall not exceed the sum of (A) the
Incremental Base Amount plus (B) an aggregate amount of Indebtedness, such that,
after giving pro forma effect to such Incurrence (and after giving pro forma
effect to any Specified Transaction or Specified Restructuring to be consummated
in connection therewith and assuming that all Incremental Revolving Credit
Commitment Increases and Additional/Replacement Revolving Credit Commitments
then outstanding and Incurred under Section 2.14(b)(B) were fully drawn), the
Borrower would be in compliance with a Consolidated First Lien Debt to
Consolidated EBITDA Ratio, calculated as of the last day of the Test Period most
recently ended on or prior to the Incurrence of any such Permitted Additional
Debt, calculated on a pro forma basis, as if such Incurrence (and any related
transaction) had occurred on the first day of such Test Period, that is no
greater than 5.00:1.00 (the “Incremental Ratio Debt Amount”) (with all such
Indebtedness Incurred in reliance on the Incremental Ratio Debt Amount to be
considered Consolidated First Lien Debt for purposes of such calculation and any
subsequent calculation of the Consolidated First Lien Debt to Consolidated
EBITDA Ratio for purposes of Section 2.14 or this Section 10.(u)); provided,
further, that, in each case of this clause (ii), subject to Section 1.11, no
Event of Default (or, in the case of the Incurrence or provision of Permitted
Additional Debt in connection with an Acquisition, no Event of Default under
either Section 11.1 or 11.5) shall have occurred and be continuing at the time
of the Incurrence or provision of any such Indebtedness or after giving pro
forma effect thereto and (iii) any Permitted Refinancing Indebtedness Incurred
to Refinance such Indebtedness; provided that, without limitation of the
requirements set forth in the definition of “Permitted Refinancing
Indebtedness”, such Permitted Refinancing Indebtedness shall be of the type
described in clause (a) or clause (b) of the definition of “Permitted Additional
Debt”;

 



-144-

 

 

(v)            Indebtedness of Non-Credit Parties; provided that, at the time of
the Incurrence thereof and after giving pro forma effect to such Incurrence and
other transactions and the use of the proceeds thereof, the aggregate principal
amount of Indebtedness then outstanding in reliance on this
Section 10.1(v) shall not exceed the greater of (x) $125,000,000 and (y) 20.0%
of Consolidated EBITDA of the Borrower for the Test Period most recently ended
on or prior to such date of Incurrence (measured as of the date such
Indebtedness is Incurred based upon the Section 9.1 Financials most recently
delivered on or prior to such date);

 

(w)            unsecured Indebtedness in the amount of any Excluded Contribution
to the extent not counted for purposes of the Available Equity Amount or Cure
Amount; provided that, the maturity date of such Indebtedness is not earlier
than the Latest Maturity Date;

 

(x)            Indebtedness of the Borrower and the Restricted Subsidiaries;
provided that, at the time of the Incurrence thereof and after giving pro forma
effect to such Incurrence and other transactions and the use of the proceeds
thereof, the aggregate principal amount of Indebtedness then outstanding under
this Section 10.1(x) shall not exceed the greater of (x) $230,000,000 and
(y) 35.0% of Consolidated EBITDA of the Borrower for the Test Period most
recently ended on or prior to such date of Incurrence (measured as of the date
such Indebtedness is Incurred based upon the Section 9.1 Financials most
recently delivered on or prior to such date);

 

(y)            (i) Indebtedness of the Borrower or any Restricted Subsidiary
owing to the Borrower or any other Restricted Subsidiary; provided that any such
Indebtedness owing by a Credit Party to a Subsidiary that is not a Subsidiary
Guarantor shall be evidenced by the Intercompany Note and (ii) Indebtedness in
respect of shares of Disqualified Capital Stock of a Restricted Subsidiary
issued to the Borrower or another Restricted Subsidiary; provided that any
subsequent issuance or transfer of any Capital Stock or any other event that
results in any such Restricted Subsidiary ceasing to be a Restricted Subsidiary
or any other subsequent transfer (other than the incurrence of a lien permitted
by Section 10.2) of any such shares of Disqualified Capital Stock (except to the
Borrower or another of the Restricted Subsidiaries or any pledge of such Capital
Stock constituting a lien permitted by Section 10.2 (but not foreclosure
thereon)) shall be deemed in each case to be an issuance of such shares of
Disqualified Capital Stock (to the extent such Disqualified Capital Stock is
then outstanding) not permitted by this clause;

 

(z)            Indebtedness in respect of commercial letters of credit obtained
in the ordinary course of business;

 

(aa)         Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;

 

(bb)         customer deposits and advance payments received in the ordinary
course of business from customers for goods or services purchased in the
ordinary course of business or consistent with past practice;

 

(cc)         Indebtedness Incurred in connection with bankers’ acceptances,
discounted bills of exchange or the discounting or factoring of receivables for
credit management purposes, in each case Incurred or undertaken in the ordinary
course of business or consistent with past practice on arm’s length commercial
terms on a recourse basis;

 



-145-

 

 

(dd)         Indebtedness of the Borrower or any Restricted Subsidiary
undertaken in connection with cash management and related activities with
respect to any Subsidiary or Joint Venture in the ordinary course of business;
and

 

(ee)          Indebtedness arising solely as a result of the existence of any
Lien (other than for Liens securing debt for borrowed money) permitted under
Section 10.2;

 

(ff)           Indebtedness of any Receivables Subsidiary arising under a
Receivables Facility;

 

(gg)         Indebtedness incurred by the Borrower or any Restricted Subsidiary
to the extent that the Net Cash Proceeds thereof are promptly deposited with the
trustee under the Senior Unsecured Notes Indenture to satisfy and discharge the
Senior Unsecured Notes in accordance with the Senior Unsecured Notes Indenture,
to the extent constituting a Permitted Refinancing Indebtedness in respect
thereof;

 

(hh)         [reserved];

 

(ii)            Indebtedness to the seller of any business or assets permitted
to be acquired by the Borrower or any Restricted Subsidiary under this
Agreement; provided that, at the time of the Incurrence thereof and after giving
pro forma effect to such Incurrence and other transactions and the use of the
proceeds thereof, the aggregate principal amount of Indebtedness then
outstanding in reliance on this Section 10.1(ii) shall not exceed the greater of
(a) $30,000,000 and (b) 4.5% of Consolidated EBITDA of the Borrower for the Test
Period most recently ended on or prior to such date of Incurrence (measured as
of such date) based upon the Section 9.1 Financials most recently delivered on
or prior to such date;

 

(jj)           obligations in respect of Disqualified Capital Stock; provided
that, at the time of the Incurrence thereof and after giving pro forma effect to
such Incurrence and other transactions and the use of the proceeds thereof, the
aggregate principal amount of Indebtedness then outstanding under this clause
(jj) shall not exceed the greater of (a) $30,000,000 and (b) 4.5% of
Consolidated EBITDA of the Borrower for the Test Period most recently ended on
or prior to such date of Incurrence (measured as of such date) based upon the
Section 9.1 Financials most recently delivered on or prior to such date;

 

(kk)         unfunded pension fund and other employee benefit plan obligations
and liabilities incurred in the ordinary course of business to the extent they
do not result in an Event of Default under Section 11.6;

 

(ll)           Indebtedness in respect of (i) any Term Loan Exchange Notes and
(ii) any Permitted Refinancing Indebtedness Incurred to Refinance (in whole or
in part) such Indebtedness;

 

(mm)       endorsement of instruments or other payment items for deposit in the
ordinary course of business;

 

(nn)         performance Guarantees of the Borrower and its Restricted
Subsidiaries primarily guaranteeing performance of contractual obligations of
the Borrower or Restricted Subsidiaries to a third party and not primarily for
the purpose of guaranteeing payment of Indebtedness;

 

(oo)         obligations in respect of letters of support, guarantees or similar
obligations issued, made or incurred for the benefit of any Subsidiary of the
Borrower to the extent required by law or in connection with any statutory
filing or the delivery of audit opinions performed in jurisdictions other than
within the United States; and

 



-146-

 

 

(pp)         all customary premiums (if any), interest (including post-petition
and capitalized interest), fees, expenses, charges and additional or contingent
interest on obligations described in each of the clauses of this Section 10.1.

 

For purposes of determining compliance with this Section 10.1, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (pp) above, the Borrower shall, in
its sole discretion, classify and reclassify or later divide, classify or
reclassify all or a portion of such item of Indebtedness (or any portion thereof
and including as between the Incremental Base Amount and the Incremental Ratio
Debt Amount) in a manner that complies with this Section 10.1 and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses; provided that all Indebtedness outstanding under the Credit
Documents and any Credit Agreement Refinancing Indebtedness Incurred to
Refinance (in whole or in part) such Indebtedness will be deemed to have been
Incurred in reliance only on the exception set forth in Section 10.1 (a) (but
without limiting the right of the Borrower to classify and reclassify, or later
divide, classify or reclassify, Indebtedness incurred under Section 2.14 or
Section 10.1(u) as between the Incremental Base Amount and the Incremental Ratio
Debt Amount). The accrual of interest, the accretion of accreted value and the
payment of interest in the form of additional Indebtedness shall not be deemed
to be an Incurrence of Indebtedness for purposes of this Section 10.1.

 

At the time of Incurrence, the Borrower will be entitled to divide and classify
an item of Indebtedness in more than one of the types of Indebtedness described
in the paragraphs above. It is understood and agreed that any Indebtedness in
the form of loans secured by Liens on the Collateral having a priority ranking
equal to the priority of the Liens on the Collateral securing the Obligations
(but without regard to control of remedies) shall be subject to the MFN
Protection set forth in Section 2.14(c) (but subject to the MFN Exceptions to
such MFN Protection) as if such Indebtedness were an Incremental Term Loan.

 

10.2            Limitation on Liens. The Borrower will not, and will not permit
any of the Restricted Subsidiaries to, directly or indirectly, create, incur,
assume or suffer to exist any Lien upon any property or assets of any kind (real
or personal, tangible or intangible) of the Borrower or any Restricted
Subsidiary, whether now owned or hereafter acquired, except:

 

(a)           Liens created pursuant to (i) the Credit Documents to secure the
Obligations (including Liens permitted pursuant to Section 3.8) or permitted in
respect of any Mortgaged Property by the terms of the applicable Mortgage,
(ii) the Permitted Additional Debt Documents securing Permitted Additional Debt
Obligations permitted to be Incurred under Section 10.1(u) (provided that such
Liens do not extend to any assets that are not Collateral) and (iii) the
documentation governing any Credit Agreement Refinancing Indebtedness (provided
that such Liens do not extend to any assets that are not Collateral); provided
that, (A) in the case of Liens described in subclause (ii) or (iii) above
securing Permitted Additional Debt Obligations or Credit Agreement Refinancing
Indebtedness that constitute, or are intended to constitute, First Lien
Obligations, the applicable Permitted Additional Debt Secured Parties or parties
to such Credit Agreement Refinancing Indebtedness (or a representative thereof
on behalf of such holders) shall have entered into with the Collateral Agent a
Customary Intercreditor Agreement which agreement shall provide that the Liens
on the Collateral securing such Permitted Additional Debt Obligations or Credit
Agreement Refinancing Indebtedness shall have the same priority ranking as the
Liens on the Collateral securing the Obligations (but without regard to control
of remedies) and (B) in the case of Liens described in subclause (ii) or
(iii) above securing Permitted Additional Debt Obligations or Credit Agreement
Refinancing Indebtedness that do not constitute, or are not intended to
constitute, First Lien Obligations, the applicable Permitted Additional Debt
Secured Parties or parties to such Credit Agreement Refinancing Indebtedness (or
a representative thereof on behalf of such holders) shall have entered into a
Customary Intercreditor Agreement with the Collateral Agent which agreement
shall provide that the Liens on the Collateral securing such Permitted
Additional Debt Obligations or Credit Agreement Refinancing Indebtedness, as
applicable, shall rank junior in priority to the Liens on the Collateral
securing the Obligations and any other First Lien Obligations. Without any
further consent of the Lenders, the Administrative Agent and the Collateral
Agent shall be authorized to negotiate, execute and deliver on behalf of the
Secured Parties any Customary Intercreditor Agreement or any amendment (or
amendment and restatement) to the Security Documents or a Customary
Intercreditor Agreement to the extent necessary to effect the provisions
contemplated by this Section 10.2(a);

 



-147-

 

 

(b)           Permitted Encumbrances;

 

(c)           Liens securing Indebtedness permitted pursuant to
Section 10.1(f) or Section 10.1(g) (including the interests of vendors and
lessors under conditional sale and title retention agreements); provided that
(i) such Liens attach concurrently with or within 270 days after the
acquisition, lease, repair, replacement, restoration, construction, expansion or
improvement (as applicable) of the property subject to such Liens or the making
of the applicable Capital Expenditures, (ii) other than the property financed by
such Indebtedness, such Liens do not at any time encumber any property, except
for replacements thereof and accessions and additions to such property and
ancillary rights thereto and the proceeds and the products thereof and customary
security deposits, related contract rights and payment intangibles and other
assets related thereto and (iii) with respect to Financing Lease Obligations,
such Liens do not at any time extend to, or cover any assets (except for
accessions and additions to such assets, replacements and products thereof and
customary security deposits, related contract rights and payment intangibles),
other than the assets subject to such Financing Lease Obligations and ancillary
rights thereto; provided that individual financings of equipment provided by one
lender may be cross collateralized to other financings of equipment provided by
such lender;

 

(d)           Liens on property and assets existing on the Closing Date or
pursuant to agreements in existence on the Closing Date and listed on Schedule
10.2 or, to the extent not listed in such Schedule, such property or assets have
a Fair Market Value that does not exceed $5,000,000 in the aggregate; provided
that (i) such Lien does not extend to any other property or asset of the
Borrower or any Restricted Subsidiary, other than (A) after acquired property
that is affixed or incorporated into the property covered by such Lien or
financed by Indebtedness permitted by Section 10.1 and (B) the proceeds and
products thereof and (ii) such Lien shall secure only those obligations that
such Liens secured on the Closing Date and any Permitted Refinancing
Indebtedness Incurred to Refinance such Indebtedness permitted by Section 10.1;

 

(e)           the modification, Refinancing, replacement, extension or renewal
(or successive modifications, Refinancings, replacements, extensions or
renewals) of any Lien permitted by clauses (c), (d), (f), (p), (t), (u) and (bb)
of this Section 10.2 upon or in the same assets theretofore subject to such Lien
other than (i) after-acquired property that is affixed or incorporated into the
property covered by such Lien, (ii) in the case of Liens permitted by clauses
(f), (t), (u) or (bb), after-acquired property subject to a Lien securing
Indebtedness permitted under Section 10.1, the terms of which Indebtedness
require or include a pledge of after-acquired property (it being understood that
such requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition) and (iii) the
proceeds and products thereof;

 

(f)            Liens existing on the assets, or shares of Capital Stock, of any
Person that becomes a Restricted Subsidiary (including by designation as a
Restricted Subsidiary pursuant to Section 9.15), or existing on assets acquired,
pursuant to an Acquisition or other Investment permitted under Section 10.5 or
Section 10.6 to the extent the Liens on such assets secure Indebtedness
permitted by Section 10.1(j); provided that such Liens attach at all times only
to the same assets that such Liens attached to (other than (i) after-acquired
property that is affixed or incorporated into the property covered by such Lien,
(ii) after-acquired property subject to a Lien securing Indebtedness permitted
under Section 10.1(j), the terms of which Indebtedness require or include a
pledge of after-acquired property (it being understood that such requirement
shall not be permitted to apply to any property to which such requirement would
not have applied but for such acquisition) and (iii) the proceeds and products
thereof), and secure only, the same Indebtedness or obligations (or any
Permitted Refinancing Indebtedness Incurred to Refinance such Indebtedness
permitted by Section 10.1) that such Liens secured, immediately prior to such
Acquisition or other Investment, as applicable;

 

-148-

 



 

(g)           Liens arising out of any license, sublicense or cross-license of
Intellectual Property permitted under Section 10.4;

 

(h)           Liens securing Indebtedness or other obligations of the Borrower
or a Restricted Subsidiary in favor of the Borrower or any Restricted
Subsidiary;

 

(i)            Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business and (iii) in favor of a banking institution arising
as a matter of law encumbering deposits (including the right to set off) and
which are within the general parameters customary in the banking industry;

 

(j)            Liens (i) on advances of cash or Cash Equivalents in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Section 10.5 or Section 10.6 to be applied against the purchase price for such
Investment (or to secure letters of credit, bank guarantee or similar
instruments posted or issued in respect thereof), and (ii) consisting of an
agreement to sell, transfer, lease or otherwise Dispose of any property in a
transaction permitted under Section 10.4, in each case, solely to the extent
such Investment or sale, Disposition, transfer or lease, as the case may be,
would have been permitted on the date of the creation of such Lien;

 

(k)            (i) Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of property and bailee arrangements
entered into by the Borrower or any of the Restricted Subsidiaries in the
ordinary course of business permitted by this Agreement and (ii) Lien arising by
operation of Applicable Law under Article 2 of the Uniform Commercial Code (or
any similar provision under any other Applicable Law) in favor of a seller or
buyer of goods;

 

(l)            Liens deemed to exist in connection with Investments in
repurchase agreements permitted under Section 10.5; provided that such Liens do
not extend to any assets other than those that are the subject of such
repurchase agreement;

 

(m)          Liens that are contractual rights of set-off (A) relating to the
establishment of depository relations with banks not given in connection with
the Incurrence of Indebtedness, (B) relating to pooled deposit, automatic
clearing house or sweep accounts of the Borrower or any Restricted Subsidiary to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower and the Restricted Subsidiaries or
(C) relating to purchase orders and other agreements entered into with customers
of the Borrower or any Restricted Subsidiary in the ordinary course of business
or consistent with past practice; provided that, Liens permitted pursuant to
this clause (m) may be first priority Liens and not subject to any Lien or
security interest securing the Obligations;

 

(n)           Liens (i) solely on any earnest money deposits of cash or Cash
Equivalents made by the Borrower or any of the Restricted Subsidiaries in
connection with any letter of intent or purchase agreement permitted hereunder
or to secure any letter of credit, bank guarantee or similar instrument issued
or posted in respect thereof and (ii) consisting of an agreement to Dispose of
any property in a transaction permitted under Section 10.4;

 

(o)           Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(p)           Liens on property subject to Sale Leasebacks and customary
security deposits, related contract rights and payment intangibles related
thereto;

 

(q)           the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

 



-149-

 

 

 

(r)            agreements to subordinate any interest of the Borrower or any
Restricted Subsidiary in any accounts receivable or other proceeds arising from
inventory consigned by the Borrower or any Restricted Subsidiary pursuant to an
agreement entered into in the ordinary course of business;

 

(s)            (i) Liens on Capital Stock in Joint Ventures securing obligations
of such Joint Ventures and (ii) to the extent constituting Liens, transfer
restrictions, purchase options, rights of first refusal, tag or drag, put or
call or similar rights of minority holders or Joint Ventures partners, in each
case under partnership, limited liability coverage, Joint Venture or similar
Organizational Documents;

 

(t)            Liens with respect to property or assets of any Non-Credit Party
securing Indebtedness of a Non-Credit Party permitted under Section 10.1(v);

 

(u)           Liens not otherwise permitted by this Section 10.2; provided that,
at the time of the incurrence thereof and after giving pro forma effect thereto
and the use of proceeds thereof, the aggregate amount of Indebtedness and other
obligations then outstanding and secured thereby (when aggregated with the
principal amount of Indebtedness secured by Liens Incurred in reliance on, and
then outstanding under, Section 10.2(e) above in respect of a Refinancing of
Indebtedness previously secured under this Section 10.2(u)) does not exceed,
except as contemplated by the definition of “Permitted Refinancing
Indebtedness”, the greater of (x) $225,000,000 and (y) 35.0% of Consolidated
EBITDA of the Borrower for the Test Period most recently ended on or prior to
such date such Lien is created, incurred, assumed or suffered to exist (measured
as such date) based upon the Section 9.1 Financials most recently delivered on
or prior to such date; provided that, if such Liens are on Collateral, then the
Borrower may elect to have the holders of the Indebtedness or other obligations
secured thereby (or a representative or trustee on their behalf) enter into a
Customary Intercreditor Agreement providing that the Liens on the Collateral
securing such Indebtedness or other obligations shall rank junior to the Liens
on the Collateral securing the Obligations. Without any further consent of the
Lenders, the Administrative Agent and the Collateral Agent shall be authorized
to negotiate, execute and deliver on behalf of the Secured Parties any Customary
Intercreditor Agreement or any amendment (or amendment and restatement) to the
Security Documents or a Customary Intercreditor Agreement to the extent
necessary to effect the provisions contemplated by this Section 10.2(u);

 

(v)           Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts maintained in the ordinary course of business and, at the
time of incurrence thereof, not for speculative purposes;

 

(w)           Liens on cash and Cash Equivalents used to defease or to satisfy
or discharge Indebtedness; provided such defeasance or satisfaction or discharge
is permitted under this Agreement;

 

(x)            Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business or consistent with
past practice;

 

(y)           Liens securing commercial letters of credit permitted pursuant to
Section 10.1(z);

 

(z)            Liens on Capital Stock of an Unrestricted Subsidiary that secure
Indebtedness or other obligations of such Unrestricted Subsidiary;

 

(aa)          Liens securing Hedging Agreements submitted for clearing in
accordance with Applicable Law;

 



-150-

 

 

(bb)         Liens securing Indebtedness permitted under Section 10.1(k), (s) or
(x); provided that, subject to Section 1.11, after giving pro forma effect to
the Incurrence of any such Liens and the Incurrence of such Indebtedness and to
any Acquisition, Investment, Specified Transaction or Specified Restructuring to
be consummated in connection therewith, the Borrower and Restricted Subsidiaries
shall be in compliance on a pro forma basis with a Consolidated Secured Debt to
Consolidated EBITDA Ratio of less than or equal to 5.00:1.00, as such ratio is
calculated as of the last day of the Test Period most recently ended on or prior
to the date of such Incurrence, as if such Incurrence, Acquisition, Investment,
and any Specified Transaction or Specified Restructuring to be consummated in
connection therewith occurred on the first day of such Test Period; provided,
further, that, if such Liens are on Collateral, then the Borrower may elect to
have the holders of the Indebtedness or other obligations secured thereby (or a
representative or trustee on their behalf) enter into a Customary Intercreditor
Agreement providing that the Liens on the Collateral securing such Indebtedness
or other obligations shall rank junior to the Liens on the Collateral securing
the Obligations. Without any further consent of the Lenders, the Administrative
Agent and the Collateral Agent shall be authorized to negotiate, execute and
deliver on behalf of the Secured Parties any Customary Intercreditor Agreement
or any amendment (or amendment and restatement) to the Security Documents or a
Customary Intercreditor Agreement to the extent necessary to effect the
provisions contemplated by this Section 10.2(bb);

 

(cc)          with respect to any Foreign Subsidiary, Liens arising mandatorily
by legal requirements (and not as a result of under-capitalization of such
Foreign Subsidiary);

 

(dd)         Liens on Escrowed Proceeds for the benefit of the related holders
of debt securities or other Indebtedness (or the underwriters or arrangers
thereof) or on cash set aside at the time of the Incurrence of any Indebtedness
or government securities purchased with such cash, in either case to the extent
such cash or government securities prefund the payment of interest on such
Indebtedness and are held in an escrow account or similar arrangement to be
applied for such purpose;

 

(ee)          Liens on vehicles or equipment of the Borrower or any of the
Restricted Subsidiaries granted in the ordinary course of business;

 

(ff)           Liens on accounts receivable and related assets, incurred in
connection with a Receivables Facility;

 

(gg)         Liens securing obligations in respect of any overdraft and related
liabilities arising from treasury, depository and cash management services or
any automated clearing house transfers of funds or in respect of any credit card
or similar services incurred in the ordinary course of business or consistent
with past practice;

 

(hh)         Liens representing (i) any interest or title of a licensor, lessor
or sublicensor or sublessor under any lease or license permitted by this
Agreement, (ii) any Lien or restriction that the interest or title of such
lessor, licensor, sublessor or sublicensor may be subject to, or (iii) the
interest of a licensee, lessee, sublicensee or sublessee arising by virtue of
being granted a license or lease permitted by this Agreement;

 

(ii)            Liens granted pursuant to a security agreement between the
Borrower or any Restricted Subsidiary and a licensee of Intellectual Property to
secure the damages, if any, of such licensee resulting from the rejection of the
license of such licensee in a bankruptcy, reorganization or similar proceeding
with respect to the Borrower or such Restricted Subsidiary;

 

(jj)           utility and similar deposits in the ordinary course of business;

 

(kk)          Liens securing any Hedging Obligations under any Hedging Agreement
so long as the Fair Market Value of the Collateral securing such Hedging
Obligations does not exceed $75,000,000 at any time;

 

(ll)            Liens arising in connection with rights of dissenting
equityholders pursuant to Applicable Law in respect of the Transactions; and

 

(mm)        Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights.

 



-151-

 

 



For purposes of determining compliance with this Section 10.2, (A) Lien need not
be incurred solely by reference to one category of Liens permitted by this
Section 10.2 but are permitted to be incurred in part under any combination
thereof and of any other available exemption, (B) in the event that Lien (or any
portion thereof) meets the criteria of one or more of the categories of Liens
permitted by this Section 10.2, the Borrower shall, in its sole discretion,
classify or reclassify such Lien (or any portion thereof) in any manner that
complies with this definition and (C) in the event that a portion of
Indebtedness or other obligations secured by a Lien could be classified as
secured in part pursuant to Section 10.2(bb) above (giving pro forma effect to
the Incurrence of such portion of such Indebtedness or other obligations), the
Borrower, in its sole discretion, may classify such portion of such Indebtedness
(and any obligations in respect thereof) as having been secured pursuant to
Section 10.2(bb) above and thereafter the remainder of the Indebtedness or other
obligations as having been secured pursuant to one or more of the other clauses
of this Section 10.2.

 

10.3         Limitation on Fundamental Changes. Except as expressly permitted by
Section 10.4, 10.5 or 10.6, the Borrower will not and will not permit any of the
Restricted Subsidiaries to, consummate any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
business units, assets or other properties, except that:

 

(a)            any Subsidiary of the Borrower or any other Person (other than
Holdings) may be merged, amalgamated or consolidated with or into the Borrower
or the Borrower may Dispose of all or substantially all of its business units,
assets and other properties; provided that (i) the Borrower shall be the
continuing or surviving Person or, in the case of a merger, amalgamation or
consolidation where the Borrower is not the continuing or surviving Person, the
Person formed by or surviving any such merger, amalgamation or consolidation (if
other than the Borrower) or in connection with a Disposition of all or
substantially all of the Borrower’s assets, the transferee of such assets or
properties, shall, in each case, be an entity organized or existing under the
laws of the United States, any state thereof, the District of Columbia or any
territory thereof (the Borrower or such Person, as the case may be, being herein
referred to as the “Successor Borrower”), (ii) the Successor Borrower (if other
than the Borrower) shall expressly assume all the obligations of the Borrower
under this Agreement and the other Credit Documents pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent,
and (iii) if such merger, amalgamation, consolidation or Disposition involves
the Borrower and a Person that, prior to the consummation of such merger,
amalgamation, consolidation, or Disposition, is not a Restricted Subsidiary of
the Borrower (A) subject to Section 1.11, no Event of Default under Section 11.1
or Section 11.5 has occurred and is continuing on the date of such merger,
amalgamation, consolidation or Disposition or would result from the consummation
of such merger, amalgamation, consolidation or Disposition, (B) each Guarantor,
unless it is the other party to such merger, amalgamation, consolidation or
Disposition or unless the Successor Borrower is the Borrower, shall have
confirmed by a supplement to the Guarantee and by a supplement to this Agreement
that its Guarantee and Co-Obligor obligations shall apply to the Successor
Borrower’s obligations under this Agreement, (C) each Subsidiary grantor and
each Subsidiary pledgor, unless it is the other party to such merger,
amalgamation, consolidation or Disposition or unless the Successor Borrower is
the Borrower, shall have by a supplement to the Credit Documents confirmed that
its obligations thereunder shall apply to the Successor Borrower’s obligations
under this Agreement, (D) each mortgagor of a Mortgaged Property, unless it is
the other party to such merger, amalgamation, consolidation or Disposition or
unless the Successor Borrower is the Borrower, shall have by an amendment to or
restatement of the Mortgage confirmed that its obligations thereunder shall
apply to the Successor Borrower’s obligations under this Agreement, (E) the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate stating that such merger, amalgamation, consolidation or Disposition
and any supplements to the Credit Documents preserve the enforceability of the
Guarantee and the perfection of the Liens on the Collateral under the Security
Documents, (F) if reasonably requested by the Administrative Agent, the Borrower
shall be required to deliver to the Administrative Agent an opinion of counsel
to the effect that such merger, amalgamation, consolidation or Disposition does
not breach or result in a default under this Agreement or any other Credit
Document and (G) such merger, amalgamation, consolidation or Disposition shall
comply with all the conditions set forth in the definition of the term
“Permitted Acquisition” or is otherwise permitted under Section 10.5 or
Section 10.6; provided, further, that, if the foregoing are satisfied, the
Successor Borrower (if other than the Borrower) will succeed to, and be
substituted for, the Borrower under this Agreement (provided, further, that, in
the event of a Disposition of all or substantially all of the Borrower’s assets
or property to a Successor Borrower (which is not the Borrower) as set forth
above and notwithstanding anything to the contrary in Section 13.6(a), if the
original Borrower retains any assets or property other than immaterial assets or
property after such Disposition, such original Borrower shall remain obligated
as a co-Borrower along with the Successor Borrower hereunder);

 



-152-

 

 

(b)            any Subsidiary of the Borrower or any other Person (other than
Holdings) may be merged, amalgamated or consolidated with or into any one or
more Restricted Subsidiaries of the Borrower or any Restricted Subsidiary may
Dispose of all or substantially all of its business units, assets and other
properties; provided that, (i) in the case of any merger, amalgamation,
consolidation or Disposition involving one or more Restricted Subsidiaries,
(A) a Restricted Subsidiary shall be the continuing or surviving Person or the
transferee of such assets or (B) the Borrower shall take all steps necessary to
cause the Person formed by or surviving any such merger, amalgamation,
consolidation or the transferee of such assets and properties (if other than a
Restricted Subsidiary) to become a Restricted Subsidiary, (ii) in the case of
any merger, amalgamation, consolidation or Disposition involving one or more
Subsidiary Guarantors, if the surviving Person formed by or surviving such
merger, amalgamation or consolidation or the transferee of such assets and
properties is a Credit Party, then any Indebtedness of any Subsidiary Guarantor
assumed by such surviving Person or the transferee of such assets and properties
shall be deemed an Incurrence of Indebtedness upon completion of such
transaction and such transaction shall be permitted only if such Incurrence is
permitted under Section 10.1 of this Agreement (without giving effect to
Section 10.1(k)) and (iii) if such merger, amalgamation, consolidation or
Disposition involves a Restricted Subsidiary and a Person that, prior to the
consummation of such merger, amalgamation, consolidation or Disposition, is not
a Restricted Subsidiary of the Borrower, (A) subject to Section 1.11, no Event
of Default under Section 11.1 or Section 11.5 has occurred and is continuing on
the date of such merger, amalgamation, consolidation or Disposition or would
result from the consummation of such merger, amalgamation, consolidation or
Disposition, (B) the Borrower shall have delivered to the Administrative Agent a
certificate of an Authorized Officer stating that such merger, amalgamation,
consolidation or Disposition and such supplements to any Credit Document
preserve the enforceability of the Guarantees and the perfection and priority of
the Liens under the Security Documents and (C) such merger, amalgamation,
consolidation or Disposition shall comply with all the conditions set forth in
the definition of the term “Permitted Acquisition” or is otherwise permitted
under Section 10.4, Section 10.5 or Section 10.6;

 

(c)            any Restricted Subsidiary may (i) merge, amalgamate or
consolidate with or into any other Restricted Subsidiary and (ii) Dispose of any
or all of its assets (upon voluntary liquidation or otherwise) to the Borrower
or any other Restricted Subsidiary of the Borrower;

 

(d)            the Transactions (including the Merger and the Internal
Restructuring) may be consummated; provided that, after giving effect to the
Internal Restructuring, MPH Acquisition Holdings LLC expressly assumes all of
the obligations of MPH Acquisition Corp 1 (as Successor Borrower after the
Merger and Internal Restructuring);

 

(e)            any Restricted Subsidiary may liquidate or dissolve or change its
legal form if (x) the Borrower determines in good faith that such liquidation or
dissolution or change of legal form is in the best interests of the Borrower and
is not materially disadvantageous to the Lenders and (y) any assets or business
not otherwise Disposed of or transferred in accordance with Section 10.4,
Section 10.5 or Section 10.6, or, in the case of any such business,
discontinued, shall be transferred to, or otherwise owned or conducted by, the
Borrower or another Restricted Subsidiary after giving effect to such
liquidation or dissolution or change of legal form; and

 

(f)            the Borrower and the Restricted Subsidiaries may consummate a
merger, dissolution, liquidation, consolidation, amalgamation or Disposition,
the purpose of which is to (i) effect a Disposition permitted pursuant to
Section 10.4 (other than 10.4(h)), (ii) reorganize or reincorporate any such
Person in the United States, any state thereof, the District of Columbia or any
territory thereof or (iii) convert into a Person organized or existing under the
laws of the jurisdiction of organization of such Person or another jurisdiction
of the United States, any state thereof, the District of Columbia or any
territory thereof; provided that, with respect to any of the actions described
in clauses (ii) and (iii) above, the Borrower or applicable Restricted
Subsidiary shall have complied with Section 4.2 of the Security Agreement.

 



-153-

 

 

10.4         Limitation on Sale of Assets. The Borrower will not, and will not
permit any of the Restricted Subsidiaries to, directly or indirectly,
(i) convey, sell, lease, assign, transfer, license or otherwise dispose of any
of its property, business or assets (including receivables and including
pursuant to a Sale Leaseback), whether now owned or hereafter acquired (each, a
“Disposition”) (other than any such Disposition resulting from a Recovery
Event), or (ii) sell to any Person (other than to the Borrower or a Restricted
Subsidiary) any shares owned by it of any of their respective Restricted
Subsidiaries’ Capital Stock, except that:

 

(a)            the Borrower and the Restricted Subsidiaries may sell, lease,
assign, transfer, license, abandon, allow the expiration or lapse of, or
otherwise Dispose of, the following: (i) obsolete, worn-out, damaged,
uneconomic, no longer commercially desirable, used or surplus assets, rights and
properties and other assets, rights and properties that are held for sale or no
longer used, useful or necessary for the operation of the Borrower’s and its
Subsidiaries’ business, (ii) inventory, equipment, service agreements, product
sales, securities and goods held for sale or other immaterial assets in the
ordinary course of business, (iii) cash, Cash Equivalents and Investment Grade
Securities in the ordinary course of business, (iv) books of business, client
lists or related goodwill in connection with the departure of related employees
or producers in the ordinary course of business and (v) any such other assets or
Capital Stock to the extent that the aggregate Fair Market Value of such assets
sold in any single transaction or series of related transactions does not exceed
the greater of (x) $30,000,000 and (y) 4.5% of Consolidated EBITDA of the
Borrower for the Test Period most recently ended on or prior to the date such
assets are Disposed (measured as of the date such assets are Disposed) based
upon the Section 9.1 Financials most recently delivered on or prior to such
date;

 

(b)           the Borrower and the Restricted Subsidiaries may (i) enter into
non-exclusive licenses, sublicenses or cross-licenses of Intellectual Property
including in connection with a research and development agreement in which the
other party receives a license to Intellectual Property that results from such
agreement, (ii) exclusively license, sublicense or cross-license Intellectual
Property if done in the ordinary course of business of the Borrower and its
Restricted Subsidiaries and (iii) assign, lease, sublease, license or sublicense
any real or personal property or terminate or allow to lapse any such
assignment, lease, sublease, license or sublicense, other than any Intellectual
Property, in the ordinary course of business or consistent with past practice;

 

(c)            the Borrower and the Restricted Subsidiaries may sell, transfer
or otherwise Dispose of other assets for Fair Market Value; provided that
(i) with respect to any Disposition pursuant to this Section 10.4(c) for a
purchase price in excess of the greater of (x) $35,000,000 and (y) 5.2% of
Consolidated EBITDA of the Borrower for the Test Period most recently ended on
or prior to the date such assets are Disposed (measured as of the date such
assets are Disposed) based upon the Section 9.1 Financials most recently
delivered on or prior to such date, the Borrower or a Restricted Subsidiary
shall receive not less than 75% of such consideration in the form of cash or
Cash Equivalents; provided that, for purposes of determining what constitutes
cash under this clause (i), (A) any liabilities (as shown on the Borrower’s or
such Restricted Subsidiary’s most recent balance sheet provided hereunder or in
the footnotes thereto or if accrued or incurred subsequent to the date of such
balance sheets, such liabilities would have been shown on the Borrower’s or such
Restricted Subsidiary’s balance sheet or in the footnotes thereto as if such
accrual or incurrence had taken place on or prior to the date of such balance
sheet, as determined in good faith by the Borrower) of the Borrower or such
Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable Disposition and for which the Borrower
and all of the Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing shall be deemed to be cash or Cash Equivalents,
(B) any securities, notes or other obligations received by the Borrower or such
Restricted Subsidiary from such transferee that are converted by the Borrower or
such Restricted Subsidiary into cash or Cash Equivalents (to the extent of the
cash or Cash Equivalents received) within 180 days following the closing of the
applicable Disposition shall be deemed to be cash or Cash Equivalents and
(C) any Designated Non-Cash Consideration received by the Borrower or such
Restricted Subsidiary in respect of the applicable Disposition having an
aggregate Fair Market Value, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (C) that is outstanding at the
time such Designated Non-Cash Consideration is received, not in excess of the
greater of (x) $175,000,000 and (y) 35.0% of Consolidated EBITDA of the Borrower
for the Test Period most recently ended on or prior to the date such assets are
Disposed (measured as of the date such assets are Disposed) based upon the
Section 9.1 Financials most recently delivered on or prior to such date, with
the Fair Market Value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value, shall be deemed to be cash or Cash Equivalents, (ii) any non-cash
proceeds received in the form of Indebtedness or Capital Stock are pledged to
the Collateral Agent to the extent required under Section 9.11, and (iii) to the
extent applicable, the Net Cash Proceeds thereof are promptly offered to prepay
the Term Loans to the extent required by Section 5.2(a)(i);

 



-154-

 

 

(d)           the Borrower and the Restricted Subsidiaries may (i) Dispose of,
discount, forgive or write off accounts receivable, notes receivable or other
current assets in the ordinary course of business or convert accounts receivable
to notes receivable or make other Dispositions of accounts receivable in
connection with the compromise or collection thereof and (ii) sell or transfer
accounts receivable so long as the Net Cash Proceeds of any sale or transfer
pursuant to this clause (ii) are offered to prepay the Term Loans pursuant to
Section 5.2(a)(i);

 

(e)            the Borrower and the Restricted Subsidiaries may Dispose of
properties, rights or assets (including the Disposition or issuance of Capital
Stock) to the Borrower or to a Restricted Subsidiary; provided that, if the
transferor of such property, right or asset is the Borrower or a Subsidiary
Guarantor and the transferee thereof is a Restricted Subsidiary that is not a
Subsidiary Guarantor, then the Indebtedness of such transferor assumed by such
transferee shall be deemed an Incurrence of Indebtedness upon completion of such
transaction and such transaction shall be permitted only if such Incurrence is
permitted under Section 10.1 (without giving effect to Section 10.1(j));

 

(f)            the Borrower and the Restricted Subsidiaries may Dispose of
property (including like-kind exchanges) to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;

 

(g)           the Borrower and the Restricted Subsidiaries may sell, transfer
and otherwise Dispose of Investments in Joint Ventures to the extent required
by, or made pursuant to customary buy/sell arrangements between, the Joint
Venture parties set forth in Joint Venture arrangements and similar binding
arrangements;

 

(h)           the Borrower and the Restricted Subsidiaries may effect any
transaction permitted by Section 10.3, 10.5 or 10.6 and may create, incur,
assume or suffer to exist Liens permitted by Section 10.2;

 

(i)             the Borrower and the Restricted Subsidiary may transfer property
subject to Recovery Events, including foreclosures, condemnation, expropriation,
forced disposition, eminent domain or any similar action with respect to assets;

 

(j)             the Borrower and the Restricted Subsidiaries may make
Dispositions listed on Schedule 10.4 and Dispositions of (i) non-core or
obsolete assets acquired in connection with Acquisitions or other Investments
that are not used or useful in, or are surplus to, the business of the Borrower
and the Restricted Subsidiaries and (ii) other assets acquired in connection
with Acquisitions or other Investments permitted under this Agreement for Fair
Market Value; provided that any such Dispositions referred to in this clause
(ii) shall be made or contractually committed to be made within 365 days of the
date such assets were acquired by the Borrower or such Restricted Subsidiary;

 

(k)            the Borrower and the Restricted Subsidiaries may unwind or
terminate any Hedging Agreement or Cash Management Agreement and allow for the
expiration of any options agreement with respect to any Real Property or
personal property;

 



-155-

 

 

(l)             the Borrower and the Restricted Subsidiaries may make
Dispositions of residential Real Property and related assets in connection with
relocation activities for officers, managers, consultants, directors, employees
or independent contractors (or their Immediate Family Members) of Holdings (or
any Parent Entity thereof or any Equityholding Vehicle), the Borrower and the
Restricted Subsidiaries;

 

(m)           the Borrower and the Restricted Subsidiaries may issue directors’
qualifying shares and shares issued to foreign nationals, in each case as
required by Applicable Laws;

 

(n)           the Borrower and the Restricted Subsidiaries may enter into any
netting arrangement of accounts receivable between or among the Borrower and its
Restricted Subsidiaries or among Restricted Subsidiaries of the Borrower made in
the ordinary course of business;

 

(o)           the Borrower and the Restricted Subsidiaries may allow the lapse
of, abandon, cancel or cease to maintain or cease to enforce Intellectual
Property rights that are no longer (i) used, useful or necessary for,
(ii) economically practicable or commercially reasonable to maintain or (iii) in
the best interest of or material for the operation of the Borrower’s and the
Restricted Subsidiaries’ businesses (including by allowing any registrations or
any applications for registration thereof to lapse), in each case in the
ordinary course of business or in the reasonable business judgment of the
Borrower;

 

(p)           the Borrower and the Restricted Subsidiaries may surrender,
terminate or waive any contract rights or surrender, waive, settle, modify,
compromise or release any contract rights, litigation claims or any other claims
of any kind (including in tort) in the ordinary course of business;

 

(q)           the Borrower and the Restricted Subsidiaries may make Dispositions
or issuances of the Capital Stock in, Indebtedness of, or other securities
issued by, an Unrestricted Subsidiary;

 

(r)            the Borrower and the Restricted Subsidiaries may effect a Sale
Leaseback (i) with respect to property that is acquired after the Closing Date
so long as such Sale Leaseback is consummated within 270 days of the acquisition
of such property or (ii) if at the time the lease in connection therewith is
entered into, and after giving effect to the entering into of such lease, such
lease is otherwise permitted under this Agreement;

 

(s)            the Borrower may issue Qualified Capital Stock and, to the extent
permitted by Section 10.1, Disqualified Capital Stock;

 

(t)            the Borrower and the Restricted Subsidiaries may make
Dispositions (including those of the type otherwise described herein) after the
Closing Date in an aggregate amount not to exceed the greater of (x) $30,000,000
and (y) 4.5% of Consolidated EBITDA of the Borrower for the Test Period most
recently ended on or prior the date such assets are Disposed (measured as of
such date) based upon the Section 9.1 Financials most recently delivered on or
prior to such date;

 

(u)           to the extent allowable under Section 1031 of the Code or any
comparable or successor provision, any exchange of like property (excluding any
boot thereon) for use in a Similar Business;

 

(v)           sales or transfers of accounts receivable, or participations
therein and related assets, in connection with any Receivables Facility;

 

(w)           sales or dispositions of Capital Stock of any Foreign Subsidiary
in order to qualify members of the governing body of such Subsidiary if required
by Applicable Law;

 

(x)            samples, including time-limited evaluation software, provided to
customers or prospective customers;

 

(y)           de minimis amounts of equipment provided to employees;

 



-156-

 

 

(z)            the Borrower and any Restricted Subsidiary may (i) terminate or
otherwise collapse its cost sharing agreements with the Borrower or any
Subsidiary and settle any crossing payments in connection therewith,
(ii) convert any intercompany Indebtedness to Capital Stock, (iii) transfer any
intercompany Indebtedness to the Borrower or any Restricted Subsidiary (subject
to applicable subordination terms if Indebtedness of a Credit Party is
transferred to a non-Credit Party), (iv) settle, discount, write off, forgive or
cancel any intercompany Indebtedness or other obligation owing by Holdings, the
Borrower or any Restricted Subsidiary, (v) settle, discount, write off, forgive
or cancel any Indebtedness owing by any present or former consultants,
directors, officers or employees of any Parent Entity, Holdings, the Borrower or
any Subsidiary or any of their successors or assigns or (vi) surrender or waive
contractual rights and settle or waive contractual or litigation claims; and

 

(aa)          the Borrower and the Restricted Subsidiaries may make Dispositions
of any asset between or among the Borrower and/or its Restricted Subsidiaries as
a substantially concurrent interim Disposition in connection with a Disposition
otherwise permitted pursuant to clauses (a) through (z) above.

 

10.5         Limitation on Investments. The Borrower will not, and will not
permit any of the Restricted Subsidiaries to, make any Investment, except (each
of the following exceptions, the “Permitted Investments”):

 

(a)            extensions of trade credit, asset purchases (including purchases
of inventory, Intellectual Property, supplies, material or equipment or other
similar assets), the lease or sublease of any asset and the licensing or
sublicensing or contribution of Intellectual Property pursuant to joint
marketing arrangements with other Persons, in each case in the ordinary course
of business;

 

(b)           Investments in assets constituting, or at the time of making such
Investments were, cash or Cash Equivalents;

 

(c)            loans and advances to officers, managers, directors, employees,
consultants and independent contractors of Holdings (or any Parent Entity
thereof), the Borrower or any of its Restricted Subsidiaries (i) to finance the
purchase of Capital Stock of Holdings (or any Parent Entity thereof or any
Equityholding Vehicle); provided that the amount of such loans and advances used
to acquire such Capital Stock shall be contributed to the Borrower in cash as
common equity, (ii) for reasonable and customary business related travel
expenses, entertainment expenses, moving expenses and similar expenses or
payroll expenses, in each case incurred in the ordinary course of business or
consistent with past practice, and (iii) for additional purposes not
contemplated by subclause (i) or (ii) above; provided that, after giving pro
forma effect to the making of any such loan or advance, the aggregate principal
amount of all loans and advances outstanding under this
Section 10.5(c)(iii) shall not exceed the greater of (x) $20,000,000 and
(y) 3.0% of Consolidated EBITDA of the Borrower for the Test Period most
recently ended on or prior to the date such Investment is made (measured as of
such date) based upon the Section 9.1 Financials most recently delivered on or
prior to such date;

 

(d)           Investments (i) existing or contemplated on the Closing Date or
(ii) made pursuant to binding agreements in effect on the Closing Date to the
extent listed on Schedule 10.5 and (iii) in the case of each of clauses (i) and
(ii), any modification, replacement, renewal, extension or reinvestment thereof,
so long as the aggregate amount of all Investments pursuant to this
Section 10.5(d) is not increased at any time above the amount of such
Investments or binding agreements existing or contemplated on the Closing Date,
except pursuant to the terms of such Investment or binding agreements existing
or contemplated as of the Closing Date (including as a result of the accrual or
accretion of original issue discount or the issuance of payment-in-kind
obligations) or as otherwise permitted by this Section 10.5 or Section 10.6;

 

(e)            Investments in Hedging Agreements permitted by
Section 10.1(i) and Cash Management Agreements permitted by Section 10.1;

 

(f)             Investments received (i) in connection with, or as a result of,
any bankruptcy, workout, reorganization or recapitalization of suppliers, trade
creditors or customers or in settlement or compromise of delinquent obligations
and disputes with, or judgments against, or other disputes with, customers,
trade creditors or suppliers, including pursuant to any plan of reorganization
or similar arrangement upon bankruptcy or insolvency of any customer, trade
creditor or supplier, (ii) in satisfaction of judgments against other Persons,
(iii) as a result of the foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment or (iv) as a
result of the settlement, compromise or resolution of litigation, arbitration or
other disputes with Person who are not Affiliates;

 



-157-

 

 

(g)           Investments to the extent that the payment for such Investments is
made solely with the Capital Stock (other than Disqualified Capital Stock) of
Holdings (or any Parent Entity thereof or any Equityholding Vehicle) or the
Borrower;

 

(h)           Investments constituting non-cash proceeds of sales, transfers and
other Dispositions of assets to the extent permitted by Sections 10.3 and 10.4;

 

(i)            (i) Investments by or among the Borrower or any Restricted
Subsidiary in the Borrower or any other Restricted Subsidiary (including
guarantees of obligations of any Restricted Subsidiary and any prepayments,
repurchases, redemptions, defeasances, acquisitions and other similar payments
of any Indebtedness of any such Person not prohibited by Section 10.7) and
(ii) Investments by the Borrower or any Restricted Subsidiary in any
Unrestricted Subsidiary or Joint Venture as valued at the Fair Market Value of
such Investment at the time each such Investment is made; provided that the
aggregate amount of such Investment (as so valued) shall not exceed the greater
of (x) $200,000,000 and (y) 30.0% of Consolidated EBITDA of the Borrower for the
Test Period most recently ended on or prior to the date such Investment is made
(measured as of such date) based upon the Section 9.1 Financials most recently
delivered on or prior to such date;

 

(j)             Investments consisting of advances, loans, rebates and
extensions of credit in the nature of accounts receivable, notes receivable
security deposits and prepayments (including prepayments of expenses) arising
and trade credit granted in the ordinary course of business or consistent with
past practice, and Investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors and other deposits,
prepayments and other credits to suppliers in the ordinary course of business or
consistent with past practice;

 

(k)            the Borrower may make a loan to Holdings (or any Parent Entity
thereof or any Equityholding Vehicle) that could otherwise be made as a
Restricted Payment (other than a Restricted Investment) to Holdings (or any
Parent Entity thereof or any Equityholding Vehicle) under Section 10.6, so long
as the amount of such loan is deducted from the amount available to be made as a
Restricted Payment under the applicable clause of Section 10.6;

 

(l)             Investments in the ordinary course of business consisting of UCC
Article 3 endorsements for collection or deposit and UCC Article 4 customary
trade arrangements with customers;

 

(m)           advances of payroll payments to employees, consultants or
independent contractors or other advances of salaries or compensation to
officers, managers, employees, consultants or independent contractors, in each
case in the ordinary course of business;

 

(n)           Guarantees by the Borrower or any Restricted Subsidiary of leases
or subleases (other than Financing Lease Obligations), Contractual Obligations
or of other obligations that do not constitute Indebtedness, in each case
entered into in the ordinary course of business;

 

(o)            Investments made to acquire, purchase, repurchase, redeem,
acquire or retire Capital Stock of Holdings (or any Parent Entity thereof or any
Equityholding Vehicle) or the Borrower owned by any employee stock ownership
plan or key employee stock ownership plan of Holdings (or any Parent Entity
thereof or any Equityholding Vehicle) or the Borrower;

 

(p)           Investments constituting Permitted Acquisitions;

 



-158-

 

 

(q)           any additional Investments (including Investments in Minority
Investments, Investments in Unrestricted Subsidiaries and Investments in Joint
Ventures or similar entities that do not constitute Restricted Subsidiaries), as
valued at the Fair Market Value of such Investment at the time each such
Investment is made; provided that the aggregate amount of such Investment (as so
valued) shall not cause the aggregate amount of all such Investments made
pursuant to this Section 10.5(q) measured at the time such Investment is made,
to exceed, after giving pro forma effect to such Investment, the sum of (i) the
greater of (x) $250,000,000 and (y) 40.0% of Consolidated EBITDA of the Borrower
for the Test Period most recently ended on or prior the date such Investment is
made (measured as of such date) based upon the Section 9.1 Financials most
recently delivered on or prior to such date, (ii) the Available Equity Amount at
such time and (iii) the Available Amount at such time; provided, however, that
if any Investment pursuant to this Section 10.5(q) is made in any Person that is
not a Restricted Subsidiary at the date of the making of such Investment and
such Person becomes a Restricted Subsidiary or such Person, in one transaction
or a series of related transactions, is merged, consolidated or amalgamated with
or into, or transfers or conveys substantially all of its assets to, or is
liquidated into, the Borrower or a Restricted Subsidiary, in each case, after
such date, such Investment shall thereafter be deemed to have been made pursuant
to Section 10.5(i)(i) above and shall cease to have been made pursuant to this
Section 10.5(q) for so long as such Person continues to be a Restricted
Subsidiary.

 

(r)            Investments arising as a result of Sale Leasebacks;

 

(s)            Investments held by any Person acquired by the Borrower or a
Restricted Subsidiary after the Closing Date or of any Person merged,
consolidated or amalgamated with or into the Borrower or merged, consolidated or
amalgamated with or into a Restricted Subsidiary in accordance with Section 10.3
after the Closing Date to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, consolidation
or amalgamation and were in existence on the date of such acquisition, merger,
consolidation or amalgamation;

 

(t)             Investments consisting of Indebtedness, fundamental changes,
Dispositions, Restricted Payments (other than Restricted Investments) and debt
payments permitted under Sections 10.1, 10.3 (but only any lettered paragraphs
thereof), 10.4 (other than 10.4(e) or 10.4(i) (as such Section 10.4(i) relates
to Section 10.5)), 10.6 (other than 10.6(c)(i)) and 10.7;

 

(u)           the forgiveness, capitalization or conversion to Qualified Capital
Stock of any Indebtedness owed by the Borrower or any Restricted Subsidiary and
permitted by Section 10.1;

 

(v)           Restricted Subsidiaries of the Borrower may be established or
created if the Borrower and such Restricted Subsidiary comply with the
requirements of Sections 9.10, 9.11 and 9.14, if applicable; provided that, in
each case, to the extent such new Restricted Subsidiary is created solely for
the purpose of consummating a transaction pursuant to an acquisition permitted
by this Section 10.5, and such new Restricted Subsidiary at no time holds any
assets or liabilities other than any merger consideration contributed to it
contemporaneously with the closing of such transactions, such new Restricted
Subsidiary shall not be required to take the actions set forth in Sections 9.10,
9.11 and 9.14 until the respective acquisition is consummated (at which time the
surviving entity of the respective transaction shall be required to so comply in
accordance with the provisions thereof);

 

(w)           Investments consisting of earnest money deposits required in
connection with purchase agreements or other Acquisitions;

 

(x)            Investments consisting of loans and advances to Holdings (or any
Parent Entity or any Equityholding Vehicle) and its Subsidiaries in connection
with the reimbursement of expenses incurred on behalf of the Borrower and its
Restricted Subsidiaries in the ordinary course of business;

 

(y)            Investment Grade Securities maturing no more than 24 months from
the date of acquisition;

 



-159-

 

 

 

(z)            contributions in connection with compensation arrangements to a
“rabbi” trust for the benefit of employees, directors, partners, members,
consultants, independent contractors or other service providers or other grantor
trust subject to claims of creditors in the case of a bankruptcy of the Borrower
or any of its Restricted Subsidiaries;

 

(aa)          non-cash or non-Cash Equivalent Investments in connection with tax
planning and reorganization activities; provided that, after giving pro forma
effect to any such activities, the Liens on the Collateral securing the
Obligations would not be materially impaired;

 

(bb)         loans and advances to customers in the ordinary course of business
in respect of the confidential payment of insurance premiums;

 

(cc)          any Investment made in connection with the Transactions, including
the Merger, the Internal Restructuring and any transactions in connection with
the Existing Debt Refinancing;

 

(dd)         Investments consisting of purchases and acquisitions of assets or
services in the ordinary course of business;

 

(ee)          Investments in the ordinary course of business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers, vendors, suppliers, licensors, sublicensors, licensees and
sublicensees;

 

(ff)           Capital Expenditures permitted or not restricted under this
Agreement;

 

(gg)         deposits in the ordinary course of business to secure the
performance of Non-Financing Lease Obligations or utility contracts, or in
connection with obligations in respect of tenders, statutory obligations,
surety, stay and appeal bonds, bids, licenses, leases, government contracts,
trade contracts, performance and return-of-money bonds, completion guarantees
and other similar obligations (exclusive of obligations for the payment of
borrowed money) incurred in the ordinary course of business;

 

(hh)         Investments made in the ordinary course of business in connection
with (i) obtaining, maintaining or renewing client and customer contracts and
(ii) loans or advances made to, and guarantees with respect to obligations of,
independent operators, distributors, suppliers, licensors, sublicensors,
licensees and sublicensees.

 

(ii)            additional Investments so long as, subject to Section 1.11,
(x) no Event of Default shall have occurred and be continuing or would result
therefrom and (y) after giving pro forma effect to such Investment, the Borrower
and the Restricted Subsidiaries would be in compliance, on a pro forma basis,
with a Consolidated Total Debt to Consolidated EBITDA Ratio, as such ratio is
calculated as of the last day of the Test Period most recently ended on or prior
to the date of the making of such Investment, as if such Investment and any
other transactions being consummated in connection therewith occurred on the
first day of such Test Period, of no greater than 5.25:1.00;

 

(jj)            Investments in a Similar Business having an aggregate Fair
Market Value, taken together with all other Investments made pursuant to this
Section 10.5(kk) that are at that time outstanding, not to exceed the greater of
$225,000,000 and 35.0% of Consolidated EBITDA of the Borrower for the Test
Period most recently ended on or prior to the date of such Investment (measured
as of such date) based upon the Section 9.1 Financials most recently delivered
on or prior to such date; provided, however, that if any Investment pursuant to
this Section 10.5(jj) is made in any Person that is not a Restricted Subsidiary
at the date of the making of such Investment and such Person becomes a
Restricted Subsidiary or such Person, in one transaction or a series of related
transactions, is merged, consolidated or amalgamated with or into, or transfers
or conveys substantially all of its assets to, or is liquidated into, the
Borrower or a Restricted Subsidiary, in each case, after such date, such
investment shall thereafter be deemed to have been made pursuant to
Section 10.5(i) above and shall cease to have been made pursuant to this
Section 10.5(jj) for so long as such Person continues to be a Restricted
Subsidiary;

 

-160-

 

 

(kk)          to the extent not required to be applied to prepay the Term Loans
in accordance with Section 5.2(a)(i), Investments made in accordance with clause
(v) of the definition of “Net Cash Proceeds” with the proceeds received in
connection with a Recovery Prepayment Event;

 

(ll)            Investments resulting from pledges and deposits permitted by
Sections 10.2(a)(i), 10.2(b) (with respect to clause (d) of the definition of
“Permitted Encumbrances”) and 10.1(n);

 

(mm)       any Investment in any Subsidiary or any Joint Venture in connection
with intercompany cash management arrangements or related activities arising in
the ordinary course of business or consistent with past practice;

 

(nn)         Investments in deposit accounts and securities accounts in the
ordinary course of business;

 

(oo)         Investments solely to the extent such Investments reflect an
increase in the value of Investments otherwise permitted under this
Section 10.5;

 

(pp)         the acquisition of additional Capital Stock of Restricted
Subsidiaries from minority equityholders (it being understood that to the extent
that any Restricted Subsidiary that is not a Credit Party is acquiring Capital
Stock from minority equityholders, then this clause (pp) shall not in and of
itself create, or increase the capacity under, any basket for Investments by
Credit Parties in any Restricted Subsidiary that is not a Credit Party);

 

(qq)         Investments in Capital Stock in any Subsidiary resulting from any
sale, transfer or other Disposition by the Borrower or any Subsidiary permitted
by Section 10.4, including as a result of any contribution from any Parent
Entity or distribution to any Subsidiary of such Capital Stock;

 

(rr)           Term Loans repurchased by the Borrower or a Restricted Subsidiary
pursuant to and subject to immediate cancellation in accordance with this
Agreement;

 

(ss)          Guarantee obligations of the Borrower or any Restricted Subsidiary
in respect of letters of support, guarantees or similar obligations issued, made
or incurred for the benefit of any Restricted Subsidiary of the Borrower to the
extent required by law or in connection with any statutory filing or the
delivery of audit opinions performed in jurisdictions other than within the
United States;

 

(tt)           Investments in any Receivables Subsidiary that, in the good faith
determination of the Borrower are necessary or advisable to effect any
Receivables Facility or any repurchase obligation in connection therewith; and

 

(uu)         Acquisitions by the Borrower of obligations of one or more
directors, officers, employees, member or management or consultants of Holdings,
the Borrower or its Subsidiaries in connection with such Person’s acquisition of
Capital Stock of any Parent Entity or Equityholding Vehicle, so long as no cash
is actually advanced by the Borrower or any of its Subsidiaries to such Person
in connection with the acquisition of any such obligations.

 

10.6         Limitation on Restricted Payments. The Borrower will not pay any
dividends (other than dividends payable solely in the Qualified Capital Stock of
the Borrower) or return any capital to its equity holders or make any other
distribution, payment or delivery of property or cash to its equity holders as
such, or redeem, retire, purchase or otherwise acquire, directly or indirectly,
for consideration, any shares of any class of its Capital Stock or the Capital
Stock of any Parent Entity or any Equityholding Vehicle now or hereafter
outstanding (or any options or warrants or stock appreciation or similar rights
issued with respect to any of its Capital Stock), or set aside any funds for any
of the foregoing purposes (but excluding, in each case, the payment of
compensation in the ordinary course of business to equity holders of any such
Capital Stock who are employees of the Borrower or any Restricted Subsidiary),
or permit the Borrower or any of the Restricted Subsidiaries to purchase or
otherwise acquire for consideration (other than in connection with an Investment
permitted by Section 10.5) any shares of any class of the Capital Stock of any
Parent Entity of the Borrower or any Equityholding Vehicle or the Capital Stock
of the Borrower, now or hereafter outstanding (or any options or warrants or
stock appreciation or similar rights issued with respect to any of the Capital
Stock of any Parent Entity of the Borrower or any Equityholding Vehicle or the
Capital Stock of the Borrower) or make any Restricted Investment (all of the
foregoing, “Restricted Payments”); provided that:

 



-161-

 

 

(a)           (i) the Borrower may (or may pay Restricted Payments to permit any
Parent Entity thereof or any Equityholding Vehicle to) redeem, repurchase,
retire or otherwise acquire in whole or in part any Capital Stock (“Treasury
Capital Stock”) of the Borrower or any Restricted Subsidiary or any Capital
Stock of any Parent Entity or Equityholding Vehicle, in exchange for another
class of Capital Stock or rights to acquire its Capital Stock or with proceeds
from equity contributions or sales or issuances (other than to the Borrower or a
Restricted Subsidiary) of new shares of such Capital Stock to the extent
contributed to the Borrower (in each case other than Disqualified Capital Stock,
“Refunding Capital Stock”) substantially concurrently with such contribution or
sale or issuance; provided that any terms and provisions material to the
interests of the Lenders, when taken as a whole, contained in such Refunding
Capital Stock are at least as advantageous to the Lenders as those contained in
the Capital Stock redeemed thereby and (ii) the Borrower, and any Restricted
Subsidiary may pay Restricted Payments payable solely in the Capital Stock
(other than Disqualified Capital Stock not otherwise permitted by Section 10.1)
of such Person;

 

(b)            So long as no Event of Default has occurred and is continuing or
would result therefrom, the Borrower may redeem, acquire, retire or repurchase
(and the Borrower may declare and pay Restricted Payments to any Parent Entity
thereof or any Equityholding Vehicle, the proceeds of which are used to so
redeem, acquire, retire or repurchase) shares of its Capital Stock (or any
options or warrants or equity appreciation or similar rights issued with respect
to any of such Capital Stock) (or to allow any of the Borrower’s Parent Entities
or any Equityholding Vehicle to so redeem, retire, acquire or repurchase their
Capital Stock (or any options or warrants or equity appreciation or similar
rights issued with respect to any of its Capital Stock)) held by future, current
or former officers, managers, consultants, directors, employees and independent
contractors (or their respective Controlled Investment Affiliates or Immediate
Family Members) of any Parent Entity of the Borrower, any Equityholding Vehicle,
the Borrower and the Subsidiaries of the Borrower, upon the death, disability,
retirement or termination of employment of any such Person or otherwise in
accordance with any equity option or equity appreciation or similar rights plan,
any management, director and/or employee equity ownership or incentive plan,
equity subscription plan or subscription agreement, employment termination
agreement or any other employment agreements or equity holders’ agreement
(including, for the avoidance of doubt, any principal or interest payable on any
Indebtedness Incurred by the Borrower or any Parent Entity or Equityholding
Vehicle in connection with any such redemption, acquisition, retirement or
repurchase); provided that, except with respect to non-discretionary
repurchases, acquisitions, retirements or redemptions pursuant to the terms of
any equity option or equity appreciation rights plan, any management, director
and/or employee equity ownership or incentive plan, equity subscription plan or
subscription agreement, employment termination agreement or any other employment
agreement or equity holders’ agreement, the aggregate amount of all cash paid in
respect of all such shares of Capital Stock (or any options or warrants or stock
appreciation or similar rights issued with respect to any of such Capital Stock)
so redeemed, acquired, retired or repurchased, does not exceed the sum of
(i) $50,000,000 in any calendar year (which shall increase to $100,000,000 in
any calendar year following the consummation of a Qualifying IPO);
notwithstanding the foregoing, 100% of the unused amount of payments in respect
of this Section 10.6(b)(i) (before giving pro forma effect to any carry forward)
up to a maximum of $100,000,000, may be carried forward to succeeding calendar
years and utilized to make payments pursuant to this Section 10.6(b) plus
(ii) all proceeds obtained by any Parent Entity or any Equityholding Vehicle
(and contributed to the Borrower) or the Borrower after the Closing Date from
the sale of such Capital Stock to other future, current or former officers,
managers, consultants, employees, directors and independent contractors (or
their respective Controlled Investment Affiliates or Immediate Family Members)
in connection with any plan or agreement referred to above in this clause
(b) plus (iii) all Net Cash Proceeds obtained from any key-man life insurance
policies received by the Borrower (or any Parent Entity or Equityholding Vehicle
to the extent contributed to the Borrower) after the Closing Date less (iv) the
amount of any previous Restricted Payments made pursuant to clauses (ii) and
(iii) of this Section 10.6(b); and provided, further, that, the cancellation of
Indebtedness owing to the Borrower or any Restricted Subsidiary from any future,
current or former employees, officers, managers, directors, consultants or
independent contractors (or their respective Controlled Investment Affiliates or
Immediate Family Members) of any Parent Entity of the Borrower, any
Equityholding Vehicle, Holdings or any of the Restricted Subsidiaries in
connection with a redemption, acquisition, retirement or repurchase of its
Capital Stock will not be deemed to constitute a Restricted Payment for purposes
of this Agreement;

 



-162-

 

 

(c)           (i) to the extent constituting Restricted Payments (other than
Restricted Investments), the Borrower and any Restricted Subsidiary may make
Investments permitted by Section 10.5 and (ii) each Restricted Subsidiary may
make Restricted Payments to the Borrower and to Restricted Subsidiaries (and, in
the case of a Restricted Payment by a non-wholly owned Restricted Subsidiary, to
the Borrower and any Restricted Subsidiary and to each other owner of Capital
Stock of such Restricted Subsidiary based on their relative ownership
interests);

 

(d)           to the extent constituting Restricted Payments, the Borrower and
any Restricted Subsidiary may enter into and consummate transactions expressly
permitted by any provision of Section 10.3 and 10.4 (other than 10.4(h)), and
the Borrower may pay Restricted Payments to any Parent Entity thereof or any
Equityholding Vehicle as and when necessary to enable such Parent Entity or
Equityholding Vehicle to effect the transactions permitted by such section;

 

(e)            the Borrower may redeem, acquire, retire or repurchase Capital
Stock of any Parent Entity or any Equityholding Vehicle of the Borrower or the
Borrower, as applicable, upon exercise of stock options or warrants to the
extent such Capital Stock represents all or a portion of the exercise price of
such options or warrants, and the Borrower may pay Restricted Payments to a
Parent Entity or Equityholding Vehicle thereof as and when necessary to enable
such Parent Entity or Equityholding Vehicle to effect such repurchases;

 

(f)             in addition to the foregoing Restricted Payments (i) the
Borrower may make additional Restricted Payments, so long as (x) no Event of
Default shall have occurred and be continuing or would result therefrom and
(y) after giving pro forma effect to such Restricted Payment, the Borrower would
be in compliance, on a pro forma basis, with a Consolidated Total Debt to
Consolidated EBITDA Ratio, calculated as of the last day of the Test Period most
recently ended on or prior to the date of payment of such Restricted Payment, as
if such Restricted Payment and any other transactions being consummated in
connection therewith occurred on the first day of such Test Period, of no
greater than 5.25:1.00, (ii) the Borrower may make additional Restricted
Payments in an aggregate amount not to exceed an amount equal to the Available
Amount at the time such Restricted Payment is paid, so long as, (x) no Event of
Default shall have occurred and be continuing or would result therefrom and
(y) after giving pro forma effect to such Restricted Payment, the Borrower would
be in compliance, on a pro forma basis, with a Consolidated EBITDA to
Consolidated Interest Expense Ratio, calculated as of the last day of the Test
Period most recently ended on or prior to the date of payment of such Restricted
Payment, as if such Restricted Payment and any other transactions being
consummated in connection therewith occurred on the first day of such Test
Period, of no less than 2.00:1.00, (iii) the Borrower may make additional
Restricted Payments in an aggregate amount not to exceed an amount equal to the
Available Equity Amount at the time such Restricted Payment is paid and (iv) so
long as no Event of Default shall have occurred and be continuing or would
result therefrom, the Borrower may make additional Restricted Payments in an
aggregate amount not to exceed the portion, if any, of the Restricted Payment
Amount, on the relevant date of determination, that the Borrower elects to apply
pursuant to this clause (iv);

 

(g)           the Borrower may make and pay Restricted Payments:

 

(i)            the proceeds of which shall be used to pay (or to make Restricted
Payments to allow any Parent Entity of the Borrower to pay) any tax liability in
respect of income attributable to the Borrower and its Subsidiaries, but not in
excess of the tax liability that the Borrower would incur if it filed tax
returns as the parent of a consolidated, combined, unitary or aggregate group
for itself and its Subsidiaries (and net of any payment already made and to be
made by the Borrower to a taxing authority to satisfy such tax liability);
provided that a Restricted Payment attributable to any taxes attributable to an
Unrestricted Subsidiary shall be permitted only to the extent such Unrestricted
Subsidiary distributed cash to the Borrower or its Restricted Subsidiaries;

 



-163-

 

 

(ii)           the proceeds of which shall be used to pay (or to make Restricted
Payments to allow any Parent Entity of the Borrower or any Equityholding Vehicle
to pay) its operating expenses incurred in the ordinary course (including
related to maintenance of organizational existence), general administrative
costs and other overhead costs and expenses (including administrative, legal,
accounting, professional and similar fees and expenses provided by third
parties, including the Borrower’s proportionate share of such amount relating to
such Parent Entity being a Public Company), plus any indemnification claims made
by employees, managers, consultants, independent contractors, directors or
officers of any Parent Entity of the Borrower or any Equityholding Vehicle;

 

(iii)          the proceeds of which shall be used to pay (or to make Restricted
Payments to allow any Parent Entity of the Borrower or any Equityholding Vehicle
to pay) franchise, excise and similar taxes and other fees, taxes and expenses,
in each case, required to maintain its (or any of its Parent Entities’ or
Equityholding Vehicles’) corporate or other legal existence;

 

(iv)         the proceeds of which shall be used to make Investments
contemplated by Section 10.5(c);

 

(v)          the proceeds of which shall be used to pay (or to make Restricted
Payments to allow any Parent Entity of the Borrower or any Equityholding Vehicle
to pay) fees and expenses (other than to Affiliates of the Borrower) related to
any successful or unsuccessful equity issuance or offering or Incurrence of
Indebtedness, Refinancing, Disposition or acquisition or Investment transaction
permitted by this Agreement;

 

(vi)         to the extent not constituting a Restricted Investment, the
proceeds of which shall be used to finance Investments that would otherwise be
permitted to be made pursuant to Section 10.5 or as a Restricted Investment
pursuant to Section 10.6 if made by the Borrower or a Restricted Subsidiary;
provided that (i) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment, (ii) such Parent Entity shall,
immediately following the closing thereof, cause (A) all property acquired
(whether assets or Capital Stock) to be contributed to the capital of the
Borrower or one of the Restricted Subsidiaries or (B) the merger, consolidation
or amalgamation of the Person formed or acquired with or into the Borrower or
one of the Restricted Subsidiaries (to the extent not prohibited by
Section 10.3) in order to consummate such Investment and (iii) such Parent
Entity and its Affiliates (other than the Borrower or a Restricted Subsidiary)
receives no consideration or other payment in connection with such transaction
except to the extent the Borrower or a Restricted Subsidiary could have
otherwise given such consideration or made such payment in compliance with this
Agreement; and

 

(vii)        the proceeds of which shall be used to pay customary salary, bonus,
severance and other benefits payable to directors, officers, managers,
employees, consultants or independent contractors of any Parent Entity of the
Borrower or any Equityholding Vehicle to the extent such salaries, bonuses and
other benefits are attributable to the ownership or operation of the Borrower
and its Restricted Subsidiaries including the Borrower’s proportionate share of
such amount relating to such Parent Entity being a Public Company;

 

(h)           the Borrower may (or may make Restricted Payments to allow any
Parent Entity or any Equityholding Vehicle to) (i) pay cash in lieu of
fractional shares in connection with any Restricted Payment (including in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Capital Stock), share split, reverse share
split or combination thereof or any Acquisition or other Investment and
(ii) honor any conversion request by a holder of convertible Indebtedness and
make cash payments in lieu of fractional shares in connection with any such
conversion and may make payments on convertible Indebtedness in accordance with
its terms;

 

(i)             the Borrower may pay (or may make Restricted Payments to allow
any Parent Entity or any Equityholding Vehicle to pay) Restricted Payments in an
amount equal to withholding or similar taxes payable or expected to be payable
by any future, current or former employee, director, manager, consultant or
independent contractor (or any of their respective Immediate Family Members) of
any Parent Entity of the Borrower, any Equityholding Vehicle, the Borrower or
any Subsidiary of the Borrower in connection with the exercise or vesting of
Capital Stock or other equity awards or any repurchases, redemptions,
acquisitions, retirements or withholdings of Capital Stock in connection with
any exercise of Capital Stock or other equity options or warrants or the vesting
of Capital Stock or other equity awards if such Capital Stock represent all or a
portion of the exercise price of, or withholding obligation with respect to,
such options or, warrants or other Capital Stock or equity awards;

 



-164-

 

 

(j)            the Borrower may make payments (or make Restricted Payments to
allow any Parent Entity or any Equityholding Vehicle to make such payments)
described in Sections 10.11(c), (e), (h), (i), (j), (l) and (v) (subject to the
conditions set out therein);

 

(k)            the Borrower may make Restricted Payments and distributions
within sixty (60) days after the date of declaration thereof, if at the date of
declaration of such payment, such payment would have complied with the other
provisions of this Section 10.6;

 

(l)            [reserved];

 

(m)          the Borrower and any Restricted Subsidiary may pay and make any
Restricted Payment in connection with (i) the Transactions or Restricted
Payments necessary to consummate the Transactions, including (A) in respect of
any payments required to be made after the Closing Date in connection with, or
necessary to consummate, the Transactions, (B) the payment of the Transaction
Expenses related thereto or used to fund amounts owed to Affiliates (including
those made to any Parent Entity of the Borrower or Equityholding Vehicle to
permit payment by such Parent Entity or Equityholding Vehicle), (C) in respect
of working capital adjustments or purchase price adjustments or to satisfy
indemnity and other similar obligations, in each case as set forth in the Merger
Agreement, (D) to holders of restricted stock, restricted stock units or similar
equity awards and (E) to dissenting equityholders in connection with, or as a
result of, their exercise of appraisal rights and the settlement of any claims
or actions (whether actual, contingent or potential) with respect thereto
(including any accrued interest) in connection with the Transactions,
(ii) working capital adjustments or purchase price adjustments in connection
with any Acquisition or other Investment and (iii) the satisfaction of indemnity
and other similar obligations in connection with any Acquisition or other
Investment;

 

(n)           the Borrower may make payments made to optionholders or holders of
profits interests of the Borrower or any Parent Entity or any Equityholding
Vehicle in connection with, or as a result of, any distribution being made to
shareholders of the Borrower or any Parent Entity or any Equityholding Vehicle
(to the extent such distribution is otherwise permitted hereunder), which
payments are being made to compensate such optionholders or holders of profits
interests as though they were shareholders at the time of, and entitled to share
in, such distribution (it being understood that no such payment may be made to
an optionholder or holder of profits interests pursuant to this clause to the
extent such payment would not have been permitted to be made to such
optionholder or holder of profits interests if it were a shareholder pursuant to
any other paragraph of this Section 10.6, and any payment hereunder shall reduce
payments available under such other paragraph);

 

(o)           the Borrower may pay Restricted Payments to pay for the
redemption, acquisition, retirement or repurchase, in each case for nominal
value, of Capital Stock of Holdings (or any Parent Entity thereof or any
Equityholding Vehicle) or the Borrower from a former investor of a business
acquired in an Acquisition or other Investment or a current or former employee,
officer, director, manager or consultant of a business acquired in an
Acquisition or other Investment (or their Controlled Investment Affiliates or
Immediate Family Members), which Capital Stock was issued as part of an earn-out
or similar arrangement in the acquisition of such business, and which
redemption, acquisition, retirement or repurchase relates the failure of such
earn-out to fully vest;

 



-165-

 

 

(p)           the Borrower may make distributions, by Restricted Payment or
otherwise, or other transfer or Disposition of shares of Capital Stock of
Unrestricted Subsidiaries (other than Unrestricted Subsidiaries the primary
assets of which are Cash Equivalents); and

 

(q)           the Borrower may make payments or distributions to satisfy
dissenters’ rights pursuant to or in connection with an Acquisition, merger,
consolidation, amalgamation or transfer of assets that complies with
Section 10.3;

 

(r)            [reserved];

 

(s)           the Borrower may make Restricted Payments in an aggregate amount
that does not exceed the aggregate amount of Excluded Contributions received
since the Closing Date (not otherwise building Available Equity Amount or
constituting a Cure Amount or used to incur Indebtedness);

 

(t)            the Borrower may make distributions or payments of Receivables
Fees and purchases of Receivables in connection with any Receivables Facility or
any repurchase obligation in connection therewith;

 

(u)           the Borrower may make Restricted Payments to any Parent Entity of
the cash or Cash Equivalents that were deposited on or prior to the Closing Date
with the trustee for the Existing Notes, to the extent in excess of the amount
that was needed to fund the redemption and discharge of such notes in full;

 

(v)           the Restricted Subsidiaries may make Restricted Payments in
connection with the acquisition of additional Capital Stock in any Restricted
Subsidiary from minority equityholders; and

 

(w)           so long as no Event of Default is continuing or would result
therefrom, after a Qualifying IPO, the Borrower may make Restricted Payments to
any Parent Entity of the Borrower or any Equityholding Vehicle so that such
Parent Entity or Equityholding Vehicle can make Restricted Payments to its
equity holders in an aggregate amount not exceeding 5% of the Market
Capitalization.

 

The amount of all Restricted Payments (other than cash) will be the Fair Market
Value on the date of the Restricted Payment of the assets or securities proposed
to be transferred or issued by the Borrower or any Restricted Subsidiary, as the
case may be, pursuant to the Restricted Payment. For the avoidance of doubt,
this Section 10.6 shall not restrict the making of any AHYDO Catch-Up Payment
with respect to, and required by the terms of, any Indebtedness of the Borrower
or any of the Restricted Subsidiaries permitted to be incurred under the terms
of this Agreement. Indebtedness Incurred under Section 10.1(q) shall reduce
availability under this Section 10.6 in an amount equal to the aggregate
principal amount incurred from time to time under Section 10.1(q), whether or
not outstanding, except in respect of amounts forgiven or cancelled without
payment being made.

 



-166-

 

 

10.7        Limitations on Debt Payments and Amendments.

 

(a)           The Borrower will not, and will not permit any of the Restricted
Subsidiaries to, prepay, repurchase, redeem or otherwise defease or make similar
payments in respect of any Junior Debt prior to its stated maturity (it being
understood that payments of regularly scheduled interest, fees, expenses,
indemnification obligations and, so long as no Event of Default under
Section 11.1 or 11.5 is continuing or would result therefrom, AHYDO Catch-Up
Payments shall be permitted); provided, however, the Borrower or any Restricted
Subsidiary may prepay, repurchase, redeem, defease, acquire or otherwise make
payments on any such Indebtedness (i) with the proceeds of any Permitted
Refinancing Indebtedness in respect of such Indebtedness, (ii) by converting or
exchanging any such Indebtedness to Capital Stock of Holdings or any of its
Parent Entities and (iii) (A) so long as (x) no Event of Default has occurred
and is continuing or would result therefrom and (y) after giving pro forma
effect to such prepayment, repurchase, redemption, defeasance, acquisition or
other payment, the Borrower would be in compliance, on a pro forma basis, with a
Consolidated Total Debt to Consolidated EBITDA Ratio, calculated as of the last
day of the Test Period most recently ended on or prior to the date of any such
payment, as if such prepayment, repurchase, redemption, defeasance, acquisition
or other payment and any other transactions being consummated in connection
therewith occurred on the first day of such Test Period, of no greater than
5.25:1.00 after giving pro forma effect thereto, (B) in an aggregate amount not
to exceed the Available Amount at the time of such prepayment, repurchase,
redemption, defeasance, acquisition or other payment, so long as (x) no Event of
Default has occurred and is continuing or would result therefrom and (y) after
giving pro forma effect to such prepayment, repurchase, redemption, defeasance,
acquisition or other payment, the Borrower would be in compliance, on a pro
forma basis, with a Consolidated EBITDA to Consolidated Interest Expense Ratio,
calculated as of the last day of the Test Period most recently ended on or prior
to the date of such prepayment, redemption, repurchase, defeasance, acquisition
or other payment, as if such prepayment, repurchase, redemption, defeasance,
acquisition or other payment and any other transactions being consummated in
connection therewith occurred on the first day of such Test Period, of no less
than 2.00:1.00, (C) in an aggregate amount not to exceed the Available Equity
Amount at the time of such prepayment, redemption, repurchase, defeasance,
acquisition or other payment, (D) in an aggregate amount not to exceed the
portion, if any, of the Restricted Payment Amount, on the relevant date of
determination that the Borrower elects to apply pursuant to this clause (D),
(E) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Junior Debt Incurred pursuant to Section 10.1(j) (other than
Indebtedness Incurred (I) to provide all or any portion of the funds utilized to
consummate the transaction or series of related transactions pursuant to which
such Person became a Restricted Subsidiary or was otherwise acquired by the
Borrower or a Restricted Subsidiary or (II) otherwise in connection with or
contemplation of such acquisition), so long as such purchase, repurchase,
redemption, defeasance or other acquisition or similar payment is made or
deposited with a trustee or other similar representative of the holders of such
Junior Debt contemporaneously with, or substantially simultaneously with, the
closing of the Acquisition under which such Junior Debt is Incurred and (F) the
payment, redemption, repurchase, retirement, termination or cancellation of
Indebtedness within 60 days of the date of the Redemption Notice if, at the date
of any payment, redemption, repurchase, retirement, termination or cancellation
notice in respect thereof (the “Redemption Notice”), such payment, redemption,
repurchase, retirement termination or cancellation would have complied with
another provision of this Section 10.7(a); provided that such payment,
redemption, repurchase, retirement termination or cancellation shall reduce
capacity under such other provision.

 

Notwithstanding the foregoing and for the avoidance of doubt, nothing in this
Section 10.7 shall prohibit (i) the repayment, prepayment, repurchase,
redemption or other payment of intercompany subordinated Indebtedness owed among
the Borrower and/or the Restricted Subsidiaries, in either case unless an Event
of Default has occurred and is continuing and the Borrower has received a notice
from the Collateral Agent instructing it not to make or permit the Borrower
and/or the Restricted Subsidiaries to make any such repayment or prepayment or
(ii) substantially concurrent transfers of credit positions in connection with
intercompany debt restructurings so long as such Indebtedness is permitted by
Section 10.1 after giving pro forma effect to such transfer.

 

(b)           The Borrower will not, and will not permit any of the Restricted
Subsidiaries to, waive, amend or modify any term or condition in any
Subordinated Indebtedness Documentation (or, in each case, any documentation
governing any Permitted Refinancing Indebtedness in respect thereof) to the
extent that any such waiver, amendment or modification, taken as a whole, would
be materially adverse to the interests of the Lenders.

 

10.8        Negative Pledge Clauses. The Borrower will not, and will not permit
any of the Restricted Subsidiaries to, enter into or permit to exist any
Contractual Obligation (other than this Agreement, any other Credit Document,
any Permitted Additional Debt Documents related to any secured Permitted
Additional Debt, any document governing any secured Credit Agreement Refinancing
Indebtedness, the Senior Unsecured Notes Documents, any document governing any
Term Loan Exchange Notes and any documentation governing any Permitted
Refinancing Indebtedness Incurred to Refinance any such Indebtedness) that
limits the ability of the Borrower or any Guarantor to create, incur, assume or
suffer to exist Liens on property of such Person for the benefit of the Secured
Parties with respect to the Obligations or under the Credit Documents; provided
that the foregoing shall not apply to Contractual Obligations that in any
material respect:

 



-167-

 

 

(i)            (x) exist on the Closing Date and (to the extent not otherwise
permitted by this Section 10.8) are listed on Schedule 10.8 hereto and (y) to
the extent Contractual Obligations permitted by clause (x) are set forth in an
agreement evidencing Indebtedness or other obligations, are set forth in any
agreement evidencing any Permitted Refinancing Indebtedness Incurred to
Refinance such Indebtedness or obligation so long as such Permitted Refinancing
Indebtedness does not materially expand the scope of such Contractual Obligation
(as determined in good faith by the Borrower),

 

(ii)            are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary of the Borrower, so
long as such Contractual Obligations were not entered into solely in
contemplation of such Person becoming a Restricted Subsidiary of the Borrower,

 

(iii)           represent Indebtedness of a Restricted Subsidiary of the
Borrower that is not a Credit Party to the extent such Indebtedness is permitted
by Section 10.1,

 

(iv)          arise pursuant to agreements entered into with respect to any
sale, transfer, lease, license or other Disposition permitted by Section 10.4,
including customary restrictions with respect to a Subsidiary of the Borrower
pursuant to an agreement that has been entered into for the sale, transfer,
lease, license, or other Disposition of the Capital Stock of such Subsidiary,
and applicable solely to assets under such sale, transfer, lease or other
Disposition,

 

(v)            are customary provisions in Joint Venture agreements, partnership
agreements, limited liability company organizational governance document, and
other similar agreements applicable to partnerships, limited liability
companies, Joint Ventures and similar Persons permitted by Section 10.5 or
Section 10.6 and applicable solely to such Persons or the transfer of ownership
therein,

 

(vi)           are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 10.1, but solely to the extent
any negative pledge relates to the property financed by or the subject of such
Indebtedness,

 

(vii)          are customary restrictions on leases, subleases, service
agreements, product sales, licenses and sublicenses (including with respect to
Intellectual Property) or asset sale agreements otherwise permitted hereby so
long as such restrictions relate to the assets subject thereto,

 

(viii)         comprise restrictions imposed by any agreement relating to
secured Indebtedness permitted pursuant to Section 10.1 to the extent that such
restrictions apply only to the specific property or assets securing such
Indebtedness,

 

(ix)            are customary provisions restricting subletting or assignment or
transfers of any lease governing a leasehold interest of the Borrower or any
Restricted Subsidiary,

 

(x)             are customary provisions restricting assignment of any agreement
(or the assets subject thereto) entered into in the ordinary course of business,

 

(xi)            are restrictions on cash or other deposits or net worth imposed
(including by customers) under agreements entered into in the ordinary course of
business,

 

(xii)           are imposed by Applicable Law,

 

(xiii)          are customary net worth provisions contained in real property
leases entered into by Subsidiaries of the Borrower, so long as the Borrower has
determined in good faith that such net worth provisions could not reasonably be
expected to impair the ability of the Borrower and its Subsidiaries to meet
their ongoing obligation;

 

(xiv)         comprise restrictions imposed by any agreement governing
Indebtedness entered into after the Closing Date and permitted under
Section 10.1 that are, taken as a whole, in the good-faith judgment of the
Borrower, no more restrictive with respect to the Borrower or any Restricted
Subsidiary than customary market terms for Indebtedness of such type (and, in
any event, are no more restrictive than the restrictions contained in this
Agreement), so long as the Borrower shall have determined in good faith that
such restrictions will not materially impair its obligation or ability to make
any payments required hereunder,

 



-168-

 

 

(xv)          arise in connection with purchase money obligations for property
acquired in the ordinary course of business or Financing Lease Obligations;

 

(xvi)         arise in connection with any agreement or other instrument of a
Person or relating to Indebtedness or Capital Stock of a Person, which Person is
acquired by or merged, consolidated or amalgamated with or into the Borrower or
any of its Restricted Subsidiaries, or any other transaction is entered into
with any such Acquisition, merger, consolidation or amalgamation, in existence
at the time of such Acquisition or at the time it merges, consolidates or
amalgamates with or into the Borrower or any of its Restricted Subsidiaries or
assumed in connection with the acquisition of assets from such Person (but, in
any such case, not created in contemplation thereof), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person so acquired and its Subsidiaries, or the property
or assets of the Person so acquired and its Subsidiaries or the property or
assets so acquired or redesignated;

 

(xvii)        are restrictions or conditions contained in any trading, netting,
operating, construction, service, supply, purchase, sale or other agreement to
which the Borrower or any of its Restricted Subsidiaries is a party entered into
in the ordinary course of business; provided that such agreement prohibits the
encumbrance of solely the property or assets of the Borrower or such Restricted
Subsidiary that are the subject to such agreement, the payment rights arising
thereunder or the proceeds thereof and does not extend to any other asset or
property of the Borrower or such Restricted Subsidiary or the assets or property
of another Restricted Subsidiary;

 

(xviii)       are provisions restricting the granting of a security interest in
Intellectual Property contained in licenses or sublicenses by the Borrower and
its Restricted Subsidiaries of such Intellectual Property, which licenses and
sublicenses were entered into in the ordinary course of business (in which case
such restriction shall relate only to such Intellectual Property);

 

(xix)          arise in connection with cash or other deposits imposed by
agreement permitted under Section 10.2, Section 10.5 or Section 10.6 entered
into in the ordinary course of business;

 

(xx)           restrictions with respect to a Restricted Subsidiary that was
previously an Unrestricted Subsidiary pursuant to or by reason of an agreement
that such Restricted Subsidiary is a party to or entered into before the date on
which such Subsidiary became a Restricted Subsidiary; provided that such
agreement was not entered into in anticipation of an Unrestricted Subsidiary
becoming a Restricted Subsidiary and any such or restriction does not extend to
any assets or property of the Borrower or any other Restricted Subsidiary other
than the assets and property of such Subsidiary;

 

(xxi)          restrictions created in connection with any Receivables Facility
that, in the good faith determination of the Borrower, are necessary or
advisable to effect such Receivables Facility; and

 

(xxii)        are any encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (i) through (xxi) of this Section 10.8; provided that
such amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are, in the good-faith judgment of the
Borrower, no more restrictive in any material respect with respect to such
encumbrance and other restrictions taken as a whole than those prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

 

-169-

 

 

 

10.9        Passive Holding Company; Etc.

 

(a)           Holdings will not conduct, transact or otherwise engage in any
business or operations other than (i) the ownership and/or acquisition of the
Capital Stock (other than Disqualified Capital Stock) of the Borrower, (ii) the
maintenance of its legal existence, including the ability to incur fees, costs
and expenses relating to such maintenance, (iii) to the extent applicable,
participating in tax, accounting and other administrative matters as a member of
the consolidated group of Holdings and the Borrower, (iv) the performance of its
obligations under and in connection with the Credit Documents and any documents
relating to other Indebtedness permitted under Section 10.1, (v) any public
offering of its common Capital Stock or any other issuance or registration of
its Capital Stock for sale or resale not prohibited by Section 10, including the
costs, fees and expenses related thereto, (vi) any transaction that Holdings is
permitted to enter into or consummate under this Section 10 and any transaction
between Holdings and the Borrower or any Restricted Subsidiary permitted under
this Section 10, including (a) making any dividend or distribution or other
transaction similar to a Restricted Payment (other than a Restricted Investment)
not prohibited by Section 10.6 (or the making of a loan to its Parent Entities
or any Equityholding Vehicle in lieu of any such permitted Restricted Payment
(other than a Restricted Investment) or distribution or other transaction
similar to a Restricted Payment (other than a Restricted Investment)) or holding
any cash received in connection with Restricted Payments (other than a
Restricted Investment) made by the Borrower in accordance with Section 10.6
pending application thereof by Holdings in the manner contemplated by
Section 10.6 (including the redemption in whole or in part of any of its Capital
Stock (other than Disqualified Capital Stock) in exchange for another class of
Capital Stock (other than Disqualified Capital Stock) or rights to acquire its
Capital Stock (other than Disqualified Capital Stock) or with proceeds from
substantially concurrent equity contributions or issuances of new shares of its
Capital Stock (other than Disqualified Capital Stock)), (b) making any
Investment to the extent (1) payment therefor is made solely with the Capital
Stock of Holdings (other than Disqualified Capital Stock), the proceeds of
Restricted Payments (other than a Restricted Investment) received from the
Borrower and/or proceeds of the issuance of, or contribution in respect of the,
Capital Stock (other than Disqualified Capital Stock) of Holdings and (2) any
property (including Capital Stock) acquired in connection therewith is
contributed to the Borrower or a Subsidiary Guarantor (or, if otherwise
permitted by Section 10.5 or Section 10.6, a Restricted Subsidiary) or the
Person formed or acquired in connection therewith is merged with the Borrower or
a Restricted Subsidiary and (c) the (w) provision of guarantees in the ordinary
course of business in respect of obligations of the Borrower or any of its
Subsidiaries to suppliers, customers, franchisees, lessors, licensees,
sublicensees or distribution partners; provided, for the avoidance of doubt,
that such guarantees shall not be in respect of debt for borrowed money,
(x) Incurrence of Indebtedness of Holdings contemplated by Sections 10.1(p) and
10.1(q), (y) Incurrence of guarantees and the performance of its other
obligations in respect of Indebtedness Incurred pursuant to Sections 10.1(a),
10.1(b), 10.1(k) and 10.1(s) and Permitted Additional Debt Incurred pursuant to
Section 10.1(u) and (z) granting of Liens to the extent the Indebtedness
contemplated by subclause (y) is permitted to be secured under Sections 10.2(a),
10.2(u) and 10.2(bb), (vii) incurring fees, costs and expenses relating to
overhead and general operating including professional fees for legal, tax and
accounting issues and paying taxes, (viii) providing indemnification to officers
and directors and as otherwise permitted in Section 10, (ix) activities related
to the consummation of the Transactions, including the execution and delivery of
the Assignment and Assumption Agreement and the consummation of the Internal
Restructuring, (x) organizational activities incidental to Acquisitions or other
Investments consummated by the Borrower, including the formation of acquisition
vehicle entities and intercompany loans and/or investments incidental to such
Acquisitions or other Investments in each case consummated substantially
contemporaneously with the consummation of the applicable Acquisitions or other
Investments; provided that in no event shall any such activities include the
incurrence of a Lien on any of the assets of Holdings, (xi) the making of any
loan to any officers or directors contemplated by Section 10.5 or Section 10.6,
the making of any Investment in the Borrower or any Subsidiary Guarantor or, to
the extent otherwise allowed under Section 10.5 or Section 10.6, a Restricted
Subsidiary and (xii) activities incidental to the businesses or activities
described in clauses (i) to (xi) of this Section 10.9.

 



-170-

 

 

(b)           Except in connection with the Transactions, Holdings will not
consummate any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or Dispose of all or
substantially all of its assets and other properties, except that Holdings may
merge, amalgamate or consolidate with or into any other Person (other than the
Borrower) or, in connection with a Qualifying IPO, liquidate into the issuing
entity, or otherwise Dispose of all or substantially all of its assets and
property; provided that (i) Holdings shall be the continuing or surviving Person
or, in the case of a merger, amalgamation or consolidation where Holdings is not
the continuing or surviving Person or where Holdings has been liquidated, or in
connection with a Disposition of all or substantially all of its assets, the
Person formed by or surviving any such merger, amalgamation or consolidation or
the Person into which Holdings has been liquidated or to which Holdings has
transferred such assets shall, in each case, be an entity organized or existing
under the laws of the United States, any state thereof, the District of Columbia
or any territory thereof (Holdings or such Person, as the case may be, being
herein referred to as the “Successor Holdings”), (ii) the Successor Holdings (if
other than Holdings) shall expressly assume all the obligations of Holdings
under this Agreement and the other applicable Credit Documents pursuant to a
supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (iii) each Subsidiary Guarantor, unless it is the other
party to such merger, amalgamation, consolidation, liquidation or Disposition or
unless the Successor Holdings is Holdings, shall have by a supplement to the
Guarantee confirmed that its Guarantee shall apply to the Successor Holdings’
obligations under this Agreement, (iv) each Subsidiary grantor and each
Subsidiary pledgor, unless it is the other party to such merger, amalgamation,
consolidation, liquidation or Disposition or unless the Successor Holdings is
Holdings, shall have by a supplement to the applicable Credit Documents
confirmed that its obligations thereunder shall apply to the Successor Holdings’
obligations under this Agreement, (v) each mortgagor of a Mortgaged Property,
unless it is the other party to such merger, amalgamation, consolidation,
liquidation or Disposition or unless the Successor Holdings is Holdings, shall
have by an amendment to or restatement of the applicable Mortgage confirmed that
its obligations thereunder shall apply to the Successor Holdings’ obligations
under this Agreement, (vi) Holdings shall have delivered to the Administrative
Agent an officer’s certificate stating that such merger, amalgamation,
consolidation, liquidation or Disposition and any supplements to the Credit
Documents preserve the enforceability of the Guarantee and the perfection of the
Liens on the Collateral under the Security Documents, (vii) the Successor
Holdings shall, immediately following such merger, amalgamation, consolidation,
liquidation or Disposition, directly or indirectly, own all Subsidiaries owned
by Holdings immediately prior to such merger, amalgamation, consolidation,
liquidation or Disposition and (viii) if reasonably requested by the
Administrative Agent, an opinion of counsel shall be required to be provided to
the effect that such merger, amalgamation, consolidation, liquidation, or
Disposition does not breach or result in a default under this Agreement or any
other Credit Document; provided, further, that if the foregoing are satisfied,
the Successor Holdings (if other than Holdings) will succeed to, and be
substituted for, Holdings under this Agreement.

 

10.10       Consolidated First Lien Debt to Consolidated EBITDA Ratio. Solely
with respect to the Revolving Credit Facility and subject to the following
proviso, beginning with the Test Period ending December 31, 2016, the Borrower
will not permit the Consolidated First Lien Debt to Consolidated EBITDA Ratio as
of the last day of any Test Period to be greater than 7.60:1.00; provided,
however, that the Borrower shall be required to be in compliance with this
Section 10.10 with respect to any Test Period only if the sum of (A) the
aggregate principal amount of all Revolving Credit Loans and Swingline Loans
plus (B) the aggregate Letter of Credit Obligations (other than (i) those Cash
Collateralized in an amount equal to the Stated Amount thereof and (ii) without
duplication of amounts described in clause (i) above, Letter of Credit
Obligations, the aggregate Stated Amount of which do not exceed the greater of
(x) $10,000,000 and (y) the Stated Amount of Existing Letters of Credit
outstanding on the Closing Date), in each case outstanding on the last day of
such Test Period, exceeds 30.0% of the amount of the Total Revolving Credit
Commitment in effect on such date.

 

10.11        Transactions with Affiliates. The Borrower shall not, and shall not
permit any of the Restricted Subsidiaries to, enter into any transaction with
any Affiliate of the Borrower involving aggregate payments or consideration in
excess of the greater of (x) $20,000,000 and (y) 3.0% of Consolidated EBITDA of
the Borrower for the Test Period most recently ended on or prior to the date
such transaction occurs (measured as of such date) based upon the Section 9.1
Financials most recently delivered on or prior to such date except:

 

(a)            such transactions that are made on terms, when taken as a whole,
not materially less favorable to the Borrower or such Restricted Subsidiary as
would be obtainable by the Borrower or such Restricted Subsidiary at the time in
a comparable arm’s-length transaction with a Person that is not an Affiliate;

 

(b)            if such transaction is among Holdings, the Borrower and one or
more Subsidiary Guarantors or any Restricted Subsidiary or any entity that
becomes a Restricted Subsidiary as a result of such transaction;

 

(c)            the payment of Transaction Expenses, including the payment of all
fees, expenses, bonuses and awards, and the consummation of the Transactions;

 

-171-

 

 

(d)            the issuance of Capital Stock of any Parent Entity, any
Equityholding Vehicle or the Borrower to the management of such Parent Entity,
the Borrower or any of its Subsidiaries pursuant to arrangements described in
clause (m) below;

 

(e)            the payment of indemnities and other similar amounts and
reasonable expenses incurred by the Investors and their respective Affiliates in
connection with the management or monitoring of, or the provision of other
services rendered to, any Parent Entity of the Borrower, any Equityholding
Vehicle, the Borrower or any of its Subsidiaries;

 

(f)             equity issuances, repurchases, retirements, redemptions or other
acquisitions or retirements of Capital Stock by any Parent Entity of the
Borrower, any Equityholding Vehicle or the Borrower permitted under Section 10.6
and any actions by the Borrower and its Restricted Subsidiaries to permit the
same;

 

(g)            loans, guarantees and other transactions by any Parent Entity of
the Borrower, any Equityholding Vehicle, the Borrower and the Restricted
Subsidiaries to the extent permitted under Section 10;

 

(h)            the entry into, performance under, and making of any payments in
respect of any employment, compensation and severance arrangements and health,
disability and similar insurance or benefit plans or supplemental executive
retirement benefit plans or arrangements between any Parent Entity of the
Borrower, the Borrower and the Restricted Subsidiaries and their respective
directors, officers, managers, employees, consultants or independent contractors
(including management and/or employee benefit plans or agreements,
stock/equity/option plans, management equity plans, subscription agreements or
similar agreements pertaining to the repurchase of Capital Stock pursuant to
put/call rights or similar rights with current or former employees, officers,
managers, directors, consultants or independent contractors (or their respective
Controlled Investment Affiliates or Immediate Family Members) and stock option
or incentive plans and other compensation arrangements) in the ordinary course
of business or as otherwise approved by the Board of Directors of any Parent
Entity of the Borrower or the Borrower;

 

(i)             the payment of customary fees, compensation and reasonable
out-of-pocket costs to, and benefits, indemnities and reimbursements and
employment and severance arrangements provided on behalf of, or for the benefit
of, future, current or former, directors, managers, consultants, officers,
employees and independent contractors (or their respective Controlled Investment
Affiliates or Immediate Family Members) of any Parent Entity of the Borrower,
any Equityholding Vehicle, the Borrower and the Restricted Subsidiaries in the
ordinary course of business to the extent attributable to the ownership or
operation of the Borrower and the Restricted Subsidiaries;

 

(j)             transactions pursuant to permitted agreements in existence on
the Closing Date and set forth on Schedule 10.11 or any amendment thereto to the
extent such an amendment is not adverse, taken as a whole, to the interests of
the Lenders in any material respect as compared to the applicable agreement in
effect on the Closing Date (in the good-faith judgment of the Borrower);

 

(k)            Restricted Payments permitted under Section 10.6, and Investments
permitted under Section 10.5;

 

(l)             payments (including reimbursement of out-of-pocket fees and
expenses) by the Borrower and any Restricted Subsidiaries to the Investors and
any of their respective Affiliates made for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities (including in connection with acquisitions or Dispositions, whether
or not consummated), which payments are approved by the majority of the members
of the Board of Directors or a majority of the disinterested members of the
Board of Directors of any Parent Entity of the Borrower, Holdings or the
Borrower in good faith;

 

-172-

 

 

(m)           any issuance or transfer of Capital Stock, or other payments,
awards or grants in cash, securities, Capital Stock or otherwise pursuant to, or
the funding of, employment arrangements, equity options and equity ownership
plans approved by the Board of Directors of any Parent Entity of the Borrower,
any Equityholding Vehicle or the Borrower, as the case may be and the granting
and performing of customary registration rights;

 

(n)            the issuance and sale of any Qualified Capital Stock and any
purchase by any Parent Entity of the Borrower of the Qualified Capital Stock of
the Borrower; provided that, to the extent required by Section 9.11, any Capital
Stock of the Borrower so purchased shall be pledged to the Collateral Agent for
the benefit of the Secured Parties pursuant to the Pledge Agreement;

 

(o)            transactions with wholly owned Subsidiaries for the purchase or
sale of goods, products, parts and services entered into in the ordinary course
of business in a manner consistent with prudent business practice followed by
companies in the industry of the Borrower and its Subsidiaries;

 

(p)            transactions with customers, clients, suppliers, Joint Venture
partners or purchasers or sellers of goods or services, in each case in the
ordinary course of business;

 

(q)            any contribution by any Parent Entity or Equityholding Vehicle to
the capital of the Borrower;

 

(r)             transactions with Joint Ventures for the purchase or sale of
goods, equipment and services entered into in the ordinary course of business
and in a manner consistent with prudent business practice followed by companies
in the industry of the Borrower and its Subsidiaries;

 

(s)            any transaction between or among Holdings, the Borrower or any
Restricted Subsidiary and any Affiliate of Holdings, the Borrower or a Joint
Venture or similar Person that would constitute an Affiliate transaction solely
because Holdings, the Borrower or a Restricted Subsidiary owns Capital Stock in
or otherwise controls such Affiliate, Joint Venture or similar Person;

 

(t)            Affiliate repurchases of the Loans or Commitments to the extent
permitted under this Agreement and the holding of such Loans or Commitments and
the payments and other transactions contemplated under this Agreement in respect
thereof;

 

(u)            customary transactions effected as part of any Receivables
Facility that are otherwise permitted under this Agreement;

 

(v)            the entering into, and payments by, any Parent Entity of the
Borrower, any Equityholding Vehicle, the Borrower and the Restricted
Subsidiaries pursuant to tax sharing agreements among any such Parent Entity,
any Equityholding Vehicle, the Borrower and the Restricted Subsidiaries on
customary terms; provided that payments by Borrower and the Restricted
Subsidiaries under any such tax sharing agreements shall not exceed the excess
(if any) of the amount they would pay on a standalone basis over the amount they
actually pay to Governmental Authorities;

 

(w)           transactions in which the Borrower or any Restricted Subsidiary,
as the case may be, delivers to the Administrative Agent a letter from an
Independent Financial Advisor stating that such transaction is fair to the
Borrower or such Restricted Subsidiary from a financial point of view or meets
the requirements of clause (a) of this Section 10.11;

 

(x)             payments, loans, advances or guarantees (or cancellation of
loans, advances or guarantees) to future, current or former employees, directors
or consultants (or their respective Controlled Investment Affiliates or
Immediate Family Members) of the Borrower, any of the Restricted Subsidiaries or
any Parent Entity or Equityholding Vehicle and employment agreements, stock
option plans and other compensatory arrangements with any such employees,
directors or consultants (or their respective Controlled Investment Affiliates
or Immediate Family Members) which, in each case, are approved by the Borrower
in good faith;

 



-173-

 

 

(y)           (i) Investments by any of the Permitted Holders in securities of
any Parent Entity, the Borrower or any Restricted Subsidiary (and payment of
out-of-pocket expenses incurred by such Permitted Holders in connection
therewith) so long as the Investment is being offered generally to other
investors on the same or more favorable terms and (ii) payments to Permitted
Holders in respect of securities or loans of the Borrower or any of the
Restricted Subsidiaries contemplated in the foregoing subclause (i) or that were
acquired from Persons other than any Parent Entity, the Borrower or any
Restricted Subsidiary, in each case, in accordance with the terms of such
securities or loans;

 

(z)            pledges of Capital Stock of Unrestricted Subsidiaries;

 

(aa)          the existence and performance of agreements and transactions with
any Unrestricted Subsidiary that were entered into prior to the designation of a
Restricted Subsidiary as such Unrestricted Subsidiary to the extent that the
transaction was permitted at the time that it was entered into with such
Restricted Subsidiary (and not entered into in contemplation of such
designation) and transactions entered into by an Unrestricted Subsidiary with an
Affiliate prior to the redesignation of any such Unrestricted Subsidiary as a
Restricted Subsidiary (and not entered into in contemplation of such
designation); and

 

(bb)         the existence of, and performance under, customary obligations
under the terms of any equityholders agreement, principal investors agreement
(including any registration rights or purchase agreement related thereto) to
which any Parent Entity, Equityholding Vehicle, the Borrower or any Restricted
Subsidiary is a party as of the Closing Date (as such agreement may be amended
or otherwise modified from time to time) and any similar agreements relating to
the Capital Stock of any of the foregoing which the relevant parties may enter
into after the Closing Date (except to the extent the performance of such
obligations is otherwise prohibited under the terms of this Agreement).

 

SECTION 11.         Events of Default. Upon the occurrence of any of the
following specified events (each an “Event of Default”):

 

11.1         Payments. The Borrower shall (a) default in the payment when due of
any principal of the Loans or (b) default, and such default shall continue for
five or more Business Days, in the payment when due of any interest on the Loans
or any fees or of any other amounts owing hereunder or under any other Credit
Document (other than any amount referred to in clauses 11.1(a)); or

 

11.2         Representations, Etc. Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any other Credit Document
or any certificate, statement, report or other document delivered or required to
be delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or

 

11.3         Covenants. Any Credit Party shall (a) default in the due
performance or observance by it of any term, covenant or agreement contained in
Section 9.1(e)(i), Section 9.5 (with respect to the existence of the Borrower
only) or Section 10; provided that with respect to Section 10.10, (i) an Event
of Default (a “Financial Performance Covenant Event of Default”) shall not occur
until the expiration of the 10th Business Day subsequent to the date the
certificate calculating compliance with Section 10.10 as of the last day of any
fiscal quarter is required to be delivered pursuant to Section 9.1(d) (without
giving pro forma effect to any grace period for such delivery) with respect to
such fiscal quarter or fiscal year, as applicable, and (ii) any default under
Section 10.10 shall not constitute an Event of Default with respect to any Loans
or Commitments hereunder, other than the Revolving Credit Loans and the
Revolving Credit Commitments, until the date on which the Revolving Credit Loans
(if any) have been accelerated, and the Revolving Credit Commitments have been
terminated, in each case, by the Required Revolving Credit Lenders, or
(b) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in Section 11.1, Section 11.2 and clause
(a) of this Section 11.3) contained in this Agreement or any other Credit
Document and such default shall continue unremedied for a period of at least 30
days after receipt of written notice by the Borrower from the Administrative
Agent or the Required Lenders; or

 



-174-

 

 

11.4         Default Under Other Agreements. (a) The Borrower or any of the
Restricted Subsidiaries shall (i) fail to make any required payment with respect
to any Indebtedness (other than any Indebtedness described in Section 11.1) in
excess of $100,000,000, beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created or (ii) fail
to observe or perform any agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist (other than,
(i) with respect to Indebtedness consisting of any Hedging Agreements,
termination events or equivalent events pursuant to the terms of such Hedging
Agreements and (ii) secured Indebtedness that becomes due solely as a result of
the sale, transfer or other Disposition (including as a result of Recovery
Event) of the property or assets securing such Indebtedness), the effect of
which default or other event or condition is to cause, or to permit the holder
or holders of such Indebtedness (or a trustee or agent on behalf of such holder
or holders) to cause, any such Indebtedness to become due prior to its stated
maturity; provided that such failure remains unremedied or has not been waived
(including in the form of an amendment) by the holders of such Indebtedness or
(b) without limiting the provisions of clause (a) above, any such Indebtedness
shall be declared to be due and payable, or required to be prepaid prior to the
stated maturity thereof other than by (x) a regularly scheduled required
prepayment or (y) as a mandatory prepayment or redemption; provided that this
clause (b) shall not apply to (A) Indebtedness outstanding under any Hedging
Agreements that becomes due pursuant to a termination event or equivalent event
under the terms of such Hedging Agreements, (B) secured Indebtedness that
becomes due as a result of a Disposition or a Recovery Event with respect to the
property or assets securing such Indebtedness or (C) Indebtedness that is
convertible into Capital Stock and converts to Capital Stock in accordance with
its terms; or

 

11.5         Bankruptcy, Etc. Holdings, the Borrower or any Specified Subsidiary
shall commence a voluntary case, proceeding or action concerning itself under
the Bankruptcy Code; or an involuntary case, proceeding or action is commenced
against Holdings, the Borrower or any Specified Subsidiary under the Bankruptcy
Code and the petition is not dismissed within 60 days after commencement of the
case, proceeding or action; or Holdings, the Borrower or any Specified
Subsidiary commences any other proceeding or action under any other Debtor
Relief Law of any jurisdiction whether now or hereafter in effect relating to
Holdings, the Borrower or any Specified Subsidiary; or a custodian (as defined
in the Bankruptcy Code), receiver, receiver manager, trustee or similar person
is appointed for, or takes charge of, all or substantially all of the property
of Holdings, the Borrower or any Specified Subsidiary; or there is commenced
against Holdings, the Borrower or any Specified Subsidiary under any other
Debtor Relief Law any such proceeding or action that remains undismissed for a
period of 60 days; or any order of relief or other order approving any such case
or proceeding or action is entered; or Holdings, the Borrower or any Specified
Subsidiary suffers any appointment of any custodian, receiver, receiver manager,
trustee or the like for it or any substantial part of its property to continue
undischarged or unstayed for a period of 60 days; or Holdings, the Borrower or
any Specified Subsidiary makes a general assignment for the benefit of
creditors; or

 

11.6         ERISA. (a) With respect to any Pension Plan, the failure by
Holdings, the Borrower, any of the Restricted Subsidiaries or any ERISA
Affiliate to satisfy the minimum funding standard required for any plan year or
part thereof, whether or not waived, under Section 412 of the Code; with respect
to any Multiemployer Plan, the failure to make any required contribution or
payment; a determination that any Pension Plan is in “at-risk” status within the
meaning of Section 430 of the Code or Section 303 of ERISA or any Multiemployer
Plan is in “endangered or critical status” within the meaning of Section 432 of
the Code or Section 305 of ERISA; any Pension Plan is or shall have been
terminated or is the subject of termination proceedings by the PBGC under Title
IV of ERISA (including the giving of written notice thereof); a determination
that a Pension Plan or Multiemployer Plan is “insolvent” within the meaning of
Section 4245 of ERISA; with respect to any Multiemployer Plan, notification by
the administrator of such Multiemployer Plan that the Borrower, any Restricted
Subsidiary thereof or any ERISA Affiliate has incurred or will be assessed
Withdrawal Liability to such Multiemployer Plan; the PBGC provides written
notice of its intent to terminate any Pension Plan or to appoint a trustee to
administer any Pension Plan in a manner that results in a liability under Title
IV of ERISA to the Borrower, any Restricted Subsidiary thereof or any ERISA
Affiliate; an event shall have occurred or a condition shall exist entitling the
PBGC to provide written notice of its intent to terminate any Pension Plan; the
Borrower, any Restricted Subsidiary thereof or any ERISA Affiliate has incurred
or is reasonably likely to incur a liability to or on account of a Pension Plan
under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064 or 4069 of ERISA or
Section 4971 or 4975 of the Code (including the receipt by Borrower, any
Restricted Subsidiary thereof or any ERISA Affiliate of written notice thereof);
any termination of a Foreign Plan has occurred that gives rise to liability for
Holdings, the Borrower or any Restricted Subsidiary; or any non-compliance with
the funding requirements under Applicable Law for any Foreign Plan has occurred;
(b) there could result from any event or events set forth in clause (a) of this
Section 11.6 the imposition of a Lien, the granting of a security interest, or a
liability, or the reasonable likelihood of incurring a Lien, security interest
or liability; and (c) such Lien, security interest or liability will or would be
reasonably likely to have a Material Adverse Effect; or

 



-175-

 

 

11.7         Guarantee. The Guarantee or any material provision thereof shall
cease to be in full force or effect or any Guarantor thereunder or any Credit
Party shall deny or disaffirm in writing any Guarantor’s obligations under the
Guarantee; or

 

11.8         Security Document. Any Security Document or any material provision
thereof shall cease to be in full force or effect (other than pursuant to the
terms hereof or thereof or as a result of acts or omissions of the
Administrative Agent, the Collateral Agent or any Lender), or any grantor,
pledgor or mortgagor thereunder or any Credit Party shall deny or disaffirm in
writing any grantor’s, pledgor’s or mortgagor’s obligations under such Security
Document; or

 

11.9         Judgments. One or more judgments or decrees shall be entered
against Holdings, the Borrower or any of the Restricted Subsidiaries for the
payment of money in an aggregate amount in excess of $100,000,000 for all such
judgments and decrees for Holdings, the Borrower and the Restricted Subsidiaries
(to the extent not paid or fully covered by insurance provided by a carrier not
disputing coverage) and any such judgments or decrees shall not have been
satisfied, vacated, discharged, stayed or bonded pending appeal within 60 days
from the entry thereof; or

 

11.10       Change of Control. A Change of Control shall occur;

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by written notice to the Borrower, take any or
all of the following actions: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, (ii) require that the Letter of Credit
Obligations be Cash Collateralized as provided in Section 3.8(b) and
(iii) declare the principal of and any accrued interest and fees in respect of
all Loans and all Obligations owing hereunder and thereunder to be, whereupon
the same shall become, forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower without prejudice to the rights of any Agent or any Lender to enforce
its claims against the Borrower, except as otherwise specifically provided for
in this Agreement (provided that, if an Event of Default specified in
Section 11.5 with respect to the Borrower shall occur, no written notice by the
Administrative Agent shall be required and the Commitments shall automatically
terminate and all amounts in respect of all Loans and all Obligations shall be
automatically become forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower).

 

Notwithstanding the foregoing, during any period during which solely a Financial
Performance Covenant Event of Default has occurred and is continuing, the
Administrative Agent may with the consent of, and shall at the request of, the
Required Revolving Credit Lenders take any of the foregoing actions described in
the immediately preceding paragraph solely as they relate to the Revolving
Credit Lenders (versus the Lenders), the Revolving Credit Commitments (versus
the Commitments), the Revolving Credit Loans and the Swingline Loans (versus the
Loans), and the Letters of Credit.

 

11.11         Borrower’s Right to Cure.

 

(a)            Financial Performance Covenant. Notwithstanding anything to the
contrary contained in this Section 11, in the event that the Borrower reasonably
expects to fail (or has failed) to comply with the requirements of the Financial
Performance Covenant as of the end of any Test Period, at any time during the
last fiscal quarter of such Test Period through and until the expiration of the
10th Business Day subsequent to the date the financial statements are required
to be delivered pursuant to Section 9.1(a) or Section 9.1(b) with respect to
such fiscal quarter (the “Cure Deadline”), the Borrower (or any Parent Entity
thereof) shall have the right to issue Capital Stock (other than Disqualified
Capital Stock) for cash or otherwise receive cash contributions to (or, in the
case of any Parent Entity of Holdings, receive equity interests in Holdings for
its cash contributions to) the Capital Stock (other than Disqualified Capital
Stock) of the Borrower (collectively, the “Cure Right”), and upon the receipt by
the Borrower of the net proceeds of such issuance or contribution (the “Cure
Amount”) pursuant to the exercise by the Borrower of such Cure Right; provided
such Cure Amount is received by the Borrower on or before the applicable Cure
Deadline, compliance with the Financial Performance Covenant for such Test
Period shall be recalculated giving pro forma effect to the following pro forma
adjustments:

 



-176-

 

 

(i)             Consolidated EBITDA shall be increased with respect to such
applicable fiscal quarter with respect to which such Cure Amount is received by
the Borrower and any Test Period that includes such fiscal quarter, solely for
the purpose of determining whether an Event of Default has occurred and is
continuing as a result of a violation of the Financial Performance Covenant and,
subject to clause (c) below, not for any other purpose under this Agreement, by
an amount equal to the Cure Amount and any prepayment of Indebtedness with the
Cure Amount shall be disregarded for purposes of measuring the Financial
Performance Covenant for such Test Period;

 

(ii)            if, after giving pro forma effect to such increase in
Consolidated EBITDA, the Borrower shall then be in compliance with the
requirements of the Financial Performance Covenant, the Borrower shall be deemed
to have satisfied the requirements of the Financial Performance Covenant as of
the relevant date of determination with the same effect as though there had been
no failure to comply therewith at such date, and the applicable breach or
default of the Financial Performance Covenant that had occurred shall be deemed
cured for purposes of this Agreement; and

 

(iii)           Consolidated First Lien Debt in the Test Period for which the
Cure Amount is deemed applied shall be decreased solely to the extent proceeds
of the Cure Amount are applied to prepay any Indebtedness (provided that any
such Indebtedness so prepaid shall be a permanent repayment of such Indebtedness
and termination of commitments thereunder) included in the calculation of
Consolidated First Lien Debt;

 

provided that the Borrower shall have notified the Administrative Agent in
writing of the exercise of such Cure Right within five Business Days of the
receipt of the Cure Amounts.

 

(b)           Limitation on Exercise of Cure Right. Notwithstanding anything
herein to the contrary, (i) in each four fiscal-quarter period there shall be no
more than two fiscal quarters with respect to which the Cure Right is exercised,
(ii) there shall be no more than five exercises of Cure Right in the aggregate,
(iii) the Cure Amount shall be no greater than the amount required for purposes
of complying with the Financial Performance Covenant as of the end of such
fiscal quarter (such amount, the “Necessary Cure Amount”); provided that, if the
Cure Right is exercised prior to the date financial statements are required to
be delivered for such fiscal quarter then the Cure Amount shall be equal to the
amount reasonably determined by the Borrower in good faith that is required for
purposes of complying with the Financial Performance Covenant for such fiscal
quarter (such amount, the “Expected Cure Amount”), (iv) subject to clause
(c) below, all Cure Amounts shall be disregarded for purposes of determining the
Applicable Margin, any baskets, with respect to the covenants contained in the
Credit Documents or the usage of the Available Amount or the Available Equity
Amount and (v) no borrowing shall be made under the Revolving Credit Facility
following a breach of the Financial Maintenance Covenant until the Cure Amount
has actually been received by the Borrower.

 

(c)           Expected Cure Amount. Notwithstanding anything herein to the
contrary, to the extent that the Expected Cure Amount is (i) greater than the
Necessary Cure Amount, then such difference may be used for the purposes of
determining any baskets (other than any previously contributed Cure Amounts),
with respect to the covenants contained in the Credit Documents, the Available
Amount or the Available Equity Amount and (ii) less than the Necessary Cure
Amount, then not later than the applicable Cure Deadline, the Borrower must
receive the cash proceeds of the Cure Amount or a cash capital contribution to
Holdings, which cash proceeds received by Borrower shall be equal to the
shortfall between such Expected Cure Amount and such Necessary Cure Amount.

 

-177-

 

 

 

SECTION 12.         The Administrative Agent and the Collateral Agent.

 

12.1        Appointment.

 

(a)            Each Lender hereby irrevocably designates and appoints Barclays
Bank PLC (together with any successor Administrative Agent pursuant to
Section 12.11) as Administrative Agent as the agent of such Lender under this
Agreement and the other Credit Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Credit Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Credit Document or
otherwise exist against the Administrative Agent.

 

(b)            Each Lender hereby appoints Barclays Bank PLC (together with any
successor Collateral Agent pursuant to Section 12.11) as the Collateral Agent
hereunder and authorizes the Collateral Agent to (i) take such action on its
behalf and to exercise all rights, powers and remedies and perform the duties as
are expressly delegated to the Collateral Agent under such Credit Documents and
(ii) exercise such powers as are reasonably incidental thereto. For purposes of
the exculpatory, liability-limiting and other similar provisions of this
Section 12, references to the “Administrative Agent” shall be deemed to include
the Collateral Agent in its capacity as such. Each Lender hereby appoints the
Collateral Agent to enter into, and sign for and on behalf of the Lenders as
Secured Parties, the Security Documents for the benefit of the Lenders and the
Secured Parties.

 

(c)            Each Lead Arranger and each Joint Bookrunner, in its capacity as
such, shall not have any obligations, duties or responsibilities under this
Agreement but shall be entitled to all benefits of this Section 12. The
Syndication Agent and the Documentation Agents, each in its respective capacity
as such, shall not have any obligations, duties or responsibilities under this
Agreement but shall be entitled to all benefits of this Section 12.

 

12.2         Limited Duties. Under the Credit Documents, the Administrative
Agent (i) is acting solely on behalf of the Lenders (except to the limited
extent provided in Section 2.5(e)), with duties that are entirely administrative
in nature, notwithstanding the use of the defined term “Administrative Agent,”
the terms “agent,” “administrative agent” and “collateral agent” and similar
terms in any Credit Document to refer to the Administrative Agent, which terms
are used for title purposes only, (ii) is not assuming any obligation under any
Credit Document other than as expressly set forth therein or any role as agent,
fiduciary or trustee of or for any Lender or any other Secured Party and
(iii) shall have no implied functions, responsibilities, duties, obligations or
other liabilities under any Credit Document, and each Lender hereby waives and
agrees not to assert any claim against the Administrative Agent based on the
roles, duties and legal relationships expressly disclaimed in clauses
(i) through (iii) above.

 

12.3         Binding Effect. Each Lender agrees that (i) any action taken by the
Administrative Agent or the Required Lenders (or, if expressly required hereby,
a greater proportion of the Lenders) or the Required Revolving Credit Lenders in
accordance with the provisions of the Credit Documents, (ii) any action taken by
the Administrative Agent in reliance upon the instructions of Required Lenders
(or, where so required, such greater proportion) or the Required Revolving
Credit Lenders and (iii) the exercise by the Administrative Agent or the
Required Lenders (or, where so required, such greater proportion) or the
Required Revolving Credit Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Secured Parties.

 

12.4         Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Credit Documents by or through
agents or attorneys-in-fact, or through their respective Related Parties, and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. The exculpatory provisions of this Section 12 shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub agent. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 



-178-

 

 

12.5         Exculpatory Provisions. Neither the Administrative Agent nor any of
its respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates shall (a) be liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Credit Document, including, for the avoidance of doubt, any action taken
by it in good faith in connection with the entry into, or any amendment of, or
any action taken in connection with, any Customary Intercreditor Agreement
contemplated by the terms hereof (except for its or such Person’s own gross
negligence or willful misconduct as determined in a final and non-appealable
decision of a court of competent jurisdiction), (b) be responsible for or have
any duty to ascertain or inquire into (i) any recitals, statements,
representations or warranties contained in this Agreement or any other Credit
Document or in any certificate, report, statement, agreement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Credit Document, (ii) the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Credit Document, (iii) the creation, perfection priority
of any Lien purported to be created by the Credit Documents, (iv) any failure of
the Borrower, any Guarantor or any other Credit Party to perform its obligations
hereunder or thereunder or the occurrence of any Default or (v) the value or the
sufficiency of any Collateral, (c) be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (d) have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby or by the
other Credit Documents that the Administrative Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Credit
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Credit Document or
Applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law and (e) except as expressly set forth herein
and in the other Credit Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Credit
Document, or to inspect the properties, books or records of the Borrower. The
Administrative Agent shall have no responsibility or liability for monitoring or
enforcing the list of Disqualified Lenders or for any assignment to a
Disqualified Lender.

 

12.6         Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex,
electronic mail message or teletype message, statement, order or other document
or conversation believed by it to be genuine and to have been signed, sent or
made by the proper Person or Persons and upon advice and statements of legal
counsel (including counsel to the Borrower), independent accountants and other
experts selected by the Administrative Agent. The Administrative Agent may deem
and treat the Lender specified in the Register with respect to any amount owing
hereunder as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Credit
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans.

 

12.7         Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” In the
event that the Administrative Agent receives such a written notice, the
Administrative Agent shall give notice thereof to the Lenders and the Collateral
Agent. The Administrative Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders (except to the extent that this Agreement requires that
such action be taken only with the approval of the Required Lenders or each of
the Lenders, as applicable).

 



-179-

 

 

 

12.8            Non-Reliance on Administrative Agent and Other Lenders. Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
the Administrative Agent hereinafter taken, including any review of the affairs
of the Borrower, any Guarantor or any other Credit Party, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower, any Guarantor and any other
Credit Party and made its own decision to make its Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Credit Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Borrower, any Guarantor and any other
Credit Party. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
the Borrower, any Guarantor or any other Credit Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

 

12.9            Indemnification. The Lenders agree to indemnify the
Administrative Agent in its capacity as such (to the extent required to be
reimbursed by the Borrower and not so reimbursed by the Borrower, and without
limiting the obligation of the Borrower to do so), ratably according to their
respective portions of the Total Credit Exposure in effect on the date on which
indemnification is sought (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with their respective portions of the Total
Credit Exposure in effect immediately prior to such date), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (including at any time following the payment of the Loans) be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Credit Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct as determined in a
final and non-appealable decision of a court of competent jurisdiction. The
agreements in this Section 12.9 shall survive the payment of the Loans and all
other amounts payable hereunder.

 

12.10          Agent in Its Individual Capacity. Each of Barclays Bank PLC and
its Affiliates may make loans to, accept deposits from and generally engage in
any kind of business with the Borrower, any Guarantor and any other Credit Party
as though Barclays Bank PLC was not the Administrative Agent hereunder and under
the other Credit Documents. With respect to the Loans made by it, Barclays Bank
PLC shall have the same rights and powers under this Agreement and the other
Credit Documents as any Lender and may exercise the same as though it were not
the Administrative Agent, and the terms “Lender” and “Lenders” shall include
Barclays Bank PLC in its individual capacity.

 



-180-

 

 

12.11          Successor Agent. The Administrative Agent and/or the Collateral
Agent may resign as the Administrative Agent and/or Collateral Agent, as the
case may be, upon 30 days’ prior written notice to the Lenders, the Letter of
Credit Issuer, the Swingline Lender, the other Agents and the Borrower. If the
Administrative Agent and/or Collateral Agent becomes a Defaulting Lender, then
such Administrative Agent or Collateral Agent, as the case may be, may be
removed as the Administrative Agent or Collateral Agent, as the case may be, at
the reasonable request of the Borrower and the Required Lenders. If the
Administrative Agent and/or Collateral Agent shall resign or be removed as the
Administrative Agent and/or the Collateral Agent under this Agreement and the
other Credit Documents, then (a) the Required Lenders shall appoint from among
the Lenders a successor for the Lenders within 30 days, or (b) in the case of a
resignation, the Administrative Agent and/or the Collateral Agent may, on behalf
of the Lenders, appoint a successor Administrative Agent and/or the Collateral
Agent, as applicable, selected from among the Lenders. In either case, the
successor shall be approved by the Borrower (which approval shall not be
unreasonably withheld and shall not be required if an Event of Default under
Section 11.1 or 11.5 shall have occurred and be continuing), whereupon such
successor shall succeed to the rights, powers and duties of the Administrative
Agent and/or the Collateral Agent, and the term “Administrative Agent,” and/or
“Collateral Agent,” as applicable, shall mean such successor effective upon such
appointment and approval, and the former Administrative Agent’s and/or
Collateral Agent’s rights, powers and duties as the Administrative Agent and/or
the Collateral Agent shall be terminated without any other or further act or
deed on the part of such former Administrative Agent and/or Collateral Agent or
any of the parties to this Agreement or any Lenders or other holders of the
Loans. If no successor has accepted appointment as Administrative Agent and/or
the Collateral Agent by the date which is 30 days following the retiring
Administrative Agent’s and/or Collateral Agent’s notice of resignation, as the
case may be, (x) the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor as provided for above and (y) the retiring
Collateral Agent’s resignation shall nevertheless thereupon become effective at
such time as a successor Collateral Agent shall have been appointed, and such
successor Collateral Agent shall have accepted such appointment, in accordance
with the terms of this Section 12.11 and upon the execution and filing or
recording of such financing statements, or amendments thereto, and such
amendments or supplements to the Mortgages, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
reasonably request, in order to continue the perfection of the Liens granted or
purported to be granted by the Security Documents. After any retiring or removed
Administrative Agent’s and/or the Collateral Agent’s resignation or removal as
the Administrative Agent and/or Collateral Agent, the provisions of this
Section 12 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent and/or Collateral Agent under
this Agreement and the other Credit Documents.

 

Any resignation or replacement by Barclays Bank PLC as Administrative Agent
pursuant to this Section shall also constitute its resignation or replacement as
Letter of Credit Issuer and Swingline Lender. If Barclays Bank PLC resigns or is
replaced as Letter of Credit Issuer, it shall retain all the rights, powers,
privileges and duties of the Letter of Credit Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation or
replacement as Letter of Credit Issuer and all Letter of Credit Obligations with
respect thereto, including the right to require the Lenders to make Revolving
Credit Loans or fund risk participations in Unpaid Drawings pursuant to Sections
3.3 and 3.4. At the time such resignation or replacement shall become effective,
the Borrower shall pay to Barclays Bank PLC all accrued and unpaid fees pursuant
to Sections 4.1(b) and 4.1(d). After such resignation or replacement, Barclays
Bank PLC shall not be required to issue additional Letters of Credit or amend or
renew existing Letters of Credit or issue additional Swingline Loans. If
Barclays Bank PLC resigns as Swingline Lender, it shall retain all the rights of
the Swingline Lender provided for hereunder with respect to Swingline Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Revolving Credit Loans or fund risk
participations in outstanding Swingline Loans pursuant to Section 2.1(d)(ii).
Upon the appointment by the Borrower of a successor Letter of Credit Issuer or
Swingline Lender hereunder (which successor shall in all cases be a Lender other
than a Defaulting Lender), (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Letter of
Credit Issuer or Swingline Lender, as applicable, (b) the retiring Letter of
Credit Issuer and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Credit Documents,
and (c) the successor Letter of Credit Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Barclays Bank PLC to
effectively assume the obligations of Barclays Bank PLC with respect to such
Letters of Credit.

 



-181-

 

 

12.12            Withholding Tax. To the extent the Administrative Agent
reasonably believes that it is required by any Applicable Law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. Without limiting or expanding the
obligations of the Credit Parties under Section 5.4, if the United States
Internal Revenue Service or any authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstances
which rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason), such Lender shall indemnify the Administrative Agent
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as tax or otherwise, including penalties and interest, together with all
expenses incurred, including legal expenses, allocated staff costs and any
out-of-pocket expenses. The agreements in this Section 12.12 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder. The Administrative Agent shall be entitled to set off any
amounts owing to it under Section 12.12 against any amounts otherwise payable to
the applicable Lender.

 

12.13            Duties as Collateral Agent and as Paying Agent. Without
limiting the generality of Section 12.1 above, the Collateral Agent shall have
the sole and exclusive right and authority (to the exclusion of the Lenders each
Hedge Bank and each Cash Management Bank), and is hereby authorized, to (i) act
as the disbursing and collecting agent for the Secured Parties with respect to
all payments and collections arising in connection with the Credit Documents
(including in any proceeding described in Section 11.5 or any other proceeds
under any other Debtor Relief Laws, and each Person making any payment in
connection with any Credit Document to any Secured Party is hereby authorized to
make such payment to the Collateral Agent, (ii) file and prove claims and file
other documents necessary or desirable to allow the claims of the Secured
Parties with respect to any Obligation in any proceeding described in
Section 11.5 or any other proceeds under any other Debtor Relief Laws (but not
to vote, consent or otherwise act on behalf of such Secured Party), (iii) act as
collateral agent for each Secured Party for purposes of the perfection of all
Liens created by such agreements and all other purposes stated therein,
(iv) manage, supervise and otherwise deal with the Collateral, (v) take such
other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Credit
Documents, (vi) except as may be otherwise specified in any Credit Document,
exercise all remedies given to the Collateral Agent and the other Secured
Parties with respect to the Collateral, whether under the Credit Documents,
applicable requirements of law or otherwise, (vii) negotiate the form of any
Mortgage and (viii) execute any amendment, consent or waiver under the Security
Documents on behalf of the Secured Parties, to the extent consented to in
accordance with Section 13.1 and the terms thereof; provided, however, that the
Collateral Agent hereby appoints, authorizes and directs each Lender to act as
collateral sub-agent for the Collateral Agent and the other Secured Parties for
purposes of the perfection of all Liens with respect to the Collateral,
including any deposit account maintained by a Credit Party with, and cash and
Cash Equivalents held by such Secured Party and may further authorize and direct
the Secured Parties to take further actions as collateral sub-agents for
purposes of enforcing such Liens or otherwise to transfer the Collateral subject
thereto to the Collateral Agent, and each Secured Party hereby agrees to take
such further actions to the extent, and only to the extent, so authorized and
directed.

 

12.14            Authorization to Release Liens and Guarantees. The
Administrative Agent and the Collateral Agent are hereby irrevocably authorized
by each of the Lenders to effect any release or subordination of Liens or the
Guarantees contemplated by Section 13.17 without further action or consent by
the Lenders.

 

12.15            Intercreditor Agreements. The Collateral Agent is hereby
authorized to enter into any Customary Intercreditor Agreement to the extent
contemplated by the terms hereof, and the parties hereto acknowledge that such
Customary Intercreditor Agreement is binding upon them. Each Lender (a) hereby
agrees that it will be bound by and will take no actions contrary to the
provisions of the Customary Intercreditor Agreement and (b) hereby authorizes
and instructs the Collateral Agent to enter into the Customary Intercreditor
Agreement and to subject the Liens on the Collateral securing the Obligations to
the provisions thereof. In addition, each Lender hereby authorizes the
Collateral Agent to enter into (i) any amendments to any Customary Intercreditor
Agreement, and (ii) any other intercreditor arrangements, in the case of clauses
(i), and (ii) to the extent required to give effect to the establishment of
intercreditor rights and privileges as contemplated and required by Section 10.2
of this Agreement.

 

Each Lender acknowledges and agrees that any of the Agents (or one or more of
their respective Affiliates) may (but are not obligated to) act as the
“Representative” or like term for the holders of Credit Agreement Refinancing
Indebtedness under the security agreements with respect thereto and/or under a
Customary Intercreditor Agreement. Each Lender waives any conflict of interest,
now contemplated or arising hereafter, in connection therewith and agrees not to
assert against any Agent or any of its affiliates any claims, causes of action,
damages or liabilities of whatever kind or nature relating thereto.

 



-182-

 

 

12.16            Secured Cash Management Agreements and Secured Hedge
Agreements. Except as otherwise expressly set forth herein or in any Guarantee
or any Security Document, no Cash Management Bank or Hedge Bank that obtains the
benefits of any Guarantee or any Collateral by virtue of the provisions hereof
or of any Guarantee or any Security Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Credit Document or otherwise in respect of the Collateral (including
the release or impairment of any Collateral) other than in its capacity as a
Lender and, in such case, only to the extent expressly provided in the Credit
Documents. Notwithstanding any other provision of this Section 12 to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements and Secured Hedging
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

 

12.17            Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Letter of Credit
Obligations and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Letter of Credit Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, Letter of Credit Issuer and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, Letter of
Credit Issuer and the Administrative Agent under Sections 4.1 and 13.5) allowed
in such judicial proceeding; and

 

(b)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Letter of Credit Issuer to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and Letter of
Credit Issuer, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agents and
their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.1 and 13.5.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Letter of Credit Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or Letter of
Credit Issuer or to authorize the Administrative Agent to vote in respect of the
claim of any Lender or Letter of Credit Issuer in any such proceeding.

 



-183-

 

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar laws in any other jurisdictions to which a Credit
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any Applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Capital Stock or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Capital Stock thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving pro forma
effect to the limitations on actions by the Required Lenders contained in
clauses (i) through (vii) of Section 13.1 of this Agreement, (iii) the
Administrative Agent shall be authorized to assign the relevant Obligations to
any such acquisition vehicle pro rata by the Lenders, as a result of which each
of the Lenders shall be deemed to have received a pro rata portion of any
Capital Stock and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action,
and (iv) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Capital Stock and/or debt instruments
issued by any acquisition vehicle on account of the Obligations that had been
assigned to the acquisition vehicle shall automatically be cancelled, without
the need for any Secured Party or any acquisition vehicle to take any further
action.

 

SECTION 13.      Miscellaneous.

 

13.1              Amendments and Waivers. Except as expressly set forth in this
Agreement, neither this Agreement nor any other Credit Document (other than the
Fee Letter), nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 13.1. The
Required Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent and/or the Collateral Agent shall, from time to time,
(a) enter into with the relevant Credit Party or Credit Parties written
amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Agreement or the
other Credit Documents or changing in any manner the rights of the Lenders or
the Credit Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders, the Administrative Agent and/or the
Collateral Agent, as the case may be, may specify in such instrument, any of the
requirements of this Agreement or the other Credit Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver,
amendment, supplement or modification shall directly:

 

(i)            without the written consent of each Lender directly and adversely
affected thereby:

 

(A)            reduce or forgive the principal of any Loan (it being understood
that a waiver of any condition precedent set forth in Section 6 and 7 or waiver
or amendment of any Default, Event of Default or mandatory prepayment shall not
constitute a reduction or forgiveness of principal);

 

(B)            extend the date of any scheduled amortization payment (including
any scheduled Initial Term Loan Repayment Date or any date scheduled for the
repayment of any installment of Incremental Term Loans) or the final scheduled
maturity date of any Loan (other than as a result of waiving the conditions
precedent set forth in Sections 6 and 7 or other than as a result of a waiver or
amendment of any Default, Event of Default or mandatory prepayment (which shall
not constitute an extension, forgiveness or postponement of any maturity date));
provided that the foregoing shall not apply to extensions effected in accordance
with Section 2.15;

 

(C)            reduce the amount of any fee payable hereunder or reduce the
stated interest rate applicable to the Loans (it being understood that any
change (x) to the definition of “Consolidated First Lien Debt to Consolidated
EBITDA Ratio” or (y) in the component definitions thereof shall not constitute a
reduction in the rate); provided that only the consent of the Required Lenders
shall be necessary (i) to waive any obligation of the Borrower to pay interest
at the “default rate,” (ii) to amend Section 2.8(c) or (iii) to waive any
requirement of Section 2.14(b);

 



-184-

 

 

(D)            extend the date for the payment of any interest or fee payable
hereunder (other than as a result of waiving the applicability of any
post-default increase in interest rates and other than as a result of a waiver
or amendment of any Default, Event of Default or mandatory prepayment (which
shall not constitute an extension, forgiveness or postponement of any date for
payment of principal, interest or fees));

 

(E)            extend the final expiration date of any Lender’s Commitment
(provided that any Lender, upon the request of the Borrower, may extend the
final expiration date of its Commitments without the consent of any other
Lender, including the Required Lenders); provided that the foregoing shall not
apply to extensions effected in accordance with Section 2.15;

 

(F)            extend the final expiration date of any Letter of Credit beyond
the date specified in Section 3.1(b);

 

(G)            increase the aggregate amount of any Commitment of any Lender
(other than (i) with respect to any Incremental Facility to which such Lender
has agreed, (ii) as a result of waiving the conditions precedent set forth in
Sections 6 and 7 or (iii) as a result of a waiver or amendment of any Default or
Event of Default (which shall not constitute an extension or increase of any
commitment));

 

(H)            decrease or forgive any Repayment Amount; or

 

(I)             amend Section 5.4 of the Security Agreement or Section 12(b) of
the Pledge Agreement;

 

provided that any amendment, modification or waiver contemplated in clause
(i) above shall only require the consent of the Lenders expressly set forth
therein and not the Required Lenders or any other majority or required
percentage of Lenders of any Class of Loans or Commitments.

 

(ii)            reduce the percentages specified in the definition of the term
“Required Revolving Credit Lenders” without the written consent of all Revolving
Credit Lenders, or

 

(iii)            amend, modify or waive any provision of this Section 13.1 or
reduce the percentages specified in the definition of the term “Required
Lenders” or consent to the assignment or transfer by the Borrower of its rights
and obligations under any Credit Document to which it is a party (except as
permitted pursuant to Section 10.3), in each case without the written consent of
each Lender, or

 

(iv)            amend, modify or waive any provision of Section 12 without the
written consent of then-current Administrative Agent and/or the Collateral
Agent, as applicable, or

 

(v)            amend, modify or waive any provision of Section 2.16 (to the
extent applicable to it) or Section 3 without the written consent of the Letter
of Credit Issuer, or

 

(vi)            amend, modify or waive any provisions hereof relating to
Swingline Loans without the written consent of the Swingline Lender, or

 

(vii)            subject to any applicable Customary Intercreditor Agreement,
release all or substantially all of the value of the Guarantors under the
Guarantee (except as expressly permitted by the Guarantee), or release all or
substantially all of the Collateral under the Security Documents (except as
expressly permitted by the Security Documents), in each case without the prior
written consent of each Lender.

 



-185-

 

 

provided, further, that (A) any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
Lenders holding Loans or Commitments of a particular Class (but not the Lenders
holding Loans or Commitments of any other Class) may be effected by an agreement
or agreements in writing entered into by Holdings, the Borrower, and the
requisite percentage in interest of the affected Class of Lenders that would be
required to consent thereto under this Section if such Class of Lenders were the
only Class of Lenders hereunder at the time and (B) any provision of this
Agreement or any other Credit Document may be amended by an agreement in writing
entered into by Holdings, the Borrower and the Administrative Agent to cure any
ambiguity, omission, defect or inconsistency (including, without limitation,
amendments, supplements or waivers to any of the Security Documents, guarantees,
intercreditor agreements or related documents executed by any Credit Party or
any other Subsidiary in connection with this Agreement if such amendment,
supplement or waiver is delivered in order to cause such Security Documents,
guarantees, intercreditor agreements or related documents to be consistent with
this Agreement and the other Credit Documents), so long as, in each case, the
Lenders shall have received at least five Business Days’ prior written notice
thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment;
provided that the consent of the Lenders or the Required Lenders, as the case
may be, shall not be required to make any such changes necessary to be made in
connection with (w) any borrowing of Incremental Term Loans to effect the
provisions of Section 2.14, (x) the provision of any Incremental Revolving
Credit Commitment Increase or any Additional/Replacement Revolving Credit
Commitments, (y) in connection with an amendment that addresses solely a
re-pricing transaction in which any Class of Term Loans is refinanced with a
replacement Class of term loans bearing (or is modified in such a manner such
that the resulting term loans bear) a lower Effective Yield for which only the
consent of the Lenders holding Term Loans subject to such permitted repricing
transaction that will continue as a Lender in respect of the repriced tranche of
Term Loans or modified Term Loans or (z) changes otherwise to effect the
provisions of Section 2.14, 2.15, 2.17 or 10.2(a) and (C) Holdings, the Borrower
and the Administrative Agent may, without the input or consent of the other
Lenders, (i) negotiate the form of any Mortgage as may be necessary or
appropriate in the opinion of the Collateral Agent and (ii) effect changes to
this Agreement that are necessary and appropriate to provide for the mechanics
contemplated by the offering process set forth in Section 13.6(g)(i)(B) herein.

 

Notwithstanding the foregoing, only the consent of the Required Revolving Credit
Lenders shall be required to (and only the Required Revolving Credit Lenders
shall have the ability to) waive, amend, supplement or modify the covenant set
forth in Section 10.10 (including any defined terms as they relate thereto).

 

Notwithstanding the foregoing, the Administrative Agent and the Collateral Agent
may, without the consent of any Lender, enter into any amendment to the Security
Documents or a Customary Intercreditor Agreement contemplated by
Section 10.2(a) or 10.2(u).

 

To the extent notice has been provided to the Administrative Agent pursuant to
the definition of Credit Agreement Refinancing Indebtedness, Permitted
Additional Debt or Permitted Refinancing Indebtedness or pursuant to Sections
2.14(c), 10.1(k)(i)(F) or 10.1(s) with respect to the inclusion of any
Previously Absent Financial Maintenance Covenant, this Agreement shall be
automatically and without further action on the part of any Person hereunder and
notwithstanding anything to the contrary in this Section 13.1 deemed modified to
include such Previously Absent Financial Maintenance Covenant on the date of the
Incurrence of the applicable Indebtedness to the extent required by the terms of
such definition or section.

 

13.2            Notices; Electronic Communications. Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:

 

(a)            if to the Borrower, Holdings or any other Credit Party, to it at:

 

MPH Acquisition Holdings LLC or MPH Acquisition Corp 1 c/o MultiPlan

535 East Diehl Road

Naperville, IL 60563

Attention: Chief Financial Officer

Tel: [               ]

Facsimile: [               ]

 



-186-

 

 

(b)            if to the Administrative Agent, to it at:

 

For purposes of Borrowing, Continuation/Conversion and Prepayment notices:

 

Barclays Bank PLC

700 Prides Crossing

Newark, DE 19713

Attention: Jason Jones

Tel: [               ]

Electronic mail: [               ]

 

For any other purpose:

 

Barclays Bank PLC

745 7th Avenue

24th Floor

New York, NY 10019

Attention: Christine Aharonian

Tel: [               ]

Electronic mail: [               ]

 

(c)            if to the Collateral Agent, to it at:

 

Barclays Bank PLC

745 7th Avenue

24th Floor

New York, NY 10019

Attention: Christine Aharonian

Tel: [               ]

Electronic mail: [               ]

 

(d)            if to Barclays Bank PLC, as Letter of Credit Issuer, to it at:

 

Barclays Bank PLC

745 7th Avenue

24th Floor

New York, NY 10019

Attention: LC Department

Electronic mail: [               ]

 

(e)            if to Barclays Bank PLC, as Swingline Lender, to it at:

 

Barclays Bank PLC

700 Prides Crossing

Newark, DE 19713

Attention: Jason Jones

Tel: [               ]

Electronic mail: [               ]

 

(f)            if to a Lender or other Letter of Credit Issuer, to it at its
address (or fax number) set forth on Schedule 13.2 or in the Assignment and
Acceptance, Incremental Agreement or documents relating to any Refinancing
pursuant to which such Lender shall have become a party hereto.

 



-187-

 

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 13.2 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 13.2.
As agreed to among Holdings, the Borrower, the Administrative Agent, the
Collateral Agent and the applicable Lenders from time to time, notices and other
communications may also be delivered by e-mail to the email address of a
representative of the applicable Person provided from time to time by such
Person.

 

The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that it will, or will
cause its Subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Credit Documents or to the Lenders under
Section 9, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) is or relates to a Notice of Borrowing or a notice
pursuant to Section 2.6, (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
any other Credit Document or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other extension of credit hereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format reasonably acceptable to the Administrative Agent to an electronic mail
address as directed by the Administrative Agent. In addition, the Borrower
agrees, and agrees to cause its Subsidiaries, to continue to provide the
Communications to the Administrative Agent or the Lenders, as the case may be,
in the manner specified in the Credit Documents but only to the extent requested
by the Administrative Agent.

 

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on Intralinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to Holdings (or any Parent Entity thereof) or the Borrower or any of their
respective securities) (each, a “Public Lender”). The Borrower hereby agrees
that (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the Agents and the Lenders to treat the Borrower Materials as
not containing any material non-public information with respect to Holdings (or
any Parent Entity thereof) or the Borrower or any of their respective securities
for purposes of United States federal securities laws (provided, however, that
to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 13.16); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public Investor”; and (z) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not marked as “Public
Investor.” Notwithstanding the foregoing, the following Borrower Materials shall
be deemed to be marked “PUBLIC” unless the Borrower notifies the Administrative
Agent promptly that any such document contains material non-public information:
(1) the Credit Documents, (2) notification of changes in the terms of the Credit
Facilities and (3) all information delivered pursuant to Section 9.01(a) and
(b).

 

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and Applicable Law, including United
States federal securities laws, to make reference to Communications that are not
made available through the “Public Side Information” portion of the Platform and
that may contain material non-public information with respect to Holdings (or
any Parent Entity thereof) or the Borrower or any of their respective securities
for purposes of United States federal securities laws.

 



-188-

 

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY CREDIT PARTY, ANY LENDER, ANY OTHER AGENT OR
ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT
LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY CREDIT PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET OR NOTICES THROUGH THE PLATFORM, ANY OTHER
ELECTRONIC PLATFORM OR ELECTRONIC MESSAGING SERVICE, EXCEPT TO THE EXTENT THE
LIABILITY OF ANY SUCH PERSON IS FOUND IN A FINAL DECISION BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH PERSON’S GROSS NEGLIGENCE, BAD
FAITH OR WILLFUL MISCONDUCT.

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents. Each Lender agrees that receipt of notice to
it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Credit Documents. Each Lender
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and that the foregoing
notice may be sent to such e-mail address. Nothing herein shall prejudice the
right of the Administrative Agent or any Lender to give any notice or other
communication pursuant to any Credit Document in any other manner specified in
such Credit Document.

 

The Administrative Agent and the Lenders shall be entitled to rely and act upon
any notices purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. All telephonic notices to the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

The words “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Acceptances, amendments or other modifications, Notices of Borrowing, waivers
and consents) shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any Applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

13.3            No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent, the Collateral
Agent or any Lender, any right, remedy, power or privilege hereunder or under
the other Credit Documents shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

13.4            Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Credit Documents and in any
document, certificate or statement delivered pursuant hereto or in connection
herewith shall survive the execution and delivery of this Agreement and the
making of the Loans hereunder.

 



-189-

 

 

 

13.5          Payment of Expenses; Indemnification.

 

(a)            The Borrower agrees (i) to pay or reimburse each of the Agents,
the Lead Arrangers and the Joint Bookrunners for all their reasonable and
documented or invoiced out-of-pocket costs and expenses (without duplication)
associated with the syndication of the Initial Term Loan Facility and the
Revolving Credit Facility and incurred in connection with the development,
preparation, execution and delivery of, and any amendment, supplement,
modification to, waiver and/or enforcement of this Agreement and the other
Credit Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees, disbursements
and other charges of Davis Polk & Wardwell LLP and, to the extent necessary, a
single firm of local counsel in each appropriate local jurisdiction (which may
include a single special counsel acting in multiple jurisdictions) or otherwise
retained with the Borrower’s consent (such consent not to be unreasonably
withheld or delayed), and (ii) to pay or reimburse each of the Agents for all
their reasonable and documented or invoiced out-of-pocket costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Credit Documents and any such other documents,
including the reasonable fees, disbursements and other charges of one firm or
counsel to the Agents, and, to the extent necessary, a single firm of local
counsel in each appropriate local jurisdiction (which may include a single
special counsel acting in multiple jurisdictions) or otherwise retained with the
Borrower’s consent (such consent not to be unreasonably withheld or delayed),
and (iii) to pay, indemnify and hold harmless each Lender, each Agent, the
Letter of Credit Issuer, the Swingline Lender, each Lead Arranger and each Joint
Bookrunner and their respective Related Parties (without duplication) (the
“Indemnified Parties”) from and against any and all losses, claims, damages,
liabilities or penalties (collectively, “Losses”) of any kind or nature
whatsoever and the reasonable and documented or invoiced out-of-pocket expenses,
joint or several, to which any such Indemnified Party may become subject, in
each case to the extent of any such Losses and related expenses, to the extent
arising out of, resulting from, or in connection with any action, claim,
litigation, investigation or other proceeding (including any inquiry or
investigation of the foregoing) (any of the foregoing, a “Proceeding”)
(regardless of whether such Indemnified Party is a party thereto or whether or
not such Proceeding was brought by the Borrower, its equity holders, affiliates
or creditors or any other third person) and, subject to Section 13.5(e), to
reimburse each such Indemnified Party promptly for any reasonable and documented
or invoiced out-of-pocket fees and expenses incurred in connection with
investigating, responding to or defending any of the foregoing (which in the
case of legal fees shall be limited to the reasonable and documented or invoiced
out-of-pocket fees, expenses, disbursements and other charges of a single firm
of counsel for all Indemnified Parties, taken as a whole and, to the extent
necessary, a single firm of local counsel in each appropriate local jurisdiction
(which may include a single special counsel acting in multiple jurisdictions)
(and, in the case of an actual or perceived conflict of interest where the
Indemnified Party affected by such conflict notifies the Borrower of any
existence of such conflict and in connection with the investigating, responding
to or defending any of the foregoing has retained its own counsel, of one other
firm of counsel for such affected Indemnified Party)), relating to the
Transactions or the execution, delivery, enforcement, performance and
administration of this Agreement, the other Credit Documents and any such other
documents or the use of the proceeds of the Loans or Letters of Credit (all the
foregoing in this clause (iii), collectively, the “indemnified liabilities”);
provided that this clause (iii) shall not apply with respect to Taxes other than
any Taxes that represent losses or damages arising from any non-Tax claim; and
provided, further, that the Borrower shall have no obligation hereunder to any
Indemnified Party with respect to indemnified liabilities to the extent arising
from (a) the gross negligence, bad faith or willful misconduct of such
Indemnified Party or any of its Related Parties as determined in a final and
non-appealable decision of a court of competent jurisdiction, (b) a material
breach of the obligations of such Indemnified Party or any of its Affiliates
under the terms of this Agreement or any other Credit Document by such
Indemnified Party or any of its Affiliates as determined in a final and
non-appealable decision of a court of competent jurisdiction, (c) in addition to
clause (b) above, in the case of any Proceeding initiated by Holdings, the
Borrower or any Restricted Subsidiary against the relevant Indemnified Party, a
breach of the obligations of such Indemnified Party or its Related Parties under
the terms of this Agreement or any other Credit Document as determined in a
final and non-appealable decision by a court of competent jurisdiction, or
(d) any Proceeding brought by any Indemnified Party against any other
Indemnified Party that does not involve an act or omission by Holdings, the
Borrower or its Restricted Subsidiaries; provided that each of the Agents, the
Letter of Credit Issuer, the Swingline Lender, the Lead Arrangers and the Joint
Bookrunners, in each case to the extent fulfilling their respective roles in
their capacities as such, shall remain indemnified in respect of such a
Proceeding, to the extent that none of the exceptions set forth in clause (a),
(b) or (c) of the immediately preceding proviso applies to such Person at such
time. All amounts payable under this Section 13.5(a) shall be paid within 30
days after receipt by the Borrower of an invoice relating thereto setting forth
such expense in reasonable detail. The agreements in this Section 13.5 shall
survive repayment of the Loans and all other amounts payable hereunder.

 



-190-

 

 

(b)            No Credit Party nor any Indemnified Party shall have any
liability for any special, punitive, indirect or consequential damages
(including any loss of profits, business or anticipated savings) in connection
with this Agreement or any other Credit Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date); provided that the foregoing shall not limit the Borrower’s
indemnification and reimbursement obligations to the Indemnified Parties
pursuant to Section 13.5(a)(iii), to the extent that such special, punitive,
indirect or consequential damages are included in any claim by a third party
unaffiliated with any of the Indemnified Parties with respect to which the
applicable Indemnified Party is entitled to indemnification under
Section 13.5(a)(iii). No Indemnified Party shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby, except to
the extent that such damages have resulted from the willful misconduct, bad
faith or gross negligence of any Indemnified Party or any of its Related Parties
as determined by a final and non-appealable decision of a court of competent
jurisdiction.

 

(c)            No Credit Party shall be liable for any settlement of any
Proceeding effected without written consent of the Borrower (which consent shall
not be unreasonably withheld or delayed), but if settled with the Borrower’s
written consent or if there is a final and non-appealable judgment by a court of
competent jurisdiction for the plaintiff in any such Proceeding, each Credit
Party agrees to indemnify and hold harmless each Indemnified Party from and
against any and all Losses and reasonable and documented or invoiced legal or
other out-of-pocket expenses by reason of such settlement or judgment in
accordance with and to the extent provided in the other provisions of this
Section 13.5. If any Person has reimbursed any Indemnified Party for any legal
or other expenses in accordance with such request and there is a final and
non-appealable determination by a court of competent jurisdiction that the
Indemnified Party was not entitled to indemnification or contribution rights
with respect to such payment pursuant to this Section 13.5, then the Indemnified
Party shall promptly refund such amount.

 

(d)            No Credit Party shall without the prior written consent of any
Indemnified Party (which consent shall not be unreasonably withheld or delayed,
it being understood that the withholding of consent due to non-satisfaction of
any of the conditions described in clauses (i) and (ii) of this sentence shall
be deemed reasonable), effect any settlement of any pending or threatened
Proceeding in respect of which indemnity could have been sought hereunder by
such Indemnified Party unless such settlement (i) includes an unconditional
release of such Indemnified Party in form and substance reasonably satisfactory
to such Indemnified Party from all liability or claims that are the subject
matter of such Proceeding and (ii) does not include any statement as to or any
admission of fault, culpability, wrongdoing or a failure to act by or on behalf
of any Indemnified Party.

 

(e)            In case any proceeding is instituted involving any Indemnified
Party for which indemnification is to be sought hereunder by such Indemnified
Party, then such Indemnified Party will promptly notify the Borrower of the
commencement of any proceeding; provided, however, that the failure to do so
will not relieve the Borrower from any liability that it may have to such
Indemnified Party hereunder, except to the extent that the Borrower is
materially prejudiced by such failure. Notwithstanding the above, following such
notification, the Borrower may elect in writing to assume the defense of such
proceeding, and, upon such election, the Borrower will not be liable for any
legal costs subsequently incurred by such Indemnified Party (other than
reasonable costs of investigation and providing evidence) in connection
therewith, unless (i) the Borrower has failed to provide counsel reasonably
satisfactory to such Indemnified Party in a timely manner, (ii) counsel provided
by the Borrower reasonably determines its representation of such Indemnified
Party would present it with a conflict of interest or (iii) the Indemnified
Party reasonably determines that there are actual conflicts of interest between
the Borrower and the Indemnified Party, including situations in which there may
be legal defenses available to the Indemnified Party which are different from or
in addition to those available to the Borrower.

 



-191-

 

 

13.6          Successors and Assigns; Participations and Assignments; Etc.

 

(a)            The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Letter of Credit Issuer that
issues any Letter of Credit), except that (i) except as set forth in
Section 10.3, the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Letter of Credit Issuer that
issues any Letter of Credit), Participants (to the extent provided in
Section 13.6(d)) and, to the extent expressly contemplated hereby, the
Indemnified Parties) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)            (i) Subject to the conditions set forth in paragraph 13.6(b)(ii),
any Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)            the Borrower; provided that no consent of the Borrower shall be
required (x) for an assignment of any Term Loan to a Lender, an Affiliate of a
Lender or an Approved Fund (unless increased costs would result therefrom) or
from a Principal Investor to any other Principal Investor or (y) if an Event of
Default under Section 11.1 or an Event of Default with respect to the Borrower
under Section 11.5 has occurred and is continuing; provided, further, that the
Borrower shall be deemed to have consented to any such assignment of a Term Loan
unless it shall object thereto by written notice to the Administrative Agent
within ten Business Days after having received written notice thereof; provided,
further, that it shall be understood that, without limitation, the Borrower
shall have the right to withhold its consent to any assignment if, in order for
such assignment to comply with Applicable Law, the Borrower would be required to
obtain the consent of, or make any filing or registration with, any Governmental
Authority, and

 

(B)            (i) in the case of Term Loans or Commitments in respect of Term
Loans, the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund or to any Purchasing Borrower Party or
any Affiliated Lender, or from a Principal Investor to any other Principal
Investor and (ii) in the case of Revolving Credit Commitments, Revolving Credit
Loans, Additional/Replacement Revolving Credit Commitments or
Additional/Replacement Revolving Credit Loans, the Administrative Agent, the
Swingline Lender and the Letter of Credit Issuer.

 

Notwithstanding the foregoing or anything to the contrary set forth herein, any
assignment of any Loans to a Purchasing Borrower Party or any Affiliated Lender
shall also be subject to the requirements of Section 13.6(g).

 

(ii)            Assignments shall be subject to the following additional
conditions:

 

(A)            except in the case of (i) an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund or (ii) an assignment of the entire remaining
amount of the assigning Lender’s Commitments or Loans of the applicable Class,
the amount of the Commitments or Loans of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than, in the case of Revolving Credit Commitments or Revolving Credit
Loans, Additional/Replacement Revolving Credit Commitments or
Additional/Replacement Revolving Credit Loans, $5,000,000 (or an integral
multiple of $1,000,000 in excess thereof), or, in the case of Initial Term Loan
Commitments, Incremental Term Loan Commitments or Term Loans, $1,000,000 (or an
integral multiple of $1,000,000 in excess thereof), unless each of the Borrower
and the Administrative Agent otherwise consents; provided that no such consent
of the Borrower shall be required if an Event of Default under Section 11.1 or
Section 11.5 with respect to the Borrower has occurred and is continuing;
provided, further, that contemporaneous assignments to a single assignee made by
Affiliated Lenders or related Approved Funds or by a single assignor to related
Approved Funds shall be aggregated for purposes of meeting the minimum
assignment amount requirements stated above;

 



-192-

 

 

(B)            subject to the terms of Section 13.7(c), the parties to each
assignment shall (x) execute and deliver to the Administrative Agent an
Assignment and Acceptance via an electronic settlement system acceptable to the
Administrative Agent or (y) if previously agreed with the Administrative Agent,
manually execute and deliver to the Administrative Agent an Assignment and
Acceptance, in each case, together with a processing fee of $3,500 (it being
understood that such recordation fee shall not apply to any assignment by any of
the Lead Arrangers, Joint Bookrunners or any of their respective Affiliates
hereunder in connection with the primary syndication of the Initial Term Loan
Facility, or any assignment by any Principal Investor to any other Principal
Investor); provided that the Administrative Agent may, in its sole discretion,
elect to waive or reduce such processing and recordation fee in the case of any
assignment, including assignments effected pursuant to the provisions of
Section 13.7; and

 

(C)            the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent any tax form required by Section 5.4 and an administrative
questionnaire in a form approved by the Administrative Agent in which the
assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Credit
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and Applicable Laws, including Federal and state
securities laws.

 

(D)            each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned, except that
this clause (D) shall not prohibit any Lender from assigning all or a portion of
its rights and obligations among separate tranches of Loans (if any) on a
non-pro rata basis.

 

Notwithstanding the foregoing or anything to the contrary set forth herein
(i) any assignment of any Loans or Commitments to a Purchasing Borrower Party or
an Affiliated Lender shall also be subject to the requirements set forth in
Section 13.6(g) and (ii) no natural person may be an Eligible Assignee with
respect to any Loans or Commitments.

 

For the purpose of this Section 13.6(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is primarily
engaged or advises funds or other investment vehicles that are engaged in
making, purchasing, holding or investing in commercial loans, bonds and similar
extensions of credit or securities in the ordinary course of business and that
is administered, advised or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages a Lender.

 

(iii)          Subject to acceptance and recording thereof pursuant to
Section 13.6(b)(vi), from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto, but shall continue to be entitled to the benefits and subject
to the requirements of Sections 2.10, 2.11, 5.4 and 13.5); provided that, except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
other party hereto against such Defaulting Lender arising from such Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 13.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 13.6(d).

 



-193-

 

 

(iv)            By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(A) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim and that
its Initial Term Loan Commitment, Incremental Term Loan Commitment, Revolving
Credit Commitment and Additional/Replacement Revolving Credit Commitment, and
the outstanding balances of its Loans, in each case without giving pro forma
effect to assignments thereof which have not become effective, are as set forth
in such Assignment and Acceptance, (B) except as set forth in (A) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Credit Document or any other instrument or document furnished pursuant
hereto, or the financial condition of Holdings, the Borrower or any Subsidiary
or the performance or observance by Holdings, the Borrower or any Subsidiary of
any of its obligations under this Agreement, any other Credit Document or any
other instrument or document furnished pursuant hereto; (C) such assignee
represents and warrants that it is legally authorized to enter into such
Assignment and Acceptance; (D) such assignee confirms that it has received a
copy of this Agreement, together with copies of the most recent financial
statements referred to in Section 8.9 or delivered pursuant to Section 9.1 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(E) such assignee will independently and without reliance upon the
Administrative Agent, the Collateral Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (F) such assignee appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement and the other Credit
Documents as are delegated to the Administrative Agent and the Collateral Agent,
respectively, by the terms hereof, together with such powers as are reasonably
incidental thereto; and (G) such assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

 

(v)            The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans (and interest thereon) and any
payment made by the Letter of Credit Issuer under any Letter of Credit owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”).
Further, the Register shall contain the name and address of the Administrative
Agent and the lending office through which each such Person acts under this
Agreement. The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent, the Collateral Agent, the
Letter of Credit Issuer and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register, as in effect at the close of business on the preceding Business Day,
shall be available for inspection by (x) the Borrower, the Letter of Credit
Issuer and the Collateral Agent and (y) any Lender (solely with respect to its
own outstanding Loans and Commitments), at any reasonable time and from time to
time upon reasonable prior notice.

 

(vi)            Upon its receipt of and, if required, consent to, a duly
completed Assignment and Acceptance executed by an assigning Lender and an
assignee, the assignee’s completed administrative questionnaire and any tax form
required by Section 5.4 (unless the assignee shall already be a Lender
hereunder) and any written consent to such assignment required by
Section 13.6(b)(i), the Administrative Agent shall promptly accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
and until it has been recorded in the Register as provided in this paragraph.

 

(c)            Notwithstanding any provision to the contrary, any Lender may
assign to one or more wholly owned special purpose funding vehicles (each, an
“SPV”) all or any portion of its funded Loans (without the corresponding
Commitment), without the consent of any Person or the payment of a fee, by
execution of a written assignment agreement in a form agreed to by such
assigning Lender and such SPV, and may grant any such SPV the option, in such
SPV’s sole discretion, to provide the Borrower all or any part of any Loans that
such assigning Lender would otherwise be obligated to make pursuant to this
Agreement. Such SPVs shall have all the rights which a Lender making or holding
such Loans would have under this Agreement, but no obligations. Any such
assigning Lender shall remain liable for all its original obligations under this
Agreement, including its Commitment (although the unused portion thereof shall
be reduced by the principal amount of any Loans held by an SPV). Notwithstanding
such assignment, the Administrative Agent and the Borrower may deliver notices
to such assigning Lender (as agent for the SPV) and not separately to the SPV
unless the Administrative Agent and the Borrower are requested in writing by the
SPV to deliver such notices separately to it. Notwithstanding anything herein to
the contrary, (i) neither the grant to the SPV nor the exercise by any SPV of
such option will increase the costs or expenses or otherwise change the
obligations of the Borrower under this Agreement and the other Credit Documents,
except, in the case of Sections 2.10, 2.11, 3.5 or 5.4, where (A) the increase
or change results from a change in any Applicable Law after the SPV becomes an
SPV and the assigning Lender notifies the Borrower in writing of such increase
or change no later than ninety (90) days after such change in Applicable Law
becomes effective or (B) the grant was made with the Borrower’s prior written
consent, (ii) the assigning Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Credit Document and the receipt of any notices provided by the Administrative
Agent and the Borrower (as agent for the SPV) remain the Lender of record
hereunder and (iii) no SPV shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
assigning Lender). The Borrower shall, at the request of any such assigning
Lender, execute and deliver to such Person as such assigning Lender may
designate, a Note, substantially in the form of Exhibit G-1 or G-2, in the
amount of such assigning Lender’s original Note to evidence the Loans of such
assigning Lender and related SPV.

 



-194-

 

 

(d)            (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Collateral Agent, any Letter of Credit Issuer or the
Swingline Lender, sell participations to one or more banks or other entities,
other than to any Disqualified Lender (to the extent that the list of
Disqualified Lenders has been made available to the Lenders), Holdings, the
Borrower or any of its Subsidiaries, (each, a “Participant”) in all or a portion
of such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
the Collateral Agent, the Letter of Credit Issuer and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Credit Document; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 13.1 that affects such Participant. Subject to paragraph (d)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits (and subject to the requirements) of Sections 2.10, 2.11, 5.4 and 13.5
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 13.6(b). To the extent permitted by Applicable
Law, each Participant also shall be entitled to the benefits of
Section 13.8(b) as though it were a Lender; provided such Participant agrees to
be subject to Section 13.8(a) as though it were a Lender.

 

(ii)            A Participant shall not be entitled to receive any greater
payment under Sections 2.10, 2.11, 3.5 or 5.4 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless (A) the entitlement to a greater payment resulted from a
change in any Applicable Law after the Participant became a Participant and the
participating Lender notifies the Borrower in writing of such entitlement to a
greater payment no later than ninety (90) days after such change in Applicable
Law becomes effective or (B) the sale of the participation to such Participant
is made with the Borrower’s prior written consent. Each Lender having sold a
participation in any of its Obligations, acting as a non-fiduciary agent of the
Borrower solely for this purpose, shall establish and maintain at its address a
record of ownership, in which such Lender shall register by book entry (A) the
name and address of each such Participant (and each change thereto, whether by
assignment or otherwise) and (B) the rights, interest or obligation of each such
Participant in any Obligation, in any Commitment and in any right to receive any
interest or principal payment hereunder (such register, a “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of its Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Obligation or Commitment) to any Person except to the extent that such
disclosure is necessary to establish that such Obligation or Commitment is in
registered form under Section 5f. 103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive, absent
manifest error, and the parties shall treat the Person listed in the Participant
Register as the Participant for all purposes of this Agreement, notwithstanding
notice to the contrary.

 



-195-

 

 

(e)            Any Lender may, without the consent of the Borrower, the
Collateral Agent or the Administrative Agent, at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto. In order to facilitate such pledge
or assignment, the Borrower hereby agrees that, upon request of any Lender at
any time and from time to time after the Borrower has made its initial borrowing
hereunder, the Borrower shall provide to such Lender, at the Borrower’s own
expense, a Note evidencing the Loans owing to such Lender.

 

(f)            Subject to Section 13.16, the Borrower authorizes each Lender to
disclose to any Participant, secured creditor of such Lender or assignee (each,
a “Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrower and its Affiliates that has
been delivered to such Lender by or on behalf of the Borrower and its Affiliates
pursuant to this Agreement or which has been delivered to such Lender by or on
behalf of the Borrower and its Affiliates in connection with such Lender’s
credit evaluation of the Borrower and its Affiliates prior to becoming a party
to this Agreement.

 

(g)            (i) Notwithstanding anything else to the contrary contained in
this Agreement, any Lender may assign all or a portion of its Term Loans to any
Purchasing Borrower Party or any Affiliated Lender in accordance with
Section 13.6(b) (which assignment, if to a Purchasing Borrower Party, will not,
except for purposes of making the calculations set forth in Section 5.2(a)(ii),
constitute a prepayment of Loans for any purposes of this Agreement and the
other Credit Documents); provided that:

 

(A)            with respect to any assignment to a Purchasing Borrower Party, no
Event of Default has occurred or is continuing or would result therefrom;

 

(B)            with respect to any such assignment to a Purchasing Borrower
Party, either (x) such Purchasing Borrower Party shall offer to all Lenders
within any Class of Term Loans (but not, for the avoidance of doubt, to every
Class) to buy the Term Loans within such Class on a pro rata basis based on the
then outstanding principal amount of all Term Loans of such Class, pursuant to
procedures to be reasonably agreed between the Administrative Agent and the
Borrower or (y) such assignment shall be effected pursuant to an open market
purchase;

 

(C)            the assigning Lender and Purchasing Borrower Party or Non-Debt
Fund Affiliate purchasing such Lender’s Term Loans, as applicable, shall execute
and deliver to the Administrative Agent an assignment agreement substantially in
the form of Exhibit J or such other form as shall be reasonably acceptable to
the Borrower and the Administrative Agent (an “Affiliated Lender Assignment and
Acceptance”) in lieu of an Assignment and Acceptance;

 

(D)            for the avoidance of doubt, Lenders shall not be permitted to
assign Revolving Credit Commitments, Revolving Credit Loans,
Additional/Replacement Revolving Credit Loans, Additional/Replacement Revolving
Credit Commitments, Extended Revolving Credit Commitments or Extended Revolving
Credit Loans to any Purchasing Borrower Party or any Affiliated Lender;

 

(E)            any Term Loans assigned to any Purchasing Borrower Party shall be
automatically and permanently cancelled upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder;

 

(F)            no Purchasing Borrower Party may use the proceeds from Revolving
Credit Loans, Extended Revolving Credit Loans or Swingline Loans or
Additional/Replacement Revolving Credit Loans (or any other revolving credit
facility that is effective in reliance on Section 10.1(a) or Section 10.1(u)) to
purchase any Term Loans;

 

(G)            no Term Loan may be assigned to a Non-Debt Fund Affiliate
pursuant to this Section 13.6(g) if, after giving pro forma effect to such
assignment, Non-Debt Fund Affiliates in the aggregate would own in excess of 25%
of the Term Loans of any Class then outstanding (determined as of the time of
such purchase); and

 



-196-

 

 

(H)            any purchases or assignments of Loans by a Purchasing Borrower
Party or a Non-Debt Fund Affiliate made through “dutch auctions” shall (i) be
conducted pursuant to procedures to be established by the applicable “auction
agent” that are consistent with this Section 13.6 (g) (i) and are otherwise
reasonably acceptable to the Borrower and (ii) require that such Person clearly
identify itself as a Purchasing Borrower Party or an Affiliated Lender, as the
case may be, in any assignment and acceptance agreement executed in connection
with such purchases or assignments.

 

(ii)            Notwithstanding anything to the contrary in this Agreement, no
Non-Debt Fund Affiliate shall have any right to (A) attend (including by
telephone) any meeting or discussions (or portion thereof) among the
Administrative Agent, the Collateral Agent or any Lender to which
representatives of the Credit Parties are not invited, (B) receive any
information or material prepared by the Administrative Agent, the Collateral
Agent or any Lender or any communication by or among the Administrative Agent,
the Collateral Agent and/or one or more Lenders, except to the extent such
information or materials have been made available to any Credit Party or its
representatives (and in any case, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans required to
be delivered to Lenders pursuant to Sections 2, 3, 4 and 5 of this Agreement) or
(C) make or bring (or participate in, other than as a passive participant in or
recipient of its pro rata benefits of) any claim, in its capacity as a Lender,
against the Administrative Agent or the Collateral Agent with respect to any
duties or obligations or alleged duties or obligations of such Agent under the
Credit Documents or to challenge such Agent’s attorney-client privilege.

 

(iii)           By its acquisition of Term Loans, a Non-Debt Fund Affiliate
shall be deemed to have acknowledged and agreed that if a case under the
Bankruptcy Code is commenced against any Credit Party, such Credit Party shall
seek (and each Non-Debt Fund Affiliate shall consent) to provide that the vote
of any Non-Debt Fund Affiliate (in its capacity as a Lender) with respect to any
plan of reorganization or liquidation of such Credit Party shall not be counted
except that such Non-Debt Fund Affiliate’s vote (in its capacity as a Lender)
may be counted to the extent any such plan of reorganization or liquidation
proposes to treat the Obligations held by such Non-Debt Fund Affiliate in a
manner that is less favorable to such Non-Debt Fund Affiliate than the proposed
treatment of similar Obligations held by Lenders that are not Affiliates of the
Borrower; each Non-Debt Fund Affiliate hereby irrevocably appoints the
Administrative Agent (such appointment being coupled with an interest) as such
Non-Debt Fund Affiliate’s attorney-in-fact, with full authority in the place and
stead of such Non-Debt Fund Affiliate and in the name of such Non-Debt Fund
Affiliate (solely in respect of Loans and participations therein and not in
respect of any other claim or status such Non-Debt Fund Affiliate may otherwise
have) from time to time in the Administrative Agent’s discretion to take any
action and to execute any instrument that the Administrative Agent may deem
reasonably necessary to carry out the provisions of this clause (iii);

 

(iv)           Any Lender may assign all or a portion of the Term Loans of any
Class (but not any Revolving Credit Commitments, Revolving Credit Loans,
Additional/Replacement Revolving Credit Loans, Additional/Replacement Revolving
Credit Commitments, Extended Revolving Credit Loans or Extended Revolving Credit
Commitments) held by it to a Debt Fund Affiliate in accordance with
Section 13.6(b).

 

(h)            Notwithstanding anything in Section 13.1 or the definition of
“Required Lenders” to the contrary, for purposes of determining whether the
Required Lenders or any other requisite Class vote required by this Agreement
have (i) consented (or not consented) to any amendment, modification, waiver,
consent or other action with respect to any of the terms of any Credit Document
or any departure by any Credit Party therefrom, (ii) otherwise acted on any
matter related to any Credit Document, or (iii) directed or required the
Administrative Agent, the Collateral Agent or any Lender to undertake any action
(or refrain from taking any action) with respect to or under any Credit
Document, (A) all Term Loans held by any Non-Debt Fund Affiliate shall be deemed
to be not outstanding for all purposes of calculating whether the Required
Lenders (or requisite vote of any Class of Lenders) have taken any actions and
(B) the aggregate amount of Term Loans held by Debt Fund Affiliates will be
excluded to the extent in excess of 49.9% of the amount required to constitute
“Required Lenders” (any such excess amount shall be deemed to be not outstanding
on a pro rata basis among all Debt Fund Affiliates).

 



-197-

 

 

(i)            Upon any contribution of Term Loans to the Borrower or any
Restricted Subsidiary and upon any purchase of Term Loans by a Purchasing
Borrower Party, (A) the aggregate principal amount (calculated on the face
amount thereof) of such Term Loans shall automatically be cancelled and retired
or extinguished by the Borrower on the date of such contribution or purchase
(and, if requested by the Administrative Agent, with respect to a contribution
of Term Loans, any applicable contributing Lender shall execute and deliver to
the Administrative Agent an Assignment and Acceptance, or such other form as may
be reasonably requested by the Administrative Agent, in respect thereof pursuant
to which the respective Lender assigns its interest in such Loans to the
Borrower for immediate cancellation) and (B) the Administrative Agent shall
record such cancellation or retirement or extinguishment in the Register.

 

(j)            The Administrative Agent shall not (a) be required to serve as
the auction agent for, or have any other obligations to participate in (other
than mechanical administrative duties), or facilitate any, “dutch auction”
unless it is reasonably satisfied with the terms and restrictions of such
auction or (b) have any obligation to participate in, arrange, sell or otherwise
facilitate, and will have no liability in connection with, any open market
purchases by any Purchasing Borrower Party.

 

(k)            Notwithstanding any other provision contained herein:

 

(i)            The Surviving Company and the Co-Obligors shall have no rights or
obligations hereunder until the consummation of the Merger, and any
representations and warranties of the Surviving Company and the Co-Obligors
hereunder shall not become effective until such time. Upon consummation of the
Merger, the signature pages to this Agreement submitted on behalf of the
Co-Obligors shall be deemed released, the Surviving Company shall succeed to all
the rights and obligations of Merger Sub under this Agreement, the Surviving
Company and the Co-Obligors shall succeed to, or become subject to, all the
rights and obligations under the other Credit Documents to which they are a
party and all representations and warranties of the Surviving Company and the
Co-Obligors hereunder shall become effective as of the time of consummation of
the Merger, without any further action by any Person;

 

(ii)            The Surviving Company shall have no rights or obligations
hereunder as Holdings until the consummation of the Internal Restructuring, and
any representations and warranties of the Surviving Company in its capacity as
Holdings under the Credit Documents shall not become effective until such time.
Upon consummation of the Internal Restructuring, the Surviving Company shall
succeed to all the rights and obligations of Polaris Intermediate as Holdings
under this Agreement, and the Surviving Company shall succeed to all the rights
and obligations of Polaris Intermediate under the other Credit Documents to
which Holdings is a party, and all representations and warranties of the
Surviving Company in its capacity as Holdings hereunder shall become effective
as of the time of consummation of the Internal Restructuring, without any
further action by any Person; and

 

(iii)            MPH LLC shall have no rights or obligations hereunder in any
capacity until the consummation of the Internal Restructuring. Upon consummation
of the Internal Restructuring, MPH LLC shall succeed to all the rights and
obligations of the Surviving Company as Borrower under this Agreement, and MPH
LLC shall succeed to all the rights and obligations of the Surviving Company as
Borrower under the other Credit Documents to which the Borrower is a party, and
all representations and warranties of MPH LLC in its capacity as Borrower
hereunder shall become effective as of the time of consummation of the Internal
Restructuring, without any further action by any Person.

 

13.7          Replacements of Lenders Under Certain Circumstances.

 

(a)            The Borrower, at its sole expense, shall be permitted to replace
any Lender (or any Participant) that (i) requests reimbursement for amounts
owing pursuant to Section 2.10, 2.11, 3.5 or 5.4, (ii) is affected in the manner
described in Section 2.10(a)(iii) and as a result thereof any of the actions
described in such Section is required to be taken or (iii) becomes a Defaulting
Lender, with a replacement bank, financial institution or other institutional
lender or investor that is an Eligible Assignee; provided that (A) such
replacement does not conflict with any Applicable Law, (B) no Event of Default
shall have occurred and be continuing at the time of such replacement, (C) the
Borrower shall repay (or such replacement bank, financial institution or other
institutional lender or investor shall purchase, at par) all Loans and pay all
other amounts (other than any disputed amounts) owing to such replaced Lender
hereunder (including, for the avoidance of doubt, pursuant to Section 2.10,
2.11, 3.5 or 5.4, as the case may be) and under the other Credit Documents prior
to the date of replacement of such Lender, (D) such replacement bank, financial
institution or other institutional lender or investor (if not already a Lender)
and the terms and conditions of such replacement, shall be reasonably
satisfactory to the Administrative Agent, (E) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 13.6 and (F) any such replacement shall not be deemed to be a waiver of
any rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender or that the replaced Lender shall have against
the Borrower and the other parties for indemnity, contribution, payment of
disputed and other unpaid amounts and otherwise.

 



-198-

 

 

(b)            If any Lender (such Lender a “Non-Consenting Lender”) has failed
to consent to a proposed amendment, modification, supplement, waiver, discharge
or termination, which pursuant to the terms of Section 13.1 requires the consent
of all of the Lenders affected or each Lender and with respect to which the
Required Lenders shall have granted their consent, then, provided no Event of
Default has occurred and is continuing, the Borrower shall have the right
(unless such Non-Consenting Lender grants such consent), at its own cost and
expense, to replace such Non-Consenting Lender by requiring such Non-Consenting
Lender to assign its Loans and Commitments to one or more Eligible Assignees
reasonably acceptable to the Administrative Agent; provided that (i) all
Obligations of the Borrower under this Agreement owing to such Non-Consenting
Lender being replaced shall be paid in full (including any applicable premium
under Section 5.1(b)) to such Non-Consenting Lender concurrently with such
assignment, (ii) the replacement Lender shall purchase the foregoing by paying
to such Non-Consenting Lender a price equal to the principal amount thereof plus
accrued and unpaid interest and other accrued and unpaid amounts thereon,
(iii) the replacement Lender shall consent to the proposed amendment,
modification, supplement, waiver, discharge or termination, (iv) all Lenders
required to have consented to such proposed amendment, modification, supplement,
waiver, discharge or termination (other than Non-Consenting Lenders which are
simultaneously replaced) shall have consented thereto, and (v) the assignment of
such Non-Consenting Lenders Loans to one or more Eligible Assignees does not
otherwise conflict with Applicable Law. In connection with any such assignment,
the Borrower, the Administrative Agent, such Non-Consenting Lender and the
replacement Lender shall otherwise comply with Section 13.6(a).

 

(c)            Notwithstanding anything herein to the contrary, each party
hereto agrees that any assignment pursuant to the terms of this Section 13.7 may
be effected pursuant to an Assignment and Acceptance executed by the Borrower,
the Administrative Agent and the assignee and that the Lender making such
assignment need not be a party thereto.

 

13.8          Adjustments; Set-off.

 

(a)            Except as otherwise set forth herein, if any Lender (a “Benefited
Lender”) shall at any time receive any payment of all or part of the Loans of
any Class and/or the participations in letter of credit obligations or swingline
loans held by it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 11.5, or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of such other Lender’s Loans of such Class or participations in letter
of credit obligations or swingline loans, as applicable, such Benefited Lender
shall (i) notify the Administrative Agent of such fact, and (ii) purchase for
cash at face value from the other Lenders a participating interest in such
portion of each such other Lender’s Loans of such Class or participations in
letter of credit obligations or swingline loans, as applicable, or shall provide
such other Lenders with the benefits of any such collateral, or the proceeds
thereof, as shall be necessary to cause such Benefited Lender to share the
excess payment or benefits of such collateral or proceeds ratably in accordance
with the aggregate principal of their respective Loans of the applicable
Class or participations in letter of credit obligations or swingline loans, as
applicable; provided that, (A) if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefited Lender, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest and (B) the provisions of this paragraph
shall not be construed to apply to (x) any payment made by Holdings, the
Borrower or any other Credit Party pursuant to and in accordance with the
express terms of this Agreement and the other Credit Documents, (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans, Commitments or participations in a Letter of
Credit Obligations or Swingline Loans to any assignee or participant or (z) any
disproportionate payment obtained by a Lender of any Class as a result of the
extension by Lenders of the maturity date or expiration date of some but not all
Loans or Commitments of that Class or any increase in the Applicable Margin (or
other pricing term, including any fee, discount or premium) in respect of Loans
or Commitments of Lenders that have consented to any such extension to the
extent such transaction is permitted hereunder. Each Credit Party consents to
the foregoing and agrees, to the extent it may effectively do so under
Applicable Law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Credit Party rights of set-off
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of such Credit Party in the amount of such participation.

 



-199-

 

 

 

(b)           After the occurrence and during the continuance of an Event of
Default, in addition to any rights and remedies of the Lenders provided by
Applicable Law, each Lender, the Swingline Lender and each Letter of Credit
Issuer shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
Applicable Law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
setoff and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower, as the case may be; provided that, in the
event that any Defaulting Lender shall exercise any such right of set-off,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Swingline Lender, each Letter of Credit Issuer and the Lenders, and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of set-off. Each Lender,
the Swingline Lender and each Letter of Credit Issuer agrees promptly to notify
the Borrower and the Administrative Agent after any such set-off and application
made by such Person; provided that the failure to give such notice shall not
affect the validity of such set-off and application. Notwithstanding anything in
this Section 13.8(b) to the contrary, no Lender, no Swingline Lender and no
Letter Credit Issuer will exercise, or attempt to exercise, any right of set
off, banker’s lien or the like against any deposit account or property of the
Borrower or any other credit party held or maintained by such Lender, Swingline
Lender or Letter of Credit Issuer, as applicable, in each case to the extent the
deposits or other proceeds of such exercise, or attempt to exercise, any right
of set off, banker’s lien or the like are, or are intended to be or are
otherwise are held out to be applied to the Obligations hereunder or otherwise
secured by the Collateral, without the prior written consent of the Collateral
Agent.

 

13.9         Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic transmission (i.e., a “pdf” or “tif”)), and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with Holdings, the Borrower and each Agent.

 

13.10       Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

13.11       Integration. This Agreement and the other Credit Documents represent
the agreement of Holdings, the Borrower, the Administrative Agent, the
Collateral Agent, the Letter of Credit Issuer and the Lenders with respect to
the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Collateral Agent, the Administrative Agent,
the Letter of Credit Issuer or any Lender relative to subject matter hereof not
expressly set forth or referred to herein or in the other Credit Documents.

 

13.12       GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

13.13       Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

 

(a)            submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Credit Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the courts of the State of New
York located in the County of New York, the courts of the United States of
America for the Southern District of New York and appellate courts from any
thereof;

 



-200-

 

 

(b)            consents that any such action or proceeding shall be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)            agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the applicable
party at its respective address set forth in Section 13.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto;

 

(d)            agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)            waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 13.13 any special, exemplary, punitive or consequential damages.

 

13.14       Acknowledgments. Each of Holdings and the Borrower hereby
acknowledges that:

 

(a)            it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Credit Documents;

 

(b)            none of the Administrative Agent, the Collateral Agent, any Lead
Arranger, any Joint Bookrunner or any Lender has any fiduciary relationship with
or duty to Holdings or the Borrower arising out of or in connection with this
Agreement or any of the other Credit Documents, and the relationship between the
Administrative Agent, the Collateral Agent and the Lenders, on one hand, and
Holdings or the Borrower on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and

 

(c)            no Joint Venture is created hereby or by the other Credit
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders or among Holdings, the Borrower and the Lenders.

 

13.15       WAIVERS OF JURY TRIAL. HOLDINGS, THE BORROWER, THE ADMINISTRATIVE
AGENT, THE COLLATERAL AGENT, EACH LETTER OF CREDIT ISSUER, THE SWINGLINE LENDER
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 



-201-

 

 

13.16       Confidentiality. Each Agent, each Letter of Credit Issuer, the
Swingline Lender and each Lender shall hold all non-public information furnished
by or on behalf of Holdings and the Borrower and their Subsidiaries in
connection with such Lender’s evaluation of whether to become a Lender hereunder
or obtained by such Lender, such Agent or the Letter of Credit Issuer pursuant
to the requirements of this Agreement (“Confidential Information”) confidential
in accordance with its customary procedure for handling confidential information
of this nature and, in the case of a Lender that is a bank, in accordance with
safe and sound banking practices and in any event may make disclosure (a) as
required or requested by any Governmental Authority or representative thereof or
regulatory authority having jurisdiction over it (including any self-regulatory
authority or representative thereof) or pursuant to legal process or otherwise
as required by Applicable Law based on the reasonable advice of counsel, (b) to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder;
provided that, in the case of each of clauses (i) and (ii), the relevant Person
is advised of and agrees to be bound by the provisions of this Section 13.16 or
other provisions at least as restrictive as this Section 13.16, (c) to such
Lender’s or such Agent’s or the Letter of Credit Issuer’s trustees, attorneys,
professional advisors or independent auditors or Related Parties, in each case
who need to know such information in connection with the administration of the
Credit Documents and are informed of the confidential nature of such information
or are subject to customary confidentiality obligations of professional practice
or who agree in writing to be bound by the terms of this paragraph (or language
substantially similar to this paragraph) (and to the extent a person’s
compliance is within the control of an Agent, Letter of Credit Issuer or Lender,
such Agent, Letter of Credit Issuer or Lender will be responsible for such
compliance), (d) with the written consent of the Borrower, (e) to the extent
such Confidential Information (i) becomes publicly available other than as a
result of a breach of this Section 13.16, (ii) becomes available to any Agent,
any Lender, the Letter of Credit Issuer or any of their respective Affiliates on
a non-confidential basis from a source that is not subject to these
confidentiality provisions or (iii) to the extent such information is
independently developed by such Agent, Lender, Letter of Credit Issuer, or
Affiliate without the use of confidential information in breach of this
Section 13.16, (f) to rating agencies that are involved in the administration or
monitoring of the Principal Investors’ investment in the Initial Term Loan
Facility on a need-to-know basis and who are informed of the confidential nature
of such information and are or have been advised of their obligation to keep
such information confidential (and to the extent such person’s compliance is
within the control of a Principal Investor, such Principal Investor will be
responsible for such compliance) (provided that the only information that may be
provided under this clause (f) is information that the Administrative Agent has
posted on the Platform) or (g) for purposes of establishing a “due diligence”
defense; provided that unless specifically prohibited by Applicable Law or court
order, each Lender, each Agent and the Letter of Credit Issuer shall notify the
Borrower of any request by any Governmental Authority or representative thereof
(other than any such request in connection with an audit or examination of the
financial condition of such Lender, such Agent or the Letter of Credit Issuer
by, or questions or requests for information or documents from, such
Governmental Authority) for disclosure of any such non-public information prior
to disclosure of such information; and provided, further, that, in no event
shall any Lender, any Agent or the Letter of Credit Issuer be obligated or
required to return any materials furnished by Holdings, the Borrower or any
Subsidiary of the Borrower. Each Lender, each Agent and the Letter of Credit
Issuer agrees that it will not provide to prospective Transferees, pledgees
referred to in Section 13.16 or to prospective direct or indirect contractual
counterparties under Hedging Agreements to be entered into in connection with
Loans made hereunder any of the Confidential Information unless such Person is
advised of and agrees to be bound by the provisions of this Section 13.16. The
confidentiality provisions contained herein shall not prohibit disclosures to
any trustee, administrator, collateral manager, servicer, backup servicer,
lender, rating agency or secured party of any SPV in connection with the
evaluation, administration, servicing of, or the reporting on, the assets or
securitization activities of such SPV; provided that any such Person is advised
of and agrees to be bound by the provisions of this Section 13.16.

 

13.17       Release of Collateral and Guarantee Obligations; Subordination of
Liens.

 

(a)           The Lenders hereby irrevocably agree that the Liens granted to the
Collateral Agent by the Credit Parties on any Collateral shall be automatically
released (i) in full, as set forth in clause (b) below, (ii) upon the sale,
transfer or other Disposition (including any disposition by means of a
distribution or Restricted Payment) of such Collateral (including as part of or
in connection with any other sale, transfer or other Disposition permitted
hereunder) to any Person other than another Credit Party, to the extent such
sale, transfer or other Disposition is made in compliance with the terms of this
Agreement (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by any Credit Party upon its reasonable request
without further inquiry), (iii) to the extent such Collateral is comprised of
property leased to a Credit Party by a Person that is not a Credit Party, upon
termination or expiration of such lease, (iv) if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders (or such
other percentage of the Lenders whose consent may be required in accordance with
Section 13.1), (v) to the extent the property constituting such Collateral is
owned by any Guarantor, upon the release of such Guarantor from its obligations
under the Guarantee (in accordance with the second and third succeeding
sentences and Section 25 of the Guarantee), (vi) as required by the Collateral
Agent to effect any sale, transfer or other disposition of Collateral in
connection with any exercise of remedies of the Collateral Agent pursuant to the
Security Documents and (vii) to the extent such Collateral otherwise becomes
Excluded Capital Stock or Excluded Property (other than pursuant to clause
(c) of the definition thereof). Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
being released) upon (or Obligations (other than those being released) of the
Credit Parties in respect of) all interests retained by the Credit Parties,
including the proceeds of any disposition, all of which shall continue to
constitute part of the Collateral except to the extent otherwise released in
accordance with the provisions of the Credit Documents. Additionally, the
Lenders hereby irrevocably agree that the Guarantors shall be released from the
Guarantee upon consummation of any transaction permitted hereunder resulting in
such Subsidiary ceasing to constitute a Restricted Subsidiary, or otherwise
becoming an Excluded Subsidiary (including in connection with any designation of
an Unrestricted Subsidiary), or, in the case of a Previous Holdings, in
accordance with the conditions set forth in the definition of Holdings. Polaris
Intermediate shall be released from its Guarantee and all of its property
released as Collateral automatically upon the effectiveness of the Internal
Restructuring. The Lenders hereby authorize the Administrative Agent and the
Collateral Agent, as applicable, to execute and deliver any instruments,
documents, and agreements necessary or desirable to evidence and confirm the
release of any Guarantor or Collateral pursuant to the foregoing provisions of
this paragraph, all without the further consent or joinder of any Lender. Any
representation, warranty or covenant contained in any Credit Document relating
to any such Collateral or Guarantor shall no longer be deemed to be repeated.

 



-202-

 

 

(b)           Notwithstanding anything to the contrary contained herein or any
other Credit Document, when all Obligations (other than (i) Hedging Obligations
in respect of any Secured Hedging Agreements, (ii) Cash Management Obligations
in respect of any Secured Cash Management Agreements and (iii) any contingent
obligations or contingent indemnification obligations not then due and payable)
have been paid in full, all Commitments have terminated or expired and no Letter
of Credit shall be outstanding that is not Cash Collateralized or back-stopped
on terms reasonably satisfactory to the Letter of Credit Issuer, upon request of
the Borrower, the Administrative Agent and/or the Collateral Agent, as
applicable, shall (without notice to, or vote or consent of, any Secured Party)
take such actions as shall be required to release its security interest in all
Collateral, and to release all obligations under any Credit Document, whether or
not on the date of such release there may be any (i) Hedging Obligations in
respect of any Secured Hedging Agreements, (ii) Cash Management Obligations in
respect of any Secured Cash Management Agreements and (iii) any contingent
obligations or contingent indemnification obligations not then due and payable.
Any such release of Obligations shall be deemed subject to the provision that
such Obligations shall be reinstated if after such release any portion of any
payment in respect of the Obligations guaranteed thereby shall be rescinded or
must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payment had
not been made.

 

(c)            Notwithstanding anything to the contrary contained herein or in
any other Credit Document, upon reasonable request of the Borrower in connection
with any Liens permitted by the Credit Documents, the Collateral Agent shall
(without notice to, or vote or consent of, any Secured Party) take such actions
as shall be required to subordinate the Lien on any Collateral to any Lien
permitted under Sections 10.2(c), ( e) (solely as it relates to clauses (c) and
(f) of Section 10.2), (f), (k), (l), (m), (n), (o), ( q), (r), (s), (v), (w),
(x), (y), (aa), (ff) and clauses (d), (e), (f), (g), (i) and (n) of the
definition of “Permitted Encumbrances.” In addition, notwithstanding anything to
the contrary contained herein or in any other Credit Document, upon reasonable
request of the Borrower, the Administrative Agent and the Collateral Agent shall
(without notice to, or vote or consent of, any Secured Party) enter into
subordination or intercreditor agreements with respect to Indebtedness to the
extent the Administrative Agent or Collateral Agent is otherwise contemplated
herein as a party to such subordination or intercreditor agreements, in each
case to the extent consistent with the provisions of Section 12.15.

 

(d)           Notwithstanding the foregoing or anything in the Credit Documents
to the contrary, at the direction of the Required Lenders, the Administrative
Agent may, in exercising remedies, take any and all necessary and appropriate
action to effectuate a credit bid of all Loans (or any lesser amount thereof)
for the Credit Parties’ assets in a bankruptcy, foreclosure or other similar
proceeding, forbear from exercising remedies upon an Event of Default, or in a
proceeding under any Debtor Relief Law, enter into a settlement agreement on
behalf of all Lenders.

 

13.18       USA PATRIOT ACT. Each Lender hereby notifies the Borrower and each
Credit Party that pursuant to the requirements of the PATRIOT ACT, it is
required to obtain, verify and record information that identifies the Borrower
and each Credit Party, which information includes the name and address of the
Borrower and each Credit Party and other information that will allow such Lender
to identify the Borrower and Credit Parties in accordance with the PATRIOT ACT.

 



-203-

 

 



13.19       Legend. THE TERM LOANS WILL BE ISSUED WITH ORIGINAL ISSUE DISCOUNT
FOR UNITED STATES FEDERAL INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT OF
OID, ISSUE DATE AND YIELD TO MATURITY OF THESE TERM LOANS MAY BE OBTAINED BY
WRITING TO THE BORROWER AT THE ADDRESS SET FORTH IN SECTION 13.2.

 

13.20       Payments Set Aside. To the extent that any payment by or on behalf
of Holdings or the Borrower is made to any Agent or any Lender, or any Agent or
any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect.

 

13.21       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)            the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)            the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)            a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

 

(iii)            the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

13.22       Co-Obligor Obligations.

 

(a)            Joint and Several Liability. In consideration of the
establishment of any Commitments and the making of the Loans and issuance of the
Letters of Credit under this Agreement, and of the benefits to the Borrower and
the Co-Obligors that are anticipated to result therefrom, the Borrower and the
Co-Obligors agree that, notwithstanding any other provision contained herein or
in any other Credit Document, the Borrower and each of the Co-Obligors shall be
fully liable for all of the Obligations, both severally and jointly, regardless
of whether the Borrower actually receives the proceeds of the Loans or the
benefit of any other extensions of credit hereunder. Accordingly, the Borrower
and each of the Co-Obligors irrevocably agrees with each Lender and the
Administrative Agent and their respective successors and assigns that they will
make prompt payment in full when due (whether at stated maturity, by
acceleration, by optional prepayment or otherwise) of the Obligations, strictly
in accordance with the terms thereof. The Borrower and each of the Co-Obligors
hereby further agrees that if any Credit Party shall fail to pay in full when
due (whether at stated maturity, by acceleration, by optional prepayment or
otherwise) any of the Obligations, then they will promptly pay the same, without
any demand or notice whatsoever, and that in the case of any extension of time
of payment or renewal of any of the Obligations, the same will be promptly paid
in full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

 



-204-

 

 

(b)            Obligations Unconditional. The obligations of the Borrower and
each of the Co-Obligors under paragraph (a) above are absolute and unconditional
irrespective of the value, genuineness, validity, regularity or enforceability
of the obligations of any other Credit Party under this Agreement or any other
Credit Document, or any substitution, release or exchange of any other guarantee
of or security for any of the Obligations, and, to the fullest extent permitted
by applicable law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 13.22 that the joint and several
obligations of the Borrower and the Co-Obligors hereunder shall be absolute and
unconditional under any and all circumstances. Without limiting the generality
of the foregoing, it is agreed that the occurrence of any one or more of the
following shall not affect the joint and several liability of the Borrower or
the Co-Obligors hereunder:

 

(i)             at any time or from time to time, without notice to the Borrower
or the Co-Obligors, the time for any performance of or compliance with any of
the Obligations shall be extended, or such performance or compliance shall be
waived;

 

(ii)            any of the acts mentioned in any of the provisions of this
Agreement or any other agreement or instrument referred to herein or therein
shall be done or omitted; or

 

(iii)           the maturity of any of the Obligations shall be accelerated or
delayed, or any of the Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement or any other agreement or
instrument referred to herein or therein shall be waived or any other guarantee
of any of the Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with.

 

(c)            Certain Waivers. The Borrower and each of the Co-Obligors hereby
expressly waives diligence, presentment, demand of payment, protest and all
notices whatsoever, and any requirement that the Administrative Agent or any
Lender exhaust any right, power or remedy or proceed against either it or the
Borrower under this Agreement or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Obligations.

 

(d)            Reinstatement. The obligations of the Borrower and the
Co-Obligors under this Section shall be automatically reinstated if and to the
extent that for any reason any payment by or on behalf of the Borrower or the
Co-Obligors in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

 

(e)            Remedies. The Borrower and each of the Co-Obligors agrees that,
as among them, in their capacity as co-obligors with joint and several
liability, and the Lenders, the obligations of any of them under this Agreement
may be declared to be forthwith due and payable as provided in Section 11 hereof
(and shall be deemed to have become automatically due and payable in the
circumstances provided in said Section 11) for purposes of paragraph (a) above
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing such obligations from becoming automatically due and
payable) as against any of them and that, in the event of such declaration (or
such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by any of them) shall forthwith
become due and payable by the others, in their capacities as obligor or
co-obligor, as applicable, for purposes of such paragraph (a).

 

(f)            Continuing Obligation. Each of the agreements of the Borrower and
the Co-Obligors in this Section is a continuing agreement and undertaking, and
shall apply to all Obligations whenever arising.

 



-205-

 

 

(g)            Notices, Elections, Approvals, etc. Notwithstanding anything to
the contrary set forth in this Agreement or other Credit Documents, each of the
Co-Obligors hereby agrees that any and all notices, elections, requests,
decisions, approval rights and similar discretionary activities under the Credit
Documents may be taken by the Borrower on behalf of itself and/or the
Co-Obligors.

 

(h)            Standstill. Upon payment by the Borrower or any Co-Obligor of any
sums as provided under paragraph (a) above (or under any other provision of this
Agreement or any other Credit Document), all rights, if any, of the Borrower or
the Co-Obligors against the other or any other Credit Party arising as a result
thereof by way of subrogation or otherwise shall in all respects be irrevocably
waived prior to the payment in full in cash of all of the Obligations.

 

[SIGNATURE PAGES FOLLOW]

 



-206-

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

  POLARIS INTERMEDIATE CORP.         By:       Name:     Title:         POLARIS
MERGER SUB CORP.         By:       Name:     Title:

  

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 





 

 

  BARCLAYS BANK PLC       as Administrative Agent, Collateral Agent, Letter of
Credit Issuer and Lender

 

  By:          Name:       Title:                     [LENDERS]                
    By:       Name:       Title:  

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 





 